 
 
I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1892 
 
AN ACT 
To amend title 4, United States Code, to provide for the flying of the flag at half-staff in the event of the death of a first responder in the line of duty. 
 
 
1.Short TitleThis Act may be cited as the Bipartisan Budget Act of 2018.  
AHonoring Hometown Heroes Act 
10101.Short titleThis division may be cited as the Honoring Hometown Heroes Act. 
10102.Permitting the flag to be flown at half-staff in the event of the death of a first responder serving in the line of duty 
(a)AmendmentThe sixth sentence of section 7(m) of title 4, United States Code, is amended— 
(1)by striking or after possession of the United States and inserting a comma;  
(2)by inserting or the death of a first responder working in any State, territory, or possession who dies while serving in the line of duty, after while serving on active duty,;  
(3)by striking and after former officials of the District of Columbia and inserting a comma; and  
(4)by inserting before the period the following: , and first responders working in the District of Columbia.  
(b)First responder definedSuch subsection is further amended— 
(1)in paragraph (2), by striking , United States Code; and and inserting a semicolon;  
(2)in paragraph (3), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(4)the term first responder means a public safety officer as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284).. 
(c)Effective DateThe amendments made by this section shall apply with respect to deaths of first responders occurring on or after the date of the enactment of this Act. 
BSupplemental Appropriations, Tax Relief, and Medicaid Changes Relating to Certain Disasters and further extension of continuing appropriations 
1Further Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2018 
The following sums in this subdivision are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018 and for other purposes, namely:  
IDEPARTMENT OF AGRICULTURE 
AGRICULTURAL PROGRAMS Processing, research and marketing Office of the secretaryFor an additional amount for the Office of the Secretary, $2,360,000,000, which shall remain available until December 31, 2019, for necessary expenses related to crops, trees, bushes, and vine losses related to the consequences of Hurricanes Harvey, Irma, Maria, and other hurricanes and wildfires occurring in calendar year 2017 under such terms and conditions as determined by the Secretary: 
Provided, That the Secretary may provide assistance for such losses in the form of block grants to eligible states and territories: 
Provided further, That the total amount of payments received under this heading and applicable policies of crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or the Noninsured Crop Disaster Assistance Program (NAP) under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) shall not exceed 85 percent of the loss as determined by the Secretary: 
Provided further, That the total amount of payments received under this heading for producers who did not obtain a policy or plan of insurance for an insurable commodity for the 2017 crop year, or 2018 crop year as applicable, under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses or did not file the required paperwork and pay the service fee by the applicable State filing deadline for a noninsurable commodity for the 2017 crop year, or 2018 crop year as applicable, under NAP for the crop incurring the losses shall not exceed 65 percent of the loss as determined by the Secretary: 
Provided further, That producers receiving payments under this heading, as determined by the Secretary, shall be required to purchase crop insurance where crop insurance is available for the next two available crop years, and producers receiving payments under this heading shall be required to purchase coverage under NAP where crop insurance is not available in the next two available crop years, as determined by the Secretary: 
Provided further, That, not later than 90 days after the end of fiscal year 2018, the Secretary shall submit a report to the Congress specifying the type, amount, and method of such assistance by state and territory and the status of the amounts obligated and plans for further expenditure and include improvements that can be made to Federal Crop Insurance policies, either administratively or legislatively, to increase participation, particularly among underserved producers, in higher levels of coverage in future years for crops qualifying for assistance under this heading: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of inspector generalFor an additional amount for Office of Inspector General, $2,500,000, to remain available until expended, for oversight and audit of programs, grants, and activities funded by this subdivision and administered by the Department of Agriculture: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Agricultural research service BUILDINGS AND FACILITIESFor an additional amount for Buildings and Facilities, $22,000,000, to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Farm service agency EMERGENCY CONSERVATION PROGRAMFor an additional amount for the Emergency Conservation Program, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria and of wildfires occurring in calendar year 2017, and other natural disasters, $400,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Natural resources conservation service WATERSHED AND FLOOD PREVENTION OPERATIONSFor an additional amount for Watershed and Flood Prevention Operations, for necessary expenses for the Emergency Watershed Protection Program related to the consequences of Hurricanes Harvey, Irma, and Maria and of wildfires occurring in calendar year 2017, and other natural disasters, $541,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RURAL DEVELOPMENT PROGRAMS Rural housing service  RURAL HOUSING INSURANCE FUND PROGRAM ACCOUNTFor an additional amount for Rural Housing Insurance Fund Program Account, $18,672,000, to remain available until September 30, 2019, for the cost of direct loans, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, for the rehabilitation of section 515 rental housing (42 U.S.C. 1485) in areas impacted by Hurricanes Harvey, Irma, and Maria where owners were not required to carry national flood insurance: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Rural utilities service RURAL WATER AND WASTE DISPOSAL PROGRAM ACCOUNTFor an additional amount for the Rural Water and Waste Disposal Program Account, $165,475,000, to remain available until expended, for grants to repair drinking water systems and sewer and solid waste disposal systems impacted by Hurricanes Harvey, Irma, and Maria: 
Provided, That not to exceed $2,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(22) of the Consolidated Farm and Rural Development Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DOMESTIC FOOD PROGRAMS Food and nutrition service SPECIAL SUPPLEMENTAL NUTRITION PROGRAM FOR WOMEN, INFANTS, AND CHILDREN (WIC)For an additional amount for the Special Supplemental Nutrition Program for Women, Infants, and Children, $14,000,000, to remain available until September 30, 2019, for infrastructure grants to the Commonwealth of Puerto Rico and the U.S. Virgin Islands to assist in the repair and restoration of buildings, equipment, technology, and other infrastructure damaged as a consequence of Hurricanes Irma and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. COMMODITY ASSISTANCE PROGRAMFor an additional amount for Commodity Assistance Program for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)), $24,000,000, to remain available until September 30, 2019, for necessary expenses of those jurisdictions that received a major disaster or emergency declaration pursuant to section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) related to the consequences of Hurricanes Harvey, Irma, and Maria or due to wildfires in 2017: 
Provided, That notwithstanding any other provisions of the Emergency Food Assistance Act of 1983, the Secretary of Agriculture may provide resources to Puerto Rico, the Virgin Islands of the United States, and affected States, as determined by the Secretary, to assist affected families and individuals without regard to sections 204 and 214 of such Act (7 U.S.C. 7508, 7515) by allocating additional foods and funds for administrative expenses from resources specifically appropriated, transferred, or reprogrammed: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RELATED AGENCIES AND FOOD AND DRUG ADMINISTRATION Department of health and human services FOOD AND DRUG ADMINISTRATION BUILDINGS AND FACILITIES (INCLUDING TRANSFER OF FUNDS)For an additional amount for Buildings and Facilities, $7,600,000, to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount may be transferred to Department of Health and Human Services—Food and Drug Administration—Salaries and Expenses for costs related to repair of facilities, for replacement of equipment, and for other increases in facility-related costs: 
Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this subdivision may be charged to funds appropriated by this paragraph: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISION—THIS TITLE  
20101. 
(a)Section 1501(b) of the Agricultural Act of 2014 (7 U.S.C. 9081(b)) is amended— 
(1)in paragraph (1), in the matter before subparagraph (A), by inserting sold livestock for a reduced sale price, or both after normal mortality,;  
(2)in paragraph (2), by striking applicable livestock on the day before the date of death of the livestock, as determined by the Secretary. and inserting the following: 
 
affected livestock, as determined by the Secretary, on, as applicable— 
(A)the day before the date of death of the livestock; or  
(B)the day before the date of the event that caused the harm to the livestock that resulted in a reduced sale price.; and  
(3)by adding at the end the following new paragraph: 
 
(4)A payment made under paragraph (1) to an eligible producer on a farm that sold livestock for a reduced sale price shall— 
(A)be made if the sale occurs within a reasonable period following the event, as determined by the Secretary; and  
(B)be reduced by the amount that the producer received for the sale..  
(b)Section 1501(d)(1) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)(1)) is amended by striking not more than $20,000,000 of.  
(c)Section 1501(e)(4)(C) of the Agricultural Act of 2014 (7 U.S.C. 9081(e)(4)(C)) is amended by striking 500 acres and inserting 1,000 acres.  
(d)Section 1501 of the Agricultural Act of 2014 (7 U.S.C. 9081) is amended— 
(1)in subsection (e)(4)— 
(A)by striking subparagraph (B); and  
(B)by redesignating subparagraph (C), as amended by subsection (c), as subparagraph (B); and  
(2)in subsection (f)(2), by striking subsection (e) and inserting subsections (b) and (e).  
(e)Section 1501 of the Agricultural Act of 2014 (7 U.S.C. 9081), as amended by this section, shall apply with respect to losses described in such section 1501 incurred on or after January 1, 2017.  
(f)The amounts provided by subsections (a) through (e) for fiscal year 2018 are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IIDEPARTMENT OF COMMERCE 
Economic development administration ECONOMIC DEVELOPMENT ASSISTANCE PROGRAMS (INCLUDING TRANSFERS OF FUNDS)Pursuant to section 703 of the Public Works and Economic Development Act (42 U.S.C. 3233), for an additional amount for Economic Development Assistance Programs for necessary expenses related to flood mitigation, disaster relief, long-term recovery, and restoration of infrastructure in areas that received a major disaster designation as a result of Hurricanes Harvey, Irma, and Maria, and of wildfires and other natural disasters occurring in calendar year 2017 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $600,000,000, to remain available until expended: 
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That within the amount appropriated, up to 2 percent of funds may be transferred to the Salaries and Expenses account for administration and oversight activities: 
Provided further, That within the amount appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for carrying out investigations and audits related to the funding provided under this heading. National oceanic and atmospheric administration OPERATIONS, RESEARCH, AND FACILITIESFor an additional amount for Operations, Research, and Facilities for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $120,904,000, to remain available until September 30, 2019, as follows: 
(1)$12,904,000 for repair and replacement of observing assets, Federal real property, and equipment;  
(2)$18,000,000 for marine debris assessment and removal;  
(3)$40,000,000 for mapping, charting, and geodesy services; and  
(4)$50,000,000 to improve weather forecasting, hurricane intensity forecasting and flood forecasting and mitigation capabilities, including data assimilation from ocean observing platforms and satellites:  
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this subdivision.PROCUREMENT, ACQUISITION AND CONSTRUCTIONFor an additional amount for Procurement, Acquisition and Construction for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $79,232,000, to remain available until September 30, 2020, as follows: 
(1)$29,232,000 for repair and replacement of Federal real property and observing assets; and  
(2)$50,000,000 for improvements to operational and research weather supercomputing infrastructure and for improvement of satellite ground services used in hurricane intensity and track prediction:  
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this subdivision.FISHERIES DISASTER ASSISTANCEFor an additional amount for Fisheries Disaster Assistance for necessary expenses associated with the mitigation of fishery disasters, $200,000,000, to remain available until expended: 
Provided, That funds shall be used for mitigating the effects of commercial fishery failures and fishery resource disasters declared by the Secretary of Commerce in calendar year 2017, as well those declared by the Secretary to be a direct result of Hurricanes Harvey, Irma, or Maria: 
Provided further, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF JUSTICE United states marshals service SALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $2,500,000: 
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal bureau of investigation SALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $21,200,000: 
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Drug enforcement administration SALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $11,500,000: 
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal prison system SALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $16,000,000: 
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. BUILDINGS AND FACILITIESFor an additional amount for Buildings and Facilities for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $34,000,000, to remain available until expended: 
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SCIENCE National aeronautics and space administration CONSTRUCTION AND ENVIRONMENTAL COMPLIANCE AND RESTORATIONFor an additional amount for Construction and Environmental Compliance and Restoration for repairs at National Aeronautics and Space Administration facilities damaged by hurricanes during 2017, $81,300,000, to remain available until expended: 
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National science foundation RESEARCH AND RELATED ACTIVITIESFor an additional amount for Research and Related Activities for necessary expenses to repair National Science Foundation radio observatory facilities damaged by hurricanes that occurred during 2017, $16,300,000, to remain available until expended: 
Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the National Science Foundation shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this subdivision. RELATED AGENCIES Legal services corporation PAYMENT TO THE LEGAL SERVICES CORPORATIONFor an additional amount for Payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act by providing for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria and of the calendar year 2017 wildfires, $15,000,000: 
Provided, That the amount made available under this heading shall be used only to provide the mobile resources, technology, and disaster coordinators necessary to provide storm-related services to the Legal Services Corporation client population and only in the areas significantly affected by Hurricanes Harvey, Irma, and Maria and by the calendar year 2017 wildfires: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That none of the funds appropriated in this subdivision to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this subdivision to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2017 and 2018, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading: 
Provided further, That, for the purposes of this subdivision, the Legal Services Corporation shall be considered an agency of the United States Government. GENERAL PROVISION—THIS TITLE  
20201. 
(a)In recognition of the consistency of the Mid-Barataria Sediment Diversion, Mid-Breton Sound Sediment Diversion, and Calcasieu Ship Channel Salinity Control Measures projects, as selected by the 2017 Louisiana Comprehensive Master Plan for a Sustainable Coast, with the findings and policy declarations in section 2(6) of the Marine Mammal Protection Act (16 U.S.C. 1361 et seq., as amended) regarding maintaining the health and stability of the marine ecosystem, within 120 days of the enactment of this section, the Secretary of Commerce shall issue a waiver pursuant to section 101(a)(3)(A) and this section to section 101(a) and section 102(a) of the Act, for such projects that will remain in effect for the duration of the construction, operations and maintenance of the projects. No rulemaking, permit, determination, or other condition or limitation shall be required when issuing a waiver pursuant to this section.  
(b)Upon issuance of a waiver pursuant to this section, the State of Louisiana shall, in consultation with the Secretary of Commerce: 
(1)To the extent practicable and consistent with the purposes of the projects, minimize impacts on marine mammal species and population stocks; and  
(2)Monitor and evaluate the impacts of the projects on such species and population stocks.  
IIIDEPARTMENT OF DEFENSE 
DEPARTMENT OF DEFENSE—MILITARY OPERATION AND MAINTENANCE Operation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $20,110,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $267,796,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $17,920,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $20,916,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $2,650,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $12,500,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $2,922,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $5,770,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $55,471,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROCUREMENT Other Procurement, NavyFor an additional amount for Other Procurement, Navy $18,000,000, to remain available until September 30, 2020, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. REVOLVING AND MANAGEMENT FUNDS Defense Working Capital FundsFor an additional amount for Defense Working Capital Funds for the Navy Working Capital Fund, $9,486,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OTHER DEPARTMENT OF DEFENSE PROGRAMS Defense Health ProgramFor an additional amount for operation and maintenance for Defense Health Program, $704,000, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IVCORPS OF ENGINEERS—CIVIL 
DEPARTMENT OF THE ARMY InvestigationsFor an additional amount for Investigations for necessary expenses related to the completion, or initiation and completion, of flood and storm damage reduction, including shore protection, studies which are currently authorized or which are authorized after the date of enactment of this subdivision, to reduce risk from future floods and hurricanes, at full Federal expense, $135,000,000, to remain available until expended: 
Provided, That of such amount, not less than $75,000,000 is available for such studies in States and insular areas that were impacted by Hurricanes Harvey, Irma, and Maria: 
Provided further, That funds made available under this heading shall be for high-priority studies of projects in States and insular areas with more than one flood-related major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in calendar years 2014, 2015, 2016, or 2017: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, including new studies selected to be initiated using funds provided under this heading, beginning not later than 60 days after the enactment of this subdivision. CONSTRUCTIONFor an additional amount for Construction for necessary expenses to address emergency situations at Corps of Engineers projects, and to construct, and rehabilitate and repair damages caused by natural disasters, to Corps of Engineers projects, $15,055,000,000, to remain available until expended: 
Provided, That of such amount, $15,000,000,000 is available to construct flood and storm damage reduction, including shore protection, projects which are currently authorized or which are authorized after the date of enactment of this subdivision, and flood and storm damage reduction, including shore protection, projects which have signed Chief’s Reports as of the date of enactment of this subdivision or which are studied using funds provided under the heading “Investigations” if the Secretary determines such projects to be technically feasible, economically justified, and environmentally acceptable, in States and insular areas with more than one flood-related major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in calendar years 2014, 2015, 2016, or 2017: 
Provided further, That of the amounts in the preceding proviso, not less than $10,425,000,000 shall be available for such projects within States and insular areas that were impacted by Hurricanes Harvey, Irma, and Maria: 
Provided further, That all repair, rehabilitation, study, design, and construction of Corps of Engineers projects in Puerto Rico and the United States Virgin Islands, using funds provided under this heading, shall be conducted at full Federal expense: 
Provided further, That for projects receiving funding under this heading, the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to these funds: 
Provided further, That the completion of ongoing construction projects receiving funds provided under this heading shall be at full Federal expense with respect to such funds: 
Provided further, That using funds provided under this heading, the non-Federal cash contribution for projects eligible for funding pursuant to the first proviso shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: 
Provided further, That up to $50,000,000 of the funds made available under this heading shall be used for continuing authorities projects to reduce the risk of flooding and storm damage: 
Provided further, That any projects using funds appropriated under this heading shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring, where applicable, the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the enactment of this subdivision. MISSISSIPPI RIVER AND TRIBUTARIESFor an additional amount for Mississippi River and Tributaries for necessary expenses to address emergency situations at Corps of Engineers projects, and to construct, and rehabilitate and repair damages to Corps of Engineers projects, caused by natural disasters, $770,000,000, to remain available until expended: 
Provided, That of such amount, $400,000,000 is available to construct flood and storm damage reduction projects which are currently authorized or which are authorized after the date of enactment of this subdivision: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the enactment of this subdivision. OPERATION AND MAINTENANCEFor an additional amount for Operation and Maintenance for necessary expenses to dredge Federal navigation projects in response to, and repair damages to Corps of Engineers Federal projects caused by, natural disasters, $608,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the enactment of this subdivision. FLOOD CONTROL AND COASTAL EMERGENCIESFor an additional amount for Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for necessary expenses to prepare for flood, hurricane and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters, as authorized by law, $810,000,000, to remain available until expended: 
Provided, That funding utilized for authorized shore protection projects shall restore such projects to the full project profile at full Federal expense: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the enactment of this subdivision. EXPENSESFor an additional amount for Expenses for necessary expenses to administer and oversee the obligation and expenditure of amounts provided in this title for the Corps of Engineers, $20,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this subdivision. DEPARTMENT OF ENERGY ENERGY PROGRAMS Electricity Delivery and Energy ReliabilityFor an additional amount for Electricity Delivery and Energy Reliability, $13,000,000, to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, including technical assistance related to electric grids: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Strategic Petroleum ReserveFor an additional amount for Strategic Petroleum Reserve, $8,716,000, to remain available until expended, for necessary expenses related to damages caused by Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE  
20401.In fiscal year 2018, and each fiscal year thereafter, the Chief of Engineers of the U.S. Army Corps of Engineers shall transmit to the Congress, after reasonable opportunity for comment, but without change, by the Assistant Secretary of the Army for Civil Works, a monthly report, the first of which shall be transmitted to Congress not later than 2 days after the date of enactment of this subdivision and monthly thereafter, which includes detailed estimates of damages to each Corps of Engineers project, caused by natural disasters or otherwise.  
20402.From the unobligated balances of amounts made available to the U.S. Army Corps of Engineers, $518,900,000 under the heading Corps of Engineers—Civil, Flood Control and Coastal Emergencies and $210,000,000 under the heading Corps of Engineers—Civil, Operations and Maintenance in title X of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 25) shall be transferred to Corps of Engineers—Civil, Construction, to remain available until expended, to rehabilitate, repair and construct Corps of Engineers projects: 
Provided, That those projects may only include construction expenses, including cost sharing, as described under the heading Corps of Engineers—Civil, Construction in title X of that Act or other construction expenses related to the consequences of Hurricane Sandy: 
Provided further, That amounts transferred pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the enactment of this subdivision.  
VINDEPENDENT AGENCIES 
General Services Administration REAL PROPERTY ACTIVITIES FEDERAL BUILDINGS FUNDFor an additional amount to be deposited in the Federal Buildings Fund, $126,951,000, to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Maria, and Irma for repair and alteration of buildings under the custody and control of the Administrator of General Services, and real property management and related activities not otherwise provided for: 
Provided, That funds may be used to reimburse the Federal Buildings Fund for obligations incurred for this purpose prior to enactment of this subdivision: 
Provided further, That not more than $15,000,000 shall be available for tenant improvements in damaged U.S. courthouses: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Small Business Administration  OFFICE OF INSPECTOR GENERALFor an additional amount for the Office of Inspector General, $7,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DISASTER LOANS PROGRAM ACCOUNT (INCLUDING TRANSFER OF FUNDS)For an additional amount for the Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $1,652,000,000, to remain available until expended: 
Provided, That up to $618,000,000 may be transferred to and merged with Salaries and Expenses for administrative expenses to carry out the disaster loan program authorized by section 7(b) of the Small Business Act: 
Provided further, That none of the funds provided under this heading may be used for indirect administrative expenses: 
Provided further, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
VIDEPARTMENT OF HOMELAND SECURITY 
DEPARTMENTAL MANAGEMENT, OPERATIONS, INTELLIGENCE, AND OVERSIGHT Office of inspector general OPERATIONS AND SUPPORTFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $25,000,000, to remain available until September 30, 2020, for audits and investigations of activities funded by this title: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SECURITY, ENFORCEMENT, AND INVESTIGATIONS U.S. customs and border protection OPERATIONS AND SUPPORTFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $104,494,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That not more than $39,400,000 may be used to carry out U.S. Customs and Border Protection activities in fiscal year 2018 in Puerto Rico and the United States Virgin Islands, in addition to any other amounts available for such purposes. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, including for the reconstruction of facilities affected, $45,000,000, to remain available until September 30, 2022: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That funds are provided to carry out U.S. Customs and Border Protection activities in Puerto Rico and the United States Virgin Islands, in addition to any other amounts available for such purposes. U.S. Immigration and customs enforcement OPERATIONS AND SUPPORTFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $30,905,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $33,052,000, to remain available until September 30, 2022: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Transportation security administration OPERATIONS AND SUPPORTFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $10,322,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Coast guard OPERATING EXPENSESFor an additional amount for Operating Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $112,136,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. ENVIRONMENTAL COMPLIANCE AND RESTORATIONFor an additional amount for Environmental Compliance and Restoration for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $4,038,000, to remain available until September 30, 2022: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. ACQUISITION, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Acquisition, Construction, and Improvements” for necessary expenses related to the consequences of Hurricanes Harvey, Irma, Maria, and Matthew, $718,919,000, to remain available until September 30, 2022: 
Provided, That, not later than 60 days after enactment of this subdivision, the Secretary of Homeland Security, or her designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds appropriated under this heading: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROTECTION, PREPAREDNESS, RESPONSE, AND RECOVERY Federal emergency management agency OPERATIONS AND SUPPORTFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $58,800,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $1,200,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DISASTER RELIEF FUNDFor an additional amount for Disaster Relief Fund for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $23,500,000,000, to remain available until expended: 
Provided, That the Administrator of the Federal Emergency Management Agency shall publish on the Agency’s website not later than 5 days after an award of a public assistance grant under section 406 or 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172 or 5189f) that is in excess of $1,000,000, the specifics of each such grant award: 
Provided further, That for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, not later than 5 days after the issuance of such mission assignment or mission assignment task order, the Administrator shall publish on the Agency’s website the following: the name of the impacted State, the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: 
Provided further, That not later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in the preceding proviso is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: 
Provided further, That for a disaster declaration related to Hurricanes Harvey, Irma, or Maria, the Administrator shall submit to the Committees on Appropriations of the House of Representatives and the Senate, not later than 5 days after the first day of each month beginning after the date of enactment of this subdivision, and shall publish on the Agency’s website, not later than 10 days after the first day of each such month, an estimate or actual amount, if available, for the current fiscal year of the cost of the following categories of spending: public assistance, individual assistance, operations, mitigation, administrative, and any other relevant category (including emergency measures and disaster resources): 
Provided, further, That not later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website the report (referred to as the Disaster Relief Monthly Report) as required by Public Law 114–4: 
Provided further, That of the amounts provided under this heading for the Disaster Relief Fund, up to $150,000,000 shall be transferred to the Disaster Assistance Direct Loan Program Account for the cost to lend a territory or possession of the United States that portion of assistance for which the territory or possession is responsible under the cost-sharing provisions of the major disaster declaration for Hurricanes Irma or Maria, as authorized under section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5162): 
Provided further, That of the amount provided under this paragraph for transfer, up to $1,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for administrative expenses to carry out the Advance of Non-Federal Share program, as authorized by section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5162): 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RESEARCH, DEVELOPMENT, TRAINING, AND SERVICES Federal law enforcement training centers OPERATIONS AND SUPPORTFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $5,374,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $5,000,000, to remain available until September 30, 2022: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE  
20601.The Administrator of the Federal Emergency Management Agency may provide assistance, pursuant to section 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), for critical services as defined in section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act for the duration of the recovery for incidents DR–4336–PR, DR–4339–PR, DR–4340–USVI, and DR–4335–USVI to— 
(1)replace or restore the function of a facility or system to industry standards without regard to the pre-disaster condition of the facility or system; and  
(2)replace or restore components of the facility or system not damaged by the disaster where necessary to fully effectuate the replacement or restoration of disaster-damaged components to restore the function of the facility or system to industry standards.  
20602.Notwithstanding section 404 or 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c and 8187), for fiscal years 2017 and 2018, the President shall provide hazard mitigation assistance in accordance with such section 404 in any area in which assistance was provided under such section 420.  
20603.The third proviso of the second paragraph in title I of Public Law 115–72 under the heading Federal Emergency Management Agency—Disaster Relief Fund shall be amended by striking 180 days and inserting 365 days: 
Provided, That amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
20604. 
(a)Definition of Private Nonprofit FacilitySection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended to read as follows: 
 
(A)In generalThe term private nonprofit facility means private nonprofit educational (without regard to the religious character of the facility), utility, irrigation, emergency, medical, rehabilitational, and temporary or permanent custodial care facilities (including those for the aged and disabled) and facilities on Indian reservations, as defined by the President.  
(B)Additional facilitiesIn addition to the facilities described in subparagraph (A), the term private nonprofit facility includes any private nonprofit facility that provides essential social services to the general public (including museums, zoos, performing arts facilities, community arts centers, community centers, libraries, homeless shelters, senior citizen centers, rehabilitation facilities, shelter workshops, broadcasting facilities, houses of worship, and facilities that provide health and safety services of a governmental nature), as defined by the President. No house of worship may be excluded from this definition because leadership or membership in the organization operating the house of worship is limited to persons who share a religious faith or practice..  
(b)Repair, restoration, and replacement of damaged facilitiesSection 406(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)) is amended by adding at the end the following: 
 
(C)Religious facilitiesA church, synagogue, mosque, temple, or other house of worship, educational facility, or any other private nonprofit facility, shall be eligible for contributions under paragraph (1)(B), without regard to the religious character of the facility or the primary religious use of the facility. No house of worship, educational facility, or any other private nonprofit facility may be excluded from receiving contributions under paragraph (1)(B) because leadership or membership in the organization operating the house of worship is limited to persons who share a religious faith or practice..  
(c)ApplicabilityThis section and the amendments made by this section shall apply— 
(1)to the provision of assistance in response to a major disaster or emergency declared on or after August 23, 2017; or  
(2)with respect to— 
(A)any application for assistance that, as of the date of enactment of this Act, is pending before Federal Emergency Management Agency; and  
(B)any application for assistance that has been denied, where a challenge to that denial is not yet finally resolved as of the date of enactment of this Act.  
20605. 
(a)The Federal share of assistance, including direct Federal assistance, provided under section 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173), with respect to a major disaster declared pursuant to such Act for damages resulting from a wildfire in calendar year 2017, shall be 90 percent of the eligible costs under such section.  
(b)The Federal share provided by subsection (a) shall apply to assistance provided before, on, or after the date of enactment of this Act. FEDERAL COST-SHARE ADJUSTMENTS FOR REPAIR, RESTORATION, AND REPLACEMENT OF DAMAGED FACILITIES   
20606.Section 406(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(b)) is amended by inserting after paragraph (2) the following: 
 
(3)Increased Federal share 
(A)Incentive measuresThe President may provide incentives to a State or Tribal government to invest in measures that increase readiness for, and resilience from, a major disaster by recognizing such investments through a sliding scale that increases the minimum Federal share to 85 percent. Such measures may include— 
(i)the adoption of a mitigation plan approved under section 322;  
(ii)investments in disaster relief, insurance, and emergency management programs;  
(iii)encouraging the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;  
(iv)facilitating participation in the community rating system; and  
(v)funding mitigation projects or granting tax incentives for projects that reduce risk.  
(B)Comprehensive GuidanceNot later than 1 year after the date of enactment of this paragraph, the President, acting through the Administrator, shall issue comprehensive guidance to State and Tribal governments regarding the measures and investments, weighted appropriately based on actuarial assessments of eligible actions, that will be recognized for the purpose of increasing the Federal share under this section. Guidance shall ensure that the agency’s review of eligible measures and investments does not unduly delay determining the appropriate Federal cost share.  
(C)ReportOne year after the issuance of the guidance required by subparagraph (B), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the analysis of the Federal cost shares paid under this section.  
(D)Savings ClauseNothing in this paragraph prevents the President from increasing the Federal cost share above 85 percent..  
20607.Division F of the Consolidated Appropriations Act, 2017, is amended by inserting the following at the end of Title V: 
 
545. 
(a)Premium pay authorityDuring calendar year 2017, any premium pay that is funded, either directly or through reimbursement, by the Federal Emergency Management Agency—Disaster Relief Fund shall be exempted from the aggregate of basic pay and premium pay calculated under section 5547(a) of title 5, United States Code, and any other provision of law limiting the aggregate amount of premium pay payable on a biweekly or calendar year basis.  
(b)Overtime AuthorityDuring calendar year 2017, any overtime that is funded, either directly or through reimbursement, by the Federal Emergency Management Agency—Disaster Relief Fund shall be exempted from any annual limit on the amount of overtime payable in a calendar or fiscal year.  
(c)Applicability of aggregate limitation on payIn determining whether an employee’s pay exceeds the applicable annual rate of basic pay payable under section 5307 of title 5, United States Code, the head of an Executive agency shall not include pay exempted under this section.  
(d)Limitation of pay authorityPay exempted from otherwise applicable limits under subsection (a) shall not cause the aggregate pay earned for the calendar year in which the exempted pay is earned to exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code.  
(e)Effective dateThis section shall take effect as if enacted on December 31, 2016..  
VIIDEPARTMENT OF THE INTERIOR 
United States Fish and Wildlife Service CONSTRUCTIONFor an additional amount for Construction for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $210,629,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Park Service  Historic Preservation Fund For an additional amount for the Historic Preservation Fund for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $50,000,000, to remain available until September 30, 2019, including costs to States and territories necessary to complete compliance activities required by section 306108 of title 54, United States Code (formerly section 106 of the National Historic Preservation Act) and costs needed to administer the program: 
Provided, That grants shall only be available for areas that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): 
Provided further, That individual grants shall not be subject to a non-Federal matching requirement: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. CONSTRUCTIONFor an additional amount for Construction for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $207,600,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. United States Geological Survey SURVEYS, INVESTIGATIONS, AND RESEARCHFor an additional amount for Surveys, Investigations, and Research for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, and in those areas impacted by a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) with respect to wildfires in 2017, $42,246,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Departmental Offices  Insular Affairs  ASSISTANCE TO TERRITORIESFor an additional amount for Technical Assistance for financial management expenses related to the consequences of Hurricanes Irma and Maria, $3,000,000, to remain available until expended: 
 Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of Inspector General SALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $2,500,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Environmental Protection Agency HAZARDOUS SUBSTANCE SUPERFUNDFor an additional amount for Hazardous Substance Superfund for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $6,200,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. LEAKING UNDERGROUND STORAGE TANK TRUST FUND PROGRAMFor an additional amount for Leaking Underground Storage Tank Fund for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $7,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. STATE AND TRIBAL ASSISTANCE GRANTSFor an additional amount for State and Tribal Assistance Grants for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria for the hazardous waste financial assistance grants program and for other solid waste management activities, $50,000,000, to remain available until expended: 
Provided, That none of these funds allocated within Region 2 shall be subject to cost share requirements under section 3011(b) of the Solid Waste Disposal Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative Provision—Environmental Protection AgencyOf amounts previously appropriated for capitalization grants for the State Revolving Funds under title VI of the Federal Water Pollution Control Act or under section 1452 of the Safe Drinking Water Act to a State or territory included as part of a disaster declaration related to Hurricanes Irma and Maria, all existing grant funds that are available but not drawn down shall not be subject to the matching or cost share requirements of sections 602(b)(2), 602(b)(3) of the Federal Water Pollution Control Act nor the matching requirements of section 1452(e) of the Safe Drinking Water Act and shall be awarded to such state or territory: 
Provided, That, notwithstanding the requirements of section 603(d) of the Federal Water Pollution Control Act or section 1452(f) of the Safe Drinking Water Act, the state or territory shall utilize the full amount of such funds, excluding existing loans, to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans or grants or any combination of these: 
Provided further, That such funds may be used for eligible projects whose purpose is to repair damage incurred as a result of Hurricanes Irma and Maria, reduce flood damage risk and vulnerability or to enhance resiliency to rapid hydrologic change or a natural disaster at treatment works as defined by section 212 of the Federal Water Pollution Control Act or a public drinking water system under section 1452 of the Safe Drinking Water Act: 
Provided further, That any project involving the repair or replacement of a lead service line shall replace the entire lead service line, not just a portion. RELATED AGENCIES  DEPARTMENT OF AGRICULTURE Forest Service STATE AND PRIVATE FORESTRYFor an additional amount for State and Private Forestry for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $7,500,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. NATIONAL FOREST SYSTEMFor an additional amount for National Forest System for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $20,652,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. CAPITAL IMPROVEMENT AND MAINTENANCEFor an additional amount for Capital Improvement and Maintenance for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, and the 2017 fire season, $91,600,000, to remain available until expended: 
 Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISION—THIS TITLE  
20701.Agencies receiving funds appropriated by this title shall each provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds by account, beginning not later than 90 days after enactment of this Act.  
VIIIDEPARTMENT OF LABOR 
Employment and Training Administration   TRAINING AND EMPLOYMENT SERVICES (INCLUDING TRANSFERS OF FUNDS)For an additional amount for Training and Employment Services, $100,000,000, for the dislocated workers assistance national reserve for necessary expenses directly related to the consequences of Hurricanes Harvey, Maria, and Irma and those jurisdictions that received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) due to wildfires in 2017, which shall be available from the date of enactment of this subdivision through September 30, 2019: 
Provided, That the Secretary of Labor may transfer up to $2,500,000 of such funds to any other Department of Labor account for reconstruction and recovery needs, including worker protection activities: 
Provided further, That these sums may be used to replace grant funds previously obligated to the impacted areas: 
Provided further, That of the amount provided, up to $500,000, to remain available until expended, shall be transferred to Office of Inspector Generalfor oversight of activities responding to such hurricanes and wildfires: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. JOB CORPSFor an additional amount for Job Corps for construction, rehabilitation and acquisition for Job Corps Centers in Puerto Rico, $30,900,000, which shall be available upon the date of enactment of this subdivision and remain available for obligation through June 30, 2021: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—Department of Labor DEFERRAL OF INTEREST PAYMENTS FOR VIRGIN ISLANDS  
20801.Notwithstanding any other provision of law, the interest payment of the Virgin Islands that was due under section 1202(b)(1) of the Social Security Act on September 29, 2017, shall not be due until September 28, 2018, and no interest shall accrue on such amount through September 28, 2018: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
FLEXIBILITY IN USE OF FUNDS UNDER WIOA  
20802. 
(a)In GeneralNotwithstanding section 133(b)(4) of the Workforce Innovation and Opportunity Act, in States, as defined by section 3(56) of such Act, affected by Hurricanes Harvey, Irma, and Maria, a local board, as defined by section 3(33) of such Act, in a local area, as defined by section 3(32) of such Act, affected by such Hurricanes may transfer, if such transfer is approved by the Governor, up to 100 percent of the funds allocated to the local area for Program Years 2016 and 2017 for Youth Workforce Investment activities under paragraphs (2) or (3) of section 128(b) of such Act, for Adult employment and training activities under paragraphs (2)(A) or (3) of section 133(b) of such Act, or for Dislocated Worker employment and training activities under paragraph (2)(B) of section 133(b) of such Act among— 
(1)adult employment and training activities;  
(2)dislocated worker employment and training activities; and  
(3)youth workforce investment activities.  
(b)The Virgin IslandsExcept for the funds reserved to carry out required statewide activities under sections 127(b) and 134(a)(2) of the Workforce Innovation and Opportunity Act, the Governor of the Virgin Islands may authorize the transfer of up to 100 percent of the remaining funds provided to the Virgin Islands for Program Years 2016 and 2017 for Youth Workforce Investment activities under section 127(b)(1)(B) of such Act, for Adult employment and training activities under section 132(b)(1)(A) of such Act, or for Dislocated Worker employment and training activities under section 133(b)(2)(A) of such Act among— 
(1)adult employment and training activities;  
(2)dislocated worker employment and training activities; and  
(3)youth workforce investment activities. DEPARTMENT OF HEALTH AND HUMAN SERVICES Centers for Disease Control and Prevention CDC-WIDE ACTIVITIES AND PROGRAM SUPPORT (INCLUDING TRANSFER OF FUNDS)For an additional amount for CDC-Wide Activities and Program Support, $200,000,000, to remain available until September 30, 2020, for response, recovery, preparation, mitigation, and other expenses directly related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That obligations incurred for the purposes provided herein prior to the date of enactment of this subdivision may be charged to funds appropriated by this paragraph: 
Provided further, That of the amount provided, not less than $6,000,000 shall be transferred to the Buildings and Facilities account for the purposes provided herein: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Institutes of Health OFFICE OF THE DIRECTORFor an additional amount for fiscal year 2018 for Office of the Director, $50,000,000, to remain available until September 30, 2020, for response, recovery, and other expenses directly related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That obligations incurred for these purposes prior to the date of enactment of this subdivision may be charged to funds appropriated by this paragraph: 
Provided further, That funds appropriated by this paragraph may be used for construction grants or contracts under section 404I of the Public Health Service Act without regard to section 404I(c)(2): 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administration for Children and Families CHILDREN AND FAMILIES SERVICES PROGRAMS For an additional amount for Children and Families Services Programs, $650,000,000, to remain available until September 30, 2021, for Head Start programs, for necessary expenses directly related to the consequences of Hurricanes Harvey, Irma, and Maria, including making payments under the Head Start Act: 
Provided, That none of the funds appropriated in this paragraph shall be included in the calculation of the base grant in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head Start Act: 
Provided further, That funds appropriated in this paragraph are not subject to the allocation requirements of section 640(a) of the Head Start Act: 
Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: 
Provided further, That up to $12,500,000 shall be available for Federal administrative expenses: 
Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this subdivision may be charged to funds appropriated under this heading: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Secretary PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND (INCLUDING TRANSFERS OF FUNDS)For an additional amount for the Public Health and Social Services Emergency Fund, $162,000,000, to remain available until September 30, 2020, for response, recovery, preparation, mitigation and other expenses directly related to the consequences of Hurricanes Harvey, Irma, and Maria, including activities authorized under section 319(a) of the Public Health Service Act (referred to in this subdivision as the PHS Act): 
Provided, That of the amount provided, $60,000,000 shall be transferred to Health Resources and Services Administration—Primary Health Care, for expenses related to the consequences of Hurricanes Harvey, Irma, and Maria for disaster response and recovery, for the Health Centers Program under section 330 of the PHS Act: 
Provided further, That not less than $50,000,000, of amounts transferred under the preceding proviso, shall be available for alteration, renovation, construction, equipment, and other capital improvement costs as necessary to meet the needs of areas affected by Hurricanes Harvey, Irma, and Maria: Provided further, That the time limitation in section 330(e)(3) of the PHS Act shall not apply to funds made available under the preceding proviso: 
Provided further, That of the amount provided, not less than $20,000,000 shall be transferred to Substance Abuse and Mental Health Services Administration—Health Surveillance and Program Support for grants, contracts, and cooperative agreements for behavioral health treatment, crisis counseling, and other related helplines, and for other similar programs to provide support to individuals impacted by Hurricanes Harvey, Irma, and Maria: 
Provided further, That of the amount provided, up to $2,000,000, to remain available until expended, shall be transferred to Office of the Secretary—Office of Inspector General for oversight of activities responding to such hurricanes: 
Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this subdivision may be charged to funds appropriated under this heading: 
Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provision—Department of Health and Human Services DIRECT HIRE AUTHORITY FOR CERTAIN EMERGENCY RESPONSE POSITIONS  
20803. 
(a)In GeneralAs the Secretary of Health and Human Services determines necessary to respond to a critical hiring need for emergency response positions, after providing public notice and without regard to the provisions of sections 3309 through 3319 of title 5, United States Code, the Secretary may appoint candidates directly to the following positions, consistent with subsection (b), to perform critical work directly relating to the consequences of Hurricanes Harvey, Irma, and Maria: 
(1)Intermittent disaster-response personnel in the National Disaster Medical System, under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11).  
(2)Term or temporary related positions in the Centers for Disease Control and Prevention and the Office of the Assistant Secretary for Preparedness and Response.  
(b)ExpirationThe authority under subsection (a) shall expire 270 days after the date of enactment of this section. DEPARTMENT OF EDUCATION Hurricane Education Recovery (INCLUDING TRANSFER OF FUNDS)For an additional amount for Hurricane Education Recovery for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, or wildfires in 2017 for which a major disaster or emergency has been declared under sections 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5190) (referred to under this heading as covered disaster or emergency), $2,700,000,000, to remain available through September 30, 2022, for assisting in meeting the educational needs of individuals affected by a covered disaster or emergency: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That— 
(1)such funds shall be used— 
(A)to make awards to eligible entities for immediate aid to restart school operations, in accordance with paragraph (2);  
(B)for temporary emergency impact aid for displaced students, in accordance with paragraph (2);  
(C)for emergency assistance to institutions of higher education and students attending institutions of higher education in an area directly affected by a covered disaster or emergency in accordance with paragraph (3);  
(D)for payments to institutions of higher education to help defray the unexpected expenses associated with enrolling displaced students from institutions of higher education directly affected by a covered disaster or emergency, in accordance with paragraph (4); and  
(E)to provide assistance to local educational agencies serving homeless children and youth in accordance with paragraph (5);  
(2)immediate aid to restart school operations and temporary emergency impact aid for displaced students described in subparagraphs (A) and (B) of paragraph (1) shall be provided under the statutory terms and conditions that applied to assistance under sections 102 and 107 of title IV of division B of Public Law 109–148, respectively, except that such sections shall be applied so that— 
(A)each reference to a major disaster declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) shall be to a major disaster or emergency declared by the President in accordance with section 401 or 501, respectively, of such Act;  
(B)each reference to Hurricane Katrina or Hurricane Rita shall be a reference to a covered disaster or emergency;  
(C)each reference to August 22, 2005 shall be to the date that is one week prior to the date that the major disaster or emergency was declared for the area;  
(D)each reference to the States of Louisiana, Mississippi, Alabama, and Texas shall be to the States or territories affected by a covered disaster or emergency, and each reference to the State educational agencies of Louisiana, Mississippi, Alabama, or Texas shall be a reference to the State educational agencies that serve the states or territories affected by a covered disaster or emergency;  
(E)each reference to the 2005–2006 school year shall be to the 2017–2018 school year;  
(F)the references in section 102(h)(1) of title IV of division B of Public Law 109–148 to the number of non-public and public elementary schools and secondary schools in the State shall be to the number of students in non-public and public elementary schools and secondary schools in the State, and the reference in such section to the National Center for Data Statistics Common Core of Data for the 2003–2004 school year shall be to the most recent and appropriate data set for the 2016–2017 school year;  
(G)in determining the amount of immediate aid provided to restart school operations as described in section 102(b) of title IV of division B of Public Law 109–148, the Secretary shall consider the number of students enrolled, during the 2016–2017 school year, in elementary schools and secondary schools that were closed as a result of a covered disaster or emergency;  
(H)in determining the amount of emergency impact aid that a State educational agency is eligible to receive under paragraph (1)(B), the Secretary shall, subject to section 107(d)(1)(B) of such title, provide— 
(i)$9,000 for each displaced student who is an English learner, as that term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);  
(ii)$10,000 for each displaced student who is a child with a disability (regardless of whether the child is an English learner); and  
(iii)$8,500 for each displaced student who is not a child with a disability or an English learner;  
(I)with respect to the emergency impact aid provided under paragraph (1)(B), the Secretary may modify the State educational agency and local educational agency application timelines in section 107(c) of such title; and  
(J)each reference to a public elementary school may include, as determined by the local educational agency, a publicly-funded preschool program that enrolls children below the age of kindergarten entry and is part of an elementary school;  
(3)$100,000,000 of the funds made available under this heading shall be for programs authorized under subpart 3 of Part A, part C of title IV and part B of title VII of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq., 1138 et seq.) for institutions located in an area affected by a covered disaster or emergency, and students enrolled in such institutions, except that— 
(A)any requirements relating to matching, Federal share, reservation of funds, or maintenance of effort under such parts that would otherwise be applicable to that assistance shall not apply;  
(B)such assistance may be used for student financial assistance;  
(C)such assistance may also be used for faculty and staff salaries, equipment, student supplies and instruments, or any purpose authorized under the Higher Education Act of 1965, by institutions of higher education that are located in areas affected by a covered disaster or emergency; and  
(D)the Secretary shall prioritize, to the extent possible, students who are homeless or at risk of becoming homeless as a result of displacement, and institutions that have sustained extensive damage, by a covered disaster or emergency;  
(4)up to $75,000,000 of the funds made available under this heading shall be for payments to institutions of higher education to help defray the unexpected expenses associated with enrolling displaced students from institutions of higher education at which operations have been disrupted by a covered disaster or emergency, in accordance with criteria established by the Secretary and made publicly available;  
(5)$25,000,000 of the funds made available under this heading shall be available to provide assistance to local educational agencies serving homeless children and youths displaced by a covered disaster or emergency, consistent with section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431–11435) and with section 106 of title IV of division B of Public Law 109–148, except that funds shall be disbursed based on demonstrated need and the number of homeless children and youth enrolled as a result of displacement by a covered disaster or emergency;  
(6)section 437 of the General Education Provisions Act (20 U.S.C. 1232) and section 553 of title 5, United States Code, shall not apply to activities under this heading;  
(7)$4,000,000 of the funds made available under this heading, to remain available until expended, shall be transferred to the Office of the Inspector General of the Department of Education for oversight of activities supported with funds appropriated under this heading, and up to $3,000,000 of the funds made available under this heading shall be for program administration;  
(8)up to $35,000,000 of the funds made available under this heading shall be to carry out activities authorized under section 4631(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7281(b)): 
Provided, That obligations incurred for the purposes provided herein prior to the date of enactment of this subdivision may be charged to funds appropriated under this paragraph;  
(9)the Secretary may waive, modify, or provide extensions for certain requirements of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) for affected individuals, affected students, and affected institutions in covered disaster or emergency areas in the same manner as the Secretary was authorized to waive, modify, or provide extensions for certain requirements of such Act under provisions of subtitle B of title IV of division B of Public Law 109–148 for affected individuals, affected students, and affected institutions in areas affected by Hurricane Katrina and Hurricane Rita, except that the cost associated with any action taken by the Secretary under this paragraph is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985; and  
(10)if any provision under this heading or application of such provision to any person or circumstance is held to be unconstitutional, the remainder of the provisions under this heading and the application of such provisions to any person or circumstance shall not be affected thereby. General Provision—Department of Education  
20804. 
(a)Notwithstanding any other provision of law, the Secretary of Education is hereby authorized to forgive any outstanding balance owed to the Department of Education under the HBCU Hurricane Supplemental Loan program established pursuant to section 2601 of Public Law 109–234, as modified by section 307 of title III of division F of the Consolidated Appropriations Act, 2012 (Public Law 112–74), as carried forward by the Continuing Appropriations Resolution, 2013 (Public Law 112–175).  
(b)There are authorized to be appropriated, and there are hereby appropriated, such sums as may be necessary to carry out subsection (a): 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balance Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE (INCLUDING TRANSFER OF FUNDS)  
20805.Funds appropriated to the Department of Health and Human Services by this title may be transferred to, and merged with, other appropriation accounts under the headings Centers for Disease Control and Prevention and Public Health and Social Services Emergency Fund for the purposes specified in this title following consultation with the Office of Management and Budget: 
Provided, That the Committees on Appropriations in the House of Representatives and the Senate shall be notified 10 days in advance of any such transfer: 
Provided further, That, upon a determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation: 
Provided further, That none of the funds made available by this title may be transferred pursuant to the authority in section 205 of division H of Public Law 115–31 or section 241(a) of the PHS Act.  
20806.Not later than 30 days after enactment of this subdivision, the Secretary of Health and Human Services shall provide a detailed spend plan of anticipated uses of funds made available in this title, including estimated personnel and administrative costs, to the Committees on Appropriations: 
Provided, That such plans shall be updated and submitted to the Committees on Appropriations every 60 days until all funds are expended or expire.  
20807.Unless otherwise provided for by this title, the additional amounts appropriated by this title to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2018.  
IXLEGISLATIVE BRANCH 
GOVERNMENT ACCOUNTABILITY OFFICE Salaries and ExpensesFor an additional amount for Salaries and Expenses, $14,000,000, to remain available until expended, for audits and investigations relating to Hurricanes Harvey, Irma, and Maria and the 2017 wildfires: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
XDEPARTMENT OF DEFENSE 
Military Construction, Navy and Marine CorpsFor an additional amount for Military Construction, Navy and Marine Corps, $201,636,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That none of the funds made available to the Navy and Marine Corps for recovery efforts related to Hurricanes Harvey, Irma, and Maria in this subdivision shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: 
 Provided further, That, not later than 60 days after enactment of this subdivision, the Secretary of the Navy, or his designee, shall submit to the Committees on Appropriations of House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: 
Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Construction, Army National GuardFor an additional amount for Military Construction, Army National Guard, $519,345,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
 Provided, That none of the funds made available to the Army National Guard for recovery efforts related to Hurricanes Harvey, Irma, and Maria in this subdivision shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: 
Provided further, That, not later than 60 days after enactment of this subdivision, the Director of the Army National Guard, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: 
Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF VETERANS AFFAIRS Veterans Health Administration MEDICAL SERVICESFor an additional amount for Medical Services, $11,075,000, to remain available until September 30, 2019, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. MEDICAL SUPPORT AND COMPLIANCEFor an additional amount for Medical Support and Compliance, $3,209,000, to remain available until September 30, 2019, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. MEDICAL FACILITIESFor an additional amount for Medical Facilities, $75,108,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That none of these funds shall be available for obligation until the Secretary of Veterans Affairs submits to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Departmental Administration CONSTRUCTION, MINOR PROJECTSFor an additional amount for Construction, Minor Projects, $4,088,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISION—THIS TITLE  
21001.Notwithstanding section 18236(b) of title 10, United States Code, the Secretary of Defense shall contribute to Puerto Rico, 100 percent of the total cost of construction (including the cost of architectural, engineering and design services) for the acquisition, construction, expansion, rehabilitation, or conversion of the Arroyo readiness center under paragraph (5) of section 18233(a) of title 10, United States Code.  
XIDEPARTMENT OF TRANSPORTATION 
Federal Aviation Administration OPERATIONS (AIRPORT AND AIRWAY TRUST FUND)For an additional amount for Operations, $35,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, and other hurricanes occurring in calendar year 2017: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. FACILITIES AND EQUIPMENT (AIRPORT AND AIRWAY TRUST FUND)For an additional amount for Facilities and Equipment, $79,589,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, and other hurricanes occurring in calendar year 2017: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Highway Administration FEDERAL-AID HIGHWAYS EMERGENCY RELIEF PROGRAMFor an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $1,374,000,000, to remain available until expended: 
Provided, That notwithstanding section 125(d)(4) of title 23, United States Code, no limitation on the total obligations for projects under section 125 of such title shall apply to the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for fiscal year 2018 and fiscal year 2019: 
Provided further, That notwithstanding subsection (e) of section 120 of title 23, United States Code, for this fiscal year and hereafter, the Federal share for Emergency Relief funds made available under section 125 of such title to respond to damage caused by Hurricanes Irma and Maria, shall be 100 percent for Puerto Rico: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Transit Administration  PUBLIC TRANSPORTATION EMERGENCY RELIEF PROGRAM For an additional amount for the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, $330,000,000 to remain available until expended, for transit systems affected by Hurricanes Harvey, Irma, and Maria with major disaster declarations in 2017: 
Provided, That not more than three-quarters of one percent of the funds for public transportation emergency relief shall be available for administrative expenses and ongoing program management oversight as authorized under sections 5334 and 5338(f)(2) of such title and shall be in addition to any other appropriations for such purpose: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Maritime Administration OPERATIONS AND TRAININGFor an additional amount for Operations and Training, $10,000,000, to remain available until expended, for necessary expenses, including for dredging, related to damage to Maritime Administration facilities resulting from Hurricane Harvey: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provision—Department of Transportation  
21101.Notwithstanding 49 U.S.C. 5302, for fiscal years 2018, 2019, and 2020 the Secretary of Transportation shall treat an area as an urbanized area for purposes of 49 U.S.C. 5307 and 5336(a) until the next decennial census following the enactment of this Act if the area was defined and designated as an urbanized area by the Secretary of Commerce in the 2000 decennial census and the population of such area fell below 50,000 after the 2000 decennial census as a result of a major disaster: 
Provided, That an area treated as an urbanized area for purposes of this section shall be assigned the population and square miles of the urbanized area designated by the Secretary of Commerce in the 2000 decennial census: 
Provided further, That the term major disaster has the meaning given such term in section 102(2) of the Disaster Relief Act of 1974 (42 U.S.C. 5122(2)). 
DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT Community Planning and Development COMMUNITY DEVELOPMENT FUND (INCLUDING TRANSFERS OF FUNDS)For an additional amount for Community Development Fund, $28,000,000,000, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas resulting from a major declared disaster that occurred in 2017 (except as otherwise provided under this heading) pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): 
Provided, That funds shall be awarded directly to the State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974) at the discretion of the Secretary: 
Provided further, That of the amounts made available under this heading, up to $16,000,000,000 shall be allocated to meet unmet needs for grantees that have received or will receive allocations under this heading for major declared disasters that occurred in 2017 or under the same heading of Division B of Public Law 115–56, except that, of the amounts made available under this proviso, no less than $11,000,000,000 shall be allocated to the States and units of local government affected by Hurricane Maria, and of such amounts allocated to such grantees affected by Hurricane Maria, $2,000,000,000 shall be used to provide enhanced or improved electrical power systems: 
Provided further, That to the extent amounts under the previous proviso are insufficient to meet all unmet needs, the allocation amounts related to infrastructure shall be reduced proportionally based on the total infrastructure needs of all grantees: 
Provided further, That of the amounts made available under this heading, no less than $12,000,000,000 shall be allocated for mitigation activities to all grantees of funding provided under this heading, section 420 of division L of Public Law 114–113, section 145 of division C of Public Law 114–223, section 192 of division C of Public Law 114–223 (as added by section 101(3) of division A of Public Law 114–254), section 421 of division K of Public Law 115–31, and the same heading in division B of Public Law 115–56, and that such mitigation activities shall be subject to the same terms and conditions under this subdivision, as determined by the Secretary: 
Provided further, That all such grantees shall receive an allocation of funds under the preceding proviso in the same proportion that the amount of funds each grantee received or will receive under the second proviso of this heading or the headings and sections specified in the previous proviso bears to the amount of all funds provided to all grantees specified in the previous proviso: 
Provided further, That of the amounts made available under the second and fourth provisos of this heading, the Secretary shall allocate to all such grantees an aggregate amount not less than 33 percent of each such amounts of funds provided under this heading within 60 days after the enactment of this subdivision based on the best available data (especially with respect to data for all such grantees affected by Hurricanes Harvey, Irma, and Maria), and shall allocate no less than 100 percent of the funds provided under this heading by no later than December 1, 2018: 
Provided further, That the Secretary shall not prohibit the use of funds made available under this heading and the same heading in division B of Public Law 115–56 for non-federal share as authorized by section 105(a)(9) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(9)): 
Provided further, That of the amounts made available under this heading, grantees may establish grant programs to assist small businesses for working capital purposes to aid in recovery: 
Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: 
Provided further, That with respect to any such duplication of benefits, the Secretary and any grantee under this section shall not take into consideration or reduce the amount provided to any applicant for assistance from the grantee where such applicant applied for and was approved, but declined assistance related to such major declared disasters that occurred in 2014, 2015, 2016, and 2017 from the Small Business Administration under section 7(b) of the Small Business Act (15 U.S.C. 636(b)): 
Provided further, That the Secretary shall require grantees to maintain on a public website information containing common reporting criteria established by the Department that permits individuals and entities awaiting assistance and the general public to see how all grant funds are used, including copies of all relevant procurement documents, grantee administrative contracts and details of ongoing procurement processes, as determined by the Secretary: 
Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas: 
Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: 
Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): 
Provided further, That a State, unit of general local government, or Indian tribe may use up to 5 percent of its allocation for administrative costs: 
Provided further, That the sixth proviso under this heading in the Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (division B of Public Law 115–56) is amended by striking State or subdivision thereof and inserting State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)): 
Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: 
Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408(c)(4), or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: 
Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): 
Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement: 
Provided further, That the eighth proviso under this heading in the Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (division B of Public Law 115–56) is amended by inserting 408(c)(4), after 407,: 
Provided further, That of the amounts made available under this heading, up to $15,000,000 shall be made available for capacity building and technical assistance, including assistance on contracting and procurement processes, to support States, units of general local government, or Indian tribes (and their subrecipients) that receive allocations pursuant to this heading, received disaster recovery allocations under the same heading in Public Law 115–56, or may receive similar allocations for disaster recovery in future appropriations Acts: 
Provided further, That of the amounts made available under this heading, up to $10,000,000 shall be transferred, in aggregate, to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts under this heading: 
Provided further, That the amount specified in the preceding proviso shall be combined with funds appropriated under the same heading and for the same purpose in Public Law 115–56 and the aggregate of such amounts shall be available for any of the purposes specified under this heading or the same heading in Public Law 115–56 without limitation: 
Provided further, That, of the funds made available under this heading, $10,000,000 shall be transferred to the Office of the Inspector General for necessary costs of overseeing and auditing funds made available under this heading: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—Department of Housing and Urban Development  
21102.Any funds made available under the heading Community Development Fund under this subdivision that remain available, after the other funds under such heading have been allocated for necessary expenses for activities authorized under such heading, shall be used for additional mitigation activities in the most impacted and distressed areas resulting from a major declared disaster that occurred in 2014, 2015, 2016 or 2017: 
Provided, That such remaining funds shall be awarded to grantees of funding provided for disaster relief under the heading Community Development Fund in this subdivision, section 420 of division L of Public Law 114–113, section 145 of division C of Public Law 114–223, section 192 of division C of Public Law 114–223 (as added by section 101(3) of division A of Public Law 114–254), section 421 of division K of Public Law 115–31, and the same heading in division B of Public Law 115–56 subject to the same terms and conditions under this subdivision and such Acts respectively: 
Provided further, That each such grantee shall receive an allocation from such remaining funds in the same proportion that the amount of funds such grantee received under this subdivision and under the Acts specified in the previous proviso bears to the amount of all funds provided to all grantees specified in the previous proviso.  
21103.For 2018, the Secretary of Housing and Urban Development may make temporary adjustments to the section 8 housing choice voucher annual renewal funding allocations and administrative fee eligibility determinations for public housing agencies located in the most impacted and distressed areas in which a major Presidentially declared disaster occurred during 2017 under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), to avoid significant adverse funding impacts that would otherwise result from the disaster, or to facilitate leasing up to a public housing agency’s authorized level of units under contract (but not to exceed such level), upon request by and in consultation with a public housing agency and supported by documentation as required by the Secretary that demonstrates the need for the adjustment.  
XIIGENERAL PROVISIONS—THIS SUBDIVISION 
21201.Each amount appropriated or made available by this subdivision is in addition to amounts otherwise appropriated for the fiscal year involved.  
21202.No part of any appropriation contained in this subdivision shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
21203.Unless otherwise provided for by this subdivision, the additional amounts appropriated by this subdivision to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2018.  
21204.Each amount designated in this subdivision by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  
21205.For purposes of this subdivision, the consequences or impacts of any hurricane shall include damages caused by the storm at any time during the entirety of its duration as a cyclone, as defined by the National Hurricane Center.  
21206.Any amount appropriated by this subdivision, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this subdivision shall retain such designation.  
21207.The terms and conditions applicable to the funds provided in this subdivision, including those provided by this title, shall also apply to the funds made available in division B of Public Law 115–56 and in division A of Public Law 115–72.  
21208. 
(a)Section 305 of division A of the Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (Public Law 115–72) is amended— 
(1)in subsection (a)— 
(A)by striking (1) Not later than December 31, 2017, and inserting Not later than March 31, 2018,; and  
(B)by striking paragraph (2); and  
(2)in subsection (b), by striking receiving funds under this division and inserting expending more than $10,000,000 of funds provided by this division and division B of Public Law 115–56 in any one fiscal year.  
(b)Section 305 of division A of the Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (Public Law 115–72), as amended by this section, shall apply to funds appropriated by this division as if they had been appropriated by that division.  
(c)In order to proactively prepare for oversight of future disaster relief funding, not later than one year after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue standard guidance for Federal agencies to use in designing internal control plans for disaster relief funding. This guidance shall leverage existing internal control review processes and shall include, at a minimum, the following elements: 
(1)Robust criteria for identifying and documenting incremental risks and mitigating controls related to the funding.  
(2)Guidance for documenting the linkage between the incremental risks related to disaster funding and efforts to address known internal control risks.  
21209.Any agency or department provided funding in excess of $3,000,000,000 by this subdivision, including the Federal Emergency Management Agency, the Department of Housing and Urban Development, and the Corps of Engineers, is directed to provide a report to the Committees on Appropriations of the House of Representatives and the Senate regarding its efforts to provide adequate resources and technical assistance for small, low-income communities affected by natural disasters.  
21210. 
(a)Not later than 180 days after the date of enactment of this subdivision and in coordination with the Administrator of the Federal Emergency Management Agency, with support and contributions from the Secretary of the Treasury, the Secretary of Energy, and other Federal agencies having responsibilities defined under the National Disaster Recovery Framework, the Governor of the Commonwealth of Puerto Rico shall submit to Congress a report describing the Commonwealth’s 12- and 24-month economic and disaster recovery plan that— 
(1)defines the priorities, goals, and expected outcomes of the recovery effort for the Commonwealth, based on damage assessments prepared pursuant to Federal law, if applicable, including— 
(A)housing;  
(B)economic issues, including workforce development and industry expansion and cultivation;  
(C)health and social services;  
(D)natural and cultural resources;  
(E)governance and civic institutions;  
(F)electric power systems and grid restoration;  
(G)environmental issues, including solid waste facilities; and  
(H)other infrastructure systems, including repair, restoration, replacement, and improvement of public infrastructure such water and wastewater treatment facilities, communications networks, and transportation infrastructure;  
(2)is consistent with— 
(A)the Commonwealth’s fiscal capacity to provide long-term operation and maintenance of rebuilt or replaced assets;  
(B)alternative procedures and associated programmatic guidance adopted by the Administrator of the Federal Emergency Management Agency pursuant to section 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f); and  
(C)actions as may be necessary to mitigate vulnerabilities to future extreme weather events and natural disasters and increase community resilience, including encouraging the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;  
(3)promotes transparency and accountability through appropriate public notification, outreach, and hearings;  
(4)identifies performance metrics for assessing and reporting on the progress toward achieving the Commonwealth’s recovery goals, as identified under paragraph (1);  
(5)is developed in coordination with the Oversight Board established under PROMESA; and  
(6)is certified by that Oversight Board to be consistent with the purpose set forth in section 101(a) of PROMESA (48 U.S.C. 2121(a)).  
(b)At the end of every 30-day period before the submission of the report described in subsection (a), the Governor of the Commonwealth of Puerto Rico, in coordination with the Administrator of the Federal Emergency Management Agency, shall provide to Congress interim status updates on progress developing such report.  
(c)At the end of every 180-day period after the submission of the report described in subsection (a), the Governor of the Commonwealth of Puerto Rico, in coordination with the Administrator of the Federal Emergency Management Agency, shall make public a report on progress achieving the goals set forth in such report.  
(d)During the development, and after the submission, of the report required in subsection (a), the Oversight Board may provide to Congress reports on the status of coordination with the Governor of Puerto Rico.  
(e)Amounts made available by this subdivision to a covered territory for response to or recovery from Hurricane Irma or Hurricane Maria in an aggregate amount greater than $10,000,000 may be reviewed by the Oversight Board under the Oversight Board’s authority under 204(b)(2) of PROMESA (48 U.S.C. 2144(b)(2)).  
(f)When developing a Fiscal Plan while the recovery plan required under subsection (a) is in development and in effect, the Oversight Board shall use and incorporate, to the greatest extent feasible, damage assessments prepared pursuant to Federal law.  
(g)For purposes of this section, the terms covered territory and Oversight Board have the meaning given those term in section 5 of PROMESA (48 U.S.C. 2104). This subdivision may be cited as the Further Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2018.  
2Tax Relief and Medicaid Changes Relating to Certain Disasters 
ICalifornia Fires 
20101.DefinitionsFor purposes of this title— 
(1)California wildfire disaster zoneThe term California wildfire disaster zone means that portion of the California wildfire disaster area determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of wildfires in California.  
(2)California wildfire disaster areaThe term California wildfire disaster area means an area with respect to which between January 1, 2017 through January 18, 2018 a major disaster has been declared by the President under section 401 of such Act by reason of wildfires in California.  
20102.Special disaster-related rules for use of retirement funds 
(a)Tax-Favored withdrawals from retirement plans 
(1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified wildfire distribution.  
(2)Aggregate dollar limitation 
(A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified wildfire distributions for any taxable year shall not exceed the excess (if any) of— 
(i)$100,000, over  
(ii)the aggregate amounts treated as qualified wildfire distributions received by such individual for all prior taxable years.  
(B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a qualified wildfire distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified wildfire distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000.  
(C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986.  
(3)Amount distributed may be repaid 
(A)In generalAny individual who receives a qualified wildfire distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make one or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be.  
(B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified wildfire distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified wildfire distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.  
(C)Treatment of repayments for distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified wildfire distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified wildfire distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.  
(4)DefinitionsFor purposes of this subsection— 
(A)Qualified wildfire distributionExcept as provided in paragraph (2), the term qualified wildfire distribution means any distribution from an eligible retirement plan made on or after October 8, 2017, and before January 1, 2019, to an individual whose principal place of abode during any portion of the period from October 8, 2017, to December 31, 2017, is located in the California wildfire disaster area and who has sustained an economic loss by reason of the wildfires to which the declaration of such area relates.  
(B)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986.  
(5)Income inclusion spread over 3-year period 
(A)In generalIn the case of any qualified wildfire distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year.  
(B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply.  
(6)Special rules 
(A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, qualified wildfire distributions shall not be treated as eligible rollover distributions.  
(B)Qualified wildfire distributions treated as meeting plan distribution requirementsFor purposes the Internal Revenue Code of 1986, a qualified wildfire distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code.  
(b)Recontributions of withdrawals for home purchases 
(1)Recontributions 
(A)In generalAny individual who received a qualified distribution may, during the period beginning on October 8, 2017, and ending on June 30, 2018, make one or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be.  
(B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection.  
(2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution— 
(A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986,  
(B)received after March 31, 2017, and before January 15, 2018, and  
(C)which was to be used to purchase or construct a principal residence in the California wildfire disaster area but which was not so purchased or constructed on account of the wildfires to which the declaration of such area relates.  
(c)Loans from qualified plans 
(1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the period beginning on the date of the enactment of this Act and ending on December 31, 2018— 
(A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and  
(B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.  
(2)Delay of repaymentIn the case of a qualified individual with an outstanding loan on or after October 8, 2017, from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)— 
(A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on October 8, 2017, and ending on December 31, 2018, such due date shall be delayed for 1 year,  
(B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under paragraph (1) and any interest accruing during such delay, and  
(C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) shall be disregarded.  
(3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual whose principal place of abode during any portion of the period from October 8, 2017, to December 31, 2017, is located in the California wildfire disaster area and who has sustained an economic loss by reason of wildfires to which the declaration of such area relates.  
(d)Provisions relating to plan amendments 
(1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i).  
(2)Amendments to which subsection applies 
(A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made— 
(i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any provision of this section, and  
(ii)on or before the last day of the first plan year beginning on or after January 1, 2019, or such later date as the Secretary may prescribe. In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), clause (ii) shall be applied by substituting the date which is 2 years after the date otherwise applied under clause (ii). 
(B)ConditionsThis subsection shall not apply to any amendment unless— 
(i)during the period— 
(I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and  
(II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted), the plan or contract is operated as if such plan or contract amendment were in effect, and 
(ii)such plan or contract amendment applies retroactively for such period.  
20103.Employee retention credit for employers affected by California wildfires 
(a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible employer, the California wildfire employee retention credit shall be treated as a credit listed in subsection (b) of such section. For purposes of this subsection, the California wildfire employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. For purposes of the preceding sentence, the amount of qualified wages which may be taken into account with respect to any individual shall not exceed $6,000.  
(b)DefinitionsFor purposes of this section— 
(1)Eligible employerThe term eligible employer means any employer— 
(A)which conducted an active trade or business on October 8, 2017, in the California wildfire disaster zone, and  
(B)with respect to whom the trade or business described in subparagraph (A) is inoperable on any day after October 8, 2017, and before January 1, 2018, as a result of damage sustained by reason of the wildfires to which such declaration of such area relates.  
(2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment on October 8, 2017, with such eligible employer was in the California wildfire disaster zone.  
(3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) paid or incurred by an eligible employer with respect to an eligible employee on any day after October 8, 2017, and before January 1, 2018, which occurs during the period— 
(A)beginning on the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee immediately before the wildfires to which the declaration of the California wildfire disaster area relates, and  
(B)ending on the date on which such trade or business has resumed significant operations at such principal place of employment. Such term shall include wages paid without regard to whether the employee performs no services, performs services at a different place of employment than such principal place of employment, or performs services at such principal place of employment before significant operations have resumed. 
(c)Certain rules To applyFor purposes of this section, rules similar to the rules of sections 51(i)(1), 52, and 280C(a) of the Internal Revenue Code of 1986, shall apply.  
(d)Employee not taken into account more than onceAn employee shall not be treated as an eligible employee for purposes of this section for any period with respect to any employer if such employer is allowed a credit under section 51 of the Internal Revenue Code of 1986 with respect to such employee for such period.  
20104.Additional disaster-related tax relief provisions 
(a)Temporary suspension of limitations on charitable contributions 
(1)In generalExcept as otherwise provided in paragraph (2), subsection (b) of section 170 of the Internal Revenue Code of 1986 shall not apply to qualified contributions and such contributions shall not be taken into account for purposes of applying subsections (b) and (d) of such section to other contributions.  
(2)Treatment of excess contributionsFor purposes of section 170 of the Internal Revenue Code of 1986— 
(A)IndividualsIn the case of an individual— 
(i)LimitationAny qualified contribution shall be allowed only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s contribution base (as defined in subparagraph (H) of section 170(b)(1) of such Code) over the amount of all other charitable contributions allowed under section 170(b)(1) of such Code.  
(ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(1) of such Code) exceeds the limitation of clause (i), such excess shall be added to the excess described in the portion of subparagraph (A) of such section which precedes clause (i) thereof for purposes of applying such section.  
(B)CorporationsIn the case of a corporation— 
(i)LimitationAny qualified contribution shall be allowed only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s taxable income (as determined under paragraph (2) of section 170(b) of such Code) over the amount of all other charitable contributions allowed under such paragraph.  
(ii)CarryoverRules similar to the rules of subparagraph (A)(ii) shall apply for purposes of this subparagraph.  
(3)Exception to overall limitation on itemized deductionsSo much of any deduction allowed under section 170 of the Internal Revenue Code of 1986 as does not exceed the qualified contributions paid during the taxable year shall not be treated as an itemized deduction for purposes of section 68 of such Code.  
(4)Qualified contributions 
(A)In generalFor purposes of this subsection, the term qualified contribution means any charitable contribution (as defined in section 170(c) of the Internal Revenue Code of 1986) if— 
(i)such contribution— 
(I)is paid during the period beginning on October 8, 2017, and ending on December 31, 2018, in cash to an organization described in section 170(b)(1)(A) of such Code, and  
(II)is made for relief efforts in the California wildfire disaster area,  
(ii)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in clause (i)(II), and  
(iii)the taxpayer has elected the application of this subsection with respect to such contribution.  
(B)ExceptionSuch term shall not include a contribution by a donor if the contribution is— 
(i)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986, or  
(ii)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code).  
(C)Application of election to partnerships and S corporationsIn the case of a partnership or S corporation, the election under subparagraph (A)(iii) shall be made separately by each partner or shareholder.  
(b)Special rules for qualified disaster-Related personal casualty losses 
(1)In generalIf an individual has a net disaster loss for any taxable year— 
(A)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of— 
(i)such net disaster loss, and  
(ii)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual,  
(B)section 165(h)(1) of such Code shall be applied by substituting $500 for $500 ($100 for taxable years beginning after December 31, 2009),  
(C)the standard deduction determined under section 63(c) of such Code shall be increased by the net disaster loss, and  
(D)section 56(b)(1)(E) of such Code shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph.  
(2)Net disaster lossFor purposes of this subsection, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains (as defined in section 165(h)(3)(A) of the Internal Revenue Code of 1986).  
(3)Qualified disaster-related personal casualty lossesFor purposes of this subsection, the term qualified disaster-related personal casualty losses means losses described in section 165(c)(3) of the Internal Revenue Code of 1986 which arise in the California wildfire disaster area on or after October 8, 2017, and which are attributable to the wildfires to which the declaration of such area relates.  
(c)Special rule for determining earned income 
(1)In generalIn the case of a qualified individual, if the earned income of the taxpayer for the taxable year which includes any portion of the period from October 8, 2017, to December 31, 2017, is less than the earned income of the taxpayer for the preceding taxable year, the credits allowed under sections 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting— 
(A)such earned income for the preceding taxable year, for  
(B)such earned income for the taxable year which includes any portion of the period from October 8, 2017, to December 31, 2017.  
(2)Qualified individualFor purposes of this subsection, the term qualified individual means any individual whose principal place of abode during any portion of the period from October 8, 2017, to December 31, 2017, was located— 
(A)in the California wildfire disaster zone, or  
(B)in the California wildfire disaster area (but outside the California wildfire disaster zone) and such individual was displaced from such principal place of abode by reason of the wildfires to which the declaration of such area relates.  
(3)Earned incomeFor purposes of this subsection, the term earned income has the meaning given such term under section 32(c) of the Internal Revenue Code of 1986.  
(4)Special rules 
(A)Application to joint returnsFor purposes of paragraph (1), in the case of a joint return for a taxable year which includes any portion of the period from October 8, 2017, to December 31, 2017— 
(i)such paragraph shall apply if either spouse is a qualified individual, and  
(ii)the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year.  
(B)Uniform application of electionAny election made under paragraph (1) shall apply with respect to both sections 24(d) and 32, of the Internal Revenue Code of 1986.  
(C)Errors treated as mathematical errorFor purposes of section 6213 of the Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant to paragraph (1) shall be treated as a mathematical or clerical error.  
(D)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, the Internal Revenue Code of 1986 shall be applied without regard to any substitution under paragraph (1).  
IITax Relief For Hurricanes Harvey, Irma, And Maria 
20201.Tax relief for hurricanes Harvey, Irma, and Maria 
(a)Modification of Hurricanes Harvey and Irma disaster areasSubsections (a)(2) and (b)(2) of section 501 of the Disaster Tax Relief and Airport and Airway Extension Act of 2017 (Public Law 115–63; 131 Stat. 1173) are both amended by striking September 21, 2017 and inserting October 17, 2017.  
(b)Employee retention creditSubsections (a)(3), (b)(3), and (c)(3) of section 503 of the Disaster Tax Relief and Airport and Airway Extension Act of 2017 (Public Law 115–63; 131 Stat. 1181) are each amended by striking sections 51(i)(1) and 52 and inserting sections 51(i)(1), 52, and 280C(a).  
(c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of title V of the Disaster Tax Relief and Airport and Airway Extension Act of 2017 to which such amendments relate.  
IIIHurricane maria relief for puerto rico and the virgin islands medicaid programs 
20301.Hurricane maria relief for puerto rico and the virgin islands medicaid programs 
(a)Increased capsSection 1108(g)(5) of the Social Security Act (42 U.S.C. 1308(g)(5)) is amended— 
(1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B), (C), (D), and (E); and  
(2)by adding at the end the following new subparagraphs: 
 
(C)Subject to subparagraphs (D) and (E), for the period beginning January 1, 2018, and ending September 30, 2019— 
(i)the amount of the increase otherwise provided under subparagraphs (A) and (B) for Puerto Rico shall be further increased by $3,600,000,000; and  
(ii)the amount of the increase otherwise provided under subparagraph (A) for the Virgin Islands shall be further increased by $106,931,000.  
(D)For the period described in subparagraph (C), the amount of the increase otherwise provided under subparagraph (A)— 
(i)for Puerto Rico shall be further increased by $1,200,000,000 if the Secretary certifies that Puerto Rico has taken reasonable and appropriate steps during such period, in accordance with a timeline established by the Secretary, to— 
(I)implement methods, satisfactory to the Secretary, for the collection and reporting of reliable data to the Transformed Medicaid Statistical Information System (T–MSIS) (or a successor system); and  
(II)demonstrate progress in establishing a State medicaid fraud control unit described in section 1903(q); and  
(ii)for the Virgin Islands shall be further increased by $35,644,000 if the Secretary certifies that the Virgin Islands has taken reasonable and appropriate steps during such period, in accordance with a timeline established by the Secretary, to meet the conditions for certification specified in subclauses (I) and (II) of clause (i).  
(E)Notwithstanding any other provision of title XIX, during the period in which the additional funds provided under subparagraphs (C) and (D) are available for Puerto Rico and the Virgin Islands, respectively, with respect to payments from such additional funds for amounts expended by Puerto Rico and the Virgin Islands under such title, the Secretary shall increase the Federal medical assistance percentage or other rate that would otherwise apply to such payments to 100 percent..  
(b)Disregard of certain expenditures from spending capSection 1108(g)(4) of the Social Security Act (42 U.S.C. 1308(g)(4)) is amended— 
(1)by inserting for a calendar quarter of such fiscal year, after section 1903(a)(3); and  
(2)by striking of such fiscal year for a calendar quarter of such fiscal year, and inserting of such fiscal year, and with respect to fiscal years beginning with fiscal year 2018, if the Virgin Islands qualifies for a payment under section 1903(a)(6) for a calendar quarter (beginning on or after January 1, 2018) of such fiscal year,.  
(c)Report to congressNot later than July 1, 2018, the Secretary of Health and Human Services shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate that— 
(1)describes the steps taken by Puerto Rico and the Virgin Islands to meet the conditions for certification specified in clauses (i) and (ii), respectively, of section 1108(g)(5)(D) of the Social Security Act (42 U.S.C. 1308(g)(5)(D)) (as amended by subsection (a) of this section); and  
(2)specifies timelines for each such territory to, as a condition of eligibility for any additional increases in the amounts determined for Puerto Rico or the Virgin Islands, respectively, under subsection (g) of section 1108 of such Act (42 U.S.C. 1308) for purposes of payments under title XIX of such Act for fiscal year 2019, complete— 
(A)implementation of methods, satisfactory to the Secretary, for the collection and reporting of reliable data to the Transformed Medicaid Statistical Information System (T–MSIS) (or a successor system); and  
(B)the establishment of a State medicaid fraud control unit described in section 1903(q) of the Social Security Act (42 U.S.C. 1396d(q)).  
IVBudgetary effects 
20401.Emergency designationThis subdivision is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).  
20402.Designation in SenateIn the Senate, this subdivision is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.  
3Further extension of continuing appropriations act, 2018 
20101.The Continuing Appropriations Act, 2018 (division D of Public Law 115–56) is further amended by— 
(1)striking the date specified in section 106(3) and inserting March 23, 2018; and  
(2)inserting after section 155 the following new sections: 
 
156.In addition to amounts provided by section 101, amounts are provided for Department of Commerce—Bureau of the Census—Periodic Census and Programs at a rate for operations of $182,000,000 for an additional amount for the 2020 Decennial Census Program; and such amounts may be apportioned up to the rate for operations necessary to maintain the schedule and deliver the required data according to statutory deadlines in the 2020 Decennial Census Program.  
157.Notwithstanding section 101, the matter preceding the first proviso and the first proviso under the heading Power Marketing Administrations—Operation and Maintenance, Southeastern Power Administration in division D of Public Law 115–31 shall be applied by substituting $6,379,000 for $1,000,000 each place it appears.  
158.As authorized by section 404 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 42 U.S.C. 6239 note), the Secretary of Energy shall draw down and sell not to exceed $350,000,000 of crude oil from the Strategic Petroleum Reserve in fiscal year 2018: 
Provided, That the proceeds from such drawdown and sale shall be deposited into the Energy Security and Infrastructure Modernization Fund (in this section referred to as the Fund) during fiscal year 2018: 
Provided further, That in addition to amounts otherwise made available by section 101, any amounts deposited in the Fund shall be made available and shall remain available until expended at a rate for operations of $350,000,000, for necessary expenses in carrying out the Life Extension II project for the Strategic Petroleum Reserve.  
159.Amounts made available by section 101 for The Judiciary—Courts of Appeals, District Courts, and Other Judicial Services—Fees of Jurors and Commissioners may be apportioned up to the rate for operations necessary to accommodate increased juror usage.  
160.Section 144 of the Continuing Appropriations Act, 2018 (division D of Public Law 115–56), as amended by the Further Additional Continuing Appropriations Act, 2018 (division A of Public Law 115–96), is amended by (1) striking $11,761,000 and inserting $22,247,000, and (2) striking $1,104,000 and inserting $1,987,000.  
161.Section 458(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087h(a)(4)) shall be applied by substituting 2018 for 2017.  
162.For the purpose of carrying out section 435(a)(2) of the Higher Education Act of 1965 (HEA) (20 U.S.C. 1085(a)(2)), during the period covered by this Act the Secretary of Education may waive the requirement under section 435(a)(5)(A)(ii) of the HEA (20 U.S.C. 1085(a)(5)(A)(ii)) for an institution of higher education that offers an associate degree, is a public institution, and is located in an economically distressed county, defined as a county that ranks in the lowest 5 percent of all counties in the United States based on a national index of county economic status: 
Provided, That this section shall apply to an institution of higher education that otherwise would be ineligible to participate in a program under part A of title IV of the HEA on or after the date of enactment of this Act due to the application of section 435(a)(2) of the HEA.  
163.Notwithstanding any other provision of law, funds made available by this Act for military construction, land acquisition, and family housing projects and activities may be obligated and expended to carry out planning and design and military construction projects authorized by law: 
Provided, That funds and authority provided by this section may be used notwithstanding sections 102 and 104: 
Provided further, That such funds may be used only for projects identified by the Department of the Air Force in its January 29, 2018, letter sent to the Committees on Appropriations of both Houses of Congress detailing urgently needed fiscal year 2018 construction requirements.  
164. 
(a)Section 116(h)(3)(D) of title 49, United States Code, is amended— 
(1)in clause (i), by striking During the 2-year period beginning on the date of enactment of this section, the; inserting The; and inserting the following after the first sentence: Any such funds or limitation of obligations or portions thereof transferred to the Bureau may be transferred back to and merged with the original account.; and  
(2)in clause (ii) by striking During the 2-year period beginning on the date of enactment of this section, the; inserting The; and inserting the following after the first sentence: Any such funds or limitation of obligations or portions thereof transferred to the Bureau may be transferred back to and merged with the original account..  
(b)Section 503(l)(4) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 823(l)(4)) is amended— 
(1)in the heading by striking Safety and operations account and inserting National Surface Transportation and Innovative Finance Bureau account; and  
(2)in subparagraph (A) by striking Safety and Operations account of the Federal Railroad Administration and inserting National Surface Transportation and Innovative Finance Bureau account.  
165.Section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v) shall be applied by substituting the date specified in section 106(3) for September 30, 2017.. This subdivision may be cited as the Further Extension of Continuing Appropriations Act, 2018. 
CBudgetary and other matters 
30001.Table of contentsThe table of contents for this division is as follows: 
 
DIVISION C—Budgetary and other matters 
Sec. 30001. Table of contents. 
TITLE I—Budget enforcement 
Sec. 30101. Amendments to the Balanced Budget and Emergency Deficit Control Act of 1985. 
Sec. 30102. Balances on the PAYGO Scorecards. 
Sec. 30103. Authority for fiscal year 2019 budget resolution in the Senate. 
Sec. 30104. Authority for fiscal year 2019 budget resolution in the House of Representatives. 
Sec. 30105. Exercise of rulemaking powers. 
TITLE II—Offsets 
Sec. 30201. Customs user fees. 
Sec. 30202. Aviation security service fees. 
Sec. 30203. Extension of certain immigration fees. 
Sec. 30204. Strategic Petroleum Reserve drawdown. 
Sec. 30205. Elimination of surplus funds of Federal reserve banks. 
Sec. 30206. Reemployment services and eligibility assessments. 
TITLE III—Temporary extension of public debt limit 
Sec. 30301. Temporary extension of public debt limit. 
TITLE IV—Joint select committees 
Subtitle A—Joint Select Committee on Solvency of Multiemployer Pension Plans 
Sec. 30421. Definitions. 
Sec. 30422. Establishment of Joint Select Committee. 
Sec. 30423. Funding. 
Sec. 30424. Consideration of joint committee bill in the Senate. 
Subtitle B—Joint Select Committee on Budget and Appropriations Process Reform  
Sec. 30441. Definitions. 
Sec. 30442. Establishment of Joint Select Committee. 
Sec. 30443. Funding. 
Sec. 30444. Consideration of joint committee bill in the Senate.  
IBudget enforcement 
30101.Amendments to the Balanced Budget and Emergency Deficit Control Act of 1985 
(a)Revised discretionary spending limitsSection 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) is amended by striking paragraphs (5) and (6) and inserting the following: 
 
(5)for fiscal year 2018— 
(A)for the revised security category, $629,000,000,000 in new budget authority; and  
(B)for the revised nonsecurity category $579,000,000,000 in new budget authority;  
(6)for fiscal year 2019— 
(A)for the revised security category, $647,000,000,000 in new budget authority; and  
(B)for the revised nonsecurity category, $597,000,000,000 in new budget authority;.  
(b)Direct spending adjustments for fiscal years 2018 and 2019Section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), is amended— 
(1)in paragraph (5)(B), in the matter preceding clause (i), by striking and (11) and inserting , (11), and (12); and  
(2)by adding at the end the following: 
 
(12)Implementing direct spending reductions for fiscal years 2018 and 2019 
(A)OMB shall make the calculations necessary to implement the direct spending reductions calculated pursuant to paragraphs (3) and (4) without regard to the amendment made to section 251(c) revising the discretionary spending limits for fiscal years 2018 and 2019 by the Bipartisan Budget Act of 2018.  
(B)Paragraph (5)(B) shall not be implemented for fiscal years 2018 and 2019..  
(c)Extension of direct spending reductions through fiscal year 2027Section 251A(6) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(6)) is amended— 
(1)in subparagraph (B), in the matter preceding clause (i), by striking for fiscal year 2022, for fiscal year 2023, for fiscal year 2024, and for fiscal year 2025 and inserting for each of fiscal years 2022 through 2027; and  
(2)in subparagraph (C), in the matter preceding clause (i), by striking fiscal year 2025 and inserting fiscal year 2027.  
30102.Balances on the PAYGO ScorecardsEffective on the date of enactment of this Act, the balances on the PAYGO scorecards established pursuant to paragraphs (4) and (5) of section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)) shall be zero.  
30103.Authority for fiscal year 2019 budget resolution in the Senate 
(a)Fiscal year 2019For purposes of enforcing the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) after April 15, 2018, and enforcing budgetary points of order in prior concurrent resolutions on the budget, the allocations, aggregates, and levels provided for in subsection (b) shall apply in the Senate in the same manner as for a concurrent resolution on the budget for fiscal year 2019 with appropriate budgetary levels for fiscal years 2020 through 2028.  
(b)Committee allocations, aggregates, and levelsAfter April 15, 2018, but not later than May 15, 2018, the Chairman of the Committee on the Budget of the Senate shall file— 
(1)for the Committee on Appropriations, committee allocations for fiscal year 2019 consistent with discretionary spending limits set forth in section 251(c)(6) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended by this Act, for the purposes of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633);  
(2)for all committees other than the Committee on Appropriations, committee allocations for fiscal years 2019, 2019 through 2023, and 2019 through 2028 consistent with the most recent baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purposes of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633);  
(3)aggregate spending levels for fiscal year 2019 in accordance with the allocations established under paragraphs (1) and (2), for the purpose of enforcing section 311 of the Congressional Budget Act of 1974 (2 U.S.C. 642);  
(4)aggregate revenue levels for fiscal years 2019, 2019 through 2023, and 2019 through 2028 consistent with the most recent baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 311 of the Congressional Budget Act of 1974 (2 U.S.C. 642); and  
(5)levels of Social Security revenues and outlays for fiscal years 2019, 2019 through 2023, and 2019 through 2028 consistent with the most recent baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633 and 642).  
(c)Additional matterThe filing referred to in subsection (b) may also include for fiscal year 2019 the deficit-neutral reserve funds contained in title III of H. Con. Res. 71 (115th Congress) updated by one fiscal year.  
(d)ExpirationThis section shall expire if a concurrent resolution on the budget for fiscal year 2019 is agreed to by the Senate and the House of Representatives pursuant to section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632).  
30104.Authority for fiscal year 2019 budget resolution in the House of Representatives 
(a)Fiscal year 2019If a concurrent resolution on the budget for fiscal year 2019 has not been adopted by April 15, 2018, for the purpose of enforcing the Congressional Budget Act of 1974, the allocations, aggregates, and levels provided for in subsection (b) shall apply in the House of Representatives after April 15, 2018, in the same manner as for a concurrent resolution on the budget for fiscal year 2019 with appropriate budgetary levels for fiscal year 2019 and for fiscal years 2020 through 2028.  
(b)Committee Allocations, Aggregates, and LevelsIn the House of Representatives, the Chair of the Committee on the Budget shall submit a statement for publication in the Congressional Record after April 15, 2018, but not later than May 15, 2018, containing— 
(1)for the Committee on Appropriations, committee allocations for fiscal year 2019 for discretionary budget authority at the total level set forth in section 251(c)(6) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended by this Act, and the outlays flowing therefrom, and committee allocations for fiscal year 2019 for current law mandatory budget authority and outlays, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;  
(2)for all committees other than the Committee on Appropriations, committee allocations for fiscal year 2019 and for the period of fiscal years 2019 through 2028 at the levels included in the most recent baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974; and  
(3)aggregate spending levels for fiscal year 2019 and aggregate revenue levels for fiscal year 2019 and for the period of fiscal years 2019 through 2028, at the levels included in the most recent baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 311 of the Congressional Budget Act of 1974.  
(c)Additional MatterThe statement referred to in subsection (b) may also include for fiscal year 2019, the matter contained in the provisions referred to in subsection (f)(1).  
(d)Fiscal Year 2019 Allocation to the Committee on AppropriationsIf the statement referred to in subsection (b) is not filed by May 15, 2018, then the matter referred to in subsection (b)(1) shall be submitted by the Chair of the Committee on the Budget for publication in the Congressional Record on the next day that the House of Representatives is in session.  
(e)AdjustmentsThe chair of the Committee on the Budget of the House of Representatives may adjust the levels included in the statement referred to in subsection (b) to reflect the budgetary effects of any legislation enacted during the 115th Congress that reduces the deficit or as otherwise necessary.  
(f)ApplicationUpon submission of the statement referred to in subsection (b)— 
(1)all references in sections 5101 through 5112, sections 5201 through 5205, section 5301, and section 5401 of House Concurrent Resolution 71 (115th Congress) to a fiscal year shall be considered for all purposes in the House to be references to the succeeding fiscal year; and  
(2)all references in the provisions referred to in paragraph (1) to allocations, aggregates, or other appropriate levels in this concurrent resolution, the most recently agreed to concurrent resolution on the budget, or this resolution shall be considered for all purposes in the House to be references to the allocations, aggregates, or other appropriate levels contained in the statement referred to in subsection (b), as adjusted.  
(g)ExpirationSubsections (a) through (f) shall no longer apply if a concurrent resolution on the budget for fiscal year 2019 is agreed to by the Senate and House of Representatives.  
30105.Exercise of rulemaking powersSections 30103 and 30104 are enacted by the Congress— 
(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and  
(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.  
IIOffsets 
30201.Customs user fees 
(a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— 
(1)in subparagraph (A), by striking January 14, 2026 and inserting February 24, 2027; and  
(2)in subparagraph (B)(i), by striking September 30, 2025 and inserting September 30, 2027.  
(b)Rate for merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking January 14, 2026 and inserting February 24, 2027.  
30202.Aviation security service feesParagraph (4) of section 44940(i) of title 49, United States Code, is amended by adding at the end the following new subparagraphs: 
 
(M)$1,640,000,000 for fiscal year 2026.  
(N)$1,680,000,000 for fiscal year 2027..  
30203.Extension of certain immigration fees 
(a)Visa waiver programSection 217(h)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)(iii)) is amended by striking September 30, 2020 and inserting September 30, 2027.  
(b)L–1 and H–1b visasSection 411 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by striking September 30, 2025 each place it appears and inserting September 30, 2027.  
30204.Strategic Petroleum Reserve drawdown 
(a)Drawdown and sale 
(1)In generalNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), except as provided in subsection (b), the Secretary of Energy shall draw down and sell from the Strategic Petroleum Reserve— 
(A)30,000,000 barrels of crude oil during the period of fiscal years 2022 through 2025;  
(B)35,000,000 barrels of crude oil during fiscal year 2026; and  
(C)35,000,000 barrels of crude oil during fiscal year 2027.  
(2)Deposit of amounts received from saleAmounts received from a sale under paragraph (1) shall be deposited in the general fund of the Treasury during the fiscal year in which the sale occurs.  
(b)Emergency protectionThe Secretary of Energy may not draw down and sell crude oil under this section in quantities that would limit the authority to sell petroleum products under subsection (h) of section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241) in the full quantity authorized by that subsection.  
(c)Strategic petroleum drawdown conditions and limitations 
(1)ConditionsSection 161(h)(1) of the Energy Policy and Conservation Act (42 U.S.C. 6241(h)(1)) is amended in subparagraph (B) by striking shortage; and and all that follows through Secretary of in subparagraph (C) and inserting the following: “shortage; 
 
(C)the Secretary has found that action taken under this subsection will not impair the ability of the United States to carry out obligations of the United States under the international energy program; and  
(D)the Secretary of.  
(2)LimitationsSection 161(h)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6241(h)(2)) is amended by striking 450,000,000 each place it appears and inserting 350,000,000.  
30205.Elimination of surplus funds of Federal reserve banksSection 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is amended by striking $10,000,000,000 and inserting $7,500,000,000.  
30206.Reemployment services and eligibility assessments 
(a)In generalTitle III of the Social Security Act (42 U.S.C. 501 et seq.) is amended by adding at the end the following: 
 
306.Grants to States for reemployment services and eligibility assessments 
(a)In generalThe Secretary of Labor (in this section referred to as the Secretary) shall award grants under this section for a fiscal year to eligible States to conduct a program of reemployment services and eligibility assessments for individuals referred to reemployment services as described in section 303(j) for weeks in such fiscal year for which such individuals receive unemployment compensation.  
(b)PurposesThe purposes of this section are to accomplish the following goals: 
(1)To improve employment outcomes of individuals that receive unemployment compensation and to reduce the average duration of receipt of such compensation through employment.  
(2)To strengthen program integrity and reduce improper payments of unemployment compensation by States through the detection and prevention of such payments to individuals who are not eligible for such compensation.  
(3)To promote alignment with the broader vision of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) of increased program integration and service delivery for job seekers, including claimants for unemployment compensation.  
(4)To establish reemployment services and eligibility assessments as an entry point for individuals receiving unemployment compensation into other workforce system partner programs.  
(c)Evidence-based standards 
(1)In generalIn carrying out a State program of reemployment services and eligibility assessments using grant funds awarded to the State under this section, a State shall use such funds only for interventions demonstrated to reduce the number of weeks for which program participants receive unemployment compensation by improving employment outcomes for program participants.  
(2)Expanding evidence-based interventionsIn addition to the requirement imposed by paragraph (1), a State shall— 
(A)for fiscal years 2023 and 2024, use no less than 25 percent of the grant funds awarded to the State under this section for interventions with a high or moderate causal evidence rating that show a demonstrated capacity to improve employment and earnings outcomes for program participants;  
(B)for fiscal years 2025 and 2026, use no less than 40 percent of such grant funds for interventions described in subparagraph (A); and  
(C)for fiscal years beginning after fiscal year 2026, use no less than 50 percent of such grant funds for interventions described in subparagraph (A).  
(d)Evaluations 
(1)Required evaluationsAny intervention without a high or moderate causal evidence rating used by a State in carrying out a State program of reemployment services and eligibility assessments under this section shall be under evaluation at the time of use.  
(2)Funding limitationA State shall use not more than 10 percent of grant funds awarded to the State under this section to conduct or cause to be conducted evaluations of interventions used in carrying out a program under this section (including evaluations conducted pursuant to paragraph (1)).  
(e)State plan 
(1)In generalAs a condition of eligibility to receive a grant under this section for a fiscal year, a State shall submit to the Secretary, at such time and in such manner as the Secretary may require, a State plan that outlines how the State intends to conduct a program of reemployment services and eligibility assessments under this section, including— 
(A)assurances that, and a description of how, the program will provide— 
(i)proper notification to participating individuals of the program’s eligibility conditions, requirements, and benefits, including the issuance of warnings and simple, clear notifications to ensure that participating individuals are fully aware of the consequences of failing to adhere to such requirements, including policies related to non-attendance or non-fulfillment of work search requirements; and  
(ii)reasonable scheduling accommodations to maximize participation for eligible individuals;  
(B)assurances that, and a description of how, the program will conform with the purposes outlined in subsection (b) and satisfy the requirement to use evidence-based standards under subsection (c), including— 
(i)a description of the evidence-based interventions the State plans to use to speed reemployment;  
(ii)an explanation of how such interventions are appropriate to the population served; and  
(iii)if applicable, a description of the evaluation structure the State plans to use for interventions without at least a moderate or high causal evidence rating, which may include national evaluations conducted by the Department of Labor or by other entities; and  
(C)a description of any reemployment activities and evaluations conducted in the prior fiscal year, and any data collected on— 
(i)characteristics of program participants;  
(ii)the number of weeks for which program participants receive unemployment compensation; and  
(iii)employment and other outcomes for program participants consistent with State performance accountability measures provided by the State unemployment compensation program and in section 116(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)).  
(2)ApprovalThe Secretary shall approve any State plan, that is timely submitted to the Secretary, in such manner as the Secretary may require, that satisfies the conditions described in paragraph (1).  
(3)Disapproval and revisionIf the Secretary determines that a State plan submitted pursuant to this subsection fails to satisfy the conditions described in paragraph (1), the Secretary shall— 
(A)disapprove such plan;  
(B)provide to the State, not later than 30 days after the date of receipt of the State plan, a written notice of such disapproval that includes a description of any portion of the plan that was not approved and the reason for the disapproval of each such portion; and  
(C)provide the State with an opportunity to correct any such failure and submit a revised State plan.  
(f)Allocation of funds 
(1)Base funding 
(A)In generalFor each fiscal year after fiscal year 2020, the Secretary shall allocate a percentage equal to the base funding percentage for such fiscal year of the funds made available for grants under this section among the States awarded such a grant for such fiscal year using a formula prescribed by the Secretary based on the rate of insured unemployment (as defined in section 203(e)(1) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)) in the State for a period to be determined by the Secretary. In developing such formula with respect to a State, the Secretary shall consider the importance of avoiding sharp reductions in grant funding to a State over time.  
(B)Base funding percentageFor purposes of subparagraph (A), the term base funding percentage means— 
(i)for fiscal years 2021 through 2026, 89 percent; and  
(ii)for fiscal years after 2026, 84 percent.  
(2)Reservation for outcome payments 
(A)In generalOf the amounts made available for grants under this section for each fiscal year after 2020, the Secretary shall reserve a percentage equal to the outcome reservation percentage for such fiscal year for outcome payments to increase the amount otherwise awarded to a State under paragraph (1). Such outcome payments shall be paid to States conducting reemployment services and eligibility assessments under this section that, during the previous fiscal year, met or exceeded the outcome goals provided in subsection (b)(1) related to reducing the average duration of receipt of unemployment compensation by improving employment outcomes.  
(B)Outcome reservation percentageFor purposes of subparagraph (A), the term outcome reservation percentage means— 
(i)for fiscal years 2021 through 2026, 10 percent; and  
(ii)for fiscal years after 2026, 15 percent.  
(3)Reservation for research and technical assistanceOf the amounts made available for grants under this section for each fiscal year after 2020, the Secretary may reserve not more than 1 percent to conduct research and provide technical assistance to States.  
(4)Consultation and public commentNot later than September 30, 2019, the Secretary shall— 
(A)consult with the States and seek public comment in developing the allocation formula under paragraph (1) and the criteria for carrying out the reservations under paragraph (2); and  
(B)make publicly available the allocation formula and criteria developed pursuant to subclause (A).  
(g)Notification to CongressNot later than 90 days prior to making any changes to the allocation formula or the criteria developed pursuant to subsection (f)(5)(A), the Secretary shall submit to Congress, including to the Committee on Ways and Means and the Committee on Appropriations of the House of Representatives and the Committee on Finance and the Committee on Appropriations of the Senate, a notification of any such change.  
(h)Supplement not supplantFunds made available to carry out this section shall be used to supplement the level of Federal, State, and local public funds that, in the absence of such availability, would be expended to provide reemployment services and eligibility assessments to individuals receiving unemployment compensation, and in no case to supplant such Federal, State, or local public funds.  
(i)DefinitionsIn this section: 
(1)Causal evidence ratingThe terms high causal evidence rating and moderate causal evidence rating shall have the meaning given such terms by the Secretary of Labor.  
(2)Eligible StateThe term eligible State means a State that has in effect a State plan approved by the Secretary in accordance with subsection (e).  
(3)InterventionThe term intervention means a service delivery strategy for the provision of State reemployment services and eligibility assessment activities under this section.  
(4)StateThe term State has the meaning given the term in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).  
(5)Unemployment compensationThe term unemployment compensation means regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note))..  
(b)ReportNot later than 3 years after the date of enactment of this Act, the Secretary of Labor shall submit to Congress a report to describe promising interventions used by States to provide reemployment assistance.  
(c)Adjustment to discretionary spending limitsSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following: 
 
(E)Reemployment services and eligibility assessments 
(i)In generalIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for grants to States under section 306 of the Social Security Act, then the adjustment for that fiscal year shall be the additional new budget authority provided in that Act for such grants for that fiscal year, but shall not exceed— 
(I)for fiscal year 2018, $0;  
(II)for fiscal year 2019, $33,000,000;  
(III)for fiscal year 2020, $58,000,000; and  
(IV)for fiscal year 2021, $83,000,000.  
(ii)DefinitionAs used in this subparagraph, the term additional new budget authority means the amount provided for a fiscal year, in excess of $117,000,000, in an appropriation Act and specified to pay for grants to States under section 306 of the Social Security Act..  
(d)Other budgetary adjustmentsSection 314 of the Congressional Budget Act of 1974 (2 U.S.C. 645) is amended by adding at the end the following: 
 
(g)Adjustment for reemployment services and eligibility assessments 
(1)In general 
(A)AdjustmentsIf the Committee on Appropriations of either House reports an appropriation measure for any of fiscal years 2022 through 2027 that provides budget authority for grants under section 306 of the Social Security Act, or if a conference committee submits a conference report thereon, the chairman of the Committee on the Budget of the House of Representatives or the Senate shall make the adjustments referred to in subparagraph (B) to reflect the additional new budget authority provided for such grants in that measure or conference report and the outlays resulting therefrom, consistent with subparagraph (D).  
(B)Types of adjustmentsThe adjustments referred to in this subparagraph consist of adjustments to— 
(i)the discretionary spending limits for that fiscal year as set forth in the most recently adopted concurrent resolution on the budget;  
(ii)the allocations to the Committees on Appropriations of the Senate and the House of Representatives for that fiscal year under section 302(a); and  
(iii)the appropriate budget aggregates for that fiscal year in the most recently adopted concurrent resolution on the budget.  
(C)EnforcementThe adjusted discretionary spending limits, allocations, and aggregates under this paragraph shall be considered the appropriate limits, allocations, and aggregates for purposes of congressional enforcement of this Act and concurrent budget resolutions under this Act.  
(D)LimitationNo adjustment may be made under this subsection in excess of— 
(i)for fiscal year 2022, $133,000,000;  
(ii)for fiscal year 2023, $258,000,000;  
(iii)for fiscal year 2024, $433,000,000;  
(iv)for fiscal year 2025, $533,000,000;  
(v)for fiscal year 2026, $608,000,000; and  
(vi)for fiscal year 2027, $633,000,000.  
(E)DefinitionAs used in this subsection, the term additional new budget authority means the amount provided for a fiscal year, in excess of $117,000,000, in an appropriation measure or conference report (as the case may be) and specified to pay for grants to States under section 306 of the Social Security Act.  
(2)Report on 302(b) levelFollowing any adjustment made under paragraph (1), the Committees on Appropriations of the Senate and the House of Representatives may report appropriately revised suballocations pursuant to section 302(b) to carry out this subsection..  
IIITemporary extension of public debt limit 
30301.Temporary extension of public debt limit 
(a)In generalSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of the enactment of this Act and ending on March 1, 2019.  
(b)Special rule relating to obligations issued during extension periodEffective on March 2, 2019, the limitation in effect under section 3101(b) of title 31, United States Code, shall be increased to the extent that— 
(1)the face amount of obligations issued under chapter 31 of such title and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on March 2, 2019, exceeds  
(2)the face amount of such obligations outstanding on the date of the enactment of this Act.  
(c)Restoring Congressional authority over the national debt 
(1)Extension limited to necessary obligationsAn obligation shall not be taken into account under subsection (b)(1) unless the issuance of such obligation was necessary to fund a commitment incurred pursuant to law by the Federal Government that required payment before March 2, 2019.  
(2)Prohibition on creation of cash reserve during extension periodThe Secretary of the Treasury shall not issue obligations during the period specified in subsection (a) for the purpose of increasing the cash balance above normal operating balances in anticipation of the expiration of such period.  
IVJoint select committees 
AJoint Select Committee on Solvency of Multiemployer Pension Plans 
30421.DefinitionsIn this subtitle— 
(1)the term joint committee means the Joint Select Committee on Solvency of Multiemployer Pension Plans established under section 30422(a); and  
(2)the term joint committee bill means a bill consisting of the proposed legislative language of the joint committee recommended in accordance with section 30422(b)(2)(B)(ii) and introduced under section 30424(a).  
30422.Establishment of Joint Select Committee 
(a)Establishment of joint select committeeThere is established a joint select committee of Congress to be known as the Joint Select Committee on Solvency of Multiemployer Pension Plans.  
(b)Implementation 
(1)GoalThe goal of the joint committee is to improve the solvency of multiemployer pension plans and the Pension Benefit Guaranty Corporation.  
(2)Duties 
(A)In generalThe joint committee shall provide recommendations and legislative language that will significantly improve the solvency of multiemployer pension plans and the Pension Benefit Guaranty Corporation.  
(B)Report, recommendations, and legislative language 
(i)In generalNot later than November 30, 2018, the joint committee shall vote on— 
(I)a report that contains a detailed statement of the findings, conclusions, and recommendations of the joint committee; and  
(II)proposed legislative language to carry out the recommendations described in subclause (I).  
(ii)Approval of report and legislative language 
(I)In generalThe report of the joint committee and the proposed legislative language described in clause (i) shall only be approved upon receiving the votes of— 
(aa)a majority of joint committee members appointed by the Speaker of the House of Representatives and the Majority Leader of the Senate; and  
(bb)a majority of joint committee members appointed by the Minority Leader of the House of Representatives and the Minority Leader of the Senate.  
(II)AvailabilityThe text of any report and proposed legislative language shall be publicly available in electronic form at least 24 hours prior to its consideration.  
(iii)Additional viewsA member of the joint committee who gives notice of an intention to file supplemental, minority, or additional views at the time of the final joint committee vote on the approval of the report and legislative language under clause (ii) shall be entitled to 2 calendar days after the day of such notice in which to file such views in writing with the co-chairs. Such views shall then be included in the joint committee report and printed in the same volume, or part thereof, and their inclusion shall be noted on the cover of the report. In the absence of timely notice, the joint committee report may be printed and transmitted immediately without such views.  
(iv)Transmission of report and legislative languageIf the report and legislative language are approved by the joint committee pursuant to clause (ii), the joint committee shall submit the joint committee report and legislative language described in clause (i) to the President, the Vice President, the Speaker of the House of Representatives, and the majority and minority leaders of each House of Congress not later than 15 calendar days after such approval.  
(v)Report and legislative language to be made publicUpon the approval of the joint committee report and legislative language pursuant to clause (ii), the joint committee shall promptly make the full report and legislative language, and a record of any vote, available to the public.  
(3)Membership 
(A)In generalThe joint committee shall be composed of 16 members appointed pursuant to subparagraph (B).  
(B)AppointmentMembers of the joint committee shall be appointed as follows: 
(i)The Speaker of the House of Representatives shall appoint 4 members from among Members of the House of Representatives.  
(ii)The Minority Leader of the House of Representatives shall appoint 4 members from among Members of the House of Representatives.  
(iii)The Majority Leader of the Senate shall appoint 4 members from among Members of the Senate.  
(iv)The Minority Leader of the Senate shall appoint 4 members from among Members of the Senate.  
(C)Co-chairsTwo of the appointed members of the joint committee will serve as co-chairs. The Speaker of the House of Representatives and the Majority Leader of the Senate shall jointly appoint one co-chair, and the Minority Leader of the House of Representatives and the Minority Leader of the Senate shall jointly appoint the second co-chair. The co-chairs shall be appointed not later than 14 calendar days after the date of enactment of this Act.  
(D)DateMembers of the joint committee shall be appointed not later than 14 calendar days after the date of enactment of this Act.  
(E)Period of appointmentMembers shall be appointed for the life of the joint committee. Any vacancy in the joint committee shall not affect its powers, but shall be filled not later than 14 calendar days after the date on which the vacancy occurs, in the same manner as the original appointment was made. If a member of the joint committee ceases to be a Member of the House of Representatives or the Senate, as the case may be, the member is no longer a member of the joint committee and a vacancy shall exist.  
(4)Administration 
(A)General authorityFor purposes of enabling the joint committee to exercise its powers, functions, and duties under this subtitle, and consistent with the Standing Rules of the Senate, there is authorized from the date of enactment of this Act through February 28, 2019, $500,000 to be allocated— 
(i)in total during the period October 1, 2017 through September 30, 2018; and 
(ii)any remaining amounts shall be carried forward for the period October 1, 2018 through February 28, 2019.  
(B)ExpensesExpenses of the joint committee shall be paid from the contingent fund of the Senate upon vouchers approved by the co-chairs, subject to the rules and regulations of the Senate.  
(C)QuorumNine members of the joint committee shall constitute a quorum for purposes of voting and meeting, and 5 members of the joint committee shall constitute a quorum for holding hearings.  
(D)VotingNo proxy voting shall be allowed on behalf of the members of the joint committee.  
(E)Meetings 
(i)Initial meetingNot later than 30 calendar days after the date of enactment of this Act, the joint committee shall hold its first meeting.  
(ii)AgendaThe co-chairs of the joint committee shall provide an agenda to the joint committee members not less than 48 hours in advance of any meeting.  
(F)Hearings 
(i)In generalThe joint committee may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, require attendance of witnesses and production of books, papers, and documents, take such testimony, receive such evidence, and administer such oaths as the joint committee considers advisable.  
(ii)Hearing procedures and responsibilities of co-chairs 
(I)AnnouncementThe co-chairs of the joint committee shall make a public announcement of the date, place, time, and subject matter of any hearing to be conducted, not less than 7 days in advance of such hearing, unless the co-chairs determine that there is good cause to begin such hearing at an earlier date.  
(II)Equal representation of witnessesEach co-chair shall be entitled to select an equal number of witnesses for each hearing held by the joint committee.  
(III)Written statementA witness appearing before the joint committee shall file a written statement of proposed testimony at least 2 calendar days before the appearance of the witness, unless the requirement is waived by the co-chairs, following their determination that there is good cause for failure to comply with such requirement.  
(G)Minimum number of public meetings and hearingsThe joint committee shall hold— 
(i)not less than a total of 5 public meetings or public hearings; and  
(ii)not less than 3 public hearings, which may include field hearings.  
(H)Technical assistanceUpon written request of the co-chairs, a Federal agency, including legislative branch agencies, shall provide technical assistance to the joint committee in order for the joint committee to carry out its duties.  
(I)Staffing 
(i)DetailsEmployees of the legislative branch may be detailed to the joint committee on a nonreimbursable basis, consistent with the rules and regulations of the Senate.  
(ii)Staff directorThe co-chairs, acting jointly, may designate one such employee as staff director of the joint committee.  
(c)Ethical standardsMembers on the joint committee who serve in the House of Representatives shall be governed by the ethics rules and requirements of the House. Members of the Senate who serve on the joint committee shall comply with the ethics rules of the Senate.  
(d)TerminationThe joint committee shall terminate on December 31, 2018 or 30 days after submission of its report and legislative recommendations pursuant to this section whichever occurs first.  
30423.Funding 
(a)Special reserveTo enable the joint committee to exercise its powers, functions, and duties under this subtitle, within the funds in the account for Expenses of Inquiries and Investigations of the Senate, not more than $500,000 shall be allocated from the special reserve established in S. Res. 62, agreed to February 28, 2017 (115th Congress), for use by the joint committee. 
(b)ExpirationNone of the funds made available by this section may be available for obligation by the joint committee after January 2, 2019. 
(c)Availability requirementsFor purposes of the joint committee, section 20(b) of S. Res. 62, agreed to February 28, 2017 (115th Congress), shall not apply. 
30424.Consideration of joint committee bill in the Senate 
(a)IntroductionUpon receipt of proposed legislative language approved in accordance with section 30422(b)(2)(B)(ii), the language shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the Majority Leader of the Senate or by a Member of the Senate designated by the Majority Leader of the Senate.  
(b)Committee considerationA joint committee bill introduced in the Senate under subsection (a) shall be jointly referred to the Committee on Finance and the Committee on Health, Education, Labor, and Pensions, which committees shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, no later than 7 session days after introduction of the bill. If either committee fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar.  
(c)Motion to proceed to consideration 
(1)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a joint committee bill is reported or discharged from the Committee on Finance and the Committee on Health, Education, Labor, and Pensions, for the Majority Leader of the Senate or the Majority Leader's designee to move to proceed to the consideration of the joint committee bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the joint committee bill at any time after the conclusion of such 2-day period.  
(2)Consideration of motionConsideration of the motion to proceed to the consideration of the joint committee bill and all debatable motions and appeals in connection therewith shall not exceed 10 hours, which shall be divided equally between the Majority and Minority Leaders or their designees. A motion to further limit debate is in order, shall require an affirmative vote of three-fifths of Members duly chosen and sworn, and is not debatable.  
(3)Vote thresholdThe motion to proceed to the consideration of the joint committee bill shall only be agreed to upon an affirmative vote of three-fifths of Members duly chosen and sworn.  
(4)LimitationsThe motion is not subject to a motion to postpone. All points of order against the motion to proceed to the joint committee bill are waived. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order.  
(5)DeadlineNot later than the last day of the 115th Congress, the Senate shall vote on a motion to proceed to the joint committee bill.  
(6)Companion measuresFor purposes of this subsection, the term joint committee bill includes a bill of the House of Representatives that is a companion measure to the joint committee bill introduced in the Senate.  
(d)Rules of SenateThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate, and as such is deemed a part of the rules of the Senate, but applicable only with respect to the procedure to be followed in the Senate in the case of a joint committee bill, and supersede other rules only to the extent that they are inconsistent with such rules; and  
(2)with full recognition of the constitutional right of the Senate to change the rules (so far as relating to the procedure of the Senate) at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.  
BJoint Select Committee on Budget and Appropriations Process Reform  
30441.DefinitionsIn this subtitle— 
(1)the term joint committee means the Joint Select Committee on Budget and Appropriations Process Reform established under section 30442(a); and  
(2)the term joint committee bill means a bill consisting of the proposed legislative language of the joint committee recommended in accordance with section 30442(b)(2)(B)(ii) and introduced under section 30444(a).  
30442.Establishment of Joint Select Committee 
(a)Establishment of joint select committeeThere is established a joint select committee of Congress to be known as the Joint Select Committee on Budget and Appropriations Process Reform.  
(b)Implementation 
(1)GoalThe goal of the joint committee is to reform the budget and appropriations process.  
(2)Duties 
(A)In generalThe joint committee shall provide recommendations and legislative language that will significantly reform the budget and appropriations process.  
(B)Report, recommendations, and legislative language 
(i)In generalNot later than November 30, 2018, the joint committee shall vote on— 
(I)a report that contains a detailed statement of the findings, conclusions, and recommendations of the joint committee; and  
(II)proposed legislative language to carry out the recommendations described in subclause (I).  
(ii)Approval of report and legislative language 
(I)In generalThe report of the joint committee and the proposed legislative language described in clause (i) shall only be approved upon receiving the votes of— 
(aa)a majority of joint committee members appointed by the Speaker of the House of Representatives and the Majority Leader of the Senate; and  
(bb)a majority of joint committee members appointed by the Minority Leader of the House of Representatives and the Minority Leader of the Senate.  
(II)AvailabilityThe text of any report and proposed legislative language shall be publicly available in electronic form at least 24 hours prior to its consideration.  
(iii)Additional viewsA member of the joint committee who gives notice of an intention to file supplemental, minority, or additional views at the time of the final joint committee vote on the approval of the report and legislative language under clause (ii) shall be entitled to 2 calendar days after the day of such notice in which to file such views in writing with the co-chairs. Such views shall then be included in the joint committee report and printed in the same volume, or part thereof, and their inclusion shall be noted on the cover of the report. In the absence of timely notice, the joint committee report may be printed and transmitted immediately without such views.  
(iv)Transmission of report and legislative languageIf the report and legislative language are approved by the joint committee pursuant to clause (ii), the joint committee shall submit the joint committee report and legislative language described in clause (i) to the President, the Vice President, the Speaker of the House of Representatives, and the majority and minority leaders of each House of Congress not later than 15 calendar days after such approval.  
(v)Report and legislative language to be made publicUpon the approval of the joint committee report and legislative language pursuant to clause (ii), the joint committee shall promptly make the full report and legislative language, and a record of any vote, available to the public.  
(3)Membership 
(A)In generalThe joint committee shall be composed of 16 members appointed pursuant to subparagraph (B).  
(B)AppointmentMembers of the joint committee shall be appointed as follows: 
(i)The Speaker of the House of Representatives shall appoint 4 members from among Members of the House of Representatives.  
(ii)The Minority Leader of the House of Representatives shall appoint 4 members from among Members of the House of Representatives.  
(iii)The Majority Leader of the Senate shall appoint 4 members from among Members of the Senate.  
(iv)The Minority Leader of the Senate shall appoint 4 members from among Members of the Senate.  
(C)Co-chairsTwo of the appointed members of the joint committee will serve as co-chairs. The Speaker of the House of Representatives and the Majority Leader of the Senate shall jointly appoint one co-chair, and the Minority Leader of the House of Representatives and the Minority Leader of the Senate shall jointly appoint the second co-chair. The co-chairs shall be appointed not later than 14 calendar days after the date of enactment of this Act.  
(D)DateMembers of the joint committee shall be appointed not later than 14 calendar days after the date of enactment of this Act.  
(E)Period of appointmentMembers shall be appointed for the life of the joint committee. Any vacancy in the joint committee shall not affect its powers, but shall be filled not later than 14 calendar days after the date on which the vacancy occurs, in the same manner as the original appointment was made. If a member of the joint committee ceases to be a Member of the House of Representatives or the Senate, as the case may be, the member is no longer a member of the joint committee and a vacancy shall exist.  
(4)Administration 
(A)General authorityFor purposes of enabling the joint committee to exercise its powers, functions, and duties under this subtitle, and consistent with the Standing Rules of the Senate, there is authorized from the date of enactment of this Act through February 28, 2019, $500,000 to be allocated— 
(i)in total during the period October 1, 2017 through September 30, 2018; and  
(ii)any remaining amounts shall be carried forward for the period October 1, 2018 through February 28, 2019.  
(B)ExpensesExpenses of the joint committee shall be paid from the contingent fund of the Senate upon vouchers approved by the co-chairs, subject to the rules and regulations of the Senate.  
(C)QuorumNine members of the joint committee shall constitute a quorum for purposes of voting and meeting, and 5 members of the joint committee shall constitute a quorum for holding hearings.  
(D)VotingNo proxy voting shall be allowed on behalf of the members of the joint committee.  
(E)Meetings 
(i)Initial meetingNot later than 30 calendar days after the date of enactment of this Act, the joint committee shall hold its first meeting.  
(ii)AgendaThe co-chairs of the joint committee shall provide an agenda to the joint committee members not less than 48 hours in advance of any meeting.  
(F)Hearings 
(i)In generalThe joint committee may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, require attendance of witnesses and production of books, papers, and documents, take such testimony, receive such evidence, and administer such oaths as the joint committee considers advisable.  
(ii)Hearing procedures and responsibilities of co-chairs 
(I)AnnouncementThe co-chairs of the joint committee shall make a public announcement of the date, place, time, and subject matter of any hearing to be conducted, not less than 7 days in advance of such hearing, unless the co-chairs determine that there is good cause to begin such hearing at an earlier date.  
(II)Equal representation of witnessesEach co-chair shall be entitled to select an equal number of witnesses for each hearing held by the joint committee.  
(III)Written statementA witness appearing before the joint committee shall file a written statement of proposed testimony at least 2 calendar days before the appearance of the witness, unless the requirement is waived by the co-chairs, following their determination that there is good cause for failure to comply with such requirement.  
(G)Minimum number of public meetings and hearingsThe joint committee shall hold— 
(i)not less than a total of 5 public meetings or public hearings; and  
(ii)not less than 3 public hearings, which may include field hearings.  
(H)Technical assistanceUpon written request of the co-chairs, a Federal agency, including legislative branch agencies, shall provide technical assistance to the joint committee in order for the joint committee to carry out its duties.  
(I)Staffing 
(i)DetailsEmployees of the legislative branch may be detailed to the joint committee on a nonreimbursable basis, consistent with the rules and regulations of the Senate.  
(ii)Staff directorThe co-chairs, acting jointly, may designate one such employee as staff director of the joint committee.  
(c)Ethical standardsMembers on the joint committee who serve in the House of Representatives shall be governed by the ethics rules and requirements of the House. Members of the Senate who serve on the joint committee shall comply with the ethics rules of the Senate.  
(d)TerminationThe joint committee shall terminate on December 31, 2018 or 30 days after submission of its report and legislative recommendations pursuant to this section whichever occurs first.  
30443.Funding 
(a)Special reserveTo enable the joint committee to exercise its powers, functions, and duties under this subtitle, within the funds in the account for Expenses of Inquiries and Investigations of the Senate, not more than $500,000 shall be allocated from the special reserve established in S. Res. 62, agreed to February 28, 2017 (115th Congress), for use by the joint committee. 
(b)ExpirationNone of the funds made available by this section may be available for obligation by the joint committee after January 2, 2019. 
(c)Availability requirementsFor purposes of the joint committee, section 20(b) of S. Res. 62, agreed to February 28, 2017 (115th Congress), shall not apply. 
30444.Consideration of joint committee bill in the Senate 
(a)IntroductionUpon receipt of proposed legislative language approved in accordance with section 30442(b)(2)(B)(ii), the language shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the Majority Leader of the Senate or by a Member of the Senate designated by the Majority Leader of the Senate.  
(b)Committee considerationA joint committee bill introduced in the Senate under subsection (a) shall be referred to the Committee on the Budget, which shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, no later than 7 session days after introduction of the bill. If the Committee on the Budget fails to report the bill within that period, the committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar.  
(c)Motion to proceed to consideration 
(1)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a joint committee bill is reported or discharged from the Committee on the Budget, for the Majority Leader of the Senate or the Majority Leader's designee to move to proceed to the consideration of the joint committee bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the joint committee bill at any time after the conclusion of such 2-day period.  
(2)Consideration of motionConsideration of the motion to proceed to the consideration of the joint committee bill and all debatable motions and appeals in connection therewith shall not exceed 10 hours, which shall be divided equally between the Majority and Minority Leaders or their designees. A motion to further limit debate is in order, shall require an affirmative vote of three-fifths of Members duly chosen and sworn, and is not debatable.  
(3)Vote thresholdThe motion to proceed to the consideration of the joint committee bill shall only be agreed to upon an affirmative vote of three-fifths of Members duly chosen and sworn.  
(4)LimitationsThe motion is not subject to a motion to postpone. All points of order against the motion to proceed to the joint committee bill are waived. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order.  
(5)DeadlineNot later than the last day of the 115th Congress, the Senate shall vote on a motion to proceed to the joint committee bill.  
(d)Rules of SenateThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate, and as such is deemed a part of the rules of the Senate, but applicable only with respect to the procedure to be followed in the Senate in the case of a joint committee bill, and supersede other rules only to the extent that they are inconsistent with such rules; and  
(2)with full recognition of the constitutional right of the Senate to change the rules (so far as relating to the procedure of the Senate) at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.  
DRevenue Measures 
40001.Table of contentsThe table of contents for this division is as follows: 
 
DIVISION D—Revenue Measures 
Sec. 40001. Table of contents. 
TITLE I—Extension of expiring provisions 
Sec. 40101. Amendment of Internal Revenue Code of 1986. 
Subtitle A—Tax relief for families and individuals 
Sec. 40201. Extension of exclusion from gross income of discharge of qualified principal residence indebtedness. 
Sec. 40202. Extension of mortgage insurance premiums treated as qualified residence interest. 
Sec. 40203. Extension of above-the-line deduction for qualified tuition and related expenses. 
Subtitle B—Incentives for growth, jobs, investment, and innovation 
Sec. 40301. Extension of Indian employment tax credit. 
Sec. 40302. Extension of railroad track maintenance credit. 
Sec. 40303. Extension of mine rescue team training credit. 
Sec. 40304. Extension of classification of certain race horses as 3-year property. 
Sec. 40305. Extension of 7-year recovery period for motorsports entertainment complexes. 
Sec. 40306. Extension of accelerated depreciation for business property on an Indian reservation. 
Sec. 40307. Extension of election to expense mine safety equipment. 
Sec. 40308. Extension of special expensing rules for certain productions. 
Sec. 40309. Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico. 
Sec. 40310. Extension of special rule relating to qualified timber gain. 
Sec. 40311. Extension of empowerment zone tax incentives. 
Sec. 40312. Extension of American Samoa economic development credit. 
Subtitle C—Incentives for energy production and conservation 
Sec. 40401. Extension of credit for nonbusiness energy property. 
Sec. 40402. Extension and modification of credit for residential energy property. 
Sec. 40403. Extension of credit for new qualified fuel cell motor vehicles. 
Sec. 40404. Extension of credit for alternative fuel vehicle refueling property. 
Sec. 40405. Extension of credit for 2-wheeled plug-in electric vehicles. 
Sec. 40406. Extension of second generation biofuel producer credit. 
Sec. 40407. Extension of biodiesel and renewable diesel incentives. 
Sec. 40408. Extension of production credit for Indian coal facilities. 
Sec. 40409. Extension of credits with respect to facilities producing energy from certain renewable resources. 
Sec. 40410. Extension of credit for energy-efficient new homes. 
Sec. 40411. Extension and phaseout of energy credit. 
Sec. 40412. Extension of special allowance for second generation biofuel plant property. 
Sec. 40413. Extension of energy efficient commercial buildings deduction. 
Sec. 40414. Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities. 
Sec. 40415. Extension of excise tax credits relating to alternative fuels. 
Sec. 40416. Extension of Oil Spill Liability Trust Fund financing rate. 
Subtitle D—Modifications of energy incentives 
Sec. 40501. Modifications of credit for production from advanced nuclear power facilities. 
TITLE II—Miscellaneous Provisions 
Sec. 41101. Amendment of Internal Revenue Code of 1986. 
Sec. 41102. Modifications to rum cover over. 
Sec. 41103. Extension of waiver of limitations with respect to excluding from gross income amounts received by wrongfully incarcerated individuals. 
Sec. 41104. Individuals held harmless on improper levy on retirement plans. 
Sec. 41105. Modification of user fee requirements for installment agreements. 
Sec. 41106. Form 1040SR for seniors. 
Sec. 41107. Attorneys fees relating to awards to whistleblowers. 
Sec. 41108. Clarification of whistleblower awards. 
Sec. 41109. Clarification regarding excise tax based on investment income of private colleges and universities. 
Sec. 41110. Exception from private foundation excess business holding tax for independently-operated philanthropic business holdings. 
Sec. 41111. Rule of construction for Craft Beverage Modernization and Tax Reform. 
Sec. 41112. Simplification of rules regarding records, statements, and returns. 
Sec. 41113. Modification of rules governing hardship distributions. 
Sec. 41114. Modification of rules relating to hardship withdrawals from cash or deferred arrangements. 
Sec. 41115. Opportunity Zones rule for Puerto Rico. 
Sec. 41116. Tax home of certain citizens or residents of the United States living abroad. 
Sec. 41117. Treatment of foreign persons for returns relating to payments made in settlement of payment card and third party network transactions. 
Sec. 41118. Repeal of shift in time of payment of corporate estimated taxes. 
Sec. 41119. Enhancement of carbon dioxide sequestration credit. 
IExtension of expiring provisions 
40101.Amendment of Internal Revenue Code of 1986Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
ATax relief for families and individuals 
40201.Extension of exclusion from gross income of discharge of qualified principal residence indebtedness 
(a)In generalSection 108(a)(1)(E) is amended by striking January 1, 2017 each place it appears and inserting January 1, 2018. 
(b)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after December 31, 2016. 
40202.Extension of mortgage insurance premiums treated as qualified residence interest 
(a)In generalSubclause (I) of section 163(h)(3)(E)(iv) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2016. 
40203.Extension of above-the-line deduction for qualified tuition and related expenses 
(a)In generalSection 222(e) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 
BIncentives for growth, jobs, investment, and innovation 
40301.Extension of Indian employment tax credit 
(a)In generalSection 45A(f) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 
40302.Extension of railroad track maintenance credit 
(a)In generalSection 45G(f) is amended by striking January 1, 2017 and inserting January 1, 2018. 
(b)Effective date 
(1)In generalThe amendment made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2016. 
(2)Safe harbor assignmentsAssignments, including related expenditures paid or incurred, under paragraph (2) of section 45G(b) of the Internal Revenue Code of 1986 for taxable years ending after January 1, 2017, and before January 1, 2018, shall be treated as effective as of the close of such taxable year if made pursuant to a written agreement entered into no later than 90 days following the date of the enactment of this Act. 
40303.Extension of mine rescue team training credit 
(a)In generalSection 45N(e) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 
40304.Extension of classification of certain race horses as 3-year property 
(a)In generalSection 168(e)(3)(A)(i) is amended— 
(1)by striking January 1, 2017 in subclause (I) and inserting January 1, 2018, and 
(2)by striking December 31, 2016 in subclause (II) and inserting December 31, 2017. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2016. 
40305.Extension of 7-year recovery period for motorsports entertainment complexes 
(a)In generalSection 168(i)(15)(D) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 
40306.Extension of accelerated depreciation for business property on an Indian reservation 
(a)In generalSection 168(j)(9) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 
40307.Extension of election to expense mine safety equipment 
(a)In generalSection 179E(g) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 
40308.Extension of special expensing rules for certain productions 
(a)In generalSection 181(g) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2016. 
40309.Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto RicoFor purposes of applying section 199(d)(8)(C) of the Internal Revenue Code of 1986 with respect to taxable years beginning during 2017, such section shall be applied— 
(1)by substituting first 12 taxable years for first 11 taxable years, and 
(2)by substituting January 1, 2018 for January 1, 2017. 
40310.Extension of special rule relating to qualified timber gainFor purposes of applying section 1201(b) of the Internal Revenue Code of 1986 with respect to taxable years beginning during 2017, such section shall be applied by substituting 2016 or 2017 for 2016. 
40311.Extension of empowerment zone tax incentives 
(a)In general 
(1)ExtensionSection 1391(d)(1)(A)(i) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(2)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide. 
(b)Effective dateThe amendment made by subsection (a)(1) shall apply to taxable years beginning after December 31, 2016. 
40312.Extension of American Samoa economic development credit 
(a)In generalSection 119 of division A of the Tax Relief and Health Care Act of 2006 is amended— 
(1)in subsection (d)— 
(A)by striking January 1, 2017 each place it appears and inserting January 1, 2018, 
(B)by striking first 11 taxable years in paragraph (1) and inserting first 12 taxable years, and 
(C)by striking first 5 taxable years in paragraph (2) and inserting first 6 taxable years, and 
(2)in subsection (e), by adding at the end the following: References in this subsection to section 199 of the Internal Revenue Code of 1986 shall be treated as references to such section as in effect before its repeal.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 
CIncentives for energy production and conservation 
40401.Extension of credit for nonbusiness energy property 
(a)In generalSection 25C(g)(2) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 
40402.Extension and modification of credit for residential energy property 
(a)In generalSection 25D(h) is amended by striking December 31, 2016 and all that follows and inserting December 31, 2021.. 
(b)Phaseout 
(1)In generalSection 25D(a) is amended by striking the sum of— and all that follows and inserting “the sum of the applicable percentages of— 
 
(1)the qualified solar electric property expenditures, 
(2)the qualified solar water heating property expenditures, 
(3)the qualified fuel cell property expenditures, 
(4)the qualified small wind energy property expenditures, and 
(5)the qualified geothermal heat pump property expenditures, 
made by the taxpayer during such year.. 
(2)Conforming amendmentSection 25D(g) is amended by striking paragraphs (1) and (2) of. 
(c)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 
40403.Extension of credit for new qualified fuel cell motor vehicles 
(a)In generalSection 30B(k)(1) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to property purchased after December 31, 2016. 
40404.Extension of credit for alternative fuel vehicle refueling property 
(a)In generalSection 30C(g) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 
40405.Extension of credit for 2-wheeled plug-in electric vehicles 
(a)In generalSection 30D(g)(3)(E)(ii) is amended by striking January 1, 2017 and inserting January 1, 2018. 
(b)Effective dateThe amendment made by this section shall apply to vehicles acquired after December 31, 2016. 
40406.Extension of second generation biofuel producer credit 
(a)In generalSection 40(b)(6)(J)(i) is amended by striking January 1, 2017 and inserting January 1, 2018. 
(b)Effective dateThe amendment made by this section shall apply to qualified second generation biofuel production after December 31, 2016. 
40407.Extension of biodiesel and renewable diesel incentives 
(a)Income tax credit 
(1)In generalSubsection (g) of section 40A is amended by striking December 31, 2016 and inserting December 31, 2017. 
(2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2016. 
(b)Excise tax incentives 
(1)In generalSection 6426(c)(6) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(2)PaymentsSection 6427(e)(6)(B) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(3)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2016. 
(4)Special rule for 2017Notwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2017, and ending on December 31, 2017, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code. 
40408.Extension of production credit for Indian coal facilities 
(a)In generalSection 45(e)(10)(A) is amended by striking 11-year period each place it appears and inserting 12-year period. 
(b)Effective dateThe amendment made by this section shall apply to coal produced after December 31, 2016. 
40409.Extension of credits with respect to facilities producing energy from certain renewable resources 
(a)In generalThe following provisions of section 45(d) are each amended by striking January 1, 2017 each place it appears and inserting January 1, 2018: 
(1)Paragraph (2)(A). 
(2)Paragraph (3)(A). 
(3)Paragraph (4)(B). 
(4)Paragraph (6). 
(5)Paragraph (7). 
(6)Paragraph (9). 
(7)Paragraph (11)(B). 
(b)Extension of election To treat qualified facilities as energy propertySection 48(a)(5)(C)(ii) is amended by striking January 1, 2017 and inserting January 1, 2018. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2017. 
40410.Extension of credit for energy-efficient new homes 
(a)In generalSection 45L(g) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2016. 
40411.Extension and phaseout of energy credit 
(a)Extension of solar and thermal energy propertySection 48(a)(3)(A) is amended— 
(1)by striking periods ending before January 1, 2017 in clause (ii) and inserting property the construction of which begins before January 1, 2022, and 
(2)by striking periods ending before January 1, 2017 in clause (vii) and inserting property the construction of which begins before January 1, 2022. 
(b)Phaseout of 30-Percent credit rate for fiber-optic solar, qualified fuel cell, and qualified small wind energy property 
(1)In generalSection 48(a) is amended by adding at the end the following new paragraph: 
 
(7)Phaseout for fiber-optic solar, qualified fuel cell, and qualified small wind energy property 
(A)In generalSubject to subparagraph (B), in the case of any qualified fuel cell property, qualified small wind property, or energy property described in paragraph (3)(A)(ii), the energy percentage determined under paragraph (2) shall be equal to— 
(i)in the case of any property the construction of which begins after December 31, 2019, and before January 1, 2021, 26 percent, and 
(ii)in the case of any property the construction of which begins after December 31, 2020, and before January 1, 2022, 22 percent. 
(B)Placed in service deadlineIn the case of any energy property described in subparagraph (A) which is not placed in service before January 1, 2024, the energy percentage determined under paragraph (2) shall be equal to 0 percent.. 
(2)Conforming amendmentSection 48(a)(2)(A) is amended by striking paragraph (6) and inserting paragraphs (6) and (7). 
(3)Clarification relating to phaseout for wind facilitiesSection 48(a)(5)(E) is amended by inserting which is treated as energy property by reason of this paragraph after using wind to produce electricity. 
(c)Extension of qualified fuel cell propertySection 48(c)(1)(D) is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. 
(d)Extension of qualified microturbine propertySection 48(c)(2)(D) is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. 
(e)Extension of combined heat and power system propertySection 48(c)(3)(A)(iv) is amended by striking which is placed in service before January 1, 2017 and inserting the construction of which begins before January 1, 2022. 
(f)Extension of qualified small wind energy propertySection 48(c)(4)(C) is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. 
(g)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to periods after December 31, 2016, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
(2)Extension of combined heat and power system propertyThe amendment made by subsection (e) shall apply to property placed in service after December 31, 2016. 
(3)Phaseouts and terminationsThe amendments made by subsection (b) shall take effect on the date of the enactment of this Act. 
40412.Extension of special allowance for second generation biofuel plant property 
(a)In generalSection 168(l)(2)(D) is amended by striking January 1, 2017 and inserting January 1, 2018. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 
40413.Extension of energy efficient commercial buildings deduction 
(a)In generalSection 179D(h) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 
40414.Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities 
(a)In generalSection 451(k)(3), as amended by section 13221 of Public Law 115–97, is amended by striking January 1, 2017 and inserting January 1, 2018. 
(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2016. 
40415.Extension of excise tax credits relating to alternative fuels 
(a)Extension of alternative fuels excise tax credits 
(1)In generalSections 6426(d)(5) and 6426(e)(3) are each amended by striking December 31, 2016 and inserting December 31, 2017. 
(2)Outlay payments for alternative fuelsSection 6427(e)(6)(C) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(3)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2016. 
(b)Special rule for 2017Notwithstanding any other provision of law, in the case of any alternative fuel credit properly determined under section 6426(d) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2017, and ending on December 31, 2017, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code. 
40416.Extension of Oil Spill Liability Trust Fund financing rate 
(a)In generalSection 4611(f)(2) is amended by striking December 31, 2017 and inserting December 31, 2018. 
(b)Effective dateThe amendment made by this section shall apply on and after the first day of the first calendar month beginning after the date of the enactment of this Act. 
DModifications of energy incentives 
40501.Modifications of credit for production from advanced nuclear power facilities 
(a)Treatment of unutilized limitation amountsSection 45J(b) is amended— 
(1)by inserting or any amendment to after enactment of in paragraph (4), and 
(2)by adding at the end the following new paragraph: 
 
(5)Allocation of unutilized limitation 
(A)In generalAny unutilized national megawatt capacity limitation shall be allocated by the Secretary under paragraph (3) as rapidly as is practicable after December 31, 2020— 
(i)first to facilities placed in service on or before such date to the extent that such facilities did not receive an allocation equal to their full nameplate capacity, and 
(ii)then to facilities placed in service after such date in the order in which such facilities are placed in service. 
(B)Unutilized national megawatt capacity limitationThe term unutilized national megawatt capacity limitation means the excess (if any) of— 
(i)6,000 megawatts, over 
(ii)the aggregate amount of national megawatt capacity limitation allocated by the Secretary before January 1, 2021, reduced by any amount of such limitation which was allocated to a facility which was not placed in service before such date. 
(C)Coordination with other provisionsIn the case of any unutilized national megawatt capacity limitation allocated by the Secretary pursuant to this paragraph— 
(i)such allocation shall be treated for purposes of this section in the same manner as an allocation of national megawatt capacity limitation, and 
(ii)subsection (d)(1)(B) shall not apply to any facility which receives such allocation.. 
(b)Transfer of credit by certain public entities 
(1)In generalSection 45J is amended— 
(A)by redesignating subsection (e) as subsection (f), and 
(B)by inserting after subsection (d) the following new subsection: 
 
(e)Transfer of credit by certain public entities 
(1)In generalIf, with respect to a credit under subsection (a) for any taxable year— 
(A)a qualified public entity would be the taxpayer (but for this paragraph), and 
(B)such entity elects the application of this paragraph for such taxable year with respect to all (or any portion specified in such election) of such credit,the eligible project partner specified in such election, and not the qualified public entity, shall be treated as the taxpayer for purposes of this title with respect to such credit (or such portion thereof). 
(2)DefinitionsFor purposes of this subsection— 
(A)Qualified public entityThe term qualified public entity means— 
(i)a Federal, State, or local government entity, or any political subdivision, agency, or instrumentality thereof, 
(ii)a mutual or cooperative electric company described in section 501(c)(12) or 1381(a)(2), or 
(iii)a not-for-profit electric utility which had or has received a loan or loan guarantee under the Rural Electrification Act of 1936. 
(B)Eligible project partnerThe term eligible project partner means any person who— 
(i)is responsible for, or participates in, the design or construction of the advanced nuclear power facility to which the credit under subsection (a) relates, 
(ii)participates in the provision of the nuclear steam supply system to such facility, 
(iii)participates in the provision of nuclear fuel to such facility, 
(iv)is a financial institution providing financing for the construction or operation of such facility, or 
(v)has an ownership interest in such facility. 
(3)Special rules 
(A)Application to partnershipsIn the case of a credit under subsection (a) which is determined at the partnership level— 
(i)for purposes of paragraph (1)(A), a qualified public entity shall be treated as the taxpayer with respect to such entity’s distributive share of such credit, and 
(ii)the term eligible project partner shall include any partner of the partnership. 
(B)Taxable year in which credit taken into accountIn the case of any credit (or portion thereof) with respect to which an election is made under paragraph (1), such credit shall be taken into account in the first taxable year of the eligible project partner ending with, or after, the qualified public entity’s taxable year with respect to which the credit was determined. 
(C)Treatment of transfer under private use rulesFor purposes of section 141(b)(1), any benefit derived by an eligible project partner in connection with an election under this subsection shall not be taken into account as a private business use.. 
(2)Special rule for proceeds of transfers for mutual or cooperative electric companiesSection 501(c)(12) is amended by adding at the end the following new subparagraph: 
 
(I)In the case of a mutual or cooperative electric company described in this paragraph or an organization described in section 1381(a)(2), income received or accrued in connection with an election under section 45J(e)(1) shall be treated as an amount collected from members for the sole purpose of meeting losses and expenses.. 
(c)Effective dates 
(1)Treatment of unutilized limitation amountsThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
(2)Transfer of credit by certain public entitiesThe amendments made by subsection (b) shall apply to taxable years beginning after the date of the enactment of this Act. 
IIMiscellaneous Provisions 
41101.Amendment of Internal Revenue Code of 1986Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
41102.Modifications to rum cover over 
(a)Extension 
(1)In generalSection 7652(f)(1) is amended by striking January 1, 2017 and inserting January 1, 2022. 
(2)Effective dateThe amendment made by this subsection shall apply to distilled spirits brought into the United States after December 31, 2016. 
(b)Determination of taxes on rum 
(1)In generalSection 7652(e) is amended by adding at the end the following new paragraph: 
 
(5)Determination of amount of taxes collectedFor purposes of this subsection, the amount of taxes collected under section 5001(a)(1) shall be determined without regard to section 5001(c).. 
(2)Effective dateThe amendment made by this subsection shall apply to distilled spirits brought into the United States after December 31, 2017. 
41103.Extension of waiver of limitations with respect to excluding from gross income amounts received by wrongfully incarcerated individuals 
(a)In generalSection 304(d) of the Protecting Americans from Tax Hikes Act of 2015 (26 U.S.C. 139F note) is amended by striking 1-year and inserting 3-year. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
41104.Individuals held harmless on improper levy on retirement plans 
(a)In GeneralSection 6343 is amended by adding at the end the following new subsection: 
 
(f)Individuals Held Harmless on Wrongful Levy, etc. on Retirement Plan 
(1)In generalIf the Secretary determines that an individual's account or benefit under an eligible retirement plan (as defined in section 402(c)(8)(B)) has been levied upon in a case to which subsection (b) or (d)(2)(A) applies and property or an amount of money is returned to the individual— 
(A)the individual may contribute such property or an amount equal to the sum of— 
(i)the amount of money so returned by the Secretary, and 
(ii)interest paid under subsection (c) on such amount of money,into such eligible retirement plan if such contribution is permitted by the plan, or into an individual retirement plan (other than an endowment contract) to which a rollover contribution of a distribution from such eligible retirement plan is permitted, but only if such contribution is made not later than the due date (not including extensions) for filing the return of tax for the taxable year in which such property or amount of money is returned, and 
(B)the Secretary shall, at the time such property or amount of money is returned, notify such individual that a contribution described in subparagraph (A) may be made. 
(2)Treatment as rolloverThe distribution on account of the levy and any contribution under paragraph (1) with respect to the return of such distribution shall be treated for purposes of this title as if such distribution and contribution were described in section 402(c), 402A(c)(3), 403(a)(4), 403(b)(8), 408(d)(3), 408A(d)(3), or 457(e)(16), whichever is applicable; except that— 
(A)the contribution shall be treated as having been made for the taxable year in which the distribution on account of the levy occurred, and the interest paid under subsection (c) shall be treated as earnings within the plan after the contribution and shall not be included in gross income, and 
(B)such contribution shall not be taken into account under section 408(d)(3)(B). 
(3)Refund, etc., of income tax on levy 
(A)In generalIf any amount is includible in gross income for a taxable year by reason of a distribution on account of a levy referred to in paragraph (1) and any portion of such amount is treated as a rollover contribution under paragraph (2), any tax imposed by chapter 1 on such portion shall not be assessed, and if assessed shall be abated, and if collected shall be credited or refunded as an overpayment made on the due date for filing the return of tax for such taxable year. 
(B)ExceptionSubparagraph (A) shall not apply to a rollover contribution under this subsection which is made from an eligible retirement plan which is not a Roth IRA or a designated Roth account (within the meaning of section 402A) to a Roth IRA or a designated Roth account under an eligible retirement plan. 
(4)InterestNotwithstanding subsection (d), interest shall be allowed under subsection (c) in a case in which the Secretary makes a determination described in subsection (d)(2)(A) with respect to a levy upon an individual retirement plan. 
(5)Treatment of inherited accountsFor purposes of paragraph (1)(A), section 408(d)(3)(C) shall be disregarded in determining whether an individual retirement plan is a plan to which a rollover contribution of a distribution from the plan levied upon is permitted.. 
(b)Effective dateThe amendment made by this section shall apply to amounts paid under subsections (b), (c), and (d)(2)(A) of section 6343 of the Internal Revenue Code of 1986 in taxable years beginning after December 31, 2017. 
41105.Modification of user fee requirements for installment agreements 
(a)In generalSection 6159 is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection: 
 
(f)Installment agreement fees 
(1)Limitation on fee amountThe amount of any fee imposed on an installment agreement under this section may not exceed the amount of such fee as in effect on the date of the enactment of this subsection. 
(2)Waiver or reimbursementIn the case of any taxpayer with an adjusted gross income, as determined for the most recent year for which such information is available, which does not exceed 250 percent of the applicable poverty level (as determined by the Secretary)— 
(A)if the taxpayer has agreed to make payments under the installment agreement by electronic payment through a debit instrument, no fee shall be imposed on an installment agreement under this section, and 
(B)if the taxpayer is unable to make payments under the installment agreement by electronic payment through a debit instrument, the Secretary shall, upon completion of the installment agreement, pay the taxpayer an amount equal to any such fees imposed.. 
(b)Effective dateThe amendments made by this section shall apply to agreements entered into on or after the date which is 60 days after the date of the enactment of this Act. 
41106.Form 1040SR for seniors 
(a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall make available a form, to be known as Form 1040SR, for use by individuals to file the return of tax imposed by chapter 1 of the Internal Revenue Code of 1986. Such form shall be as similar as practicable to Form 1040EZ, except that— 
(1)the form shall be available only to individuals who have attained age 65 as of the close of the taxable year, 
(2)the form may be used even if income for the taxable year includes— 
(A)social security benefits (as defined in section 86(d) of the Internal Revenue Code of 1986), 
(B)distributions from qualified retirement plans (as defined in section 4974(c) of such Code), annuities or other such deferred payment arrangements, 
(C)interest and dividends, or 
(D)capital gains and losses taken into account in determining adjusted net capital gain (as defined in section 1(h)(3) of such Code), and 
(3)the form shall be available without regard to the amount of any item of taxable income or the total amount of taxable income for the taxable year. 
(b)Effective dateThe form required by subsection (a) shall be made available for taxable years beginning after the date of the enactment of this Act. 
41107.Attorneys fees relating to awards to whistleblowers 
(a)In generalParagraph (21) of section 62(a) is amended to read as follows: 
 
(21)Attorneys' fees relating to awards to whistleblowers 
(A)In generalAny deduction allowable under this chapter for attorney fees and court costs paid by, or on behalf of, the taxpayer in connection with any award under— 
(i)section 7623(b), or 
(ii)in the case of taxable years beginning after December 31, 2017, any action brought under— 
(I)section 21F of the Securities Exchange Act of 1934 (15 U.S.C. 78u–6), 
(II)a State false claims act, including a State false claims act with qui tam provisions, or  
(III)section 23 of the Commodity Exchange Act (7 U.S.C. 26). 
(B)May not exceed awardSubparagraph (A) shall not apply to any deduction in excess of the amount includible in the taxpayer's gross income for the taxable year on account of such award.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
41108.Clarification of whistleblower awards 
(a)Definition of proceeds 
(1)In generalSection 7623 is amended by adding at the end the following new subsection: 
 
(c)ProceedsFor purposes of this section, the term proceeds includes— 
(1)penalties, interest, additions to tax, and additional amounts provided under the internal revenue laws, and 
(2)any proceeds arising from laws for which the Internal Revenue Service is authorized to administer, enforce, or investigate, including— 
(A)criminal fines and civil forfeitures, and 
(B)violations of reporting requirements.. 
(2)Conforming amendmentsParagraphs (1) and (2)(A) of section 7623(b) are each amended by striking collected proceeds (including penalties, interest, additions to tax, and additional amounts) resulting from the action and inserting proceeds collected as a result of the action. 
(b)Amount of proceeds determined without regard to availabilityParagraphs (1) and (2)(A) of section 7623(b) are each amended by inserting (determined without regard to whether such proceeds are available to the Secretary) after in response to such action. 
(c)Disputed amount thresholdSection 7623(b)(5)(B) is amended by striking tax, penalties, interest, additions to tax, and additional amounts and inserting proceeds. 
(d)Effective dateThe amendments made by this section shall apply to information provided before, on, or after the date of the enactment of this Act with respect to which a final determination for an award has not been made before such date of enactment. 
41109.Clarification regarding excise tax based on investment income of private colleges and universities 
(a)In generalSubsection (b)(1) of section 4968, as added by section 13701(a) of Public Law 115–97, is amended— 
(1)by inserting tuition-paying after 500 in subparagraph (A), and 
(2)by inserting tuition-paying after 50 percent of the in subparagraph (B). 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 
41110.Exception from private foundation excess business holding tax for independently-operated philanthropic business holdings 
(a)In generalSection 4943 is amended by adding at the end the following new subsection: 
 
(g)Exception for certain holdings limited to independently-operated philanthropic business 
(1)In generalSubsection (a) shall not apply with respect to the holdings of a private foundation in any business enterprise which meets the requirements of paragraphs (2), (3), and (4) for the taxable year. 
(2)OwnershipThe requirements of this paragraph are met if— 
(A)100 percent of the voting stock in the business enterprise is held by the private foundation at all times during the taxable year, and 
(B)all the private foundation’s ownership interests in the business enterprise were acquired by means other than by purchase. 
(3)All profits to charity 
(A)In generalThe requirements of this paragraph are met if the business enterprise, not later than 120 days after the close of the taxable year, distributes an amount equal to its net operating income for such taxable year to the private foundation. 
(B)Net operating incomeFor purposes of this paragraph, the net operating income of any business enterprise for any taxable year is an amount equal to the gross income of the business enterprise for the taxable year, reduced by the sum of— 
(i)the deductions allowed by chapter 1 for the taxable year which are directly connected with the production of such income, 
(ii)the tax imposed by chapter 1 on the business enterprise for the taxable year, and 
(iii)an amount for a reasonable reserve for working capital and other business needs of the business enterprise. 
(4)Independent operationThe requirements of this paragraph are met if, at all times during the taxable year— 
(A)no substantial contributor (as defined in section 4958(c)(3)(C)) to the private foundation or family member (as determined under section 4958(f)(4)) of such a contributor is a director, officer, trustee, manager, employee, or contractor of the business enterprise (or an individual having powers or responsibilities similar to any of the foregoing), 
(B)at least a majority of the board of directors of the private foundation are persons who are not— 
(i)directors or officers of the business enterprise, or 
(ii)family members (as so determined) of a substantial contributor (as so defined) to the private foundation, and 
(C)there is no loan outstanding from the business enterprise to a substantial contributor (as so defined) to the private foundation or to any family member of such a contributor (as so determined). 
(5)Certain deemed private foundations excludedThis subsection shall not apply to— 
(A)any fund or organization treated as a private foundation for purposes of this section by reason of subsection (e) or (f), 
(B)any trust described in section 4947(a)(1) (relating to charitable trusts), and 
(C)any trust described in section 4947(a)(2) (relating to split-interest trusts).. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
41111.Rule of construction for Craft Beverage Modernization and Tax Reform 
(a)In generalSubpart A of part IX of subtitle C of title I of Public Law 115–97 is amended by adding at the end the following new section: 
 
13809.Rule of constructionNothing in this subpart, the amendments made by this subpart, or any regulation promulgated under this subpart or the amendments made by this subpart, shall be construed to preempt, supersede, or otherwise limit or restrict any State, local, or tribal law that prohibits or regulates the production or sale of distilled spirits, wine, or malt beverages.. 
(b)Effective dateThe amendment made by this section shall take effect as if included in Public Law 115–97. 
41112.Simplification of rules regarding records, statements, and returns 
(a)In generalSubsection (a) of section 5555 is amended by adding at the end the following: For calendar quarters beginning after the date of the enactment of this sentence, and before January 1, 2020, the Secretary shall permit a person to employ a unified system for any records, statements, and returns required to be kept, rendered, or made under this section for any beer produced in the brewery for which the tax imposed by section 5051 has been determined, including any beer which has been removed for consumption on the premises of the brewery.. 
(b)Effective dateThe amendment made by this section shall apply to calendar quarters beginning after the date of the enactment of this Act. 
41113.Modification of rules governing hardship distributions 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall modify Treasury Regulation section 1.401(k)–1(d)(3)(iv)(E) to— 
(1)delete the 6-month prohibition on contributions imposed by paragraph (2) thereof, and 
(2)make any other modifications necessary to carry out the purposes of section 401(k)(2)(B)(i)(IV) of the Internal Revenue Code of 1986. 
(b)Effective dateThe revised regulations under this section shall apply to plan years beginning after December 31, 2018. 
41114.Modification of rules relating to hardship withdrawals from cash or deferred arrangements 
(a)In generalSection 401(k) is amended by adding at the end the following: 
 
(14)Special rules relating to hardship withdrawalsFor purposes of paragraph (2)(B)(i)(IV)— 
(A)Amounts which may be withdrawnThe following amounts may be distributed upon hardship of the employee: 
(i)Contributions to a profit-sharing or stock bonus plan to which section 402(e)(3) applies. 
(ii)Qualified nonelective contributions (as defined in subsection (m)(4)(C)). 
(iii)Qualified matching contributions described in paragraph (3)(D)(ii)(I). 
(iv)Earnings on any contributions described in clause (i), (ii), or (iii). 
(B)No requirement to take available loanA distribution shall not be treated as failing to be made upon the hardship of an employee solely because the employee does not take any available loan under the plan.. 
(b)Conforming amendmentSection 401(k)(2)(B)(i)(IV) is amended to read as follows: 
 
(IV)subject to the provisions of paragraph (14), upon hardship of the employee, or. 
(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2018. 
41115.Opportunity Zones rule for Puerto Rico 
(a)In generalSubsection (b) of section 1400Z–1 is amended by adding at the end the following new paragraph: 
 
(3)Special rule for Puerto RicoEach population census tract in Puerto Rico that is a low- income community shall be deemed to be certified and designated as a qualified opportunity zone, effective on the date of the enactment of Public Law 115–97.. 
(b)Conforming amendmentSection 1400Z–1(d)(1) is amended by inserting and subsection (b)(3) after paragraph (2). 
41116.Tax home of certain citizens or residents of the United States living abroad 
(a)In generalParagraph (3) of section 911(d) is amended by inserting before the period at the end of the second sentence the following: , unless such individual is serving in an area designated by the President of the United States by Executive order as a combat zone for purposes of section 112 in support of the Armed Forces of the United States. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
41117.Treatment of foreign persons for returns relating to payments made in settlement of payment card and third party network transactions 
(a)In generalSection 6050W(d)(1)(B) is amended by adding at the end the following: Notwithstanding the preceding sentence, a person with only a foreign address shall not be treated as a participating payee with respect to any payment settlement entity solely because such person receives payments from such payment settlement entity in dollars.. 
(b)Effective dateThe amendment made by this section shall apply to returns for calendar years beginning after December 31, 2017. 
41118.Repeal of shift in time of payment of corporate estimated taxesThe Trade Preferences Extension Act of 2015 is amended by striking section 803 (relating to time for payment of corporate estimated taxes). 
41119.Enhancement of carbon dioxide sequestration credit 
(a)In generalSection 45Q is amended to read as follows: 
 
45Q.Credit for carbon oxide sequestration 
(a)General ruleFor purposes of section 38, the carbon oxide sequestration credit for any taxable year is an amount equal to the sum of— 
(1)$20 per metric ton of qualified carbon oxide which is— 
(A)captured by the taxpayer using carbon capture equipment which is originally placed in service at a qualified facility before the date of the enactment of the Bipartisan Budget Act of 2018, and 
(B)disposed of by the taxpayer in secure geological storage and not used by the taxpayer as described in paragraph (2)(B), 
(2)$10 per metric ton of qualified carbon oxide which is— 
(A)captured by the taxpayer using carbon capture equipment which is originally placed in service at a qualified facility before the date of the enactment of the Bipartisan Budget Act of 2018, and 
(B) 
(i)used by the taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas recovery project and disposed of by the taxpayer in secure geological storage, or 
(ii)utilized by the taxpayer in a manner described in subsection (f)(5), 
(3)the applicable dollar amount (as determined under subsection (b)(1)) per metric ton of qualified carbon oxide which is— 
(A)captured by the taxpayer using carbon capture equipment which is originally placed in service at a qualified facility on or after the date of the enactment of the Bipartisan Budget Act of 2018, during the 12-year period beginning on the date the equipment was originally placed in service, and 
(B)disposed of by the taxpayer in secure geological storage and not used by the taxpayer as described in paragraph (4)(B), and 
(4)the applicable dollar amount (as determined under subsection (b)(1)) per metric ton of qualified carbon oxide which is— 
(A)captured by the taxpayer using carbon capture equipment which is originally placed in service at a qualified facility on or after the date of the enactment of the Bipartisan Budget Act of 2018, during the 12-year period beginning on the date the equipment was originally placed in service, and 
(B) 
(i)used by the taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas recovery project and disposed of by the taxpayer in secure geological storage, or 
(ii)utilized by the taxpayer in a manner described in subsection (f)(5). 
(b)Applicable dollar amount; additional equipment; election 
(1)Applicable dollar amount 
(A)In generalThe applicable dollar amount shall be an amount equal to— 
(i)for any taxable year beginning in a calendar year after 2016 and before 2027— 
(I)for purposes of paragraph (3) of subsection (a), the dollar amount established by linear interpolation between $22.66 and $50 for each calendar year during such period, and 
(II)for purposes of paragraph (4) of such subsection, the dollar amount established by linear interpolation between $12.83 and $35 for each calendar year during such period, and 
(ii)for any taxable year beginning in a calendar year after 2026— 
(I)for purposes of paragraph (3) of subsection (a), an amount equal to the product of $50 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2025 for 1990, and 
(II)for purposes of paragraph (4) of such subsection, an amount equal to the product of $35 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2025 for 1990. 
(B)RoundingThe applicable dollar amount determined under subparagraph (A) shall be rounded to the nearest cent. 
(2)Installation of additional carbon capture equipment on existing qualified facilityIn the case of a qualified facility placed in service before the date of the enactment of the Bipartisan Budget Act of 2018, for which additional carbon capture equipment is placed in service on or after the date of the enactment of such Act, the amount of qualified carbon oxide which is captured by the taxpayer shall be equal to— 
(A)for purposes of paragraphs (1)(A) and (2)(A) of subsection (a), the lesser of— 
(i)the total amount of qualified carbon oxide captured at such facility for the taxable year, or 
(ii)the total amount of the carbon dioxide capture capacity of the carbon capture equipment in service at such facility on the day before the date of the enactment of the Bipartisan Budget Act of 2018, and 
(B)for purposes of paragraphs (3)(A) and (4)(A) of such subsection, an amount (not less than zero) equal to the excess of— 
(i)the amount described in clause (i) of subparagraph (A), over 
(ii)the amount described in clause (ii) of such subparagraph. 
(3)ElectionFor purposes of determining the carbon oxide sequestration credit under this section, a taxpayer may elect to have the dollar amounts applicable under paragraph (1) or (2) of subsection (a) apply in lieu of the dollar amounts applicable under paragraph (3) or (4) of such subsection for each metric ton of qualified carbon oxide which is captured by the taxpayer using carbon capture equipment which is originally placed in service at a qualified facility on or after the date of the enactment of the Bipartisan Budget Act of 2018. 
(c)Qualified carbon oxideFor purposes of this section— 
(1)In generalThe term qualified carbon oxide means— 
(A)any carbon dioxide which— 
(i)is captured from an industrial source by carbon capture equipment which is originally placed in service before the date of the enactment of the Bipartisan Budget Act of 2018, 
(ii)would otherwise be released into the atmosphere as industrial emission of greenhouse gas or lead to such release, and 
(iii)is measured at the source of capture and verified at the point of disposal, injection, or utilization, 
(B)any carbon dioxide or other carbon oxide which— 
(i)is captured from an industrial source by carbon capture equipment which is originally placed in service on or after the date of the enactment of the Bipartisan Budget Act of 2018, 
(ii)would otherwise be released into the atmosphere as industrial emission of greenhouse gas or lead to such release, and 
(iii)is measured at the source of capture and verified at the point of disposal, injection, or utilization, or 
(C)in the case of a direct air capture facility, any carbon dioxide which— 
(i)is captured directly from the ambient air, and 
(ii)is measured at the source of capture and verified at the point of disposal, injection, or utilization. 
(2)Recycled carbon oxideThe term qualified carbon oxide includes the initial deposit of captured carbon oxide used as a tertiary injectant. Such term does not include carbon oxide that is recaptured, recycled, and re-injected as part of the enhanced oil and natural gas recovery process. 
(d)Qualified facilityFor purposes of this section, the term qualified facility means any industrial facility or direct air capture facility— 
(1)the construction of which begins before January 1, 2024, and— 
(A)construction of carbon capture equipment begins before such date, or 
(B)the original planning and design for such facility includes installation of carbon capture equipment, and 
(2)which captures— 
(A)in the case of a facility which emits not more than 500,000 metric tons of carbon oxide into the atmosphere during the taxable year, not less than 25,000 metric tons of qualified carbon oxide during the taxable year which is utilized in a manner described in subsection (f)(5), 
(B)in the case of an electricity generating facility which is not described in subparagraph (A), not less than 500,000 metric tons of qualified carbon oxide during the taxable year, or 
(C)in the case of a direct air capture facility or any facility not described in subparagraph (A) or (B), not less than 100,000 metric tons of qualified carbon oxide during the taxable year. 
(e)DefinitionsFor purposes of this section— 
(1)Direct air capture facility 
(A)In generalSubject to subparagraph (B), the term direct air capture facility means any facility which uses carbon capture equipment to capture carbon dioxide directly from the ambient air. 
(B)ExceptionThe term direct air capture facility shall not include any facility which captures carbon dioxide— 
(i)which is deliberately released from naturally occurring subsurface springs, or 
(ii)using natural photosynthesis. 
(2)Qualified enhanced oil or natural gas recovery projectThe term qualified enhanced oil or natural gas recovery project has the meaning given the term qualified enhanced oil recovery project by section 43(c)(2), by substituting crude oil or natural gas for crude oil in subparagraph (A)(i) thereof. 
(3)Tertiary injectantThe term tertiary injectant has the same meaning as when used within section 193(b)(1). 
(f)Special rules 
(1)Only qualified carbon oxide captured and disposed of or used within the United States taken into accountThe credit under this section shall apply only with respect to qualified carbon oxide the capture and disposal, use, or utilization of which is within— 
(A)the United States (within the meaning of section 638(1)), or 
(B)a possession of the United States (within the meaning of section 638(2)). 
(2)Secure geological storageThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, and the Secretary of the Interior, shall establish regulations for determining adequate security measures for the geological storage of qualified carbon oxide under subsection (a) such that the qualified carbon oxide does not escape into the atmosphere. Such term shall include storage at deep saline formations, oil and gas reservoirs, and unminable coal seams under such conditions as the Secretary may determine under such regulations. 
(3)Credit attributable to taxpayer 
(A)In generalExcept as provided in subparagraph (B) or in any regulations prescribed by the Secretary, any credit under this section shall be attributable to— 
(i)in the case of qualified carbon oxide captured using carbon capture equipment which is originally placed in service at a qualified facility before the date of the enactment of the Bipartisan Budget Act of 2018, the person that captures and physically or contractually ensures the disposal, utilization, or use as a tertiary injectant of such qualified carbon oxide, and 
(ii)in the case of qualified carbon oxide captured using carbon capture equipment which is originally placed in service at a qualified facility on or after the date of the enactment of the Bipartisan Budget Act of 2018, the person that owns the carbon capture equipment and physically or contractually ensures the capture and disposal, utilization, or use as a tertiary injectant of such qualified carbon oxide. 
(B)ElectionIf the person described in subparagraph (A) makes an election under this subparagraph in such time and manner as the Secretary may prescribe by regulations, the credit under this section— 
(i)shall be allowable to the person that disposes of the qualified carbon oxide, utilizes the qualified carbon oxide, or uses the qualified carbon oxide as a tertiary injectant, and 
(ii)shall not be allowable to the person described in subparagraph (A). 
(4)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any qualified carbon oxide which ceases to be captured, disposed of, or used as a tertiary injectant in a manner consistent with the requirements of this section. 
(5)Utilization of qualified carbon oxide 
(A)In generalFor purposes of this section, utilization of qualified carbon oxide means— 
(i)the fixation of such qualified carbon oxide through photosynthesis or chemosynthesis, such as through the growing of algae or bacteria, 
(ii)the chemical conversion of such qualified carbon oxide to a material or chemical compound in which such qualified carbon oxide is securely stored, or 
(iii)the use of such qualified carbon oxide for any other purpose for which a commercial market exists (with the exception of use as a tertiary injectant in a qualified enhanced oil or natural gas recovery project), as determined by the Secretary. 
(B)Measurement 
(i)In generalFor purposes of determining the amount of qualified carbon oxide utilized by the taxpayer under paragraph (2)(B)(ii) or (4)(B)(ii) of subsection (a), such amount shall be equal to the metric tons of qualified carbon oxide which the taxpayer demonstrates, based upon an analysis of lifecycle greenhouse gas emissions and subject to such requirements as the Secretary, in consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, determines appropriate, were— 
(I)captured and permanently isolated from the atmosphere, or 
(II)displaced from being emitted into the atmosphere,through use of a process described in subparagraph (A). 
(ii)Lifecycle greenhouse gas emissionsFor purposes of clause (i), the term lifecycle greenhouse gas emissions has the same meaning given such term under subparagraph (H) of section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)), as in effect on the date of the enactment of the Bipartisan Budget Act of 2018, except that product shall be substituted for fuel each place it appears in such subparagraph. 
(6)Election for applicable facilities 
(A)In generalFor purposes of this section, in the case of an applicable facility, for any taxable year in which such facility captures not less than 500,000 metric tons of qualified carbon oxide during the taxable year, the person described in paragraph (3)(A)(ii) may elect to have such facility, and any carbon capture equipment placed in service at such facility, deemed as having been placed in service on the date of the enactment of the Bipartisan Budget Act of 2018. 
(B)Applicable facilityFor purposes of this paragraph, the term applicable facility means a qualified facility— 
(i)which was placed in service before the date of the enactment of the Bipartisan Budget Act of 2018, and 
(ii)for which no taxpayer claimed a credit under this section in regards to such facility for any taxable year ending before the date of the enactment of such Act. 
(7)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2009, there shall be substituted for each dollar amount contained in paragraphs (1) and (2) of subsection (a) an amount equal to the product of— 
(A)such dollar amount, multiplied by 
(B)the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2008 for 1990. 
(g)Application of section for certain carbon capture equipmentIn the case of any carbon capture equipment placed in service before the date of the enactment of the Bipartisan Budget Act of 2018, the credit under this section shall apply with respect to qualified carbon oxide captured using such equipment before the end of the calendar year in which the Secretary, in consultation with the Administrator of the Environmental Protection Agency, certifies that, during the period beginning after October 3, 2008, a total of 75,000,000 metric tons of qualified carbon oxide have been taken into account in accordance with— 
(1)subsection (a) of this section, as in effect on the day before the date of the enactment of the Bipartisan Budget Act of 2018, and 
(2)paragraphs (1) and (2) of subsection (a) of this section. 
(h)RegulationsThe Secretary may prescribe such regulations and other guidance as may be necessary or appropriate to carry out this section, including regulations or other guidance to— 
(1)ensure proper allocation under subsection (a) for qualified carbon oxide captured by a taxpayer during the taxable year ending after the date of the enactment of the Bipartisan Budget Act of 2018, and 
(2)determine whether a facility satisfies the requirements under subsection (d)(1) during such taxable year.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
EHealth and Human Services Extenders 
50100.Short title; table of contents 
(a)Short titleThis division may be cited as the Advancing Chronic Care, Extenders, and Social Services (ACCESS) Act 
(b)Table of contentsThe table of contents for this division is as follows: 
 
DIVISION E—Health and Human Services Extenders 
Sec. 50100. Short title; table of contents. 
TITLE I—CHIP 
Sec. 50101. Funding extension of the Children's Health Insurance Program through fiscal year 2027. 
Sec. 50102. Extension of pediatric quality measures program. 
Sec. 50103. Extension of outreach and enrollment program. 
TITLE II—Medicare Extenders 
Sec. 50201. Extension of work GPCI floor. 
Sec. 50202. Repeal of Medicare payment cap for therapy services; limitation to ensure appropriate therapy. 
Sec. 50203. Medicare ambulance services. 
Sec. 50204. Extension of increased inpatient hospital payment adjustment for certain low-volume hospitals. 
Sec. 50205. Extension of the Medicare-dependent hospital (MDH) program. 
Sec. 50206. Extension of funding for quality measure endorsement, input, and selection; reporting requirements. 
Sec. 50207. Extension of funding outreach and assistance for low-income programs; State health insurance assistance program reporting requirements. 
Sec. 50208. Extension of home health rural add-on. 
TITLE III—Creating High-Quality Results and Outcomes Necessary to Improve Chronic (CHRONIC) Care 
Subtitle A—Receiving High Quality Care in the Home 
Sec. 50301. Extending the Independence at Home Demonstration Program. 
Sec. 50302. Expanding access to home dialysis therapy. 
Subtitle B—Advancing Team-Based Care 
Sec. 50311. Providing continued access to Medicare Advantage special needs plans for vulnerable populations. 
Subtitle C—Expanding Innovation and Technology 
Sec. 50321. Adapting benefits to meet the needs of chronically ill Medicare Advantage enrollees. 
Sec. 50322. Expanding supplemental benefits to meet the needs of chronically ill Medicare Advantage enrollees. 
Sec. 50323. Increasing convenience for Medicare Advantage enrollees through telehealth. 
Sec. 50324. Providing accountable care organizations the ability to expand the use of telehealth. 
Sec. 50325. Expanding the use of telehealth for individuals with stroke. 
Subtitle D—Identifying the Chronically Ill Population 
Sec. 50331. Providing flexibility for beneficiaries to be part of an accountable care organization. 
Subtitle E—Empowering Individuals and Caregivers in Care Delivery 
Sec. 50341. Eliminating barriers to care coordination under accountable care organizations. 
Sec. 50342. GAO study and report on longitudinal comprehensive care planning services under Medicare part B. 
Subtitle F—Other Policies to Improve Care for the Chronically Ill 
Sec. 50351. GAO study and report on improving medication synchronization. 
Sec. 50352. GAO study and report on impact of obesity drugs on patient health and spending. 
Sec. 50353. HHS study and report on long-term risk factors for chronic conditions among Medicare beneficiaries. 
Sec. 50354. Providing prescription drug plans with parts A and B claims data to promote the appropriate use of medications and improve health outcomes. 
TITLE IV—Part B Improvement Act and other part B enhancements 
Subtitle A—Medicare part B Improvement Act 
Sec. 50401. Home infusion therapy services temporary transitional payment. 
Sec. 50402. Orthotist’s and prosthetist’s clinical notes as part of the patient’s medical record. 
Sec. 50403. Independent accreditation for dialysis facilities and assurance of high quality surveys. 
Sec. 50404. Modernizing the application of the Stark rule under Medicare. 
Subtitle B—Additional Medicare Provisions 
Sec. 50411. Making permanent the removal of the rental cap for durable medical equipment under Medicare with respect to speech generating devices. 
Sec. 50412. Increased civil and criminal penalties and increased sentences for Federal health care program fraud and abuse. 
Sec. 50413. Reducing the volume of future EHR-related significant hardship requests. 
Sec. 50414. Strengthening rules in case of competition for diabetic testing strips. 
TITLE V—Other Health Extenders 
Sec. 50501. Extension for family-to-family health information centers. 
Sec. 50502. Extension for sexual risk avoidance education. 
Sec. 50503. Extension for personal responsibility education. 
TITLE VI—Child and Family Services and Supports Extenders 
Subtitle A—Continuing the Maternal, Infant, and Early Childhood Home Visiting Program 
Sec. 50601. Continuing evidence-based home visiting program. 
Sec. 50602. Continuing to demonstrate results to help families. 
Sec. 50603. Reviewing statewide needs to target resources. 
Sec. 50604. Improving the likelihood of success in high-risk communities. 
Sec. 50605. Option to fund evidence-based home visiting on a pay for outcome basis. 
Sec. 50606. Data exchange standards for improved interoperability. 
Sec. 50607. Allocation of funds. 
Subtitle B—Extension of Health Professions Workforce Demonstration Projects 
Sec. 50611. Extension of health workforce demonstration projects for low-income individuals. 
TITLE VII—Family First Prevention Services Act 
Subtitle A—Investing in Prevention and Supporting Families 
Sec. 50701. Short title. 
Sec. 50702. Purpose. 
PART I—Prevention Activities under Title IV–E 
Sec. 50711. Foster care prevention services and programs. 
Sec. 50712. Foster care maintenance payments for children with parents in a licensed residential family-based treatment facility for substance abuse. 
Sec. 50713. Title IV–E payments for evidence-based kinship navigator programs. 
PART II—Enhanced support under Title IV–B 
Sec. 50721. Elimination of time limit for family reunification services while in foster care and permitting time-limited family reunification services when a child returns home from foster care. 
Sec. 50722. Reducing bureaucracy and unnecessary delays when placing children in homes across State lines. 
Sec. 50723. Enhancements to grants to improve well-being of families affected by substance abuse. 
PART III—Miscellaneous 
Sec. 50731. Reviewing and improving licensing standards for placement in a relative foster family home. 
Sec. 50732. Development of a statewide plan to prevent child abuse and neglect fatalities. 
Sec. 50733. Modernizing the title and purpose of title IV–E. 
Sec. 50734. Effective dates. 
PART IV—Ensuring the Necessity of a Placement that is not in a Foster Family Home 
Sec. 50741. Limitation on Federal financial participation for placements that are not in foster family homes. 
Sec. 50742. Assessment and documentation of the need for placement in a qualified residential treatment program. 
Sec. 50743. Protocols to prevent inappropriate diagnoses. 
Sec. 50744. Additional data and reports regarding children placed in a setting that is not a foster family home. 
Sec. 50745. Criminal records checks and checks of child abuse and neglect registries for adults working in child-care institutions and other group care settings. 
Sec. 50746. Effective dates; application to waivers. 
PART V—Continuing Support for Child and Family Services 
Sec. 50751. Supporting and retaining foster families for children. 
Sec. 50752. Extension of child and family services programs. 
Sec. 50753. Improvements to the John H. Chafee foster care independence program and related provisions. 
PART VI—Continuing Incentives to States to Promote Adoption and Legal Guardianship 
Sec. 50761. Reauthorizing adoption and legal guardianship incentive programs. 
PART VII—Technical Corrections 
Sec. 50771. Technical corrections to data exchange standards to improve program coordination. 
Sec. 50772. Technical corrections to State requirement to address the developmental needs of young children. 
PART VIII—Ensuring States reinvest savings resulting from increase in adoption assistance 
Sec. 50781. Delay of adoption assistance phase-in. 
Sec. 50782. GAO study and report on State reinvestment of savings resulting from increase in adoption assistance. 
TITLE VIII—Supporting Social Impact Partnerships to Pay for Results 
Sec. 50801. Short title. 
Sec. 50802. Social impact partnerships to pay for results. 
TITLE IX—Public Health Programs 
Sec. 50901. Extension for community health centers, the National Health Service Corps, and teaching health centers that operate GME programs. 
Sec. 50902. Extension for special diabetes programs. 
TITLE X—Miscellaneous Health Care Policies 
Sec. 51001. Home health payment reform. 
Sec. 51002. Information to satisfy documentation of Medicare eligibility for home health services. 
Sec. 51003. Technical amendments to Public Law 114–10. 
Sec. 51004. Expanded access to Medicare intensive cardiac rehabilitation programs. 
Sec. 51005. Extension of blended site neutral payment rate for certain long-term care hospital discharges; temporary adjustment to site neutral payment rates. 
Sec. 51006. Recognition of attending physician assistants as attending physicians to serve hospice patients. 
Sec. 51007. Extension of enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2017. 
Sec. 51008. Allowing physician assistants, nurse practitioners, and clinical nurse specialists to supervise cardiac, intensive cardiac, and pulmonary rehabilitation programs. 
Sec. 51009. Transitional payment rules for certain radiation therapy services under the physician fee schedule. 
TITLE XI—Protecting Seniors' Access to Medicare Act 
Sec. 52001. Repeal of the Independent Payment Advisory Board. 
TITLE XII—Offsets 
Sec. 53101. Modifying reductions in Medicaid DSH allotments. 
Sec. 53102. Third party liability in Medicaid and CHIP. 
Sec. 53103. Treatment of lottery winnings and other lump-sum income for purposes of income eligibility under Medicaid. 
Sec. 53104. Rebate obligation with respect to line extension drugs. 
Sec. 53105. Medicaid Improvement Fund. 
Sec. 53106. Physician fee schedule update. 
Sec. 53107. Payment for outpatient physical therapy services and outpatient occupational therapy services furnished by a therapy assistant. 
Sec. 53108. Reduction for non-emergency ESRD ambulance transports. 
Sec. 53109. Hospital transfer policy for early discharges to hospice care. 
Sec. 53110. Medicare payment update for home health services. 
Sec. 53111. Medicare payment update for skilled nursing facilities. 
Sec. 53112. Preventing the artificial inflation of star ratings after the consolidation of Medicare Advantage plans offered by the same organization. 
Sec. 53113. Sunsetting exclusion of biosimilars from Medicare part D coverage gap discount program. 
Sec. 53114. Adjustments to Medicare part B and part D premium subsidies for higher income individuals. 
Sec. 53115. Medicare Improvement Fund. 
Sec. 53116. Closing the Donut Hole for Seniors. 
Sec. 53117. Modernizing child support enforcement fees. 
Sec. 53118. Increasing efficiency of prison data reporting. 
Sec. 53119. Prevention and Public Health Fund. 
ICHIP 
50101.Funding extension of the Children's Health Insurance Program through fiscal year 2027 
(a)In generalSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)), as amended by section 3002(a) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended— 
(1)in paragraph (25), by striking ; and and inserting a semicolon; 
(2)in paragraph (26), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(27)for each of fiscal years 2024 through 2026, such sums as are necessary to fund allotments to States under subsections (c) and (m); and 
(28)for fiscal year 2027, for purposes of making two semi-annual allotments— 
(A)$7,650,000,000 for the period beginning on October 1, 2026, and ending on March 31, 2027; and 
(B)$7,650,000,000 for the period beginning on April 1, 2027, and ending on September 30, 2027.. 
(b)Allotments 
(1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)), as amended by section 3002(b) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended— 
(A)in paragraph (2)(B)— 
(i)in the matter preceding clause (i), by striking (25) and inserting (27); 
(ii)in clause (i), by striking and 2023 and inserting , 2023, and 2027; and 
(iii)in clause (ii)(I), by striking (or, in the case of fiscal year 2018, under paragraph (4)) and inserting (or, in the case of fiscal year 2018 or 2024, under paragraph (4) or (10), respectively); 
(B)in paragraph (5)— 
(i)by striking or (10) and inserting (10), or (11); and 
(ii)by striking or 2023, and inserting 2023, or 2027,; 
(C)in paragraph (7)— 
(i)in subparagraph (A), by striking 2023 and inserting 2027,; and 
(ii)in the matter following subparagraph (B), by striking or fiscal year 2022 and inserting fiscal year 2022, fiscal year 2024, or fiscal year 2026; 
(D)in paragraph (9)— 
(i)by striking or (10) and inserting (10), or (11); and 
(ii)by striking or 2023, and inserting 2023, or 2027,; and 
(E)by adding at the end the following: 
 
(11)For fiscal year 2027 
(A)First halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (A) of paragraph (28) of subsection (a) for the semi-annual period described in such subparagraph, increased by the amount of the appropriation for such period under section 50101(b)(2) of the Advancing Chronic Care, Extenders, and Social Services Act, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the first half ratio (described in subparagraph (D)) of the amount described in subparagraph (C). 
(B)Second halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (B) of paragraph (28) of subsection (a) for the semi-annual period described in such subparagraph, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the amount made available under such subparagraph, multiplied by the ratio of— 
(i)the amount of the allotment to such State under subparagraph (A); to 
(ii)the total of the amount of all of the allotments made available under such subparagraph. 
(C)Full year amount based on rebased amountThe amount described in this subparagraph for a State is equal to the Federal payments to the State that are attributable to (and countable towards) the total amount of allotments available under this section to the State in fiscal year 2026 (including payments made to the State under subsection (n) for fiscal year 2026 as well as amounts redistributed to the State in fiscal year 2026), multiplied by the allotment increase factor under paragraph (6) for fiscal year 2027. 
(D)First half ratioThe first half ratio described in this subparagraph is the ratio of— 
(i)the sum of— 
(I)the amount made available under subsection (a)(28)(A); and 
(II)the amount of the appropriation for such period under section 50101(b)(2) of the Advancing Chronic Care, Extenders, and Social Services Act; to 
(ii)the sum of— 
(I)the amount described in clause (i); and 
(II)the amount made available under subsection (a)(28)(B).. 
(2)One-time appropriation for fiscal year 2027There is appropriated to the Secretary of Health and Human Services, out of any money in the Treasury not otherwise appropriated, such sums as are necessary to fund allotments to States under subsections (c) and (m) of section 2104 of the Social Security Act (42 U.S.C. 1397dd) for fiscal year 2027, taking into account the full year amounts calculated for States under paragraph (11)(C) of subsection (m) of such section (as added by paragraph (1)) and the amounts appropriated under subparagraphs (A) and (B) of subsection (a)(28) of such section (as added by subsection (a)). Such amount shall accompany the allotment made for the period beginning on October 1, 2026, and ending on March 31, 2027, under paragraph (28)(A) of section 2104(a) of such Act (42 U.S.C. 1397dd(a)), to remain available until expended. Such amount shall be used to provide allotments to States under paragraph (11) of section 2104(m) of such Act for the first 6 months of fiscal year 2027 in the same manner as allotments are provided under subsection (a)(28)(A) of such section 2104 and subject to the same terms and conditions as apply to the allotments provided from such subsection (a)(28)(A). 
(c)Extension of the Child Enrollment Contingency FundSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)), as amended by section 3002(c) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A)(ii)— 
(i)by striking and 2018 through 2022 and inserting 2018 through 2022, and 2024 through 2026; and 
(ii)by striking and 2023 and inserting 2023, and 2027; and 
(B)in subparagraph (B)— 
(i)by striking and 2018 through 2022 and inserting 2018 through 2022, and 2024 through 2026; and 
(ii)by striking and 2023 and inserting 2023, and 2027; and 
(2)in paragraph (3)(A), in the matter preceding clause (i)— 
(A)by striking or in any of fiscal years 2018 through 2022 and inserting fiscal years 2018 through 2022, or fiscal years 2024 through 2026; and 
(B)by striking or 2023 and inserting 2023, or 2027. 
(d)Extension of qualifying states optionSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)), as amended by section 3002(d) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended— 
(1)in the paragraph heading, by striking through 2023 and inserting through 2027; and 
(2)in subparagraph (A), by striking 2023 and inserting 2027. 
(e)Extension of express lane eligibility optionSection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)), as amended by section 3002(e) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended by striking 2023 and inserting 2027. 
(f)Assurance of eligibility standard for children and families 
(1)In generalSection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)), as amended by section 3002(f)(1) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended— 
(A)in the paragraph heading, by striking through September 30, 2023 and inserting through September 30, 2027; and 
(B)in subparagraph (A), in the matter preceding clause (i), by striking 2023 each place it appears and inserting 2027. 
(2)Conforming amendmentsSection 1902(gg)(2) of the Social Security Act (42 U.S.C. 1396a(gg)(2)), as amended by section 3002(f)(2) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended— 
(A)in the paragraph heading, by striking through September 30, 2023 and inserting through September 30, 2027; and 
(B)by striking 2023, each place it appears and inserting 2027. 
50102.Extension of pediatric quality measures program 
(a)In generalSection 1139A(i)(1) of the Social Security Act (42 U.S.C. 1320b–9a(i)(1)), as amended by section 3003(b) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended— 
(1)in subparagraph (B), by striking ; and and inserting a semicolon; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(D)for the period of fiscal years 2024 through 2027, $60,000,000 for the purpose of carrying out this section (other than subsections (e), (f), and (g)).. 
(b)Making reporting mandatorySection 1139A of the Social Security Act (42 U.S.C. 1320b–9a) is amended— 
(1)in subsection (a)— 
(A)in the heading for paragraph (4), by inserting and mandatory reporting after reporting; 
(B)in paragraph (4)— 
(i)by striking Not later than and inserting the following: 
 
(A)Voluntary reportingNot later than; and 
(ii)by adding at the end the following: 
 
(B)Mandatory reportingBeginning with the annual State report on fiscal year 2024 required under subsection (c)(1), the Secretary shall require States to use the initial core measurement set and any updates or changes to that set to report information regarding the quality of pediatric health care under titles XIX and XXI using the standardized format for reporting information and procedures developed under subparagraph (A).; and 
(C)in paragraph (6)(B), by inserting and, beginning with the report required on January 1, 2025, and for each annual report thereafter, the status of mandatory reporting by States under titles XIX and XXI, utilizing the initial core quality measurement set and any updates or changes to that set before the semicolon; and 
(2)in subsection (c)(1)(A), by inserting and, beginning with the annual report on fiscal year 2024, all of the core measures described in subsection (a) and any updates or changes to those measures before the semicolon. 
50103.Extension of outreach and enrollment program 
(a)In generalSection 2113 of the Social Security Act (42 U.S.C. 1397mm), as amended by section 3004(a) of the HEALTHY KIDS Act (division C of Public Law 115–120), is amended— 
(1)in subsection (a)(1), by striking 2023 and inserting 2027; and 
(2)in subsection (g)— 
(A)by striking and $120,000,000 and inserting , $120,000,000; and 
(B)by inserting , and $48,000,000 for the period of fiscal years 2024 through 2027 after 2023. 
(b)Additional reserved fundsSection 2113(a) of the Social Security Act (42 U.S.C. 1397mm(a)) is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(2)by adding at the end the following new paragraph: 
 
(3)Ten percent set aside for evaluating and providing technical assistance to granteesFor the period of fiscal years 2024 through 2027, an amount equal to 10 percent of such amounts shall be used by the Secretary for the purpose of evaluating and providing technical assistance to eligible entities awarded grants under this section.. 
(c)Use of reserved funds for national enrollment and retention strategiesSection 2113(h) of the Social Security Act (42 U.S.C. 1397mm(h)) is amended— 
(1)in paragraph (5), by striking ; and and inserting a semicolon; 
(2)by redesignating paragraph (6) as paragraph (7); and 
(3)by inserting after paragraph (5) the following new paragraph: 
 
(6)the development of materials and toolkits and the provision of technical assistance to States regarding enrollment and retention strategies for eligible children under this title and title XIX; and. 
IIMedicare Extenders 
50201.Extension of work GPCI floorSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking January 1, 2018 and inserting January 1, 2020. 
50202.Repeal of Medicare payment cap for therapy services; limitation to ensure appropriate therapySection 1833(g) of the Social Security Act (42 U.S.C. 1395l(g)) is amended— 
(1)in paragraph (1)— 
(A)by striking Subject to paragraphs (4) and (5) and inserting (A) Subject to paragraphs (4) and (5); 
(B)in the subparagraph (A), as inserted and designated by subparagraph (A) of this paragraph, by adding at the end the following new sentence: The preceding sentence shall not apply to expenses incurred with respect to services furnished after December 31, 2017.; and 
(C)by adding at the end the following new subparagraph: 
 
(B)With respect to services furnished during 2018 or a subsequent year, in the case of physical therapy services of the type described in section 1861(p), speech-language pathology services of the type described in such section through the application of section 1861(ll)(2), and physical therapy services and speech-language pathology services of such type which are furnished by a physician or as incident to physicians’ services, with respect to expenses incurred in any calendar year, any amount that is more than the amount specified in paragraph (2) for the year shall not be considered as incurred expenses for purposes of subsections (a) and (b) unless the applicable requirements of paragraph (7) are met.;  
(2)in paragraph (3)— 
(A)by striking Subject to paragraphs (4) and (5) and inserting (A) Subject to paragraphs (4) and (5); 
(B)in the subparagraph (A), as inserted and designated by subparagraph (A) of this paragraph, by adding at the end the following new sentence: The preceding sentence shall not apply to expenses incurred with respect to services furnished after December 31, 2017.; and 
(C)by adding at the end the following new subparagraph:. 
 
(B)With respect to services furnished during 2018 or a subsequent year, in the case of occupational therapy services (of the type that are described in section 1861(p) through the operation of section 1861(g) and of such type which are furnished by a physician or as incident to physicians' services), with respect to expenses incurred in any calendar year, any amount that is more than the amount specified in paragraph (2) for the year shall not be considered as incurred expenses for purposes of subsections (a) and (b) unless the applicable requirements of paragraph (7) are met.; 
(3)in paragraph (5)— 
(A)by redesignating subparagraph (D) as paragraph (8) and moving such paragraph to immediately follow paragraph (7), as added by paragraph (4) of this section; and 
(B)in subparagraph (E)(iv), by inserting , except as such process is applied under paragraph (7)(B) before the period at the end; and 
(4)by adding at the end the following new paragraph: 
 
(7)For purposes of paragraphs (1)(B) and (3)(B), with respect to services described in such paragraphs, the requirements described in this paragraph are as follows: 
(A)Inclusion of appropriate modifierThe claim for such services contains an appropriate modifier (such as the KX modifier described in paragraph (5)(B)) indicating that such services are medically necessary as justified by appropriate documentation in the medical record involved. 
(B)Targeted medical review for certain services above threshold 
(i)In generalIn the case where expenses that would be incurred for such services would exceed the threshold described in clause (ii) for the year, such services shall be subject to the process for medical review implemented under paragraph (5)(E). 
(ii)ThresholdThe threshold under this clause for— 
(I)a year before 2028, is $3,000; 
(II)2028, is the amount specified in subclause (I) increased by the percentage increase in the MEI (as defined in section 1842(i)(3)) for 2028; and 
(III)a subsequent year, is the amount specified in this clause for the preceding year increased by the percentage increase in the MEI (as defined in section 1842(i)(3)) for such subsequent year;except that if an increase under subclause (II) or (III) for a year is not a multiple of $10, it shall be rounded to the nearest multiple of $10. 
(iii)ApplicationThe threshold under clause (ii) shall be applied separately— 
(I)for physical therapy services and speech-language pathology services; and 
(II)for occupational therapy services. 
(iv)FundingFor purposes of carrying out this subparagraph, the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841 to the Centers for Medicare & Medicaid Services Program Management Account, of $5,000,000 for each fiscal year beginning with fiscal year 2018, to remain available until expended. Such funds may not be used by a contractor under section 1893(h) for medical reviews under this subparagraph.. 
50203.Medicare ambulance services 
(a)Extension of certain ground ambulance add-on payments 
(1)Ground ambulanceSection 1834(l)(13)(A) of the Social Security Act (42 U.S.C. 1395m(l)(13)(A)) is amended by striking 2018 and inserting 2023 each place it appears. 
(2)Super rural ambulanceSection 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is amended, in the first sentence, by striking 2018 and inserting 2023. 
(b)Requiring ground ambulance providers of services and suppliers to submit cost and other informationSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the following new paragraph: 
 
(17)Submission of cost and other information 
(A)Development of data collection systemThe Secretary shall develop a data collection system (which may include use of a cost survey) to collect cost, revenue, utilization, and other information determined appropriate by the Secretary with respect to providers of services (in this paragraph referred to as providers) and suppliers of ground ambulance services. Such system shall be designed to collect information— 
(i)needed to evaluate the extent to which reported costs relate to payment rates under this subsection; 
(ii)on the utilization of capital equipment and ambulance capacity, including information consistent with the type of information described in section 1121(a); and 
(iii)on different types of ground ambulance services furnished in different geographic locations, including rural areas and low population density areas described in paragraph (12). 
(B)Specification of data collection system 
(i)In generalThe Secretary shall— 
(I)not later than December 31, 2019, specify the data collection system under subparagraph (A); and 
(II)identify the providers and suppliers of ground ambulance services that would be required to submit information under such data collection system, including the representative sample described in clause (ii). 
(ii)Determination of representative sample 
(I)In generalNot later than December 31, 2019, with respect to the data collection for the first year under such system, and for each subsequent year through 2024, the Secretary shall determine a representative sample to submit information under the data collection system. 
(II)RequirementsThe sample under subclause (I) shall be representative of the different types of providers and suppliers of ground ambulance services (such as those providers and suppliers that are part of an emergency service or part of a government organization) and the geographic locations in which ground ambulance services are furnished (such as urban, rural, and low population density areas). 
(III)LimitationThe Secretary shall not include an individual provider or supplier of ground ambulance services in the sample under subclause (I) in 2 consecutive years, to the extent practicable. 
(C)Reporting of cost informationFor each year, a provider or supplier of ground ambulance services identified by the Secretary under subparagraph (B)(i)(II) as being required to submit information under the data collection system with respect to a period for the year shall submit to the Secretary information specified under the system. Such information shall be submitted in a form and manner, and at a time, specified by the Secretary for purposes of this subparagraph. 
(D)Payment reduction for failure to report 
(i)In generalBeginning January 1, 2022, subject to clause (ii), a 10 percent reduction to payments under this subsection shall be made for the applicable period (as defined in clause (ii)) to a provider or supplier of ground ambulance services that— 
(I)is required to submit information under the data collection system with respect to a period under subparagraph (C); and 
(II)does not sufficiently submit such information, as determined by the Secretary. 
(ii)Applicable period definedFor purposes of clause (i), the term applicable period means, with respect to a provider or supplier of ground ambulance services, a year specified by the Secretary not more than 2 years after the end of the period with respect to which the Secretary has made a determination under clause (i)(II) that the provider or supplier of ground ambulance services failed to sufficiently submit information under the data collection system. 
(iii)Hardship exemptionThe Secretary may exempt a provider or supplier from the payment reduction under clause (i) with respect to an applicable period in the event of significant hardship, such as a natural disaster, bankruptcy, or other similar situation that the Secretary determines interfered with the ability of the provider or supplier of ground ambulance services to submit such information in a timely manner for the specified period. 
(iv)Informal reviewThe Secretary shall establish a process under which a provider or supplier of ground ambulance services may seek an informal review of a determination that the provider or supplier is subject to the payment reduction under clause (i). 
(E)Ongoing data collection 
(i)Revision of data collection systemThe Secretary may, as the Secretary determines appropriate and, if available, taking into consideration the report (or reports) under subparagraph (F), revise the data collection system under subparagraph (A). 
(ii)Subsequent data collectionIn order to continue to evaluate the extent to which reported costs relate to payment rates under this subsection and for other purposes the Secretary deems appropriate, the Secretary shall require providers and suppliers of ground ambulance services to submit information for years after 2024 as the Secretary determines appropriate, but in no case less often than once every 3 years. 
(F)Ground ambulance data collection system study 
(i)In generalNot later than March 15, 2023, and as determined necessary by the Medicare Payment Advisory Commission thereafter, such Commission shall assess, and submit to Congress a report on, information submitted by providers and suppliers of ground ambulance services through the data collection system under subparagraph (A), the adequacy of payments for ground ambulance services under this subsection, and geographic variations in the cost of furnishing such services. 
(ii)ContentsA report under clause (i) shall contain the following: 
(I)An analysis of information submitted through the data collection system. 
(II)An analysis of any burden on providers and suppliers of ground ambulance services associated with the data collection system. 
(III)A recommendation as to whether information should continue to be submitted through such data collection system or if such system should be revised under subparagraph (E)(i). 
(IV)Other information determined appropriate by the Commission. 
(G)Public availabilityThe Secretary shall post information on the results of the data collection under this paragraph on the Internet website of the Centers for Medicare & Medicaid Services, as determined appropriate by the Secretary. 
(H)ImplementationThe Secretary shall implement this paragraph through notice and comment rulemaking. 
(I)AdministrationChapter 35 of title 44, United States Code, shall not apply to the collection of information required under this subsection. 
(J)Limitations on reviewThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise of the data collection system or identification of respondents under this paragraph. 
(K)Funding for implementationFor purposes of carrying out subparagraph (A), the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841, of $15,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for fiscal year 2018. Amounts transferred under this subparagraph shall remain available until expended.. 
50204.Extension of increased inpatient hospital payment adjustment for certain low-volume hospitals 
(a)In generalSection 1886(d)(12) of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is amended— 
(1)in subparagraph (B), in the matter preceding clause (i), by striking fiscal year 2018 and inserting fiscal year 2023; 
(2)in subparagraph (C)— 
(A)in clause (i)— 
(i)by striking through 2017 the first place it appears and inserting through 2022; and 
(ii)by striking  and has less than 800 discharges and all that follows through the period at the end and inserting the following “and has— 
 
(I)with respect to each of fiscal years 2005 through 2010, less than 800 discharges during the fiscal year; 
(II)with respect to each of fiscal years 2011 through 2018, less than 1,600 discharges of individuals entitled to, or enrolled for, benefits under part A during the fiscal year or portion of fiscal year; 
(III)with respect to each of fiscal years 2019 through 2022, less than 3,800 discharges during the fiscal year; and 
(IV)with respect to fiscal year 2023 and each subsequent fiscal year, less than 800 discharges during the fiscal year.; and 
(B)in clause (ii)— 
(i)by striking subparagraph (B) and inserting subparagraphs (B) and (D); and 
(ii)by inserting (except as provided in clause (i)(II) and subparagraph (D)(i)) after regardless; and 
(3)in subparagraph (D)— 
(A)by striking through 2017 and inserting through 2022; 
(B)by striking hospitals with 200 or fewer and inserting the following: “hospitals— 
 
(i)with respect to each of fiscal years 2011 through 2018, with 200 or fewer; 
(C)by striking the period at the end and inserting or portion of fiscal year; and; and 
(D)by adding at the end the following new clause: 
 
(ii)with respect to each of fiscal years 2019 through 2022, with 500 or fewer discharges in the fiscal year to 0 percent for low-volume hospitals with greater than 3,800 discharges in the fiscal year.. 
(b)MedPAC report on extension of increased inpatient hospital payment adjustment for certain low-volume hospitals 
(1)In generalNot later than March 15, 2022, the Medicare Payment Advisory Commission shall submit to Congress a report on the extension of the increased inpatient hospital payment adjustment for certain low-volume hospitals under section 1886(d)(12) of the Social Security Act (42 U.S.C. 1395ww(d)(12)) under the provisions of, and amendments made by, this section. 
(2)ContentsThe report under paragraph (1) shall include an evaluation of the effects of such extension on the following: 
(A)Beneficiary utilization of inpatient hospital services under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(B)The financial status of hospitals with a low volume of Medicare or total inpatient admissions. 
(C)Program spending under such title XVIII. 
(D)Other matters relevant to evaluating the effects of such extension. 
50205.Extension of the Medicare-dependent hospital (MDH) program 
(a)In generalSection 1886(d)(5)(G) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)) is amended— 
(1)in clause (i), by striking October 1, 2017 and inserting October 1, 2022; 
(2)in clause (ii)(II), by striking October 1, 2017 and inserting October 1, 2022; and 
(3)in clause (iv), by striking subclause (I) and inserting the following new subclause: 
 
(I)that is located in— 
(aa)a rural area; or 
(bb)a State with no rural area (as defined in paragraph (2)(D)) and satisfies any of the criteria in subclause (I), (II), or (III) of paragraph (8)(E)(ii),; and 
(4)by inserting after subclause (IV) the following new flush sentences: 
 
Subclause (I)(bb) shall apply for purposes of payment under clause (ii) only for discharges of a hospital occurring on or after the effective date of a determination of medicare-dependent small rural hospital status made by the Secretary with respect to the hospital after the date of the enactment of this sentence. For purposes of applying subclause (II) of paragraph (8)(E)(ii) under subclause (I)(bb), such subclause (II) shall be applied by inserting as of January 1, 2018, after such State each place it appears.. 
(b)Conforming amendments 
(1)Extension of target amountSection 1886(b)(3)(D) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(D)) is amended— 
(A)in the matter preceding clause (i), by striking October 1, 2017 and inserting October 1, 2022; and 
(B)in clause (iv), by striking through fiscal year 2017 and inserting through fiscal year 2022. 
(2)Permitting hospitals to decline reclassificationSection 13501(e)(2) of the Omnibus Budget Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by striking through fiscal year 2017 and inserting through fiscal year 2022. 
(c)GAO study and report 
(1)StudyThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study on the medicare-dependent, small rural hospital program under section 1886(d) of the Social Security Act (42 U.S.C. 1395x(d)). Such study shall include an analysis of the following: 
(A)The payor mix of medicare-dependent, small rural hospitals (as defined in paragraph (5)(G)(iv) of such section 1886(d)), how such mix will trend in future years (based on current trends and projections), and whether or not the requirement under subclause (IV) of such paragraph should be revised. 
(B)The characteristics of medicare-dependent, small rural hospitals that meet the requirement of such subclause (IV) through the application of paragraph (a)(iii)(A) or (a)(iii)(B) of section 412.108 of title 42, Code of Federal Regulations, including Medicare inpatient and outpatient utilization, payor mix, and financial status (including Medicare and total margins), and whether or not Medicare payments for such hospitals should be revised. 
(C)Such other items related to medicare-dependent, small rural hospitals as the Comptroller General determines appropriate. 
(2)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
50206.Extension of funding for quality measure endorsement, input, and selection; reporting requirements 
(a)Extension of fundingSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended— 
(1)in the first sentence— 
(A)by striking 2014 and and inserting 2014,; and 
(B)by inserting the following before the period: , and $7,500,000 for each of fiscal years 2018 and 2019; and 
(2)by adding at the end the following new sentence: Amounts transferred for each of fiscal years 2018 and 2019 shall be in addition to any unobligated funds transferred for a preceding fiscal year that are available under the preceding sentence. 
(b)Annual report by Secretary to CongressSection 1890 of the Social Security Act (42 U.S.C. 1395aaa) is amended by adding at the end the following new subsection: 
 
(e)Annual report by Secretary to CongressBy not later than March 1 of each year (beginning with 2019), the Secretary shall submit to Congress a report containing the following: 
(1)A comprehensive plan that identifies the quality measurement needs of programs and initiatives of the Secretary and provides a strategy for using the entity with a contract under subsection (a) and any other entity the Secretary has contracted with or may contract with to perform work associated with section 1890A to help meet those needs, specifically with respect to the programs under this title and title XIX. In years after the first plan under this paragraph is submitted, the requirements of this paragraph may be met by providing an update to the plan. 
(2)The amount of funding provided under subsection (d) for purposes of carrying out this section and section 1890A that has been obligated by the Secretary, the amount of funding provided that has been expended, and the amount of funding provided that remains unobligated. 
(3)With respect to the activities described under this section or section 1890A, a description of how the funds described in paragraph (2) have been obligated or expended, including how much of that funding has been obligated or expended for work performed by the Secretary, the entity with a contract under subsection (a), and any other entity the Secretary has contracted with to perform work. 
(4)A description of the activities for which the funds described in paragraph (2) were used, including task orders and activities assigned to the entity with a contract under subsection (a), activities performed by the Secretary, and task orders and activities assigned to any other entity the Secretary has contracted with to perform work related to carrying out section 1890A. 
(5)The amount of funding described in paragraph (2) that has been obligated or expended for each of the activities described in paragraph (4). 
(6)Estimates for, and descriptions of, obligations and expenditures that the Secretary anticipates will be needed in the succeeding two year period to carry out each of the quality measurement activities required under this section and section 1890A, including any obligations that will require funds to be expended in a future year.. 
(c)Revisions to annual report from consensus-based entity to Congress and the Secretary 
(1)In generalSection 1890(b)(5)(A) of the Social Security Act (42 U.S.C. 1395aaa(b)(5)(A)) is amended— 
(A)by redesignating clauses (i) through (vi) as subclauses (I) through (VI), respectively, and moving the margins accordingly; 
(B)in the matter preceding subclause (I), as redesignated by subparagraph (A), by striking containing a description of— and inserting “containing the following: 
 
(i)A description of—; and 
(C)by adding at the end the following new clauses: 
 
(ii)An itemization of financial information for the fiscal year ending September 30 of the preceding year, including— 
(I)annual revenues of the entity (including any government funding, private sector contributions, grants, membership revenues, and investment revenue); 
(II)annual expenses of the entity (including grants paid, benefits paid, salaries or other compensation, fundraising expenses, and overhead costs); and 
(III)a breakdown of the amount awarded per contracted task order and the specific projects funded in each task order assigned to the entity. 
(iii)Any updates or modifications of internal policies and procedures of the entity as they relate to the duties of the entity under this section, including— 
(I)specifically identifying any modifications to the disclosure of interests and conflicts of interests for committees, work groups, task forces, and advisory panels of the entity; and 
(II)information on external stakeholder participation in the duties of the entity under this section (including complete rosters for all committees, work groups, task forces, and advisory panels funded through government contracts, descriptions of relevant interests and any conflicts of interest for members of all committees, work groups, task forces, and advisory panels, and the total percentage by health care sector of all convened committees, work groups, task forces, and advisory panels.. 
(2)Effective dateThe amendments made by this subsection shall apply to reports submitted for years beginning with 2019. 
(d)GAO study and report 
(1)StudyThe Comptroller General of the United States shall conduct a study on health care quality measurement efforts funded under sections 1890 and 1890A of the Social Security Act (42 U.S.C. 1395aaa; 1395aaa–1). Such study shall include an examination of the following: 
(A)The extent to which the Secretary of Health and Human Services (in this subsection referred to as the Secretary) has set and prioritized objectives to be achieved for each of the quality measurement activities required under such sections 1890 and 1890A. 
(B)The efforts that the Secretary has undertaken to meet quality measurement objectives associated with such sections 1890 and 1890A, including division of responsibilities for those efforts within the Department of Health and Human Services and through contracts with a consensus-based entity under subsection (a) of such section 1890 (in this subsection referred to as the consensus-based entity) and other entities, and the extent of any overlap among the work performed by the Secretary, the consensus-based entity, the Measure Applications Partnership (MAP) convened by such entity to provide input to the Secretary on the selection of quality and efficiency measures, and any other entities the Secretary has contracted with to perform work related to carrying out such sections 1890 and 1890A. 
(C)The total amount of funding provided to the Secretary for purposes of carrying out such sections 1890 and 1890A, the amount of such funding that has been obligated or expended by the Secretary, and the amount of such funding that remains unobligated. 
(D)How the funds described in subparagraph (C) have been allocated, including how much of the funding has been allocated for work performed by the Secretary, the consensus-based entity, and any other entity the Secretary has contracted with to perform work related to carrying out such sections 1890 and 1890A, respectively, and descriptions of such work. 
(E)The extent to which the Secretary has developed a comprehensive and long-term plan to ensure that it can achieve quality measurement objectives related to carrying out such sections 1890 and 1890A in a timely manner and with efficient use of available resources, including the roles of the consensus-based entity, the Measure Applications Partnership (MAP), and any other entity the Secretary has contracted with to perform work related to such sections 1890 and 1890A in helping the Secretary achieve those objectives. 
(2)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
50207.Extension of funding outreach and assistance for low-income programs; State health insurance assistance program reporting requirements 
(a)Funding extensions 
(1)Additional funding for State health insurance programsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), and section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10) is amended— 
(A)in clause (vi), by striking and at the end; 
(B)in clause (vii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new clauses: 
 
(viii)for fiscal year 2018, of $13,000,000; and 
(ix)for fiscal year 2019, of $13,000,000.. 
(2)Additional funding for area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended, is amended— 
(A)in clause (vi), by striking and at the end; 
(B)in clause (vii), by striking the period at the end and inserting ; and; and 
(C)by inserting after clause (vii) the following new clauses: 
 
(viii)for fiscal year 2018, of $7,500,000; and 
(ix)for fiscal year 2019, of $7,500,000.. 
(3)Additional funding for aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended, is amended— 
(A)in clause (vi), by striking and at the end; 
(B)in clause (vii), by striking the period at the end and inserting ; and; and 
(C)by inserting after clause (vii) the following new clauses: 
 
(viii)for fiscal year 2018, of $5,000,000; and 
(ix)for fiscal year 2019, of $5,000,000.. 
(4)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended, is amended— 
(A)in clause (vi), by striking and at the end; 
(B)in clause (vii), by striking the period at the end and inserting ; and; and 
(C)by inserting after clause (vii) the following new clauses: 
 
(viii)for fiscal year 2018, of $12,000,000; and 
(ix)for fiscal year 2019, of $12,000,000.. 
(b)State health insurance assistance program reporting requirementsBeginning not later than April 1, 2019, and biennially thereafter, the Agency for Community Living shall electronically post on its website the following information, with respect to grants to States for State health insurance assistance programs, (such information to be presented by State and by entity receiving funds from the State to carry out such a program funded by such grant): 
(1)The amount of Federal funding provided to each such State for such program for the period involved and the amount of Federal funding provided by each such State for such program to each such entity for the period involved. 
(2)Information as the Secretary may specify, with respect to such programs carried out through such grants, consistent with the terms and conditions for receipt of such grants. 
50208.Extension of home health rural add-on 
(a)Extension 
(1)In generalSection 421 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2283; 42 U.S.C. 1395fff note), as amended by section 5201(b) of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 46), section 3131(c) of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 428), and section 210 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10; 129 Stat. 151) is amended— 
(A)in subsection (a), by striking January 1, 2018 and inserting January 1, 2019 each place it appears; 
(B)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; 
(C)in each of subsections (c) and (d), as so redesignated, by striking subsection (a) and inserting subsection (a) or (b); and 
(D)by inserting after subsection (a) the following new subsection: 
 
(b)Subsequent temporary increase 
(1)In generalThe Secretary shall increase the payment amount otherwise made under such section 1895 for home health services furnished in a county (or equivalent area) in a rural area (as defined in such section 1886(d)(2)(D)) that, as determined by the Secretary— 
(A)is in the highest quartile of all counties (or equivalent areas) based on the number of Medicare home health episodes furnished per 100 individuals who are entitled to, or enrolled for, benefits under part A of title XVIII of the Social Security Act or enrolled for benefits under part B of such title (but not enrolled in a plan under part C of such title)— 
(i)in the case of episodes and visits ending during 2019, by 1.5 percent; and 
(ii)in the case of episodes and visits ending during 2020, by 0.5 percent; 
(B)has a population density of 6 individuals or fewer per square mile of land area and is not described in subparagraph (A)— 
(i)in the case of episodes and visits ending during 2019, by 4 percent; 
(ii)in the case of episodes and visits ending during 2020, by 3 percent; 
(iii)in the case of episodes and visits ending during 2021, by 2 percent; and 
(iv)in the case of episodes and visits ending during 2022, by 1 percent; and 
(C)is not described in either subparagraph (A) or (B)— 
(i)in the case of episodes and visits ending during 2019, by 3 percent; 
(ii)in the case of episodes and visits ending during 2020, by 2 percent; and 
(iii)in the case of episodes and visits ending during 2021, by 1 percent. 
(2)Rules for determinations 
(A)No switchingFor purposes of this subsection, the determination by the Secretary as to which subparagraph of paragraph (1) applies to a county (or equivalent area) shall be made a single time and shall apply for the duration of the period to which this subsection applies. 
(B)UtilizationIn determining which counties (or equivalent areas) are in the highest quartile under paragraph (1)(A), the following rules shall apply: 
(i)The Secretary shall use data from 2015. 
(ii)The Secretary shall exclude data from the territories (and the territories shall not be described in such paragraph). 
(iii)The Secretary may exclude data from counties (or equivalent areas) in rural areas with a low volume of home health episodes (and if data is so excluded with respect to a county (or equivalent area), such county (or equivalent area) shall not be described in such paragraph). 
(C)Population densityIn determining population density under paragraph (1)(B), the Secretary shall use data from the 2010 decennial Census. 
(3)Limitations on reviewThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise of determinations under paragraph (1).. 
(2)Requirement to submit county data on claim formSection 1895(c) of the Social Security Act (42 U.S.C. 1395fff(c)) is amended— 
(A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(3)in the case of home health services furnished on or after January 1, 2019, the claim contains the code for the county (or equivalent area) in which the home health service was furnished.. 
(b)HHS OIG analysisNot later than January 1, 2023, the Inspector General of the Department of Health and Human Services shall submit to Congress— 
(1)an analysis of the home health claims and utilization of home health services by county (or equivalent area) under the Medicare program; and 
(2)recommendations the Inspector General determines appropriate based on such analysis. 
IIICreating High-Quality Results and Outcomes Necessary to Improve Chronic (CHRONIC) Care 
AReceiving High Quality Care in the Home 
50301.Extending the Independence at Home Demonstration Program 
(a)In generalSection 1866E of the Social Security Act (42 U.S.C. 1395cc–5) is amended— 
(1)in subsection (e)— 
(A)in paragraph (1)— 
(i)by striking An agreement and inserting Agreements; and 
(ii)by striking 5-year and inserting 7-year; and 
(B)in paragraph (5)— 
(i)by striking 10,000 and inserting 15,000; and 
(ii)by adding at the end the following new sentence: An applicable beneficiary that participates in the demonstration program by reason of the increase from 10,000 to 15,000 in the preceding sentence pursuant to the amendment made by section 50301(a)(1)(B)(i) of the Advancing Chronic Care, Extenders, and Social Services Act shall be considered in the spending target estimates under paragraph (1) of subsection (c) and the incentive payment calculations under paragraph (2) of such subsection for the sixth and seventh years of such program.; 
(2)in subsection (g), in the first sentence, by inserting , including, to the extent practicable, with respect to the use of electronic health information systems, as described in subsection (b)(1)(A)(vi) after under the demonstration program; and 
(3)in subsection (i)(1)(A), by striking will not receive an incentive payment for the second of 2 and inserting did not achieve savings for the third of 3. 
(b)Effective dateThe amendment made by subsection (a)(3) shall take effect as if included in the enactment of Public Law 111–148. 
50302.Expanding access to home dialysis therapy 
(a)In generalSection 1881(b)(3) of the Social Security Act (42 U.S.C. 1395rr(b)(3)) is amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; 
(2)in clause (ii), as redesignated by paragraph (1), by striking on a comprehensive and insert subject to subparagraph (B), on a comprehensive; 
(3)by striking With respect to and inserting (A) With respect to; and 
(4)by adding at the end the following new subparagraph: 
 
(B) 
(i)For purposes of subparagraph (A)(ii), subject to clause (ii), an individual determined to have end stage renal disease receiving home dialysis may choose to receive monthly end stage renal disease-related clinical assessments furnished on or after January 1, 2019, via telehealth. 
(ii)Clause (i) shall apply to an individual only if the individual receives a face-to-face clinical assessment, without the use of telehealth— 
(I)in the case of the initial 3 months of home dialysis of such individual, at least monthly; and 
(II)after such initial 3 months, at least once every 3 consecutive months.. 
(b)Originating site requirements 
(1)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended— 
(A)in paragraph (4)(C)(ii), by adding at the end the following new subclauses: 
 
(IX)A renal dialysis facility, but only for purposes of section 1881(b)(3)(B). 
(X)The home of an individual, but only for purposes of section 1881(b)(3)(B).; and 
(B)by adding at the end the following new paragraph: 
 
(5)Treatment of home dialysis monthly ESRD-related visitThe geographic requirements described in paragraph (4)(C)(i) shall not apply with respect to telehealth services furnished on or after January 1, 2019, for purposes of section 1881(b)(3)(B), at an originating site described in subclause (VI), (IX), or (X) of paragraph (4)(C)(ii).. 
(2)No facility fee if originating site for home dialysis therapy is the homeSection 1834(m)(2)(B) of the Social Security (42 U.S.C. 1395m(m)(2)(B)) is amended— 
(A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), and indenting appropriately; 
(B)in subclause (II), as redesignated by subparagraph (A), by striking clause (i) or this clause and inserting subclause (I) or this subclause; 
(C)by striking site.—With respect to and inserting “site.— 
 
(i)In generalSubject to clause (ii), with respect to; and 
(D)by adding at the end the following new clause: 
 
(ii)No facility fee if originating site for home dialysis therapy is the homeNo facility fee shall be paid under this subparagraph to an originating site described in paragraph (4)(C)(ii)(X).. 
(c)Clarification regarding telehealth provided to beneficiariesSection 1128A(i)(6) of the Social Security Act (42 U.S.C. 1320a–7a(i)(6)) is amended— 
(1)in subparagraph (H), by striking or at the end; 
(2)in subparagraph (I), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(J)the provision of telehealth technologies (as defined by the Secretary) on or after January 1, 2019, by a provider of services or a renal dialysis facility (as such terms are defined for purposes of title XVIII) to an individual with end stage renal disease who is receiving home dialysis for which payment is being made under part B of such title, if— 
(i)the telehealth technologies are not offered as part of any advertisement or solicitation; 
(ii)the telehealth technologies are provided for the purpose of furnishing telehealth services related to the individual’s end stage renal disease; and 
(iii)the provision of the telehealth technologies meets any other requirements set forth in regulations promulgated by the Secretary.. 
(d)Conforming amendmentSection 1881(b)(1) of the Social Security Act (42 U.S.C. 1395rr(b)(1)) is amended by striking paragraph (3)(A) and inserting paragraph (3)(A)(i). 
BAdvancing Team-Based Care 
50311.Providing continued access to Medicare Advantage special needs plans for vulnerable populations 
(a)ExtensionSection 1859(f)(1) of the Social Security Act (42 U.S.C. 1395w–28(f)(1)) is amended by striking and for periods before January 1, 2019. 
(b)Increased integration of dual SNPs 
(1)In generalSection 1859(f) of the Social Security Act (42 U.S.C. 1395w–28(f)) is amended— 
(A)in paragraph (3), by adding at the end the following new subparagraph: 
 
(F)The plan meets the requirements applicable under paragraph (8).; and 
(B)by adding at the end the following new paragraph: 
 
(8)Increased integration of dual SNPs 
(A)Designated contactThe Secretary, acting through the Federal Coordinated Health Care Office established under section 2602 of Public Law 111–148, shall serve as a dedicated point of contact for States to address misalignments that arise with the integration of specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) under this paragraph and, consistent with such role, shall establish— 
(i)a uniform process for disseminating to State Medicaid agencies information under this title impacting contracts between such agencies and such plans under this subsection; and 
(ii)basic resources for States interested in exploring such plans as a platform for integration, such as a model contract or other tools to achieve those goals. 
(B)Unified grievances and appeals process 
(i)In generalNot later than April 1, 2020, the Secretary shall establish procedures, to the extent feasible as determined by the Secretary, unifying grievances and appeals procedures under sections 1852(f), 1852(g), 1902(a)(3), 1902(a)(5), and 1932(b)(4) for items and services provided by specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) under this title and title XIX. With respect to items and services described in the preceding sentence, procedures established under this clause shall apply in place of otherwise applicable grievances and appeals procedures. The Secretary shall solicit comment in developing such procedures from States, plans, beneficiaries and their representatives, and other relevant stakeholders. 
(ii)ProceduresThe procedures established under clause (i) shall be included in the plan contract under paragraph (3)(D) and shall— 
(I)adopt the provisions for the enrollee that are most protective for the enrollee and, to the extent feasible as determined by the Secretary, are compatible with unified timeframes and consolidated access to external review under an integrated process; 
(II)take into account differences in State plans under title XIX to the extent necessary; 
(III)be easily navigable by an enrollee; and 
(IV)include the elements described in clause (iii), as applicable. 
(iii)Elements describedBoth unified appeals and unified grievance procedures shall include, as applicable, the following elements described in this clause: 
(I)Single written notification of all applicable grievances and appeal rights under this title and title XIX. For purposes of this subparagraph, the Secretary may waive the requirements under section 1852(g)(1)(B) when the specialized MA plan covers items or services under this part or under title XIX. 
(II)Single pathways for resolution of any grievance or appeal related to a particular item or service provided by specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) under this title and title XIX. 
(III)Notices written in plain language and available in a language and format that is accessible to the enrollee, including in non-English languages that are prevalent in the service area of the specialized MA plan. 
(IV)Unified timeframes for grievances and appeals processes, such as an individual’s filing of a grievance or appeal, a plan’s acknowledgment and resolution of a grievance or appeal, and notification of decisions with respect to a grievance or appeal. 
(V)Requirements for how the plan must process, track, and resolve grievances and appeals, to ensure beneficiaries are notified on a timely basis of decisions that are made throughout the grievance or appeals process and are able to easily determine the status of a grievance or appeal. 
(iv)Continuation of benefits pending appealThe unified procedures under clause (i) shall, with respect to all benefits under parts A and B and title XIX subject to appeal under such procedures, incorporate provisions under current law and implementing regulations that provide continuation of benefits pending appeal under this title and title XIX. 
(C)Requirement for unified grievances and appealsFor 2021 and subsequent years, the contract of a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) with a State Medicaid agency under paragraph (3)(D) shall require the use of unified grievances and appeals procedures as described in subparagraph (B). 
(D)Requirements for integration 
(i)In generalFor 2021 and subsequent years, a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) shall meet one or more of the following requirements, to the extent permitted under State law, for integration of benefits under this title and title XIX: 
(I)The specialized MA plan must meet the requirements of contracting with the State Medicaid agency described in paragraph (3)(D) in addition to coordinating long-term services and supports or behavioral health services, or both, by meeting an additional minimum set of requirements determined by the Secretary through the Federal Coordinated Health Care Office established under section 2602 of the Patient Protection and Affordable Care Act based on input from stakeholders, such as notifying the State in a timely manner of hospitalizations, emergency room visits, and hospital or nursing home discharges of enrollees, assigning one primary care provider for each enrollee, or sharing data that would benefit the coordination of items and services under this title and the State plan under title XIX. Such minimum set of requirements must be included in the contract of the specialized MA plan with the State Medicaid agency under such paragraph. 
(II)The specialized MA plan must meet the requirements of a fully integrated plan described in section 1853(a)(1)(B)(iv)(II) (other than the requirement that the plan have similar average levels of frailty, as determined by the Secretary, as the PACE program), or enter into a capitated contract with the State Medicaid agency to provide long-term services and supports or behavioral health services, or both. 
(III)In the case of a specialized MA plan that is offered by a parent organization that is also the parent organization of a Medicaid managed care organization providing long term services and supports or behavioral services under a contract under section 1903(m), the parent organization must assume clinical and financial responsibility for benefits provided under this title and title XIX with respect to any individual who is enrolled in both the specialized MA plan and the Medicaid managed care organization. 
(ii)Suspension of enrollment for failure to meet requirements during initial periodDuring the period of plan years 2021 through 2025, if the Secretary determines that a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) has failed to comply with clause (i), the Secretary may provide for the application against the Medicare Advantage organization offering the plan of the remedy described in section 1857(g)(2)(B) in the same manner as the Secretary may apply such remedy, and in accordance with the same procedures as would apply, in the case of an MA organization determined by the Secretary to have engaged in conduct described in section 1857(g)(1). If the Secretary applies such remedy to a Medicare Advantage organization under the preceding sentence, the organization shall submit to the Secretary (at a time, and in a form and manner, specified by the Secretary) information describing how the plan will come into compliance with clause (i). 
(E)Study and report to Congress 
(i)In generalNot later than March 15, 2022, and, subject to clause (iii), biennially thereafter through 2032, the Medicare Payment Advisory Commission established under section 1805, in consultation with the Medicaid and CHIP Payment and Access Commission established under section 1900, shall conduct (and submit to the Secretary and the Committees on Ways and Means and Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on) a study to determine how specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) perform among each other based on data from Healthcare Effectiveness Data and Information Set (HEDIS) quality measures, reported on the plan level, as required under section 1852(e)(3) (or such other measures or data sources that are available and appropriate, such as encounter data and Consumer Assessment of Healthcare Providers and Systems data, as specified by such Commissions as enabling an accurate evaluation under this subparagraph). Such study shall include, as feasible, the following comparison groups of specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii): 
(I)A comparison group of such plans that are described in subparagraph (D)(i)(I). 
(II)A comparison group of such plans that are described in subparagraph (D)(i)(II). 
(III)A comparison group of such plans operating within the Financial Alignment Initiative demonstration for the period for which such plan is so operating and the demonstration is in effect, and, in the case that an integration option that is not with respect to specialized MA plans for special needs individuals is established after the conclusion of the demonstration involved. 
(IV)A comparison group of such plans that are described in subparagraph (D)(i)(III). 
(V)A comparison group of MA plans, as feasible, not described in a previous subclause of this clause, with respect to the performance of such plans for enrollees who are special needs individuals described in subsection (b)(6)(B)(ii). 
(ii)Additional reportsBeginning with 2033 and every five years thereafter, the Medicare Payment Advisory Commission, in consultation with the Medicaid and CHIP Payment and Access Commission, shall conduct a study described in clause (i).. 
(2)Conforming amendment to responsibilities of federal coordinated health care officeSection 2602(d) of Public Law 111–148 (42 U.S.C. 1315b(d)) is amended by adding at the end the following new paragraphs: 
 
(6)To act as a designated contact for States under subsection (f)(8)(A) of section 1859 of the Social Security Act (42 U.S.C. 1395w–28) with respect to the integration of specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) of such section. 
(7)To be responsible, subject to the final approval of the Secretary, for developing regulations and guidance related to the implementation of a unified grievance and appeals process as described in subparagraphs (B) and (C) of section 1859(f)(8) of the Social Security Act (42 U.S.C. 1395w–28(f)(8)). 
(8)To be responsible, subject to the final approval of the Secretary, for developing regulations and guidance related to the integration or alignment of policy and oversight under the Medicare program under title XVIII of such Act and the Medicaid program under title XIX of such Act regarding specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) of such section 1859.. 
(c)Improvements to Severe or Disabling Chronic Condition SNPs 
(1)Care management requirementsSection 1859(f)(5) of the Social Security Act (42 U.S.C. 1395w–28(f)(5)) is amended— 
(A)by striking all snps.—The requirements and inserting 
all SNPs.— 
(A)In generalSubject to subparagraph (B), the requirements; 
(B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; and 
(C)in clause (ii), as redesignated by subparagraph (B), by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately; and 
(D)by adding at the end the following new subparagraph: 
 
(B)Improvements to care management requirements for severe or disabling chronic condition snpsFor 2020 and subsequent years, in the case of a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(iii), the requirements described in this paragraph include the following: 
(i)The interdisciplinary team under subparagraph (A)(ii)(III) includes a team of providers with demonstrated expertise, including training in an applicable specialty, in treating individuals similar to the targeted population of the plan. 
(ii)Requirements developed by the Secretary to provide face-to-face encounters with individuals enrolled in the plan not less frequently than on an annual basis. 
(iii)As part of the model of care under clause (i) of subparagraph (A), the results of the initial assessment and annual reassessment under clause (ii)(I) of such subparagraph of each individual enrolled in the plan are addressed in the individual’s individualized care plan under clause (ii)(II) of such subparagraph. 
(iv)As part of the annual evaluation and approval of such model of care, the Secretary shall take into account whether the plan fulfilled the previous year’s goals (as required under the model of care). 
(v)The Secretary shall establish a minimum benchmark for each element of the model of care of a plan. The Secretary shall only approve a plan’s model of care under this paragraph if each element of the model of care meets the minimum benchmark applicable under the preceding sentence.. 
(2)Revisions to the definition of a severe or disabling chronic conditions specialized needs individual 
(A)In generalSection 1859(b)(6)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–28(b)(6)(B)(iii)) is amended— 
(i)by striking who have and inserting 
who— 
(I)before January 1, 2022, have; 
(ii)in subclause (I), as added by clause (i), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new subclause: 
 
(II)on or after January 1, 2022, have one or more comorbid and medically complex chronic conditions that is life threatening or significantly limits overall health or function, have a high risk of hospitalization or other adverse health outcomes, and require intensive care coordination and that is listed under subsection (f)(9)(A).. 
(B)Panel of clinical advisorsSection 1859(f) of the Social Security Act (42 U.S.C. 1395w–28(f)), as amended by subsection (b), is amended by adding at the end the following new paragraph: 
 
(9)List of conditions for clarification of the definition of a severe or disabling chronic conditions specialized needs individual 
(A)In generalNot later than December 31, 2020, and every 5 years thereafter, subject to subparagraphs (B) and (C), the Secretary shall convene a panel of clinical advisors to establish and update a list of conditions that meet each of the following criteria: 
(i)Conditions that meet the definition of a severe or disabling chronic condition under subsection (b)(6)(B)(iii) on or after January 1, 2022. 
(ii)Conditions that require prescription drugs, providers, and models of care that are unique to the specific population of enrollees in a specialized MA plan for special needs individuals described in such subsection on or after such date and— 
(I)as a result of access to, and enrollment in, such a specialized MA plan for special needs individuals, individuals with such condition would have a reasonable expectation of slowing or halting the progression of the disease, improving health outcomes and decreasing overall costs for individuals diagnosed with such condition compared to available options of care other than through such a specialized MA plan for special needs individuals; or 
(II)have a low prevalence in the general population of beneficiaries under this title or a disproportionally high per-beneficiary cost under this title. 
(B)Inclusion of certain conditionsThe conditions listed under subparagraph (A) shall include HIV/AIDS, end stage renal disease, and chronic and disabling mental illness. 
(C)RequirementIn establishing and updating the list under subparagraph (A), the panel shall take into account the availability of varied benefits, cost-sharing, and supplemental benefits under the model described in paragraph (2) of section 1859(h), including the expansion under paragraph (1) of such section.. 
(d)Quality Measurement at the Plan Level for SNPs and Determination of Feasability of Quality Measurement at the Plan Level for All MA PlansSection 1853(o) of the Social Security Act (42 U.S.C. 1395w–23(o)) is amended by adding at the end the following new paragraphs: 
 
(6)Quality measurement at the plan level for snps 
(A)In generalSubject to subparagraph (B), the Secretary may require reporting of data under section 1852(e) for, and apply under this subsection, quality measures at the plan level for specialized MA plans for special needs individuals instead of at the contract level. 
(B)ConsiderationsPrior to applying quality measurement at the plan level under this paragraph, the Secretary shall— 
(i)take into consideration the minimum number of enrollees in a specialized MA plan for special needs individuals in order to determine if a statistically significant or valid measurement of quality at the plan level is possible under this paragraph; 
(ii)take into consideration the impact of such application on plans that serve a disproportionate number of individuals dually eligible for benefits under this title and under title XIX; 
(iii)if quality measures are reported at the plan level, ensure that MA plans are not required to provide duplicative information; and 
(iv)ensure that such reporting does not interfere with the collection of encounter data submitted by MA organizations or the administration of any changes to the program under this part as a result of the collection of such data. 
(C)ApplicationIf the Secretary applies quality measurement at the plan level under this paragraph— 
(i)such quality measurement may include Medicare Health Outcomes Survey (HOS), Healthcare Effectiveness Data and Information Set (HEDIS), Consumer Assessment of Healthcare Providers and Systems (CAHPS) measures and quality measures under part D; and 
(ii)the Secretary shall consider applying administrative actions, such as remedies described in section 1857(g)(2), at the plan level. 
(7)Determination of feasibility of quality measurement at the plan level for all ma plans 
(A)Determination of feasibilityThe Secretary shall determine the feasibility of requiring reporting of data under section 1852(e) for, and applying under this subsection, quality measures at the plan level for all MA plans under this part. 
(B)Consideration of changeAfter making a determination under subparagraph (A), the Secretary shall consider requiring such reporting and applying such quality measures at the plan level as described in such subparagraph. 
(e)GAO Study and Report on State-Level Integration Between Dual SNPs and Medicaid 
(1)StudyThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study on State-level integration between specialized MA plans for special needs individuals described in subsection (b)(6) (B)(ii) of section 1859 of the Social Security Act (42 U.S.C. 1395w–28) and the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.). Such study shall include an analysis of the following: 
(A)The characteristics of States in which the State agency responsible for administering the State plan under such title XIX has a contract with such a specialized MA plan and that delivers long-term services and supports under the State plan under such title XIX through a managed care program, including the requirements under such State plan with respect to long-term services and supports. 
(B)The types of such specialized MA plans, which may include the following: 
(i)A plan described in section 1853(a)(1)(B)(iv)(II) of such Act (42 U.S.C. 1395w–23(a)(1)(B)(iv)(II)). 
(ii)A plan that meets the requirements described in subsection (f)(3)(D) of such section 1859. 
(iii)A plan described in clause (ii) that also meets additional requirements established by the State. 
(C)The characteristics of individuals enrolled in such specialized MA plans. 
(D)As practicable, the following with respect to State programs for the delivery of long-term services and supports under such title XIX through a managed care program: 
(i)Which populations of individuals are eligible to receive such services and supports. 
(ii)Whether all such services and supports are provided on a capitated basis or if any of such services and supports are carved out and provided through fee-for service. 
(E)As practicable, how the availability and variation of integration arrangements of such specialized MA plans offered in States affects spending, service delivery options, access to community-based care, and utilization of care. 
(F)The efforts of State Medicaid programs to transition dually-eligible beneficiaries receiving long-term services and supports (LTSS) from institutional settings to home and community-based settings and related financial impacts of such transitions. 
(G)Barriers and opportunities for making further progress on dual integration, as well as recommendations for legislation or administrative action to expedite or refine pathways toward fully integrated care. 
(2)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
CExpanding Innovation and Technology 
50321.Adapting benefits to meet the needs of chronically ill Medicare Advantage enrolleesSection 1859 of the Social Security Act (42 U.S.C. 1395w–28) is amended by adding at the end the following new subsection: 
 
(h)National testing of Medicare Advantage Value-Based Insurance Design model 
(1)In generalIn implementing the Medicare Advantage Value-Based Insurance Design model that is being tested under section 1115A(b), the Secretary shall revise the testing of the model under such section to cover, effective not later than January 1, 2020, all States. 
(2)Termination and modification provision not applicable until January 1, 2022The provisions of section 1115A(b)(3)(B) shall apply to the Medicare Advantage Value-Based Insurance Design model, including such model as revised under paragraph (1), beginning January 1, 2022, but shall not apply to such model, as so revised, prior to such date. 
(3)FundingThe Secretary shall allocate funds made available under section 1115A(f)(1) to design, implement, and evaluate the Medicare Advantage Value-Based Insurance Design model, as revised under paragraph (1).. 
50322.Expanding supplemental benefits to meet the needs of chronically ill Medicare Advantage enrollees 
(a)In generalSection 1852(a)(3) of the Social Security Act (42 U.S.C. 1395w–22(a)(3)) is amended— 
(1)in subparagraph (A), by striking Each and inserting Subject to subparagraph (D), each; and 
(2)by adding at the end the following new subparagraph: 
 
(D)Expanding supplemental benefits to meet the needs of chronically ill enrollees 
(i)In generalFor plan year 2020 and subsequent plan years, in addition to any supplemental health care benefits otherwise provided under this paragraph, an MA plan, including a specialized MA plan for special needs individuals (as defined in section 1859(b)(6)), may provide supplemental benefits described in clause (ii) to a chronically ill enrollee (as defined in clause (iii)). 
(ii)Supplemental benefits described 
(I)In generalSupplemental benefits described in this clause are supplemental benefits that, with respect to a chronically ill enrollee, have a reasonable expectation of improving or maintaining the health or overall function of the chronically ill enrollee and may not be limited to being primarily health related benefits. 
(II)Authority to waive uniformity requirementsThe Secretary may, only with respect to supplemental benefits provided to a chronically ill enrollee under this subparagraph, waive the uniformity requirements under this part, as determined appropriate by the Secretary. 
(iii)Chronically ill enrollee definedIn this subparagraph, the term chronically ill enrollee means an enrollee in an MA plan that the Secretary determines— 
(I)has one or more comorbid and medically complex chronic conditions that is life threatening or significantly limits the overall health or function of the enrollee; 
(II)has a high risk of hospitalization or other adverse health outcomes; and 
(III)requires intensive care coordination.. 
(b)GAO study and report 
(1)StudyThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study on supplemental benefits provided to enrollees in Medicare Advantage plans under part C of title XVIII of the Social Security Act, including specialized MA plans for special needs individuals (as defined in section 1859(b)(6) of such Act (42 U.S.C. 1395w–28(b)(6))). To the extend data are available, such study shall include an analysis of the following: 
(A)The type of supplemental benefits provided to such enrollees, the total number of enrollees receiving each supplemental benefit, and whether the supplemental benefit is covered by the standard benchmark cost of the benefit or with an additional premium. 
(B)The frequency in which supplemental benefits are utilized by such enrollees. 
(C)The impact supplemental benefits have on— 
(i)indicators of the quality of care received by such enrollees, including overall health and function of the enrollees; 
(ii)the utilization of items and services for which benefits are available under the original Medicare fee-for-service program option under parts A and B of such title XVIII by such enrollees; and 
(iii)the amount of the bids submitted by Medicare Advantage Organizations for Medicare Advantage plans under such part C. 
(2)ConsultationIn conducting the study under paragraph (1), the Comptroller General shall, as necessary, consult with the Centers for Medicare & Medicaid Services and Medicare Advantage organizations offering Medicare Advantage plans. 
(3)ReportNot later than 5 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
50323.Increasing convenience for Medicare Advantage enrollees through telehealth 
(a)In generalSection 1852 of the Social Security Act (42 U.S.C. 1395w–22) is amended— 
(1)in subsection (a)(1)(B)(i), by inserting , subject to subsection (m), after means; and 
(2)by adding at the end the following new subsection: 
 
(m)Provision of additional telehealth benefits 
(1)MA plan optionFor plan year 2020 and subsequent plan years, subject to the requirements of paragraph (3), an MA plan may provide additional telehealth benefits (as defined in paragraph (2)) to individuals enrolled under this part. 
(2)Additional telehealth benefits defined 
(A)In generalFor purposes of this subsection and section 1854: 
(i)DefinitionThe term additional telehealth benefits means services— 
(I)for which benefits are available under part B, including services for which payment is not made under section 1834(m) due to the conditions for payment under such section; and 
(II)that are identified for such year as clinically appropriate to furnish using electronic information and telecommunications technology when a physician (as defined in section 1861(r)) or practitioner (described in section 1842(b)(18)(C)) providing the service is not at the same location as the plan enrollee. 
(ii)Exclusion of capital and infrastructure costs and investmentsThe term additional telehealth benefits does not include capital and infrastructure costs and investments relating to such benefits. 
(B)Public commentNot later than November 30, 2018, the Secretary shall solicit comments on— 
(i)what types of items and services (including those provided through supplemental health care benefits, such as remote patient monitoring, secure messaging, store and forward technologies, and other non-face-to-face communication) should be considered to be additional telehealth benefits; and 
(ii)the requirements for the provision or furnishing of such benefits (such as training and coordination requirements). 
(3)Requirements for additional telehealth benefitsThe Secretary shall specify requirements for the provision or furnishing of additional telehealth benefits, including with respect to the following: 
(A)Physician or practitioner qualifications (other than licensure) and other requirements such as specific training. 
(B)Factors necessary for the coordination of such benefits with other items and services including those furnished in-person. 
(C)Such other areas as determined by the Secretary. 
(4)Enrollee choiceIf an MA plan provides a service as an additional telehealth benefit (as defined in paragraph (2))— 
(A)the MA plan shall also provide access to such benefit through an in-person visit (and not only as an additional telehealth benefit); and 
(B)an individual enrollee shall have discretion as to whether to receive such service through the in-person visit or as an additional telehealth benefit. 
(5)Treatment under MAFor purposes of this subsection and section 1854, if a plan provides additional telehealth benefits, such additional telehealth benefits shall be treated as if they were benefits under the original Medicare fee-for-service program option. 
(6)ConstructionNothing in this subsection shall be construed as affecting the requirement under subsection (a)(1) that MA plans provide enrollees with items and services (other than hospice care) for which benefits are available under parts A and B, including benefits available under section 1834(m).. 
(b)Clarification regarding inclusion in bid amountSection 1854(a)(6)(A)(ii)(I) of the Social Security Act (42 U.S.C. 1395w–24(a)(6)(A)(ii)(I)) is amended by inserting , including, for plan year 2020 and subsequent plan years, the provision of additional telehealth benefits as described in section 1852(m) before the semicolon at the end. 
50324.Providing accountable care organizations the ability to expand the use of telehealth 
(a)In generalSection 1899 of the Social Security Act (42 U.S.C. 1395jjj) is amended by adding at the end the following new subsection: 
 
(l)Providing ACOs the ability To expand the use of telehealth services 
(1)In generalIn the case of telehealth services for which payment would otherwise be made under this title furnished on or after January 1, 2020, for purposes of this subsection only, the following shall apply with respect to such services furnished by a physician or practitioner participating in an applicable ACO (as defined in paragraph (2)) to a Medicare fee-for-service beneficiary assigned to the applicable ACO: 
(A)Inclusion of home as originating siteSubject to paragraph (3), the home of a beneficiary shall be treated as an originating site described in section 1834(m)(4)(C)(ii). 
(B)No application of geographic limitationThe geographic limitation under section 1834(m)(4)(C)(i) shall not apply with respect to an originating site described in section 1834(m)(4)(C)(ii) (including the home of a beneficiary under subparagraph (A)), subject to State licensing requirements. 
(2)DefinitionsIn this subsection: 
(A)Applicable ACOThe term applicable ACO means an ACO participating in a model tested or expanded under section 1115A or under this section— 
(i)that operates under a two-sided model— 
(I)described in section 425.600(a) of title 42, Code of Federal Regulations; or 
(II)tested or expanded under section 1115A; and 
(ii)for which Medicare fee-for-service beneficiaries are assigned to the ACO using a prospective assignment method, as determined appropriate by the Secretary. 
(B)HomeThe term home means, with respect to a Medicare fee-for-service beneficiary, the place of residence used as the home of the beneficiary. 
(3)Telehealth services received in the homeIn the case of telehealth services described in paragraph (1) where the home of a Medicare fee-for-service beneficiary is the originating site, the following shall apply: 
(A)No facility feeThere shall be no facility fee paid to the originating site under section 1834(m)(2)(B). 
(B)Exclusion of certain servicesNo payment may be made for such services that are inappropriate to furnish in the home setting such as services that are typically furnished in inpatient settings such as a hospital.. 
(b)Study and report 
(1)Study 
(A)In generalThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct a study on the implementation of section 1899(l) of the Social Security Act, as added by subsection (a). Such study shall include an analysis of the utilization of, and expenditures for, telehealth services under such section. 
(B)Collection of dataThe Secretary may collect such data as the Secretary determines necessary to carry out the study under this paragraph. 
(2)ReportNot later than January 1, 2026, the Secretary shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
50325.Expanding the use of telehealth for individuals with strokeSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)), as amended by section 50302(b)(1), is amended— 
(1)in paragraph (4)(C)(i), in the matter preceding subclause (I), by striking The term and inserting Except as provided in paragraph (6), the term; and 
(2)by adding at the end the following new paragraph: 
 
(6)Treatment of stroke telehealth services 
(A)Non-application of originating site requirementsThe requirements described in paragraph (4)(C) shall not apply with respect to telehealth services furnished on or after January 1, 2019, for purposes of diagnosis, evaluation, or treatment of symptoms of an acute stroke, as determined by the Secretary. 
(B)Inclusion of certain sitesWith respect to telehealth services described in subparagraph (A), the term originating site shall include any hospital (as defined in section 1861(e)) or critical access hospital (as defined in section 1861(mm)(1)), any mobile stroke unit (as defined by the Secretary), or any other site determined appropriate by the Secretary, at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system. 
(C)No originating site facility fee for new sitesNo facility fee shall be paid under paragraph (2)(B) to an originating site with respect to a telehealth service described in subparagraph (A) if the originating site does not otherwise meet the requirements for an originating site under paragraph (4)(C).. 
DIdentifying the Chronically Ill Population 
50331.Providing flexibility for beneficiaries to be part of an accountable care organizationSection 1899(c) of the Social Security Act (42 U.S.C. 1395jjj(c)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; 
(2)by striking ACOs.—The Secretary and inserting “ACOs.— 
 
(1)In generalSubject to paragraph (2), the Secretary; and 
(3)by adding at the end the following new paragraph: 
 
(2)Providing flexibility 
(A)Choice of prospective assignmentFor each agreement period (effective for agreements entered into or renewed on or after January 1, 2020), in the case where an ACO established under the program is in a Track that provides for the retrospective assignment of Medicare fee-for-service beneficiaries to the ACO, the Secretary shall permit the ACO to choose to have Medicare fee-for-service beneficiaries assigned prospectively, rather than retrospectively, to the ACO for an agreement period. 
(B)Assignment based on voluntary identification by Medicare fee-for-service beneficiaries 
(i)In generalFor performance year 2018 and each subsequent performance year, if a system is available for electronic designation, the Secretary shall permit a Medicare fee-for-service beneficiary to voluntarily identify an ACO professional as the primary care provider of the beneficiary for purposes of assigning such beneficiary to an ACO, as determined by the Secretary. 
(ii)Notification processThe Secretary shall establish a process under which a Medicare fee-for-service beneficiary is— 
(I)notified of their ability to make an identification described in clause (i); and 
(II)informed of the process by which they may make and change such identification. 
(iii)Superseding claims-based assignmentA voluntary identification by a Medicare fee-for-service beneficiary under this subparagraph shall supersede any claims-based assignment otherwise determined by the Secretary.. 
EEmpowering Individuals and Caregivers in Care Delivery 
50341.Eliminating barriers to care coordination under accountable care organizations 
(a)In generalSection 1899 of the Social Security Act (42 U.S.C. 1395jjj), as amended by section 50324(a), is amended— 
(1)in subsection (b)(2), by adding at the end the following new subparagraph: 
 
(I)An ACO that seeks to operate an ACO Beneficiary Incentive Program pursuant to subsection (m) shall apply to the Secretary at such time, in such manner, and with such information as the Secretary may require.;  
(2)by adding at the end the following new subsection: 
 
(m)Authority To provide incentive payments to beneficiaries with respect to qualifying primary care services 
(1)Program 
(A)In generalIn order to encourage Medicare fee-for-service beneficiaries to obtain medically necessary primary care services, an ACO participating under this section under a payment model described in clause (i) or (ii) of paragraph (2)(B) may apply to establish an ACO Beneficiary Incentive Program to provide incentive payments to such beneficiaries who are furnished qualifying services in accordance with this subsection. The Secretary shall permit such an ACO to establish such a program at the Secretary’s discretion and subject to such requirements, including program integrity requirements, as the Secretary determines necessary. 
(B)ImplementationThe Secretary shall implement this subsection on a date determined appropriate by the Secretary. Such date shall be no earlier than January 1, 2019, and no later than January 1, 2020. 
(2)Conduct of program 
(A)DurationSubject to subparagraph (H), an ACO Beneficiary Incentive Program established under this subsection shall be conducted for such period (of not less than 1 year) as the Secretary may approve. 
(B)ScopeAn ACO Beneficiary Incentive Program established under this subsection shall provide incentive payments to all of the following Medicare fee-for-service beneficiaries who are furnished qualifying services by the ACO: 
(i)With respect to the Track 2 and Track 3 payment models described in section 425.600(a) of title 42, Code of Federal Regulations (or in any successor regulation), Medicare fee-for-service beneficiaries who are preliminarily prospectively or prospectively assigned (or otherwise assigned, as determined by the Secretary) to the ACO. 
(ii)With respect to any future payment models involving two-sided risk, Medicare fee-for-service beneficiaries who are assigned to the ACO, as determined by the Secretary. 
(C)Qualifying serviceFor purposes of this subsection, a qualifying service is a primary care service, as defined in section 425.20 of title 42, Code of Federal Regulations (or in any successor regulation), with respect to which coinsurance applies under part B, furnished through an ACO by— 
(i)an ACO professional described in subsection (h)(1)(A) who has a primary care specialty designation included in the definition of primary care physician under section 425.20 of title 42, Code of Federal Regulations (or any successor regulation); 
(ii)an ACO professional described in subsection (h)(1)(B); or 
(iii)a Federally qualified health center or rural health clinic (as such terms are defined in section 1861(aa)). 
(D)Incentive paymentsAn incentive payment made by an ACO pursuant to an ACO Beneficiary Incentive Program established under this subsection shall be— 
(i)in an amount up to $20, with such maximum amount updated annually by the percentage increase in the consumer price index for all urban consumers (United States city average) for the 12-month period ending with June of the previous year; 
(ii)in the same amount for each Medicare fee-for-service beneficiary described in clause (i) or (ii) of subparagraph (B) without regard to enrollment of such a beneficiary in a medicare supplemental policy (described in section 1882(g)(1)), in a State Medicaid plan under title XIX or a waiver of such a plan, or in any other health insurance policy or health benefit plan; 
(iii)made for each qualifying service furnished to such a beneficiary described in clause (i) or (ii) of subparagraph (B) during a period specified by the Secretary; and 
(iv)made no later than 30 days after a qualifying service is furnished to such a beneficiary described in clause (i) or (ii) of subparagraph (B). 
(E)No separate payments from the SecretaryThe Secretary shall not make any separate payment to an ACO for the costs, including incentive payments, of carrying out an ACO Beneficiary Incentive Program established under this subsection. Nothing in this subparagraph shall be construed as prohibiting an ACO from using shared savings received under this section to carry out an ACO Beneficiary Incentive Program. 
(F)No application to shared savings calculationIncentive payments made by an ACO under this subsection shall be disregarded for purposes of calculating benchmarks, estimated average per capita Medicare expenditures, and shared savings under this section. 
(G)Reporting requirementsAn ACO conducting an ACO Beneficiary Incentive Program under this subsection shall, at such times and in such format as the Secretary may require, report to the Secretary such information and retain such documentation as the Secretary may require, including the amount and frequency of incentive payments made and the number of Medicare fee-for-service beneficiaries receiving such payments. 
(H)TerminationThe Secretary may terminate an ACO Beneficiary Incentive Program established under this subsection at any time for reasons determined appropriate by the Secretary. 
(3)Exclusion of incentive paymentsAny payment made under an ACO Beneficiary Incentive Program established under this subsection shall not be considered income or resources or otherwise taken into account for purposes of— 
(A)determining eligibility for benefits or assistance (or the amount or extent of benefits or assistance) under any Federal program or under any State or local program financed in whole or in part with Federal funds; or 
(B)any Federal or State laws relating to taxation.; 
(3)in subsection (e), by inserting , including an ACO Beneficiary Incentive Program under subsections (b)(2)(I) and (m) after the program; and 
(4)in subsection (g)(6), by inserting or of an ACO Beneficiary Incentive Program under subsections (b)(2)(I) and (m) after under subsection (d)(4). 
(b)Amendment to section 1128BSection 1128B(b)(3) of the Social Security Act (42 U.S.C. 1320a–7b(b)(3)) is amended— 
(1)by striking and at the end of subparagraph (I); 
(2)by striking the period at the end of subparagraph (J) and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(K)an incentive payment made to a Medicare fee-for-service beneficiary by an ACO under an ACO Beneficiary Incentive Program established under subsection (m) of section 1899, if the payment is made in accordance with the requirements of such subsection and meets such other conditions as the Secretary may establish.. 
(c)Evaluation and report 
(1)EvaluationThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct an evaluation of the ACO Beneficiary Incentive Program established under subsections (b)(2)(I) and (m) of section 1899 of the Social Security Act (42 U.S.C. 1395jjj), as added by subsection (a). The evaluation shall include an analysis of the impact of the implementation of the Program on expenditures and beneficiary health outcomes under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(2)ReportNot later than October 1, 2023, the Secretary shall submit to Congress a report containing the results of the evaluation under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
50342.GAO study and report on longitudinal comprehensive care planning services under Medicare part B 
(a)StudyThe Comptroller General shall conduct a study on the establishment under part B of the Medicare program under title XVIII of the Social Security Act of a payment code for a visit for longitudinal comprehensive care planning services. Such study shall include an analysis of the following to the extent such information is available: 
(1)The frequency with which services similar to longitudinal comprehensive care planning services are furnished to Medicare beneficiaries, which providers of services and suppliers are furnishing those services, whether Medicare reimbursement is being received for those services, and, if so, through which codes those services are being reimbursed. 
(2)Whether, and the extent to which, longitudinal comprehensive care planning services would overlap, and could therefore result in duplicative payment, with services covered under the hospice benefit as well as the chronic care management code, evaluation and management codes, or other codes that already exist under part B of the Medicare program. 
(3)Any barriers to hospitals, skilled nursing facilities, hospice programs, home health agencies, and other applicable providers working with a Medicare beneficiary to engage in the care planning process and complete the necessary documentation to support the treatment and care plan of the beneficiary and provide such documentation to other providers and the beneficiary or the beneficiary's representative. 
(4)Any barriers to providers, other than the provider furnishing longitudinal comprehensive care planning services, accessing the care plan and associated documentation for use related to the care of the Medicare beneficiary. 
(5)Potential options for ensuring that applicable providers are notified of a patient’s existing longitudinal care plan and that applicable providers consider that plan in making their treatment decisions, and what the challenges might be in implementing such options. 
(6)Stakeholder's views on the need for the development of quality metrics with respect to longitudinal comprehensive care planning services, such as measures related to— 
(A)the process of eliciting input from the Medicare beneficiary or from a legally authorized representative and documenting in the medical record the patient-directed care plan; 
(B)the effectiveness and patient-centeredness of the care plan in organizing delivery of services consistent with the plan; 
(C)the availability of the care plan and associated documentation to other providers that care for the beneficiary; and 
(D)the extent to which the beneficiary received services and support that is free from discrimination based on advanced age, disability status, or advanced illness. 
(7)Stakeholder's views on how such quality metrics would provide information on— 
(A)the goals, values, and preferences of the beneficiary; 
(B)the documentation of the care plan; 
(C)services furnished to the beneficiary; and 
(D)outcomes of treatment. 
(8)Stakeholder's views on— 
(A)the type of training and education needed for applicable providers, individuals, and caregivers in order to facilitate longitudinal comprehensive care planning services; 
(B)the types of providers of services and suppliers that should be included in the interdisciplinary team of an applicable provider; and 
(C)the characteristics of Medicare beneficiaries that would be most appropriate to receive longitudinal comprehensive care planning services, such as individuals with advanced disease and individuals who need assistance with multiple activities of daily living. 
(9)Stakeholder's views on the frequency with which longitudinal comprehensive care planning services should be furnished. 
(b)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
(c)DefinitionsIn this section: 
(1)Applicable providerThe term applicable provider means a hospice program (as defined in subsection (dd)(2) of section 1861 of the Social Security Act (42 U.S.C. 1395ww)) or other provider of services (as defined in subsection (u) of such section) or supplier (as defined in subsection (d) of such section) that— 
(A)furnishes longitudinal comprehensive care planning services through an interdisciplinary team; and 
(B)meets such other requirements as the Secretary may determine to be appropriate. 
(2)Comptroller GeneralThe term Comptroller General means the Comptroller General of the United States. 
(3)Interdisciplinary teamThe term interdisciplinary team means a group that— 
(A)includes the personnel described in subsection (dd)(2)(B)(i) of such section 1861; 
(B)may include a chaplain, minister, or other clergy; and 
(C)may include other direct care personnel. 
(4)Longitudinal comprehensive care planning servicesThe term longitudinal comprehensive care planning services means a voluntary shared decisionmaking process that is furnished by an applicable provider through an interdisciplinary team and includes a conversation with Medicare beneficiaries who have received a diagnosis of a serious or life-threatening illness. The purpose of such services is to discuss a longitudinal care plan that addresses the progression of the disease, treatment options, the goals, values, and preferences of the beneficiary, and the availability of other resources and social supports that may reduce the beneficiary’s health risks and promote self-management and shared decisionmaking. 
(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
FOther Policies to Improve Care for the Chronically Ill 
50351.GAO study and report on improving medication synchronization 
(a)StudyThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall conduct a study on the extent to which Medicare prescription drug plans (MA–PD plans and stand alone prescription drug plans) under part D of title XVIII of the Social Security Act and private payors use programs that synchronize pharmacy dispensing so that individuals may receive multiple prescriptions on the same day to facilitate comprehensive counseling and promote medication adherence. The study shall include a analysis of the following: 
(1)The extent to which pharmacies have adopted such programs. 
(2)The common characteristics of such programs, including how pharmacies structure counseling sessions under such programs and the types of payment and other arrangements that Medicare prescription drug plans and private payors employ under such programs to support the efforts of pharmacies. 
(3)How such programs compare for Medicare prescription drug plans and private payors. 
(4)What is known about how such programs affect patient medication adherence and overall patient health outcomes, including if adherence and outcomes vary by patient subpopulations, such as disease state and socioeconomic status. 
(5)What is known about overall patient satisfaction with such programs and satisfaction with such programs, including within patient subpopulations, such as disease state and socioeconomic status. 
(6)The extent to which laws and regulations of the Medicare program support such programs. 
(7)Barriers to the use of medication synchronization programs by Medicare prescription drug plans. 
(b)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
50352.GAO study and report on impact of obesity drugs on patient health and spending 
(a)StudyThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall, to the extent data are available, conduct a study on the use of prescription drugs to manage the weight of obese patients and the impact of coverage of such drugs on patient health and on health care spending. Such study shall examine the use and impact of these obesity drugs in the non-Medicare population and for Medicare beneficiaries who have such drugs covered through an MA–PD plan (as defined in section 1860D–1(a)(3)(C) of the Social Security Act (42 U.S.C. 1395w–101(a)(3)(C))) as a supplemental health care benefit. The study shall include an analysis of the following: 
(1)The prevalence of obesity in the Medicare and non-Medicare population. 
(2)The utilization of obesity drugs. 
(3)The distribution of Body Mass Index by individuals taking obesity drugs, to the extent practicable. 
(4)What is known about the use of obesity drugs in conjunction with the receipt of other items or services, such as behavioral counseling, and how these compare to items and services received by obese individuals who do not take obesity drugs. 
(5)Physician considerations and attitudes related to prescribing obesity drugs. 
(6)The extent to which coverage policies cease or limit coverage for individuals who fail to receive clinical benefit. 
(7)What is known about the extent to which individuals who take obesity drugs adhere to the prescribed regimen. 
(8)What is known about the extent to which individuals who take obesity drugs maintain weight loss over time. 
(9)What is known about the subsequent impact such drugs have on medical services that are directly related to obesity, including with respect to subpopulations determined based on the extent of obesity. 
(10)What is known about the spending associated with the care of individuals who take obesity drugs, compared to the spending associated with the care of individuals who do not take such drugs. 
(b)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
50353.HHS study and report on long-term risk factors for chronic conditions among Medicare beneficiaries 
(a)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a study on long-term cost drivers to the Medicare program, including obesity, tobacco use, mental health conditions, and other factors that may contribute to the deterioration of health conditions among individuals with chronic conditions in the Medicare population. The study shall include an analysis of any barriers to collecting and analyzing such information and how to remove any such barriers (including through legislation and administrative actions). 
(b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study under subsection (a), together with recommendations for such legislation and administrative action as the Secretary determines appropriate. The Secretary shall also post such report on the Internet website of the Department of Health and Human Services. 
50354.Providing prescription drug plans with parts A and B claims data to promote the appropriate use of medications and improve health outcomesSection 1860D–4(c) of the Social Security Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following new paragraph: 
 
(6)Providing prescription drug plans with parts A and B claims data to promote the appropriate use of medications and improve health outcomes 
(A)ProcessSubject to subparagraph (B), the Secretary shall establish a process under which a PDP sponsor of a prescription drug plan may submit a request for the Secretary to provide the sponsor, on a periodic basis and in an electronic format, beginning in plan year 2020, data described in subparagraph (D) with respect to enrollees in such plan. Such data shall be provided without regard to whether such enrollees are described in clause (ii) of paragraph (2)(A). 
(B)PurposesA PDP sponsor may use the data provided to the sponsor pursuant to subparagraph (A) for any of the following purposes: 
(i)To optimize therapeutic outcomes through improved medication use, as such phrase is used in clause (i) of paragraph (2)(A). 
(ii)To improving care coordination so as to prevent adverse health outcomes, such as preventable emergency department visits and hospital readmissions. 
(iii)For any other purpose determined appropriate by the Secretary. 
(C)Limitations on data useA PDP sponsor shall not use data provided to the sponsor pursuant to subparagraph (A) for any of the following purposes: 
(i)To inform coverage determinations under this part. 
(ii)To conduct retroactive reviews of medically accepted indications determinations. 
(iii)To facilitate enrollment changes to a different prescription drug plan or an MA–PD plan offered by the same parent organization. 
(iv)To inform marketing of benefits. 
(v)For any other purpose that the Secretary determines is necessary to include in order to protect the identity of individuals entitled to, or enrolled for, benefits under this title and to protect the security of personal health information. 
(D)Data describedThe data described in this clause are standardized extracts (as determined by the Secretary) of claims data under parts A and B for items and services furnished under such parts for time periods specified by the Secretary. Such data shall include data as current as practicable.. 
IVPart B Improvement Act and other part B enhancements 
AMedicare part B Improvement Act 
50401.Home infusion therapy services temporary transitional payment 
(a)In generalSection 1834(u) of the Social Security Act (42 U.S.C. 1395m(u)) is amended, by adding at the end the following new paragraph: 
 
(7)Home infusion therapy services temporary transitional payment 
(A)Temporary transitional payment 
(i)In generalThe Secretary shall, in accordance with the payment methodology described in subparagraph (B) and subject to the provisions of this paragraph, provide a home infusion therapy services temporary transitional payment under this part to an eligible home infusion supplier (as defined in subparagraph (F)) for items and services described in subparagraphs (A) and (B) of section 1861(iii)(2)) furnished during the period specified in clause (ii) by such supplier in coordination with the furnishing of transitional home infusion drugs (as defined in clause (iii)). 
(ii)Period specifiedFor purposes of clause (i), the period specified in this clause is the period beginning on January 1, 2019, and ending on the day before the date of the implementation of the payment system under paragraph (1)(A). 
(iii)Transitional home infusion drug definedFor purposes of this paragraph, the term transitional home infusion drug has the meaning given to the term home infusion drug under section 1861(iii)(3)(C)), except that clause (ii) of such section shall not apply if a drug described in such clause is identified in clauses (i), (ii), (iii) or (iv) of subparagraph (C) as of the date of the enactment of this paragraph. 
(B)Payment methodologyFor purposes of this paragraph, the Secretary shall establish a payment methodology, with respect to items and services described in subparagraph (A)(i). Under such payment methodology the Secretary shall— 
(i)create the three payment categories described in clauses (i), (ii), and (iii) of subparagraph (C); 
(ii)assign drugs to such categories, in accordance with such clauses; 
(iii)assign appropriate Healthcare Common Procedure Coding System (HCPCS) codes to each payment category; and 
(iv)establish a single payment amount for each such payment category, in accordance with subparagraph (D), for each infusion drug administration calendar day in the individual’s home for drugs assigned to such category. 
(C)Payment categories 
(i)Payment category 1The Secretary shall create a payment category 1 and assign to such category drugs which are covered under the Local Coverage Determination on External Infusion Pumps (LCD number L33794) and billed with the following HCPCS codes (as identified as of January 1, 2018, and as subsequently modified by the Secretary): J0133, J0285, J0287, J0288, J0289, J0895, J1170, J1250, J1265, J1325, J1455, J1457, J1570, J2175, J2260, J2270, J2274, J2278, J3010, or J3285. 
(ii)Payment category 2The Secretary shall create a payment category 2 and assign to such category drugs which are covered under such local coverage determination and billed with the following HCPCS codes (as identified as of January 1, 2018, and as subsequently modified by the Secretary): J1555 JB, J1559 JB, J1561 JB, J1562 JB, J1569 JB, or J1575 JB. 
(iii)Payment category 3The Secretary shall create a payment category 3 and assign to such category drugs which are covered under such local coverage determination and billed with the following HCPCS codes (as identified as of January 1, 2018, and as subsequently modified by the Secretary): J9000, J9039, J9040, J9065, J9100, J9190, J9200, J9360, or J9370. 
(iv)Infusion drugs not otherwise includedWith respect to drugs that are not included in payment category 1, 2, or 3 under clause (i), (ii), or (iii), respectively, the Secretary shall assign to the most appropriate of such categories, as determined by the Secretary, drugs which are— 
(I)covered under such local coverage determination and billed under HCPCS codes J7799 or J7999 (as identified as of July 1, 2017, and as subsequently modified by the Secretary); or 
(II)billed under any code that is implemented after the date of the enactment of this paragraph and included in such local coverage determination or included in subregulatory guidance as a home infusion drug described in subparagraph (A)(i). 
(D)Payment amounts 
(i)In generalUnder the payment methodology, the Secretary shall pay eligible home infusion suppliers, with respect to items and services described in subparagraph (A)(i) furnished during the period described in subparagraph (A)(ii) by such supplier to an individual, at amounts equal to the amounts determined under the physician fee schedule established under section 1848 for services furnished during the year for codes and units of such codes described in clauses (ii), (iii), and (iv) with respect to drugs included in the payment category under subparagraph (C) specified in the respective clause, determined without application of the geographic adjustment under subsection (e) of such section. 
(ii)Payment amount for category 1For purposes of clause (i), the codes and units described in this clause, with respect to drugs included in payment category 1 described in subparagraph (C)(i), are one unit of HCPCS code 96365 plus three units of HCPCS code 96366 (as identified as of January 1, 2018, and as subsequently modified by the Secretary). 
(iii)Payment amount for category 2For purposes of clause (i), the codes and units described in this clause, with respect to drugs included in payment category 2 described in subparagraph (C)(i), are one unit of HCPCS code 96369 plus three units of HCPCS code 96370 (as identified as of January 1, 2018, and as subsequently modified by the Secretary). 
(iv)Payment amount for category 3For purposes of clause (i), the codes and units described in this clause, with respect to drugs included in payment category 3 described in subparagraph (C)(i), are one unit of HCPCS code 96413 plus three units of HCPCS code 96415 (as identified as of January 1, 2018, and as subsequently modified by the Secretary). 
(E)Clarifications 
(i)Infusion drug administration dayFor purposes of this subsection, with respect to the furnishing of transitional home infusion drugs or home infusion drugs to an individual by an eligible home infusion supplier or a qualified home infusion therapy supplier, a reference to payment to such supplier for an infusion drug administration calendar day in the individual’s home shall refer to payment only for the date on which professional services (as described in section 1861(iii)(2)(A)) were furnished to administer such drugs to such individual. For purposes of the previous sentence, an infusion drug administration calendar day shall include all such drugs administered to such individual on such day. 
(ii)Treatment of multiple drugs administered on same infusion drug administration dayIn the case that an eligible home infusion supplier, with respect to an infusion drug administration calendar day in an individual’s home, furnishes to such individual transitional home infusion drugs which are not all assigned to the same payment category under subparagraph (C), payment to such supplier for such infusion drug administration calendar day in the individual’s home shall be a single payment equal to the amount of payment under this paragraph for the drug, among all such drugs so furnished to such individual during such calendar day, for which the highest payment would be made under this paragraph. 
(F)Eligible home infusion suppliersIn this paragraph, the term eligible home infusion supplier means a supplier that is enrolled under this part as a pharmacy that provides external infusion pumps and external infusion pump supplies and that maintains all pharmacy licensure requirements in the State in which the applicable infusion drugs are administered. 
(G)ImplementationNotwithstanding any other provision of law, the Secretary may implement this paragraph by program instruction or otherwise.. 
(b)Conforming amendments 
(1)Section 1842(b)(6)(I) of the Social Security Act (42 U.S.C. 1395u(b)(6)(I)) is amended by inserting or, in the case of items and services described in clause (i) of section 1834(u)(7)(A) furnished to an individual during the period described in clause (ii) of such section, payment shall be made to the eligible home infusion therapy supplier after payment shall be made to the qualified home infusion therapy supplier. 
(2)Section 5012(d) of the 21st Century Cures Act is amended by inserting the following before the period at the end: , except that the amendments made by paragraphs (1) and (2) of subsection (c) shall apply to items and services furnished on or after January 1, 2019. 
50402.Orthotist’s and prosthetist’s clinical notes as part of the patient’s medical recordSection 1834(h) of the Social Security Act (42 U.S.C. 1395m(h)) is amended by adding at the end the following new paragraph: 
 
(5)Documentation created by orthotists and prosthetistsFor purposes of determining the reasonableness and medical necessity of orthotics and prosthetics, documentation created by an orthotist or prosthetist shall be considered part of the individual’s medical record to support documentation created by eligible professionals described in section 1848(k)(3)(B).. 
50403.Independent accreditation for dialysis facilities and assurance of high quality surveys 
(a)Accreditation and surveys 
(1)In generalSection 1865 of the Social Security Act (42 U.S.C. 1395bb) is amended— 
(A)in subsection (a)— 
(i)in paragraph (1), in the matter preceding subparagraph (A), by striking or the conditions and requirements under section 1881(b); and 
(ii)in paragraph (4), by inserting (including a renal dialysis facility) after facility; and 
(B)by adding at the end the following new subsection: 
 
(e)With respect to an accreditation body that has received approval from the Secretary under subsection (a)(3)(A) for accreditation of provider entities that are required to meet the conditions and requirements under section 1881(b), in addition to review and oversight authorities otherwise applicable under this title, the Secretary shall (as the Secretary determines appropriate) conduct, with respect to such accreditation body and provider entities, any or all of the following as frequently as is otherwise required to be conducted under this title with respect to other accreditation bodies or other provider entities: 
(1)Validation surveys referred to in subsection (d). 
(2)Accreditation program reviews (as defined in section 488.8(c) of title 42 of the Code of Federal Regulations, or a successor regulation). 
(3)Performance reviews (as defined in section 488.8(a) of title 42 of the Code of Federal Regulations, or a successor regulation).. 
(2)Timing for acceptance of requests from accreditation organizationsNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall begin accepting requests from national accreditation bodies for a finding described in section 1865(a)(3)(A) of the Social Security Act (42 U.S.C. 1395bb(a)(3)(A)) for purposes of accrediting provider entities that are required to meet the conditions and requirements under section 1881(b) of such Act (42 U.S.C. 1395rr(b)). 
(b)Requirement for timing of surveys of new dialysis facilitiesSection 1881(b)(1) of the Social Security Act (42 U.S.C. 1395rr(b)(1)) is amended by adding at the end the following new sentence: Beginning 180 days after the date of the enactment of this sentence, an initial survey of a provider of services or a renal dialysis facility to determine if the conditions and requirements under this paragraph are met shall be initiated not later than 90 days after such date on which both the provider enrollment form (without regard to whether such form is submitted prior to or after such date of enactment) has been determined by the Secretary to be complete and the provider’s enrollment status indicates approval is pending the results of such survey.. 
50404.Modernizing the application of the Stark rule under Medicare 
(a)Clarification of the writing requirement and signature requirement for arrangements pursuant to the Stark rule 
(1)Writing requirementSection 1877(h)(1) of the Social Security Act (42 U.S.C. 1395nn(h)(1)) is amended by adding at the end the following new subparagraph: 
 
(D)Written requirement clarifiedIn the case of any requirement pursuant to this section for a compensation arrangement to be in writing, such requirement shall be satisfied by such means as determined by the Secretary, including by a collection of documents, including contemporaneous documents evidencing the course of conduct between the parties involved.. 
(2)Signature requirementSection 1877(h)(1) of the Social Security Act (42 U.S.C. 1395nn(h)(1)), as amended by paragraph (1), is further amended by adding at the end the following new subparagraph: 
 
(E)Special rule for signature requirementsIn the case of any requirement pursuant to this section for a compensation arrangement to be in writing and signed by the parties, such signature requirement shall be met if— 
(i)not later than 90 consecutive calendar days immediately following the date on which the compensation arrangement became noncompliant, the parties obtain the required signatures; and 
(ii)the compensation arrangement otherwise complies with all criteria of the applicable exception.. 
(b)Indefinite holdover for lease arrangements and personal services arrangements pursuant to the Stark ruleSection 1877(e) of the Social Security Act (42 U.S.C. 1395nn(e)) is amended— 
(1)in paragraph (1), by adding at the end the following new subparagraph: 
 
(C)Holdover lease arrangementsIn the case of a holdover lease arrangement for the lease of office space or equipment, which immediately follows a lease arrangement described in subparagraph (A) for the use of such office space or subparagraph (B) for the use of such equipment and that expired after a term of at least 1 year, payments made by the lessee to the lessor pursuant to such holdover lease arrangement, if— 
(i)the lease arrangement met the conditions of subparagraph (A) for the lease of office space or subparagraph (B) for the use of equipment when the arrangement expired; 
(ii)the holdover lease arrangement is on the same terms and conditions as the immediately preceding arrangement; and 
(iii)the holdover arrangement continues to satisfy the conditions of subparagraph (A) for the lease of office space or subparagraph (B) for the use of equipment.; and 
(2)in paragraph (3), by adding at the end the following new subparagraph: 
 
(C)Holdover personal service arrangementIn the case of a holdover personal service arrangement, which immediately follows an arrangement described in subparagraph (A) that expired after a term of at least 1 year, remuneration from an entity pursuant to such holdover personal service arrangement, if— 
(i)the personal service arrangement met the conditions of subparagraph (A) when the arrangement expired; 
(ii)the holdover personal service arrangement is on the same terms and conditions as the immediately preceding arrangement; and 
(iii)the holdover arrangement continues to satisfy the conditions of subparagraph (A).. 
BAdditional Medicare Provisions 
50411.Making permanent the removal of the rental cap for durable medical equipment under Medicare with respect to speech generating devicesSection 1834(a)(2)(A)(iv) of the Social Security Act (42 U.S.C. 1395m(a)(2)(A)(iv)) is amended by striking and before October 1, 2018,. 
50412.Increased civil and criminal penalties and increased sentences for Federal health care program fraud and abuse 
(a)Increased civil money penalties and criminal fines 
(1)Increased civil money penaltiesSection 1128A of the Social Security Act (42 U.S.C. 1320a–7a) is amended— 
(A)in subsection (a), in the matter following paragraph (10)— 
(i)by striking $10,000 and inserting $20,000 each place it appears; 
(ii)by striking $15,000 and inserting $30,000; and 
(iii)by striking $50,000 and inserting $100,000 each place it appears; and 
(B)in subsection (b)— 
(i)in paragraph (1), in the flush text following subparagraph (B), by striking $2,000 and inserting $5,000; 
(ii)in paragraph (2), by striking $2,000 and inserting $5,000; and 
(iii)in paragraph (3)(A)(i), by striking $5,000 and inserting $10,000. 
(2)Increased criminal finesSection 1128B of such Act (42 U.S.C. 1320a–7b) is amended— 
(A)in subsection (a), in the matter following paragraph (6)— 
(i)by striking $25,000 and inserting $100,000; and 
(ii)by striking $10,000 and inserting $20,000; 
(B)in subsection (b)— 
(i)in paragraph (1), in the flush text following subparagraph (B), by striking $25,000 and inserting $100,000; and 
(ii)in paragraph (2), in the flush text following subparagraph (B), by striking $25,000 and inserting $100,000; 
(C)in subsection (c), by striking $25,000 and inserting $100,000; 
(D)in subsection (d), in the flush text following paragraph (2), by striking $25,000 and inserting $100,000; and 
(E)in subsection (e), by striking $2,000 and inserting $4,000. 
(b)Increased sentences for felonies involving Federal health care program fraud and abuse 
(1)False statements and representationsSection 1128B(a) of the Social Security Act (42 U.S.C. 1320a–7b(a)) is amended, in the matter following paragraph (6), by striking not more than five years or both, or (ii) and inserting not more than 10 years or both, or (ii). 
(2)AntikickbackSection 1128B(b) of such Act (42 U.S.C. 1320a–7b(b)) is amended— 
(A)in paragraph (1), in the flush text following subparagraph (B), by striking not more than five years and inserting not more than 10 years; and 
(B)in paragraph (2), in the flush text following subparagraph (B), by striking not more than five years and inserting not more than 10 years. 
(3)False statement or representation with respect to conditions or operations of facilitiesSection 1128B(c) of such Act (42 U.S.C. 1320a–7b(c)) is amended by striking not more than five years and inserting not more than 10 years. 
(4)Excess chargesSection 1128B(d) of such Act (42 U.S.C. 1320a–7b(d)) is amended, in the flush text following paragraph (2), by striking not more than five years and inserting not more than 10 years. 
(c)Effective dateThe amendments made by this section shall apply to acts committed after the date of the enactment of this Act. 
50413.Reducing the volume of future EHR-related significant hardship requestsSection 1848(o)(2)(A) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A)) and section 1886(n)(3)(A) of such Act (42 U.S.C. 1395ww(n)(3)(A)) are each amended in the last sentence by striking by requiring and all that follows through this paragraph. 
50414.Strengthening rules in case of competition for diabetic testing strips 
(a)Special rule in case of competition for diabetic testing strips 
(1)In generalParagraph (10) of section 1847(b) of the Social Security Act (42 U.S.C. 1395w–3(b)) is amended— 
(A)in subparagraph (A), by striking the second sentence and inserting the following new sentence: With respect to bids to furnish such types of products on or after January 1, 2019, the volume for such types of products shall be determined by the Secretary through the use of multiple sources of data (from mail order and non-mail order Medicare markets), including market-based data measuring sales of diabetic testing strip products that are not exclusively sold by a single retailer from such markets.; and 
(B)by adding at the end the following new subparagraphs: 
 
(C)Demonstration of ability to furnish types of diabetic testing strip productsWith respect to bids to furnish diabetic testing strip products on or after January 1, 2019, an entity shall attest to the Secretary that the entity has the ability to obtain an inventory of the types and quantities of diabetic testing strip products that will allow the entity to furnish such products in a manner consistent with its bid and— 
(i)demonstrate to the Secretary, through letters of intent with manufacturers, wholesalers, or other suppliers, or other evidence as the Secretary may specify, such ability; or 
(ii)demonstrate to the Secretary that it made a good faith attempt to obtain such a letter of intent or such other evidence. 
(D)Use of unlisted types in calculation of percentageWith respect to bids to furnish diabetic testing strip products on or after January 1, 2019, in determining under subparagraph (A) whether a bid submitted by an entity under such subparagraph covers 50 percent (or such higher percentage as the Secretary may specify) of all types of diabetic testing strip products, the Secretary may not attribute a percentage to types of diabetic testing strip products that the Secretary does not identify by brand, model, and market share volume. 
(E)Adherence to demonstration 
(i)In generalIn the case of an entity that is furnishing diabetic testing strip products on or after January 1, 2019, under a contract entered into under the competition conducted pursuant to paragraph (1), the Secretary shall establish a process to monitor, on an ongoing basis, the extent to which such entity continues to cover the product types included in the entity’s bid. 
(ii)TerminationIf the Secretary determines that an entity described in clause (i) fails to maintain in inventory, or otherwise maintain ready access to (through requirements, contracts, or otherwise) a type of product included in the entity’s bid, the Secretary may terminate such contract unless the Secretary finds that the failure of the entity to maintain inventory of, or ready access to, the product is the result of the discontinuation of the product by the product manufacturer, a market-wide shortage of the product, or the introduction of a newer model or version of the product in the market involved.. 
(b)Codifying and expanding anti-switching ruleSection 1847(b) of the Social Security Act (42 U.S.C. 1395w–3(b)), as amended by subsection (a)(1), is further amended— 
(1)by redesignating paragraph (11) as paragraph (12); and 
(2)by inserting after paragraph (10) the following new paragraph: 
 
(11)Additional special rules in case of competition for diabetic testing strips 
(A)In generalWith respect to an entity that is furnishing diabetic testing strip products to individuals under a contract entered into under the competitive acquisition program established under this section, the entity shall furnish to each individual a brand of such products that is compatible with the home blood glucose monitor selected by the individual. 
(B)Prohibition on influencing and incentivizingAn entity described in subparagraph (A) may not attempt to influence or incentivize an individual to switch the brand of glucose monitor or diabetic testing strip product selected by the individual, including by— 
(i)persuading, pressuring, or advising the individual to switch; or 
(ii)furnishing information about alternative brands to the individual where the individual has not requested such information. 
(C)Provision of information 
(i)Standardized informationNot later than January 1, 2019, the Secretary shall develop and make available to entities described in subparagraph (A) standardized information that describes the rights of an individual with respect to such an entity. The information described in the preceding sentence shall include information regarding— 
(I)the requirements established under subparagraphs (A) and (B); 
(II)the right of the individual to purchase diabetic testing strip products from another mail order supplier of such products or a retail pharmacy if the entity is not able to furnish the brand of such product that is compatible with the home blood glucose monitor selected by the individual; and 
(III)the right of the individual to return diabetic testing strip products furnished to the individual by the entity. 
(ii)RequirementWith respect to diabetic testing strip products furnished on or after the date on which the Secretary develops the standardized information under clause (i), an entity described in subparagraph (A) may not communicate directly to an individual until the entity has verbally provided the individual with such standardized information. 
(D)Order refillsWith respect to diabetic testing strip products furnished on or after January 1, 2019, the Secretary shall require an entity furnishing diabetic testing strip products to an individual to contact and receive a request from the individual for such products not more than 14 days prior to dispensing a refill of such products to the individual.. 
(c)Implementation; non-application of the paperwork reduction act 
(1)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the provisions of, and amendments made by, this section by program instruction or otherwise. 
(2)Non-application of the paperwork reduction actChapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act of 1995), shall not apply to this section or the amendments made by this section. 
VOther Health Extenders 
50501.Extension for family-to-family health information centersSection 501(c) of the Social Security Act (42 U.S.C. 701(c)) is amended— 
(1)in paragraph (1)(A)— 
(A)in clause (v), by striking and at the end; 
(B)in clause (vi), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new clause: 
 
(vii)$6,000,000 for each of fiscal years 2018 and 2019.; 
(2)in paragraph (3)(C), by inserting before the period the following: , and with respect to fiscal years 2018 and 2019, such centers shall also be developed in all territories and at least one such center shall be developed for Indian tribes; and 
(3)by amending paragraph (5) to read as follows: 
 
(5)For purposes of this subsection— 
(A)the term Indian tribe has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603); 
(B)the term State means each of the 50 States and the District of Columbia; and 
(C)the term territory means Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.. 
50502.Extension for sexual risk avoidance education 
(a)In generalSection 510 of the Social Security Act (42 U.S.C. 710) is amended to read as follows: 
 
510.Sexual risk avoidance education 
(a)In general 
(1)Allotments to StatesFor the purpose described in subsection (b), the Secretary shall, for each of fiscal years 2018 and 2019, allot to each State which has transmitted an application for the fiscal year under section 505(a) an amount equal to the product of— 
(A)the amount appropriated pursuant to subsection (e)(1) for the fiscal year, minus the amount reserved under subsection (e)(2) for the fiscal year; and 
(B)the proportion that the number of low-income children in the State bears to the total of such numbers of children for all the States. 
(2)Other allotments 
(A)Other entitiesFor the purpose described in subsection (b), the Secretary shall, for each of fiscal years 2018 and 2019, for any State which has not transmitted an application for the fiscal year under section 505(a), allot to one or more entities in the State the amount that would have been allotted to the State under paragraph (1) if the State had submitted such an application. 
(B)ProcessThe Secretary shall select the recipients of allotments under subparagraph (A) by means of a competitive grant process under which— 
(i)not later than 30 days after the deadline for the State involved to submit an application for the fiscal year under section 505(a), the Secretary publishes a notice soliciting grant applications; and 
(ii)not later than 120 days after such deadline, all such applications must be submitted. 
(b)Purpose 
(1)In generalExcept for research under paragraph (5) and information collection and reporting under paragraph (6), the purpose of an allotment under subsection (a) to a State (or to another entity in the State pursuant to subsection (a)(2)) is to enable the State or other entity to implement education exclusively on sexual risk avoidance (meaning voluntarily refraining from sexual activity). 
(2)Required componentsEducation on sexual risk avoidance pursuant to an allotment under this section shall— 
(A)ensure that the unambiguous and primary emphasis and context for each topic described in paragraph (3) is a message to youth that normalizes the optimal health behavior of avoiding nonmarital sexual activity; 
(B)be medically accurate and complete; 
(C)be age-appropriate; 
(D)be based on adolescent learning and developmental theories for the age group receiving the education; and 
(E)be culturally appropriate, recognizing the experiences of youth from diverse communities, backgrounds, and experiences. 
(3)TopicsEducation on sexual risk avoidance pursuant to an allotment under this section shall address each of the following topics: 
(A)The holistic individual and societal benefits associated with personal responsibility, self-regulation, goal setting, healthy decisionmaking, and a focus on the future. 
(B)The advantage of refraining from nonmarital sexual activity in order to improve the future prospects and physical and emotional health of youth. 
(C)The increased likelihood of avoiding poverty when youth attain self-sufficiency and emotional maturity before engaging in sexual activity. 
(D)The foundational components of healthy relationships and their impact on the formation of healthy marriages and safe and stable families. 
(E)How other youth risk behaviors, such as drug and alcohol usage, increase the risk for teen sex. 
(F)How to resist and avoid, and receive help regarding, sexual coercion and dating violence, recognizing that even with consent teen sex remains a youth risk behavior. 
(4)ContraceptionEducation on sexual risk avoidance pursuant to an allotment under this section shall ensure that— 
(A)any information provided on contraception is medically accurate and complete and ensures that students understand that contraception offers physical risk reduction, but not risk elimination; and 
(B)the education does not include demonstrations, simulations, or distribution of contraceptive devices. 
(5)Research 
(A)In generalA State or other entity receiving an allotment pursuant to subsection (a) may use up to 20 percent of such allotment to build the evidence base for sexual risk avoidance education by conducting or supporting research. 
(B)RequirementsAny research conducted or supported pursuant to subparagraph (A) shall be— 
(i)rigorous; 
(ii)evidence-based; and 
(iii)designed and conducted by independent researchers who have experience in conducting and publishing research in peer-reviewed outlets. 
(6)Information collection and reportingA State or other entity receiving an allotment pursuant to subsection (a) shall, as specified by the Secretary— 
(A)collect information on the programs and activities funded through the allotment; and 
(B)submit reports to the Secretary on the data from such programs and activities. 
(c)National evaluation 
(1)In generalThe Secretary shall— 
(A)in consultation with appropriate State and local agencies, conduct one or more rigorous evaluations of the education funded through this section and associated data; and 
(B)submit a report to the Congress on the results of such evaluations, together with a summary of the information collected pursuant to subsection (b)(6). 
(2)ConsultationIn conducting the evaluations required by paragraph (1), including the establishment of rigorous evaluation methodologies, the Secretary shall consult with relevant stakeholders and evaluation experts. 
(d)Applicability of certain provisions 
(1)Sections 503, 507, and 508 apply to allotments under subsection (a) to the same extent and in the same manner as such sections apply to allotments under section 502(c). 
(2)Sections 505 and 506 apply to allotments under subsection (a) to the extent determined by the Secretary to be appropriate. 
(e)DefinitionsIn this section: 
(1)The term age-appropriate means suitable (in terms of topics, messages, and teaching methods) to the developmental and social maturity of the particular age or age group of children or adolescents, based on developing cognitive, emotional, and behavioral capacity typical for the age or age group. 
(2)The term medically accurate and complete means verified or supported by the weight of research conducted in compliance with accepted scientific methods and— 
(A)published in peer-reviewed journals, where applicable; or 
(B)comprising information that leading professional organizations and agencies with relevant expertise in the field recognize as accurate, objective, and complete. 
(3)The term rigorous, with respect to research or evaluation, means using— 
(A)established scientific methods for measuring the impact of an intervention or program model in changing behavior (specifically sexual activity or other sexual risk behaviors), or reducing pregnancy, among youth; or 
(B)other evidence-based methodologies established by the Secretary for purposes of this section. 
(4)The term youth refers to one or more individuals who have attained age 10 but not age 20. 
(f)Funding 
(1)In generalTo carry out this section, there is appropriated, out of any money in the Treasury not otherwise appropriated, $75,000,000 for each of fiscal years 2018 and 2019. 
(2)ReservationThe Secretary shall reserve, for each of fiscal years 2018 and 2019, not more than 20 percent of the amount appropriated pursuant to paragraph (1) for administering the program under this section, including the conducting of national evaluations and the provision of technical assistance to the recipients of allotments.. 
(b)Effective dateThe amendment made by this section shall take effect as if enacted on October 1, 2017. 
50503.Extension for personal responsibility education 
(a)In generalSection 513 of the Social Security Act (42 U.S.C. 713) is amended— 
(1)in subsection (a)(1)(A), by striking 2017 and inserting 2019; and 
(2)in subsection (a)(4)— 
(A)in subparagraph (A), by striking 2017 each place it appears and inserting 2019; and 
(B)in subparagraph (B)— 
(i)in the subparagraph heading, by striking 3-year grants and inserting Competitive PREP grants; and 
(ii)in clause (i), by striking solicit applications to award 3-year grants in each of fiscal years 2012 through 2017 and inserting continue through fiscal year 2019 grants awarded for any of fiscal years 2015 through 2017; 
(3)in subsection (c)(1), by inserting after youth with HIV/AIDS, the following: victims of human trafficking,; and 
(4)in subsection (f), by striking 2017 and inserting 2019. 
(b)Effective dateThe amendments made by this section shall take effect as if enacted on October 1, 2017. 
VIChild and Family Services and Supports Extenders 
AContinuing the Maternal, Infant, and Early Childhood Home Visiting Program 
50601.Continuing evidence-based home visiting programSection 511(j)(1)(H) of the Social Security Act (42 U.S.C. 711(j)(1)(H)) is amended by striking fiscal year 2017 and inserting each of fiscal years 2017 through 2022. 
50602.Continuing to demonstrate results to help families 
(a)Require service delivery models To demonstrate improvement in applicable benchmark areasSection 511 of the Social Security Act (42 U.S.C. 711) is amended in each of subsections (d)(1)(A) and (h)(4)(A) by striking each of. 
(b)Demonstration of improvements in subsequent yearsSection 511(d)(1) of such Act (42 U.S.C. 711(d)(1)) is amended by adding at the end the following: 
 
(D)Demonstration of improvements in subsequent years 
(i)Continued measurement of improvement in applicable benchmark areasThe eligible entity, after demonstrating improvements for eligible families as specified in subparagraphs (A) and (B), shall continue to track and report, not later than 30 days after the end of fiscal year 2020 and every 3 years thereafter, information demonstrating that the program results in improvements for the eligible families participating in the program in at least 4 of the areas specified in subparagraph (A) that the service delivery model or models selected by the entity are intended to improve. 
(ii)Corrective action planIf the eligible entity fails to demonstrate improvement in at least 4 of the areas specified in subparagraph (A), as compared to eligible families who do not receive services under an early childhood home visitation program, the entity shall develop and implement a plan to improve outcomes in each of the areas specified in subparagraph (A) that the service delivery model or models selected by the entity are intended to improve, subject to approval by the Secretary. The plan shall include provisions for the Secretary to monitor implementation of the plan and conduct continued oversight of the program, including through submission by the entity of regular reports to the Secretary. 
(iii)Technical assistanceThe Secretary shall provide an eligible entity required to develop and implement an improvement plan under clause (ii) with technical assistance to develop and implement the plan. The Secretary may provide the technical assistance directly or through grants, contracts, or cooperative agreements. 
(iv)No improvement or failure to submit reportIf the Secretary determines after a period of time specified by the Secretary that an eligible entity implementing an improvement plan under clause (ii) has failed to demonstrate any improvement in at least 4 of the areas specified in subparagraph (A), or if the Secretary determines that an eligible entity has failed to submit the report required by clause (i), the Secretary shall terminate the grant made to the entity under this section and may include any unexpended grant funds in grants made to nonprofit organizations under subsection (h)(2)(B).. 
(c)Including information on applicable benchmarks in applicationSection 511(e)(5) of such Act (42 U.S.C. 711(e)(5)) is amended by inserting that the service delivery model or models selected by the entity are intended to improve before the period at the end. 
50603.Reviewing statewide needs to target resourcesSection 511(b)(1) of the Social Security Act (42 U.S.C. 711(b)(1)) is amended by striking Not later than and all that follows through section 505(a)) and inserting Each State shall, as a condition of receiving payments from an allotment for the State under section 502, conduct a statewide needs assessment (which may be separate from but in coordination with the statewide needs assessment required under section 505(a) and which shall be reviewed and updated by the State not later than October 1, 2020). 
50604.Improving the likelihood of success in high-risk communitiesSection 511(d)(4)(A) of the Social Security Act (42 U.S.C. 711(d)(4)(A)) is amended by inserting , taking into account the staffing, community resource, and other requirements to operate at least one approved model of home visiting and demonstrate improvements for eligible families before the period. 
50605.Option to fund evidence-based home visiting on a pay for outcome basis 
(a)In generalSection 511(c) of the Social Security Act (42 U.S.C. 711(c)) is amended by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by inserting after paragraph (2) the following: 
 
(3)Authority to use grant for a pay for outcomes initiativeAn eligible entity to which a grant is made under paragraph (1) may use up to 25 percent of the grant for outcomes or success payments related to a pay for outcomes initiative that will not result in a reduction of funding for services delivered by the entity under a childhood home visitation program under this section while the eligible entity develops or operates such an initiative.. 
(b)Definition of pay for outcomes initiativeSection 511(k) of such Act (42 U.S.C. 711(k)) is amended by adding at the end the following: 
 
(4)Pay for outcomes initiativeThe term pay for outcomes initiative means a performance-based grant, contract, cooperative agreement, or other agreement awarded by a public entity in which a commitment is made to pay for improved outcomes achieved as a result of the intervention that result in social benefit and direct cost savings or cost avoidance to the public sector. Such an initiative shall include— 
(A)a feasibility study that describes how the proposed intervention is based on evidence of effectiveness; 
(B)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether the initiative has met its proposed outcomes as a result of the intervention; 
(C)an annual, publicly available report on the progress of the initiative; and 
(D)a requirement that payments are made to the recipient of a grant, contract, or cooperative agreement only when agreed upon outcomes are achieved, except that this requirement shall not apply with respect to payments to a third party conducting the evaluation described in subparagraph (B).. 
(c)Extended availability of fundsSection 511(j)(3) of such Act (42 U.S.C. 711(j)(3)) is amended— 
(1)by striking (3) Availability.—Funds and inserting the following: 
 
(3)Availability 
(A)In generalExcept as provided in subparagraph (B), funds; and 
(2)by adding at the end the following: 
 
(B)Funds for pay for outcomes initiativesFunds made available to an eligible entity under this section for a fiscal year (or portion of a fiscal year) for a pay for outcomes initiative shall remain available for expenditure by the eligible entity for not more than 10 years after the funds are so made available.. 
50606.Data exchange standards for improved interoperability 
(a)In generalSection 511(h) of the Social Security Act (42 U.S.C. 711(h)) is amended by adding at the end the following: 
 
(5)Data exchange standards for improved interoperability 
(A)Designation and use of data exchange standards 
(i)DesignationThe head of the department or agency responsible for administering a program funded under this section shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, designate data exchange standards for necessary categories of information that a State agency operating the program is required to electronically exchange with another State agency under applicable Federal law. 
(ii)Data exchange standards must be nonproprietary and interoperableThe data exchange standards designated under clause (i) shall, to the extent practicable, be nonproprietary and interoperable. 
(iii)Other requirementsIn designating data exchange standards under this paragraph, the Secretary shall, to the extent practicable, incorporate— 
(I)interoperable standards developed and maintained by an international voluntary consensus standards body, as defined by the Office of Management and Budget; 
(II)interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; and 
(III)interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance. 
(B)Data exchange standards for federal reporting 
(i)DesignationThe head of the department or agency responsible for administering a program referred to in this section shall, in consultation with an interagency work group established by the Office of Management and Budget, and considering State government perspectives, designate data exchange standards to govern Federal reporting and exchange requirements under applicable Federal law. 
(ii)RequirementsThe data exchange reporting standards required by clause (i) shall, to the extent practicable— 
(I)incorporate a widely accepted, nonproprietary, searchable, computer-readable format; 
(II)be consistent with and implement applicable accounting principles; 
(III)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and 
(IV)be capable of being continually upgraded as necessary. 
(iii)Incorporation of nonproprietary standardsIn designating data exchange standards under this paragraph, the Secretary shall, to the extent practicable, incorporate existing nonproprietary standards, such as the eXtensible Mark up Language. 
(iv)Rule of constructionNothing in this paragraph shall be construed to require a change to existing data exchange standards for Federal reporting about a program referred to in this section, if the head of the department or agency responsible for administering the program finds the standards to be effective and efficient.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 2 years after the date of enactment of this Act. 
50607.Allocation of fundsSection 511(j) of the Social Security Act (42 U.S.C. 711(j)) is amended by adding at the end the following: 
 
(4)Allocation of fundsTo the extent that the grant amount awarded under this section to an eligible entity is determined on the basis of relative population or poverty considerations, the Secretary shall make the determination using the most accurate Federal data available for the eligible entity.. 
BExtension of Health Professions Workforce Demonstration Projects 
50611.Extension of health workforce demonstration projects for low-income individualsSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended by striking 2017 and inserting 2019. 
VIIFamily First Prevention Services Act 
AInvesting in Prevention and Supporting Families 
50701.Short titleThis subtitle may be cited as the Bipartisan Budget Act of 2018. 
50702.PurposeThe purpose of this subtitle is to enable States to use Federal funds available under parts B and E of title IV of the Social Security Act to provide enhanced support to children and families and prevent foster care placements through the provision of mental health and substance abuse prevention and treatment services, in-home parent skill-based programs, and kinship navigator services. 
IPrevention Activities under Title IV–E 
50711.Foster care prevention services and programs 
(a)State optionSection 471 of the Social Security Act (42 U.S.C. 671) is amended— 
(1)in subsection (a)(1), by striking and and all that follows through the semicolon and inserting , adoption assistance in accordance with section 473, and, at the option of the State, services or programs specified in subsection (e)(1) of this section for children who are candidates for foster care or who are pregnant or parenting foster youth and the parents or kin caregivers of the children, in accordance with the requirements of that subsection;; and 
(2)by adding at the end the following: 
 
(e)Prevention and family services and programs 
(1)In generalSubject to the succeeding provisions of this subsection, the Secretary may make a payment to a State for providing the following services or programs for a child described in paragraph (2) and the parents or kin caregivers of the child when the need of the child, such a parent, or such a caregiver for the services or programs are directly related to the safety, permanence, or well-being of the child or to preventing the child from entering foster care: 
(A)Mental health and substance abuse prevention and treatment servicesMental health and substance abuse prevention and treatment services provided by a qualified clinician for not more than a 12-month period that begins on any date described in paragraph (3) with respect to the child. 
(B)In-home parent skill-based programsIn-home parent skill-based programs for not more than a 12-month period that begins on any date described in paragraph (3) with respect to the child and that include parenting skills training, parent education, and individual and family counseling. 
(2)Child describedFor purposes of paragraph (1), a child described in this paragraph is the following: 
(A)A child who is a candidate for foster care (as defined in section 475(13)) but can remain safely at home or in a kinship placement with receipt of services or programs specified in paragraph (1). 
(B)A child in foster care who is a pregnant or parenting foster youth. 
(3)Date describedFor purposes of paragraph (1), the dates described in this paragraph are the following: 
(A)The date on which a child is identified in a prevention plan maintained under paragraph (4) as a child who is a candidate for foster care (as defined in section 475(13)). 
(B)The date on which a child is identified in a prevention plan maintained under paragraph (4) as a pregnant or parenting foster youth in need of services or programs specified in paragraph (1). 
(4)Requirements related to providing services and programsServices and programs specified in paragraph (1) may be provided under this subsection only if specified in advance in the child’s prevention plan described in subparagraph (A) and the requirements in subparagraphs (B) through (E) are met: 
(A)Prevention planThe State maintains a written prevention plan for the child that meets the following requirements (as applicable): 
(i)CandidatesIn the case of a child who is a candidate for foster care described in paragraph (2)(A), the prevention plan shall— 
(I)identify the foster care prevention strategy for the child so that the child may remain safely at home, live temporarily with a kin caregiver until reunification can be safely achieved, or live permanently with a kin caregiver; 
(II)list the services or programs to be provided to or on behalf of the child to ensure the success of that prevention strategy; and 
(III)comply with such other requirements as the Secretary shall establish. 
(ii)Pregnant or parenting foster youthIn the case of a child who is a pregnant or parenting foster youth described in paragraph (2)(B), the prevention plan shall— 
(I)be included in the child's case plan required under section 475(1); 
(II)list the services or programs to be provided to or on behalf of the youth to ensure that the youth is prepared (in the case of a pregnant foster youth) or able (in the case of a parenting foster youth) to be a parent; 
(III)describe the foster care prevention strategy for any child born to the youth; and 
(IV)comply with such other requirements as the Secretary shall establish. 
(B)Trauma-informedThe services or programs to be provided to or on behalf of a child are provided under an organizational structure and treatment framework that involves understanding, recognizing, and responding to the effects of all types of trauma and in accordance with recognized principles of a trauma-informed approach and trauma-specific interventions to address trauma’s consequences and facilitate healing. 
(C)Only services and programs provided in accordance with promising, supported, or well-supported practices permitted 
(i)In generalOnly State expenditures for services or programs specified in subparagraph (A) or (B) of paragraph (1) that are provided in accordance with practices that meet the requirements specified in clause (ii) of this subparagraph and that meet the requirements specified in clause (iii), (iv), or (v), respectively, for being a promising, supported, or well-supported practice, shall be eligible for a Federal matching payment under section 474(a)(6)(A). 
(ii)General practice requirementsThe general practice requirements specified in this clause are the following: 
(I)The practice has a book, manual, or other available writings that specify the components of the practice protocol and describe how to administer the practice. 
(II)There is no empirical basis suggesting that, compared to its likely benefits, the practice constitutes a risk of harm to those receiving it. 
(III)If multiple outcome studies have been conducted, the overall weight of evidence supports the benefits of the practice. 
(IV)Outcome measures are reliable and valid, and are administrated consistently and accurately across all those receiving the practice. 
(V)There is no case data suggesting a risk of harm that was probably caused by the treatment and that was severe or frequent. 
(iii)Promising practiceA practice shall be considered to be a promising practice if the practice is superior to an appropriate comparison practice using conventional standards of statistical significance (in terms of demonstrated meaningful improvements in validated measures of important child and parent outcomes, such as mental health, substance abuse, and child safety and well-being), as established by the results or outcomes of at least one study that— 
(I)was rated by an independent systematic review for the quality of the study design and execution and determined to be well-designed and well-executed; and 
(II)utilized some form of control (such as an untreated group, a placebo group, or a wait list study). 
(iv)Supported practiceA practice shall be considered to be a supported practice if— 
(I)the practice is superior to an appropriate comparison practice using conventional standards of statistical significance (in terms of demonstrated meaningful improvements in validated measures of important child and parent outcomes, such as mental health, substance abuse, and child safety and well-being), as established by the results or outcomes of at least one study that— 
(aa)was rated by an independent systematic review for the quality of the study design and execution and determined to be well-designed and well-executed; 
(bb)was a rigorous random-controlled trial (or, if not available, a study using a rigorous quasi-experimental research design); and 
(cc)was carried out in a usual care or practice setting; and 
(II)the study described in subclause (I) established that the practice has a sustained effect (when compared to a control group) for at least 6 months beyond the end of the treatment. 
(v)Well-supported practiceA practice shall be considered to be a well-supported practice if— 
(I)the practice is superior to an appropriate comparison practice using conventional standards of statistical significance (in terms of demonstrated meaningful improvements in validated measures of important child and parent outcomes, such as mental health, substance abuse, and child safety and well-being), as established by the results or outcomes of at least two studies that— 
(aa)were rated by an independent systematic review for the quality of the study design and execution and determined to be well-designed and well-executed; 
(bb)were rigorous random-controlled trials (or, if not available, studies using a rigorous quasi-experimental research design); and 
(cc)were carried out in a usual care or practice setting; and 
(II)at least one of the studies described in subclause (I) established that the practice has a sustained effect (when compared to a control group) for at least 1 year beyond the end of treatment. 
(D)Guidance on practices criteria and pre-approved services and programs 
(i)In generalNot later than October 1, 2018, the Secretary shall issue guidance to States regarding the practices criteria required for services or programs to satisfy the requirements of subparagraph (C). The guidance shall include a pre-approved list of services and programs that satisfy the requirements. 
(ii)UpdatesThe Secretary shall issue updates to the guidance required by clause (i) as often as the Secretary determines necessary. 
(E)Outcome assessment and reportingThe State shall collect and report to the Secretary the following information with respect to each child for whom, or on whose behalf mental health and substance abuse prevention and treatment services or in-home parent skill-based programs are provided during a 12-month period beginning on the date the child is determined by the State to be a child described in paragraph (2): 
(i)The specific services or programs provided and the total expenditures for each of the services or programs. 
(ii)The duration of the services or programs provided. 
(iii)In the case of a child described in paragraph (2)(A), the child’s placement status at the beginning, and at the end, of the 1-year period, respectively, and whether the child entered foster care within 2 years after being determined a candidate for foster care. 
(5)State plan component 
(A)In generalA State electing to provide services or programs specified in paragraph (1) shall submit as part of the State plan required by subsection (a) a prevention services and programs plan component that meets the requirements of subparagraph (B). 
(B)Prevention services and programs plan componentIn order to meet the requirements of this subparagraph, a prevention services and programs plan component, with respect to each 5-year period for which the plan component is in operation in the State, shall include the following: 
(i)How providing services and programs specified in paragraph (1) is expected to improve specific outcomes for children and families. 
(ii)How the State will monitor and oversee the safety of children who receive services and programs specified in paragraph (1), including through periodic risk assessments throughout the period in which the services and programs are provided on behalf of a child and reexamination of the prevention plan maintained for the child under paragraph (4) for the provision of the services or programs if the State determines the risk of the child entering foster care remains high despite the provision of the services or programs. 
(iii)With respect to the services and programs specified in subparagraphs (A) and (B) of paragraph (1), information on the specific promising, supported, or well-supported practices the State plans to use to provide the services or programs, including a description of— 
(I)the services or programs and whether the practices used are promising, supported, or well-supported; 
(II)how the State plans to implement the services or programs, including how implementation of the services or programs will be continuously monitored to ensure fidelity to the practice model and to determine outcomes achieved and how information learned from the monitoring will be used to refine and improve practices; 
(III)how the State selected the services or programs; 
(IV)the target population for the services or programs; and 
(V)how each service or program provided will be evaluated through a well-designed and rigorous process, which may consist of an ongoing, cross-site evaluation approved by the Secretary. 
(iv)A description of the consultation that the State agencies responsible for administering the State plans under this part and part B engage in with other State agencies responsible for administering health programs, including mental health and substance abuse prevention and treatment services, and with other public and private agencies with experience in administering child and family services, including community-based organizations, in order to foster a continuum of care for children described in paragraph (2) and their parents or kin caregivers. 
(v)A description of how the State shall assess children and their parents or kin caregivers to determine eligibility for services or programs specified in paragraph (1). 
(vi)A description of how the services or programs specified in paragraph (1) that are provided for or on behalf of a child and the parents or kin caregivers of the child will be coordinated with other child and family services provided to the child and the parents or kin caregivers of the child under the State plans in effect under subparts 1 and 2 of part B. 
(vii)Descriptions of steps the State is taking to support and enhance a competent, skilled, and professional child welfare workforce to deliver trauma-informed and evidence-based services, including— 
(I)ensuring that staff is qualified to provide services or programs that are consistent with the promising, supported, or well-supported practice models selected; and 
(II)developing appropriate prevention plans, and conducting the risk assessments required under clause (iii). 
(viii)A description of how the State will provide training and support for caseworkers in assessing what children and their families need, connecting to the families served, knowing how to access and deliver the needed trauma-informed and evidence-based services, and overseeing and evaluating the continuing appropriateness of the services. 
(ix)A description of how caseload size and type for prevention caseworkers will be determined, managed, and overseen. 
(x)An assurance that the State will report to the Secretary such information and data as the Secretary may require with respect to the provision of services and programs specified in paragraph (1), including information and data necessary to determine the performance measures for the State under paragraph (6) and compliance with paragraph (7). 
(C)Reimbursement for services under the prevention plan component 
(i)LimitationExcept as provided in subclause (ii), a State may not receive a Federal payment under this part for a given promising, supported, or well-supported practice unless (in accordance with subparagraph (B)(iii)(V)) the plan includes a well-designed and rigorous evaluation strategy for that practice. 
(ii)Waiver of limitationThe Secretary may waive the requirement for a well-designed and rigorous evaluation of any well-supported practice if the Secretary deems the evidence of the effectiveness of the practice to be compelling and the State meets the continuous quality improvement requirements included in subparagraph (B)(iii)(II) with regard to the practice. 
(6)Prevention services measures 
(A)Establishment; annual updatesBeginning with fiscal year 2021, and annually thereafter, the Secretary shall establish the following prevention services measures based on information and data reported by States that elect to provide services and programs specified in paragraph (1): 
(i)Percentage of candidates for foster care who do not enter foster careThe percentage of candidates for foster care for whom, or on whose behalf, the services or programs are provided who do not enter foster care, including those placed with a kin caregiver outside of foster care, during the 12-month period in which the services or programs are provided and through the end of the succeeding 12-month period. 
(ii)Per-child spendingThe total amount of expenditures made for mental health and substance abuse prevention and treatment services or in-home parent skill-based programs, respectively, for, or on behalf of, each child described in paragraph (2). 
(B)DataThe Secretary shall establish and annually update the prevention services measures— 
(i)based on the median State values of the information reported under each clause of subparagraph (A) for the 3 then most recent years; and 
(ii)taking into account State differences in the price levels of consumption goods and services using the most recent regional price parities published by the Bureau of Economic Analysis of the Department of Commerce or such other data as the Secretary determines appropriate. 
(C)Publication of State prevention services measuresThe Secretary shall annually make available to the public the prevention services measures of each State. 
(7)Maintenance of effort for State foster care prevention expenditures 
(A)In generalIf a State elects to provide services and programs specified in paragraph (1) for a fiscal year, the State foster care prevention expenditures for the fiscal year shall not be less than the amount of the expenditures for fiscal year 2014 (or, at the option of a State described in subparagraph (E), fiscal year 2015 or fiscal year 2016 (whichever the State elects)). 
(B)State foster care prevention expendituresThe term State foster care prevention expenditures means the following: 
(i)TANF; IV–B; SSBGState expenditures for foster care prevention services and activities under the State program funded under part A (including from amounts made available by the Federal Government), under the State plan developed under part B (including any such amounts), or under the Social Services Block Grant Programs under subtitle A of title XX (including any such amounts). 
(ii)Other State programsState expenditures for foster care prevention services and activities under any State program that is not described in clause (i) (other than any State expenditures for foster care prevention services and activities under the State program under this part (including under a waiver of the program)). 
(C)State expendituresThe term State expenditures means all State or local funds that are expended by the State or a local agency including State or local funds that are matched or reimbursed by the Federal Government and State or local funds that are not matched or reimbursed by the Federal Government. 
(D)Determination of prevention services and activitiesThe Secretary shall require each State that elects to provide services and programs specified in paragraph (1) to report the expenditures specified in subparagraph (B) for fiscal year 2014 and for such fiscal years thereafter as are necessary to determine whether the State is complying with the maintenance of effort requirement in subparagraph (A). The Secretary shall specify the specific services and activities under each program referred to in subparagraph (B) that are prevention services and activities for purposes of the reports. 
(E)State describedFor purposes of subparagraph (A), a State is described in this subparagraph if the population of children in the State in 2014 was less than 200,000 (as determined by the United States Census Bureau). 
(8)Prohibition against use of state foster care prevention expenditures and federal iv–e prevention funds for matching or expenditure requirementA State that elects to provide services and programs specified in paragraph (1) shall not use any State foster care prevention expenditures for a fiscal year for the State share of expenditures under section 474(a)(6) for a fiscal year. 
(9)Administrative costsExpenditures described in section 474(a)(6)(B)— 
(A)shall not be eligible for payment under subparagraph (A), (B), or (E) of section 474(a)(3); and 
(B)shall be eligible for payment under section 474(a)(6)(B) without regard to whether the expenditures are incurred on behalf of a child who is, or is potentially, eligible for foster care maintenance payments under this part. 
(10)Application 
(A)In generalThe provision of services or programs under this subsection to or on behalf of a child described in paragraph (2) shall not be considered to be receipt of aid or assistance under the State plan under this part for purposes of eligibility for any other program established under this Act. 
(B)Candidates in kinship careA child described in paragraph (2) for whom such services or programs under this subsection are provided for more than 6 months while in the home of a kin caregiver, and who would satisfy the AFDC eligibility requirement of section 472(a)(3)(A)(ii)(II) but for residing in the home of the caregiver for more than 6 months, is deemed to satisfy that requirement for purposes of determining whether the child is eligible for foster care maintenance payments under section 472.. 
(b)DefinitionSection 475 of such Act (42 U.S.C. 675) is amended by adding at the end the following: 
 
(13)The term child who is a candidate for foster care means, a child who is identified in a prevention plan under section 471(e)(4)(A) as being at imminent risk of entering foster care (without regard to whether the child would be eligible for foster care maintenance payments under section 472 or is or would be eligible for adoption assistance or kinship guardianship assistance payments under section 473) but who can remain safely in the child's home or in a kinship placement as long as services or programs specified in section 471(e)(1) that are necessary to prevent the entry of the child into foster care are provided. The term includes a child whose adoption or guardianship arrangement is at risk of a disruption or dissolution that would result in a foster care placement.. 
(c)Payments under title IV–ESection 474(a) of such Act (42 U.S.C. 674(a)) is amended— 
(1)in paragraph (5), by striking the period at the end and inserting ; plus; and 
(2)by adding at the end the following: 
 
(6)subject to section 471(e)— 
(A)for each quarter— 
(i)subject to clause (ii)— 
(I)beginning after September 30, 2019, and before October 1, 2026, an amount equal to 50 percent of the total amount expended during the quarter for the provision of services or programs specified in subparagraph (A) or (B) of section 471(e)(1) that are provided in accordance with promising, supported, or well-supported practices that meet the applicable criteria specified for the practices in section 471(e)(4)(C); and 
(II)beginning after September 30, 2026, an amount equal to the Federal medical assistance percentage (which shall be as defined in section 1905(b), in the case of a State other than the District of Columbia, or 70 percent, in the case of the District of Columbia) of the total amount expended during the quarter for the provision of services or programs specified in subparagraph (A) or (B) of section 471(e)(1) that are provided in accordance with promising, supported, or well-supported practices that meet the applicable criteria specified for the practices in section 471(e)(4)(C) (or, with respect to the payments made during the quarter under a cooperative agreement or contract entered into by the State and an Indian tribe, tribal organization, or tribal consortium for the administration or payment of funds under this part, an amount equal to the Federal medical assistance percentage that would apply under section 479B(d) (in this paragraph referred to as the tribal FMAP) if the Indian tribe, tribal organization, or tribal consortium made the payments under a program operated under that section, unless the tribal FMAP is less than the Federal medical assistance percentage that applies to the State); except that 
(ii)not less than 50 percent of the total amount expended by a State under clause (i) for a fiscal year shall be for the provision of services or programs specified in subparagraph (A) or (B) of section 471(e)(1) that are provided in accordance with well-supported practices; plus 
(B)for each quarter specified in subparagraph (A), an amount equal to the sum of the following proportions of the total amount expended during the quarter— 
(i)50 percent of so much of the expenditures as are found necessary by the Secretary for the proper and efficient administration of the State plan for the provision of services or programs specified in section 471(e)(1), including expenditures for activities approved by the Secretary that promote the development of necessary processes and procedures to establish and implement the provision of the services and programs for individuals who are eligible for the services and programs and expenditures attributable to data collection and reporting; and 
(ii)50 percent of so much of the expenditures with respect to the provision of services and programs specified in section 471(e)(1) as are for training of personnel employed or preparing for employment by the State agency or by the local agency administering the plan in the political subdivision and of the members of the staff of State-licensed or State-approved child welfare agencies providing services to children described in section 471(e)(2) and their parents or kin caregivers, including on how to determine who are individuals eligible for the services or programs, how to identify and provide appropriate services and programs, and how to oversee and evaluate the ongoing appropriateness of the services and programs.. 
(d)Technical assistance and best practices, clearinghouse, and data collection and evaluationsSection 476 of such Act (42 U.S.C. 676) is amended by adding at the end the following: 
 
(d)Technical assistance and best practices, clearinghouse, data collection, and evaluations relating to prevention services and programs 
(1)Technical assistance and best practicesThe Secretary shall provide to States and, as applicable, to Indian tribes, tribal organizations, and tribal consortia, technical assistance regarding the provision of services and programs described in section 471(e)(1) and shall disseminate best practices with respect to the provision of the services and programs, including how to plan and implement a well-designed and rigorous evaluation of a promising, supported, or well-supported practice. 
(2)Clearinghouse of promising, supported, and well-supported practicesThe Secretary shall, directly or through grants, contracts, or interagency agreements, evaluate research on the practices specified in clauses (iii), (iv), and (v), respectively, of section 471(e)(4)(C), and programs that meet the requirements described in section 427(a)(1), including culturally specific, or location- or population-based adaptations of the practices, to identify and establish a public clearinghouse of the practices that satisfy each category described by such clauses. In addition, the clearinghouse shall include information on the specific outcomes associated with each practice, including whether the practice has been shown to prevent child abuse and neglect and reduce the likelihood of foster care placement by supporting birth families and kinship families and improving targeted supports for pregnant and parenting youth and their children. 
(3)Data collection and evaluationsThe Secretary, directly or through grants, contracts, or interagency agreements, may collect data and conduct evaluations with respect to the provision of services and programs described in section 471(e)(1) for purposes of assessing the extent to which the provision of the services and programs— 
(A)reduces the likelihood of foster care placement; 
(B)increases use of kinship care arrangements; or 
(C)improves child well-being. 
(4)Reports to Congress 
(A)In generalThe Secretary shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives periodic reports based on the provision of services and programs described in section 471(e)(1) and the activities carried out under this subsection. 
(B)Public availabilityThe Secretary shall make the reports to Congress submitted under this paragraph publicly available. 
(5)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary $1,000,000 for fiscal year 2018 and each fiscal year thereafter to carry out this subsection.. 
(e)Application to programs operated by indian tribal organizations 
(1)In generalSection 479B of such Act (42 U.S.C. 679c) is amended— 
(A)in subsection (c)(1)— 
(i)in subparagraph (C)(i)— 
(I)in subclause (II), by striking and after the semicolon; 
(II)in subclause (III), by striking the period at the end and inserting ; and; and 
(III)by adding at the end the following: 
 
(IV)at the option of the tribe, organization, or consortium, services and programs specified in section 471(e)(1) to children described in section 471(e)(2) and their parents or kin caregivers, in accordance with section 471(e) and subparagraph (E).; and 
(ii)by adding at the end the following: 
 
(E)Prevention services and programs for children and their parents and kin caregivers 
(i)In generalIn the case of a tribe, organization, or consortium that elects to provide services and programs specified in section 471(e)(1) to children described in section 471(e)(2) and their parents or kin caregivers under the plan, the Secretary shall specify the requirements applicable to the provision of the services and programs. The requirements shall, to the greatest extent practicable, be consistent with the requirements applicable to States under section 471(e) and shall permit the provision of the services and programs in the form of services and programs that are adapted to the culture and context of the tribal communities served. 
(ii)Performance measuresThe Secretary shall establish specific performance measures for each tribe, organization, or consortium that elects to provide services and programs specified in section 471(e)(1). The performance measures shall, to the greatest extent practicable, be consistent with the prevention services measures required for States under section 471(e)(6) but shall allow for consideration of factors unique to the provision of the services by tribes, organizations, or consortia.; and 
(B)in subsection (d)(1), by striking and (5) and inserting (5), and (6)(A). 
(2)Conforming amendmentThe heading for subsection (d) of section 479B of such Act (42 U.S.C. 679c) is amended by striking for Foster Care Maintenance and Adoption Assistance Payments. 
(f)Application to programs operated by territoriesSection 1108(a)(2) of the Social Security Act (42 U.S.C. 1308(a)(2)) is amended by striking or 413(f) and inserting 413(f), or 474(a)(6). 
50712.Foster care maintenance payments for children with parents in a licensed residential family-based treatment facility for substance abuse 
(a)In generalSection 472 of the Social Security Act (42 U.S.C. 672) is amended— 
(1)in subsection (a)(2)(C), by striking or and inserting , with a parent residing in a licensed residential family-based treatment facility, but only to the extent permitted under subsection (j), or in a ; and 
(2)by adding at the end the following: 
 
(j)Children placed with a parent residing in a licensed residential family-Based treatment facility for substance abuse 
(1)In generalNotwithstanding the preceding provisions of this section, a child who is eligible for foster care maintenance payments under this section, or who would be eligible for the payments if the eligibility were determined without regard to paragraphs (1)(B) and (3) of subsection (a), shall be eligible for the payments for a period of not more than 12 months during which the child is placed with a parent who is in a licensed residential family-based treatment facility for substance abuse, but only if— 
(A)the recommendation for the placement is specified in the child's case plan before the placement; 
(B)the treatment facility provides, as part of the treatment for substance abuse, parenting skills training, parent education, and individual and family counseling; and 
(C)the substance abuse treatment, parenting skills training, parent education, and individual and family counseling is provided under an organizational structure and treatment framework that involves understanding, recognizing, and responding to the effects of all types of trauma and in accordance with recognized principles of a trauma-informed approach and trauma-specific interventions to address the consequences of trauma and facilitate healing. 
(2)ApplicationWith respect to children for whom foster care maintenance payments are made under paragraph (1), only the children who satisfy the requirements of paragraphs (1)(B) and (3) of subsection (a) shall be considered to be children with respect to whom foster care maintenance payments are made under this section for purposes of subsection (h) or section 473(b)(3)(B).. 
(b)Conforming amendmentSection 474(a)(1) of such Act (42 U.S.C. 674(a)(1)) is amended by inserting subject to section 472(j), before an amount equal to the Federal the first place it appears. 
50713.Title IV–E payments for evidence-based kinship navigator programsSection 474(a) of the Social Security Act (42 U.S.C. 674(a)), as amended by section 50711(c), is amended— 
(1)in paragraph (6), by striking the period at the end and inserting ; plus; and 
(2)by adding at the end the following: 
 
(7)an amount equal to 50 percent of the amounts expended by the State during the quarter as the Secretary determines are for kinship navigator programs that meet the requirements described in section 427(a)(1) and that the Secretary determines are operated in accordance with promising, supported, or well-supported practices that meet the applicable criteria specified for the practices in section 471(e)(4)(C), without regard to whether the expenditures are incurred on behalf of children who are, or are potentially, eligible for foster care maintenance payments under this part.. 
IIEnhanced support under Title IV–B 
50721.Elimination of time limit for family reunification services while in foster care and permitting time-limited family reunification services when a child returns home from foster care 
(a)In generalSection 431(a)(7) of the Social Security Act (42 U.S.C. 629a(a)(7)) is amended— 
(1)in the paragraph heading, by striking Time-limited family and inserting Family; and 
(2)in subparagraph (A)— 
(A)by striking time-limited family and inserting family; 
(B)by inserting or a child who has been returned home after child care institution; and 
(C)by striking , but only during the 15-month period that begins on the date that the child, pursuant to section 475(5)(F), is considered to have entered foster care and inserting and to ensure the strength and stability of the reunification. In the case of a child who has been returned home, the services and activities shall only be provided during the 15-month period that begins on the date that the child returns home. 
(b)Conforming amendments 
(1)Section 430 of such Act (42 U.S.C. 629) is amended in the matter preceding paragraph (1), by striking time-limited. 
(2)Subsections (a)(4), (a)(5)(A), and (b)(1) of section 432 of such Act (42 U.S.C. 629b) are amended by striking time-limited each place it appears. 
50722.Reducing bureaucracy and unnecessary delays when placing children in homes across State lines 
(a)State plan requirementSection 471(a)(25) of the Social Security Act (42 U.S.C. 671(a)(25)) is amended— 
(1)by striking provide and inserting provides; and 
(2)by inserting , which, in the case of a State other than the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, or American Samoa, not later than October 1, 2027, shall include the use of an electronic interstate case-processing system before the first semicolon. 
(b)Exemption of indian tribesSection 479B(c) of such Act (42 U.S.C. 679c(c)) is amended by adding at the end the following: 
 
(4)Inapplicability of State plan requirement to have in effect procedures providing for the use of an electronic interstate case-processing systemThe requirement in section 471(a)(25) that a State plan provide that the State shall have in effect procedures providing for the use of an electronic interstate case-processing system shall not apply to an Indian tribe, tribal organization, or tribal consortium that elects to operate a program under this part.. 
(c)Funding for the development of an electronic interstate case-processing system to expedite the interstate placement of children in foster care or guardianship, or for adoptionSection 437 of such Act (42 U.S.C. 629g) is amended by adding at the end the following: 
 
(g)Funding for the development of an electronic interstate case-processing system to expedite the interstate placement of children in foster care or guardianship, or for adoption 
(1)PurposeThe purpose of this subsection is to facilitate the development of an electronic interstate case-processing system for the exchange of data and documents to expedite the placements of children in foster, guardianship, or adoptive homes across State lines. 
(2)RequirementsA State that seeks funding under this subsection shall submit to the Secretary the following: 
(A)A description of the goals and outcomes to be achieved, which goals and outcomes must result in— 
(i)reducing the time it takes for a child to be provided with a safe and appropriate permanent living arrangement across State lines; 
(ii)improving administrative processes and reducing costs in the foster care system; and 
(iii)the secure exchange of relevant case files and other necessary materials in real time, and timely communications and placement decisions regarding interstate placements of children. 
(B)A description of the activities to be funded in whole or in part with the funds, including the sequencing of the activities. 
(C)A description of the strategies for integrating programs and services for children who are placed across State lines. 
(D)Such other information as the Secretary may require. 
(3)Funding authorityThe Secretary may provide funds to a State that complies with paragraph (2). In providing funds under this subsection, the Secretary shall prioritize States that are not yet connected with the electronic interstate case-processing system referred to in paragraph (1). 
(4)Use of fundsA State to which funding is provided under this subsection shall use the funding to support the State in connecting with, or enhancing or expediting services provided under, the electronic interstate case-processing system referred to in paragraph (1). 
(5)EvaluationsNot later than 1 year after the final year in which funds are awarded under this subsection, the Secretary shall submit to the Congress, and make available to the general public by posting on a website, a report that contains the following information: 
(A)How using the electronic interstate case-processing system developed pursuant to paragraph (4) has changed the time it takes for children to be placed across State lines. 
(B)The number of cases subject to the Interstate Compact on the Placement of Children that were processed through the electronic interstate case-processing system, and the number of interstate child placement cases that were processed outside the electronic interstate case-processing system, by each State in each year. 
(C)The progress made by States in implementing the electronic interstate case-processing system. 
(D)How using the electronic interstate case-processing system has affected various metrics related to child safety and well-being, including the time it takes for children to be placed across State lines. 
(E)How using the electronic interstate case-processing system has affected administrative costs and caseworker time spent on placing children across State lines. 
(6)Data integrationThe Secretary, in consultation with the Secretariat for the Interstate Compact on the Placement of Children and the States, shall assess how the electronic interstate case-processing system developed pursuant to paragraph (4) could be used to better serve and protect children that come to the attention of the child welfare system, by— 
(A)connecting the system with other data systems (such as systems operated by State law enforcement and judicial agencies, systems operated by the Federal Bureau of Investigation for the purposes of the Innocence Lost National Initiative, and other systems); 
(B)simplifying and improving reporting related to paragraphs (34) and (35) of section 471(a) regarding children or youth who have been identified as being a sex trafficking victim or children missing from foster care; and 
(C)improving the ability of States to quickly comply with background check requirements of section 471(a)(20), including checks of child abuse and neglect registries as required by section 471(a)(20)(B).. 
(d)Reservation of funds To improve the interstate placement of childrenSection 437(b) of such Act (42 U.S.C. 629g(b)) is amended by adding at the end the following: 
 
(4)Improving the interstate placement of childrenThe Secretary shall reserve $5,000,000 of the amount made available for fiscal year 2018 for grants under subsection (g), and the amount so reserved shall remain available through fiscal year 2022.. 
50723.Enhancements to grants to improve well-being of families affected by substance abuseSection 437(f) of the Social Security Act (42 U.S.C. 629g(f)) is amended— 
(1)in the subsection heading, by striking increase the well-Being of, and To improve the permanency outcomes for, children affected by and inserting implement IV–E prevention services, and improve the well-Being of, and improve permanency outcomes for, children and families affected by heroin, opioids, and other; 
(2)by striking paragraph (2) and inserting the following: 
 
(2)Regional partnership definedIn this subsection, the term regional partnership means a collaborative agreement (which may be established on an interstate, State, or intrastate basis) entered into by the following: 
(A)Mandatory partners for all partnership grants 
(i)The State child welfare agency that is responsible for the administration of the State plan under this part and part E. 
(ii)The State agency responsible for administering the substance abuse prevention and treatment block grant provided under subpart II of part B of title XIX of the Public Health Service Act. 
(B)Mandatory partners for partnership grants proposing to serve children in out-of-home placementsIf the partnership proposes to serve children in out-of-home placements, the Juvenile Court or Administrative Office of the Court that is most appropriate to oversee the administration of court programs in the region to address the population of families who come to the attention of the court due to child abuse or neglect. 
(C)Optional partnersAt the option of the partnership, any of the following: 
(i)An Indian tribe or tribal consortium. 
(ii)Nonprofit child welfare service providers. 
(iii)For-profit child welfare service providers. 
(iv)Community health service providers, including substance abuse treatment providers. 
(v)Community mental health providers. 
(vi)Local law enforcement agencies. 
(vii)School personnel. 
(viii)Tribal child welfare agencies (or a consortia of the agencies). 
(ix)Any other providers, agencies, personnel, officials, or entities that are related to the provision of child and family services under a State plan approved under this subpart. 
(D)Exception for regional partnerships where the lead applicant is an indian tribe or tribal consortiaIf an Indian tribe or tribal consortium enters into a regional partnership for purposes of this subsection, the Indian tribe or tribal consortium— 
(i)may (but is not required to) include the State child welfare agency as a partner in the collaborative agreement; 
(ii)may not enter into a collaborative agreement only with tribal child welfare agencies (or a consortium of the agencies); and 
(iii)if the condition described in paragraph (2)(B) applies, may include tribal court organizations in lieu of other judicial partners.; 
(3)in paragraph (3)— 
(A)in subparagraph (A)— 
(i)by striking 2012 through 2016 and inserting 2017 through 2021; and 
(ii)by striking $500,000 and not more than $1,000,000 and inserting $250,000 and not more than $1,000,000; 
(B)in subparagraph (B)— 
(i)in the subparagraph heading, by inserting ; planning after approval; 
(ii)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii); and 
(iii)by adding at the end the following: 
 
(iii)Sufficient planningA grant awarded under this subsection shall be disbursed in two phases: a planning phase (not to exceed 2 years) and an implementation phase. The total disbursement to a grantee for the planning phase may not exceed $250,000, and may not exceed the total anticipated funding for the implementation phase.; and 
(C)by adding at the end the following: 
 
(D)Limitation on payment for a fiscal yearNo payment shall be made under subparagraph (A) or (C) for a fiscal year until the Secretary determines that the eligible partnership has made sufficient progress in meeting the goals of the grant and that the members of the eligible partnership are coordinating to a reasonable degree with the other members of the eligible partnership.; 
(4)in paragraph (4)— 
(A)in subparagraph (B)— 
(i)in clause (i), by inserting , parents, and families after children; 
(ii)in clause (ii), by striking safety and permanence for such children; and and inserting safe, permanent caregiving relationships for the children;; 
(iii)in clause (iii), by striking or and inserting increase reunification rates for children who have been placed in out-of-home care, or decrease; and 
(iv)by redesignating clause (iii) as clause (v) and inserting after clause (ii) the following: 
 
(iii)improve the substance abuse treatment outcomes for parents including retention in treatment and successful completion of treatment; 
(iv)facilitate the implementation, delivery, and effectiveness of prevention services and programs under section 471(e); and; 
(B)in subparagraph (D), by striking where appropriate,; and 
(C)by striking subparagraphs (E) and (F) and inserting the following: 
 
(E)A description of a plan for sustaining the services provided by or activities funded under the grant after the conclusion of the grant period, including through the use of prevention services and programs under section 471(e) and other funds provided to the State for child welfare and substance abuse prevention and treatment services. 
(F)Additional information needed by the Secretary to determine that the proposed activities and implementation will be consistent with research or evaluations showing which practices and approaches are most effective.; 
(5)in paragraph (5)(A), by striking abuse treatment and inserting use disorder treatment including medication assisted treatment and in-home substance abuse disorder treatment and recovery; 
(6)in paragraph (7)— 
(A)by striking and at the end of subparagraph (C); and 
(B)by redesignating subparagraph (D) as subparagraph (E) and inserting after subparagraph (C) the following: 
 
(D)demonstrate a track record of successful collaboration among child welfare, substance abuse disorder treatment and mental health agencies; and; 
(7)in paragraph (8)— 
(A)in subparagraph (A)— 
(i)by striking establish indicators that will be and inserting review indicators that are; and 
(ii)by striking in using funds made available under such grants to achieve the purpose of this subsection and inserting and establish a set of core indicators related to child safety, parental recovery, parenting capacity, and family well-being. In developing the core indicators, to the extent possible, indicators shall be made consistent with the outcome measures described in section 471(e)(6); and 
(B)in subparagraph (B)— 
(i)in the matter preceding clause (i), by inserting base the performance measures on lessons learned from prior rounds of regional partnership grants under this subsection, and before consult; and 
(ii)by striking clauses (iii) and (iv) and inserting the following: 
 
(iii)Other stakeholders or constituencies as determined by the Secretary.; 
(8)in paragraph (9)(A), by striking clause (i) and inserting the following: 
 
(i)Semiannual reportsNot later than September 30 of each fiscal year in which a recipient of a grant under this subsection is paid funds under the grant, and every 6 months thereafter, the grant recipient shall submit to the Secretary a report on the services provided and activities carried out during the reporting period, progress made in achieving the goals of the program, the number of children, adults, and families receiving services, and such additional information as the Secretary determines is necessary. The report due not later than September 30 of the last such fiscal year shall include, at a minimum, data on each of the performance indicators included in the evaluation of the regional partnership.; and 
(9)in paragraph (10), by striking 2012 through 2016 and inserting 2017 through 2021. 
IIIMiscellaneous 
50731.Reviewing and improving licensing standards for placement in a relative foster family home 
(a)Identification of reputable model licensing standardsNot later than October 1, 2018, the Secretary of Health and Human Services shall identify reputable model licensing standards with respect to the licensing of foster family homes (as defined in section 472(c)(1) of the Social Security Act). 
(b)State plan requirementSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended— 
(1)in paragraph (34)(B), by striking and after the semicolon; 
(2)in paragraph (35)(B), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(36)provides that, not later than April 1, 2019, the State shall submit to the Secretary information addressing— 
(A)whether the State licensing standards are in accord with model standards identified by the Secretary, and if not, the reason for the specific deviation and a description as to why having a standard that is reasonably in accord with the corresponding national model standards is not appropriate for the State; 
(B)whether the State has elected to waive standards established in 471(a)(10)(A) for relative foster family homes (pursuant to waiver authority provided by 471(a)(10)(D)), a description of which standards the State most commonly waives, and if the State has not elected to waive the standards, the reason for not waiving these standards; 
(C)if the State has elected to waive standards specified in subparagraph (B), how caseworkers are trained to use the waiver authority and whether the State has developed a process or provided tools to assist caseworkers in waiving nonsafety standards per the authority provided in 471(a)(10)(D) to quickly place children with relatives; and 
(D)a description of the steps the State is taking to improve caseworker training or the process, if any; and. 
50732.Development of a statewide plan to prevent child abuse and neglect fatalitiesSection 422(b)(19) of the Social Security Act (42 U.S.C. 622(b)(19)) is amended to read as follows: 
 
(19)document steps taken to track and prevent child maltreatment deaths by including— 
(A)a description of the steps the State is taking to compile complete and accurate information on the deaths required by Federal law to be reported by the State agency referred to in paragraph (1), including gathering relevant information on the deaths from the relevant organizations in the State including entities such as State vital statistics department, child death review teams, law enforcement agencies, offices of medical examiners, or coroners; and 
(B)a description of the steps the State is taking to develop and implement a comprehensive, statewide plan to prevent the fatalities that involves and engages relevant public and private agency partners, including those in public health, law enforcement, and the courts.. 
50733.Modernizing the title and purpose of title IV–E 
(a)Part headingThe heading for part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) is amended to read as follows: 
 
EFederal Payments for Foster Care, Prevention, and Permanency. 
(b)PurposeThe first sentence of section 470 of such Act (42 U.S.C. 670) is amended— 
(1)by striking 1995) and and inserting 1995),; 
(2)by inserting kinship guardianship assistance, and prevention services or programs specified in section 471(e)(1), after needs,; and 
(3)by striking (commencing with the fiscal year which begins October 1, 1980). 
50734.Effective dates 
(a)Effective dates 
(1)In generalExcept as provided in paragraph (2), subject to subsection (b), the amendments made by parts I through III of this subtitle shall take effect on October 1, 2018. 
(2)ExceptionsThe amendments made by sections 50711(d), 50731, and 50733 shall take effect on the date of enactment of this Act. 
(b)Transition rule 
(1)In generalIn the case of a State plan under part B or E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by parts I through III of this subtitle, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be deemed to be a separate regular session of the State legislature. 
(2)Application to programs operated by indian tribal organizationsIn the case of an Indian tribe, tribal organization, or tribal consortium which the Secretary of Health and Human Services determines requires time to take action necessary to comply with the additional requirements imposed by the amendments made by parts I through III of this subtitle (whether the tribe, organization, or tribal consortium has a plan under section 479B of the Social Security Act or a cooperative agreement or contract entered into with a State), the Secretary shall provide the tribe, organization, or tribal consortium with such additional time as the Secretary determines is necessary for the tribe, organization, or tribal consortium to take the action to comply with the additional requirements before being regarded as failing to comply with the requirements. 
IVEnsuring the Necessity of a Placement that is not in a Foster Family Home 
50741.Limitation on Federal financial participation for placements that are not in foster family homes 
(a)Limitation on federal financial participation 
(1)In generalSection 472 of the Social Security Act (42 U.S.C. 672), as amended by section 50712(a), is amended— 
(A)in subsection (a)(2)(C), by inserting , but only to the extent permitted under subsection (k) after institution; and 
(B)by adding at the end the following: 
 
(k)Limitation on federal financial participation 
(1)In generalBeginning with the third week for which foster care maintenance payments are made under this section on behalf of a child placed in a child-care institution, no Federal payment shall be made to the State under section 474(a)(1) for amounts expended for foster care maintenance payments on behalf of the child unless— 
(A)the child is placed in a child-care institution that is a setting specified in paragraph (2) (or is placed in a licensed residential family-based treatment facility consistent with subsection (j)); and 
(B)in the case of a child placed in a qualified residential treatment program (as defined in paragraph (4)), the requirements specified in paragraph (3) and section 475A(c) are met. 
(2)Specified settings for placementThe settings for placement specified in this paragraph are the following: 
(A)A qualified residential treatment program (as defined in paragraph (4)). 
(B)A setting specializing in providing prenatal, post-partum, or parenting supports for youth. 
(C)In the case of a child who has attained 18 years of age, a supervised setting in which the child is living independently. 
(D)A setting providing high-quality residential care and supportive services to children and youth who have been found to be, or are at risk of becoming, sex trafficking victims, in accordance with section 471(a)(9)(C). 
(3)Assessment to determine appropriateness of placement in a qualified residential treatment program 
(A)Deadline for assessmentIn the case of a child who is placed in a qualified residential treatment program, if the assessment required under section 475A(c)(1) is not completed within 30 days after the placement is made, no Federal payment shall be made to the State under section 474(a)(1) for any amounts expended for foster care maintenance payments on behalf of the child during the placement. 
(B)Deadline for transition out of placementIf the assessment required under section 475A(c)(1) determines that the placement of a child in a qualified residential treatment program is not appropriate, a court disapproves such a placement under section 475A(c)(2), or a child who has been in an approved placement in a qualified residential treatment program is going to return home or be placed with a fit and willing relative, a legal guardian, or an adoptive parent, or in a foster family home, Federal payments shall be made to the State under section 474(a)(1) for amounts expended for foster care maintenance payments on behalf of the child while the child remains in the qualified residential treatment program only during the period necessary for the child to transition home or to such a placement. In no event shall a State receive Federal payments under section 474(a)(1) for amounts expended for foster care maintenance payments on behalf of a child who remains placed in a qualified residential treatment program after the end of the 30-day period that begins on the date a determination is made that the placement is no longer the recommended or approved placement for the child. 
(4)Qualified residential treatment programFor purposes of this part, the term qualified residential treatment program means a program that— 
(A)has a trauma-informed treatment model that is designed to address the needs, including clinical needs as appropriate, of children with serious emotional or behavioral disorders or disturbances and, with respect to a child, is able to implement the treatment identified for the child by the assessment of the child required under section 475A(c); 
(B)subject to paragraphs (5) and (6), has registered or licensed nursing staff and other licensed clinical staff who— 
(i)provide care within the scope of their practice as defined by State law; 
(ii)are on-site according to the treatment model referred to in subparagraph (A); and 
(iii)are available 24 hours a day and 7 days a week; 
(C)to extent appropriate, and in accordance with the child’s best interests, facilitates participation of family members in the child’s treatment program; 
(D)facilitates outreach to the family members of the child, including siblings, documents how the outreach is made (including contact information), and maintains contact information for any known biological family and fictive kin of the child; 
(E)documents how family members are integrated into the treatment process for the child, including post-discharge, and how sibling connections are maintained; 
(F)provides discharge planning and family-based aftercare support for at least 6 months post-discharge; and 
(G)is licensed in accordance with section 471(a)(10) and is accredited by any of the following independent, not-for-profit organizations: 
(i)The Commission on Accreditation of Rehabilitation Facilities (CARF). 
(ii)The Joint Commission on Accreditation of Healthcare Organizations (JCAHO). 
(iii)The Council on Accreditation (COA). 
(iv)Any other independent, not-for-profit accrediting organization approved by the Secretary. 
(5)Administrative costsThe prohibition in paragraph (1) on Federal payments under section 474(a)(1) shall not be construed as prohibiting Federal payments for administrative expenditures incurred on behalf of a child placed in a child-care institution and for which payment is available under section 474(a)(3). 
(6)Rule of constructionThe requirements in paragraph (4)(B) shall not be construed as requiring a qualified residential treatment program to acquire nursing and behavioral health staff solely through means of a direct employer to employee relationship.. 
(2)Conforming amendmentSection 474(a)(1) of the Social Security Act (42 U.S.C. 674(a)(1)), as amended by section 50712(b), is amended by striking section 472(j) and inserting subsections (j) and (k) of section 472. 
(b)Definition of foster family home, child-Care institutionSection 472(c) of such Act (42 U.S.C. 672(c)(1)) is amended to read as follows: 
 
(c)DefinitionsFor purposes of this part: 
(1)Foster family home 
(A)In generalThe term foster family home means the home of an individual or family— 
(i)that is licensed or approved by the State in which it is situated as a foster family home that meets the standards established for the licensing or approval; and 
(ii)in which a child in foster care has been placed in the care of an individual, who resides with the child and who has been licensed or approved by the State to be a foster parent— 
(I)that the State deems capable of adhering to the reasonable and prudent parent standard; 
(II)that provides 24-hour substitute care for children placed away from their parents or other caretakers; and 
(III)that provides the care for not more than six children in foster care. 
(B)State flexibilityThe number of foster children that may be cared for in a home under subparagraph (A) may exceed the numerical limitation in subparagraph (A)(ii)(III), at the option of the State, for any of the following reasons: 
(i)To allow a parenting youth in foster care to remain with the child of the parenting youth. 
(ii)To allow siblings to remain together. 
(iii)To allow a child with an established meaningful relationship with the family to remain with the family. 
(iv)To allow a family with special training or skills to provide care to a child who has a severe disability. 
(C)Rule of constructionSubparagraph (A) shall not be construed as prohibiting a foster parent from renting the home in which the parent cares for a foster child placed in the parent’s care. 
(2)Child-care institution 
(A)In generalThe term child-care institution means a private child-care institution, or a public child-care institution which accommodates no more than 25 children, which is licensed by the State in which it is situated or has been approved by the agency of the State responsible for licensing or approval of institutions of this type as meeting the standards established for the licensing. 
(B)Supervised settingsIn the case of a child who has attained 18 years of age, the term shall include a supervised setting in which the individual is living independently, in accordance with such conditions as the Secretary shall establish in regulations. 
(C)ExclusionsThe term shall not include detention facilities, forestry camps, training schools, or any other facility operated primarily for the detention of children who are determined to be delinquent.. 
(c)Training for state judges, attorneys, and other legal personnel in child welfare casesSection 438(b)(1) of such Act (42 U.S.C. 629h(b)(1)) is amended in the matter preceding subparagraph (A) by inserting shall provide for the training of judges, attorneys, and other legal personnel in child welfare cases on Federal child welfare policies and payment limitations with respect to children in foster care who are placed in settings that are not a foster family home, after with respect to the child,. 
(d)Assurance of nonimpact on juvenile justice system 
(1)State plan requirementSection 471(a) of such Act (42 U.S.C. 671(a)), as amended by section 50731, is further amended by adding at the end the following: 
 
(37)includes a certification that, in response to the limitation imposed under section 472(k) with respect to foster care maintenance payments made on behalf of any child who is placed in a setting that is not a foster family home, the State will not enact or advance policies or practices that would result in a significant increase in the population of youth in the State’s juvenile justice system.. 
(2)GAO study and reportThe Comptroller General of the United States shall evaluate the impact, if any, on State juvenile justice systems of the limitation imposed under section 472(k) of the Social Security Act (as added by section 50741(a)(1)) on foster care maintenance payments made on behalf of any child who is placed in a setting that is not a foster family home, in accordance with the amendments made by subsections (a) and (b) of this section. In particular, the Comptroller General shall evaluate the extent to which children in foster care who also are subject to the juvenile justice system of the State are placed in a facility under the jurisdiction of the juvenile justice system and whether the lack of available congregate care placements under the jurisdiction of the child welfare systems is a contributing factor to that result. Not later than December 31, 2025, the Comptroller General shall submit to Congress a report on the results of the evaluation. 
50742.Assessment and documentation of the need for placement in a qualified residential treatment programSection 475A of the Social Security Act (42 U.S.C. 675a) is amended by adding at the end the following: 
 
(c)Assessment, documentation, and judicial determination requirements for placement in a qualified residential treatment programIn the case of any child who is placed in a qualified residential treatment program (as defined in section 472(k)(4)), the following requirements shall apply for purposes of approving the case plan for the child and the case system review procedure for the child: 
(1) 
(A)Within 30 days of the start of each placement in such a setting, a qualified individual (as defined in subparagraph (D)) shall— 
(i)assess the strengths and needs of the child using an age-appropriate, evidence-based, validated, functional assessment tool approved by the Secretary; 
(ii)determine whether the needs of the child can be met with family members or through placement in a foster family home or, if not, which setting from among the settings specified in section 472(k)(2) would provide the most effective and appropriate level of care for the child in the least restrictive environment and be consistent with the short- and long-term goals for the child, as specified in the permanency plan for the child; and 
(iii)develop a list of child-specific short- and long-term mental and behavioral health goals. 
(B) 
(i)The State shall assemble a family and permanency team for the child in accordance with the requirements of clauses (ii) and (iii). The qualified individual conducting the assessment required under subparagraph (A) shall work in conjunction with the family of, and permanency team for, the child while conducting and making the assessment. 
(ii)The family and permanency team shall consist of all appropriate biological family members, relative, and fictive kin of the child, as well as, as appropriate, professionals who are a resource to the family of the child, such as teachers, medical or mental health providers who have treated the child, or clergy. In the case of a child who has attained age 14, the family and permanency team shall include the members of the permanency planning team for the child that are selected by the child in accordance with section 475(5)(C)(iv). 
(iii)The State shall document in the child's case plan— 
(I)the reasonable and good faith effort of the State to identify and include all the individuals described in clause (ii) on the child's family and permanency team; 
(II)all contact information for members of the family and permanency team, as well as contact information for other family members and fictive kin who are not part of the family and permanency team; 
(III)evidence that meetings of the family and permanency team, including meetings relating to the assessment required under subparagraph (A), are held at a time and place convenient for family; 
(IV)if reunification is the goal, evidence demonstrating that the parent from whom the child was removed provided input on the members of the family and permanency team; 
(V)evidence that the assessment required under subparagraph (A) is determined in conjunction with the family and permanency team; 
(VI)the placement preferences of the family and permanency team relative to the assessment that recognizes children should be placed with their siblings unless there is a finding by the court that such placement is contrary to their best interest; and 
(VII)if the placement preferences of the family and permanency team and child are not the placement setting recommended by the qualified individual conducting the assessment under subparagraph (A), the reasons why the preferences of the team and of the child were not recommended. 
(C)In the case of a child who the qualified individual conducting the assessment under subparagraph (A) determines should not be placed in a foster family home, the qualified individual shall specify in writing the reasons why the needs of the child cannot be met by the family of the child or in a foster family home. A shortage or lack of foster family homes shall not be an acceptable reason for determining that the needs of the child cannot be met in a foster family home. The qualified individual also shall specify in writing why the recommended placement in a qualified residential treatment program is the setting that will provide the child with the most effective and appropriate level of care in the least restrictive environment and how that placement is consistent with the short- and long-term goals for the child, as specified in the permanency plan for the child. 
(D) 
(i)Subject to clause (ii), in this subsection, the term qualified individual means a trained professional or licensed clinician who is not an employee of the State agency and who is not connected to, or affiliated with, any placement setting in which children are placed by the State. 
(ii)The Secretary may approve a request of a State to waive any requirement in clause (i) upon a submission by the State, in accordance with criteria established by the Secretary, that certifies that the trained professionals or licensed clinicians with responsibility for performing the assessments described in subparagraph (A) shall maintain objectivity with respect to determining the most effective and appropriate placement for a child. 
(2)Within 60 days of the start of each placement in a qualified residential treatment program, a family or juvenile court or another court (including a tribal court) of competent jurisdiction, or an administrative body appointed or approved by the court, independently, shall— 
(A)consider the assessment, determination, and documentation made by the qualified individual conducting the assessment under paragraph (1); 
(B)determine whether the needs of the child can be met through placement in a foster family home or, if not, whether placement of the child in a qualified residential treatment program provides the most effective and appropriate level of care for the child in the least restrictive environment and whether that placement is consistent with the short- and long-term goals for the child, as specified in the permanency plan for the child; and 
(C)approve or disapprove the placement. 
(3)The written documentation made under paragraph (1)(C) and documentation of the determination and approval or disapproval of the placement in a qualified residential treatment program by a court or administrative body under paragraph (2) shall be included in and made part of the case plan for the child. 
(4)As long as a child remains placed in a qualified residential treatment program, the State agency shall submit evidence at each status review and each permanency hearing held with respect to the child— 
(A)demonstrating that ongoing assessment of the strengths and needs of the child continues to support the determination that the needs of the child cannot be met through placement in a foster family home, that the placement in a qualified residential treatment program provides the most effective and appropriate level of care for the child in the least restrictive environment, and that the placement is consistent with the short- and long-term goals for the child, as specified in the permanency plan for the child; 
(B)documenting the specific treatment or service needs that will be met for the child in the placement and the length of time the child is expected to need the treatment or services; and 
(C)documenting the efforts made by the State agency to prepare the child to return home or to be placed with a fit and willing relative, a legal guardian, or an adoptive parent, or in a foster family home. 
(5)In the case of any child who is placed in a qualified residential treatment program for more than 12 consecutive months or 18 nonconsecutive months (or, in the case of a child who has not attained age 13, for more than 6 consecutive or nonconsecutive months), the State agency shall submit to the Secretary— 
(A)the most recent versions of the evidence and documentation specified in paragraph (4); and 
(B)the signed approval of the head of the State agency for the continued placement of the child in that setting.. 
50743.Protocols to prevent inappropriate diagnoses 
(a)State plan requirementSection 422(b)(15)(A) of the Social Security Act (42 U.S.C. 622(b)(15)(A)) is amended— 
(1)in clause (vi), by striking and after the semicolon; 
(2)by redesignating clause (vii) as clause (viii); and 
(3)by inserting after clause (vi) the following: 
 
(vii)the procedures and protocols the State has established to ensure that children in foster care placements are not inappropriately diagnosed with mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, and placed in settings that are not foster family homes as a result of the inappropriate diagnoses; and. 
(b)EvaluationSection 476 of such Act (42 U.S.C. 676), as amended by section 50711(d), is further amended by adding at the end the following: 
 
(e)Evaluation of State procedures and protocols To prevent inappropriate diagnoses of mental illness or other conditionsThe Secretary shall conduct an evaluation of the procedures and protocols established by States in accordance with the requirements of section 422(b)(15)(A)(vii). The evaluation shall analyze the extent to which States comply with and enforce the procedures and protocols and the effectiveness of various State procedures and protocols and shall identify best practices. Not later than January 1, 2020, the Secretary shall submit a report on the results of the evaluation to Congress.. 
50744.Additional data and reports regarding children placed in a setting that is not a foster family homeSection 479A(a)(7)(A) of the Social Security Act (42 U.S.C. 679b(a)(7)(A)) is amended by striking clauses (i) through (vi) and inserting the following: 
 
(i)with respect to each such placement— 
(I)the type of the placement setting, including whether the placement is shelter care, a group home and if so, the range of the child population in the home, a residential treatment facility, a hospital or institution providing medical, rehabilitative, or psychiatric care, a setting specializing in providing prenatal, post-partum, or parenting supports, or some other kind of child-care institution and if so, what kind; 
(II)the number of children in the placement setting and the age, race, ethnicity, and gender of each of the children; 
(III)for each child in the placement setting, the length of the placement of the child in the setting, whether the placement of the child in the setting is the first placement of the child and if not, the number and type of previous placements of the child, and whether the child has special needs or another diagnosed mental or physical illness or condition; and 
(IV)the extent of any specialized education, treatment, counseling, or other services provided in the setting; and 
(ii)separately, the number and ages of children in the placements who have a permanency plan of another planned permanent living arrangement; and. 
50745.Criminal records checks and checks of child abuse and neglect registries for adults working in child-care institutions and other group care settings 
(a)State plan requirementSection 471(a)(20) of the Social Security Act (42 U.S.C. 671(a)(20)) is amended— 
(1)in subparagraph (A)(ii), by striking and after the semicolon; 
(2)in subparagraph (B)(iii), by striking andafter the semicolon; 
(3)in subparagraph (C), by adding and after the semicolon; and 
(4)by inserting after subparagraph (C), the following new subparagraph: 
 
(D)provides procedures for any child-care institution, including a group home, residential treatment center, shelter, or other congregate care setting, to conduct criminal records checks, including fingerprint-based checks of national crime information databases (as defined in section 534(f)(3)(A) of title 28, United States Code), and checks described in subparagraph (B) of this paragraph, on any adult working in a child-care institution, including a group home, residential treatment center, shelter, or other congregate care setting, unless the State reports to the Secretary the alternative criminal records checks and child abuse registry checks the State conducts on any adult working in a child-care institution, including a group home, residential treatment center, shelter, or other congregate care setting, and why the checks specified in this subparagraph are not appropriate for the State;. 
(b)Technical amendmentsSubparagraphs (A) and (C) of section 471(a)(20) of the Social Security Act (42 U.S.C. 671(a)(20)) are each amended by striking section 534(e)(3)(A) and inserting section 534(f)(3)(A). 
50746.Effective dates; application to waivers 
(a)Effective dates 
(1)In generalSubject to paragraph (2) and subsections (b), (c), and (d), the amendments made by this part shall take effect as if enacted on January 1, 2018. 
(2)Transition ruleIn the case of a State plan under part B or E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this part, the State plan shall not be regarded as failing to comply with the requirements of part B or E of title IV of such Act solely on the basis of the failure of the plan to meet the additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be deemed to be a separate regular session of the State legislature. 
(b)Limitation on Federal financial participation for placements that are not in foster family homes and related provisions 
(1)In generalThe amendments made by sections 50741(a), 50741(b), 50741(d), and 50742 shall take effect on October 1, 2019. 
(2)State option to delay effective date for not more than 2 yearsIf a State requests a delay in the effective date, the Secretary of Health and Human Services shall delay the effective date provided for in paragraph (1) with respect to the State for the amount of time requested by the State, not to exceed 2 years. If the effective date is so delayed for a period with respect to a State under the preceding sentence, then— 
(A)notwithstanding section 50734, the date that the amendments made by section 50711(c) take effect with respect to the State shall be delayed for the period; and 
(B)in applying section 474(a)(6) of the Social Security Act with respect to the State, “on or after the date this paragraph takes effect with respect to the State” is deemed to be substituted for “after September 30, 2019” in subparagraph (A)(i)(I) of such section. 
(c)Criminal records checks and checks of child abuse and neglect registries for adults working in child-care institutions and other group care settingsSubject to subsection (a)(2), the amendments made by section 50745 shall take effect on October 1, 2018. 
(d)Application to States with waiversIn the case of a State that, on the date of enactment of this Act, has in effect a waiver approved under section 1130 of the Social Security Act (42 U.S.C. 1320a–9), the amendments made by this part shall not apply with respect to the State before the expiration (determined without regard to any extensions) of the waiver to the extent the amendments are inconsistent with the terms of the waiver. 
VContinuing Support for Child and Family Services 
50751.Supporting and retaining foster families for children 
(a)Supporting and retaining foster parents as a family support serviceSection 431(a)(2)(B) of the Social Security Act (42 U.S.C. 631(a)(2)(B)) is amended by redesignating clauses (iii) through (vi) as clauses (iv) through (vii), respectively, and inserting after clause (ii) the following: 
 
(iii)To support and retain foster families so they can provide quality family-based settings for children in foster care.. 
(b)Support for foster family homesSection 436 of such Act (42 U.S.C. 629f) is amended by adding at the end the following: 
 
(c)Support for foster family homesOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary for fiscal year 2018, $8,000,000 for the Secretary to make competitive grants to States, Indian tribes, or tribal consortia to support the recruitment and retention of high-quality foster families to increase their capacity to place more children in family settings, focused on States, Indian tribes, or tribal consortia with the highest percentage of children in non-family settings. The amount appropriated under this subparagraph shall remain available through fiscal year 2022.. 
50752.Extension of child and family services programs 
(a)Extension of Stephanie Tubbs Jones child welfare services programSection 425 of the Social Security Act (42 U.S.C. 625) is amended by striking 2012 through 2016 and inserting 2017 through 2021. 
(b)Extension of promoting safe and stable families program authorizations 
(1)In generalSection 436(a) of such Act (42 U.S.C. 629f(a)) is amended by striking all that follows $345,000,000 and inserting for each of fiscal years 2017 through 2021.. 
(2)Discretionary grantsSection 437(a) of such Act (42 U.S.C. 629g(a)) is amended by striking 2012 through 2016 and inserting 2017 through 2021. 
(c)Extension of funding reservations for monthly caseworker visits and regional partnership grantsSection 436(b) of such Act (42 U.S.C. 629f(b)) is amended— 
(1)in paragraph (4)(A), by striking 2012 through 2016 and inserting 2017 through 2021; and 
(2)in paragraph (5), by striking 2012 through 2016 and inserting 2017 through 2021. 
(d)Reauthorization of funding for state courts 
(1)Extension of programSection 438(c)(1) of such Act (42 U.S.C. 629h(c)(1)) is amended by striking 2012 through 2016 and inserting 2017 through 2021. 
(2)Extension of Federal shareSection 438(d) of such Act (42 U.S.C. 629h(d)) is amended by striking 2012 through 2016 and inserting 2017 through 2021. 
(e)Repeal of expired provisionsSection 438(e) of such Act (42 U.S.C. 629h(e)) is repealed. 
50753.Improvements to the John H. Chafee foster care independence program and related provisions 
(a)Authority To Serve Former Foster Youth Up To Age 23Section 477 of the Social Security Act (42 U.S.C. 677) is amended— 
(1)in subsection (a)(5), by inserting (or 23 years of age, in the case of a State with a certification under subsection (b)(3)(A)(ii) to provide assistance and services to youths who have aged out of foster care and have not attained such age, in accordance with such subsection) after 21 years of age; 
(2)in subsection (b)(3)(A)— 
(A)by inserting (i) before A certification; 
(B)by striking children who have left foster care and all that follows through the period and inserting youths who have aged out of foster care and have not attained 21 years of age.; and 
(C)by adding at the end the following: 
 
(ii)If the State has elected under section 475(8)(B) to extend eligibility for foster care to all children who have not attained 21 years of age, or if the Secretary determines that the State agency responsible for administering the State plans under this part and part B uses State funds or any other funds not provided under this part to provide services and assistance for youths who have aged out of foster care that are comparable to the services and assistance the youths would receive if the State had made such an election, the certification required under clause (i) may provide that the State will provide assistance and services to youths who have aged out of foster care and have not attained 23 years of age.; and 
(3)in subsection (b)(3)(B), by striking children who have left foster care and all that follows through the period and inserting youths who have aged out of foster care and have not attained 21 years of age (or 23 years of age, in the case of a State with a certification under subparagraph (A)(i) to provide assistance and services to youths who have aged out of foster care and have not attained such age, in accordance with subparagraph (A)(ii)).. 
(b)Authority To redistribute unspent fundsSection 477(d) of such Act (42 U.S.C. 677(d)) is amended— 
(1)in paragraph (4), by inserting or does not expend allocated funds within the time period specified under section 477(d)(3) after provided by the Secretary; and 
(2)by adding at the end the following: 
 
(5)Redistribution of unexpended amounts 
(A)Availability of amountsTo the extent that amounts paid to States under this section in a fiscal year remain unexpended by the States at the end of the succeeding fiscal year, the Secretary may make the amounts available for redistribution in the second succeeding fiscal year among the States that apply for additional funds under this section for that second succeeding fiscal year. 
(B)Redistribution 
(i)In generalThe Secretary shall redistribute the amounts made available under subparagraph (A) for a fiscal year among eligible applicant States. In this subparagraph, the term eligible applicant State means a State that has applied for additional funds for the fiscal year under subparagraph (A) if the Secretary determines that the State will use the funds for the purpose for which originally allotted under this section. 
(ii)Amount to be redistributedThe amount to be redistributed to each eligible applicant State shall be the amount so made available multiplied by the State foster care ratio, (as defined in subsection (c)(4), except that, in such subsection, all eligible applicant States (as defined in subsection (d)(5)(B)(i)) shall be substituted for all States). 
(iii)Treatment of redistributed amountAny amount made available to a State under this paragraph shall be regarded as part of the allotment of the State under this section for the fiscal year in which the redistribution is made. 
(C)TribesFor purposes of this paragraph, the term State includes an Indian tribe, tribal organization, or tribal consortium that receives an allotment under this section.. 
(c)Expanding and clarifying the use of education and training vouchers 
(1)In generalSection 477(i)(3) of such Act (42 U.S.C. 677(i)(3)) is amended— 
(A)by striking on the date and all that follows through 23 and inserting to remain eligible until they attain 26; and 
(B)by inserting , but in no event may a youth participate in the program for more than 5 years (whether or not consecutive) before the period. 
(2)Conforming amendmentSection 477(i)(1) of such Act (42 U.S.C. 677(i)(1)) is amended by inserting who have attained 14 years of age before the period. 
(d)Other improvementsSection 477 of such Act (42 U.S.C. 677), as amended by subsections (a), (b), and (c), is amended— 
(1)in the section heading, by striking Independence Program and inserting Program for Successful Transition to Adulthood; 
(2)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking identify children who are likely to remain in foster care until 18 years of age and to help these children make the transition to self-sufficiency by providing services and inserting support all youth who have experienced foster care at age 14 or older in their transition to adulthood through transitional services; 
(ii)by inserting and post-secondary education after high school diploma; and 
(iii)by striking training in daily living skills, training in budgeting and financial management skills and inserting training and opportunities to practice daily living skills (such as financial literacy training and driving instruction); 
(B)in paragraph (2), by striking who are likely to remain in foster care until 18 years of age receive the education, training, and services necessary to obtain employment and inserting who have experienced foster care at age 14 or older achieve meaningful, permanent connections with a caring adult; 
(C)in paragraph (3), by striking who are likely to remain in foster care until 18 years of age prepare for and enter postsecondary training and education institutions and inserting who have experienced foster care at age 14 or older engage in age or developmentally appropriate activities, positive youth development, and experiential learning that reflects what their peers in intact families experience; and 
(D)by striking paragraph (4) and redesignating paragraphs (5) through (8) as paragraphs (4) through (7); 
(3)in subsection (b)— 
(A)in paragraph (2)(D), by striking adolescents and inserting youth; and 
(B)in paragraph (3)— 
(i)in subparagraph (D)— 
(I)by inserting including training on youth development after to provide training; and 
(II)by striking adolescents preparing for independent living and all that follows through the period and inserting youth preparing for a successful transition to adulthood and making a permanent connection with a caring adult.; 
(ii)in subparagraph (H), by striking adolescents each place it appears and inserting youth; and 
(iii)in subparagraph (K)— 
(I)by striking an adolescent and inserting a youth; and 
(II)by striking the adolescent each place it appears and inserting the youth; and 
(4)in subsection (f), by striking paragraph (2) and inserting the following: 
 
(2)Report to congressNot later than October 1, 2019, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the National Youth in Transition Database and any other databases in which States report outcome measures relating to children in foster care and children who have aged out of foster care or left foster care for kinship guardianship or adoption. The report shall include the following: 
(A)A description of the reasons for entry into foster care and of the foster care experiences, such as length of stay, number of placement settings, case goal, and discharge reason of 17-year-olds who are surveyed by the National Youth in Transition Database and an analysis of the comparison of that description with the reasons for entry and foster care experiences of children of other ages who exit from foster care before attaining age 17. 
(B)A description of the characteristics of the individuals who report poor outcomes at ages 19 and 21 to the National Youth in Transition Database. 
(C)Benchmarks for determining what constitutes a poor outcome for youth who remain in or have exited from foster care and plans the executive branch will take to incorporate these benchmarks in efforts to evaluate child welfare agency performance in providing services to children transitioning from foster care. 
(D)An analysis of the association between types of placement, number of overall placements, time spent in foster care, and other factors, and outcomes at ages 19 and 21. 
(E)An analysis of the differences in outcomes for children in and formerly in foster care at age 19 and 21 among States.. 
(e)Clarifying documentation provided to foster youth leaving foster careSection 475(5)(I) of such Act (42 U.S.C. 675(5)(I)) is amended by inserting after REAL ID Act of 2005 the following: , and any official documentation necessary to prove that the child was previously in foster care. 
VIContinuing Incentives to States to Promote Adoption and Legal Guardianship 
50761.Reauthorizing adoption and legal guardianship incentive programs 
(a)In generalSection 473A of the Social Security Act (42 U.S.C. 673b) is amended— 
(1)in subsection (b)(4), by striking 2013 through 2015 and inserting 2016 through 2020; 
(2)in subsection (h)(1)(D), by striking 2016 and inserting 2021; and 
(3)in subsection (h)(2), by striking 2016 and inserting 2021. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if enacted on October 1, 2017. 
VIITechnical Corrections 
50771.Technical corrections to data exchange standards to improve program coordination 
(a)In generalSection 440 of the Social Security Act (42 U.S.C. 629m) is amended to read as follows: 
 
440.Data exchange standards for improved interoperability 
(a)DesignationThe Secretary shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, by rule, designate data exchange standards to govern, under this part and part E— 
(1)necessary categories of information that State agencies operating programs under State plans approved under this part are required under applicable Federal law to electronically exchange with another State agency; and 
(2)Federal reporting and data exchange required under applicable Federal law. 
(b)RequirementsThe data exchange standards required by paragraph (1) shall, to the extent practicable— 
(1)incorporate a widely accepted, non-proprietary, searchable, computer-readable format, such as the Extensible Markup Language; 
(2)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; 
(3)incorporate interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance; 
(4)be consistent with and implement applicable accounting principles; 
(5)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and 
(6)be capable of being continually upgraded as necessary. 
(c)Rule of constructionNothing in this subsection shall be construed to require a change to existing data exchange standards found to be effective and efficient.. 
(b)Effective dateNot later than the date that is 24 months after the date of the enactment of this section, the Secretary of Health and Human Services shall issue a proposed rule that— 
(1)identifies federally required data exchanges, include specification and timing of exchanges to be standardized, and address the factors used in determining whether and when to standardize data exchanges; and 
(2)specifies State implementation options and describes future milestones. 
50772.Technical corrections to State requirement to address the developmental needs of young childrenSection 422(b)(18) of the Social Security Act (42 U.S.C. 622(b)(18)) is amended by striking such children and inserting all vulnerable children under 5 years of age. 
VIIIEnsuring States reinvest savings resulting from increase in adoption assistance 
50781.Delay of adoption assistance phase-in 
(a)In generalThe table in section 473(e)(1)(B) of the Social Security Act (42 U.S.C. 673(e)(1)(B)) is amended by striking the last 2 rows and inserting the following: 
 
 
 
 
2017 through 20232 
20242 (or, in the case of a child for whom an adoption assistance agreement is entered into under this section on or after July 1, 2024, any age) 
2025 or thereafterany age.. 
(b)Effective dateThe amendment made by this section shall take effect as if enacted on January 1, 2018. 
50782.GAO study and report on State reinvestment of savings resulting from increase in adoption assistance 
(a)StudyThe Comptroller General of the United States shall study the extent to which States are complying with the requirements of section 473(a)(8) of the Social Security Act (42 U.S.C. 673(a)(8)) relating to the effects of phasing out the AFDC income eligibility requirements for adoption assistance payments under section 473 of the Social Security Act, as enacted by section 402 of the Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110–351; 122 Stat. 3975) and amended by section 206 of the Preventing Sex Trafficking and Strengthening Families Act (Public Law 113–183; 128 Stat. 1919). In particular, the Comptroller General shall analyze the extent to which States are complying with the following requirements under section 473(a)(8)(D) of the Social Security Act: 
(1)The requirement to spend an amount equal to the amount of the savings (if any) in State expenditures under part E of title IV of the Social Security Act resulting from phasing out the AFDC income eligibility requirements for adoption assistance payments under section 473 of such Act to provide to children of families any service that may be provided under part B or E of title IV of such Act. 
(2)The requirement that a State shall spend not less than 30 percent of the amount of any savings described in paragraph (1) on post-adoption services, post-guardianship services, and services to support and sustain positive permanent outcomes for children who otherwise might enter into foster care under the responsibility of the State, with at least 2/3 of the spending by the State to comply with the 30 percent requirement being spent on post-adoption and post-guardianship services. 
(b)ReportThe Comptroller General of the United States shall submit to the Committee on Finance of the Senate, the Committee on Ways and Means of the House of Representatives, and the Secretary of Health and Human Services a report that contains the results of the study required by subsection (a), including recommendations to ensure compliance with laws referred to in subsection (a). 
VIIISupporting Social Impact Partnerships to Pay for Results 
50801.Short titleThis subtitle may be cited as the Social Impact Partnerships to Pay for Results Act. 
50802.Social impact partnerships to pay for resultsTitle XX of the Social Security Act (42 U.S.C. 1397 et seq.) is amended— 
(1)in the title heading, by striking to States and inserting and Programs; and 
(2)by adding at the end the following: 
 
CSocial impact demonstration projects 
2051.PurposesThe purposes of this subtitle are the following: 
(1)To improve the lives of families and individuals in need in the United States by funding social programs that achieve real results. 
(2)To redirect funds away from programs that, based on objective data, are ineffective, and into programs that achieve demonstrable, measurable results. 
(3)To ensure Federal funds are used effectively on social services to produce positive outcomes for both service recipients and taxpayers. 
(4)To establish the use of social impact partnerships to address some of our Nation’s most pressing problems. 
(5)To facilitate the creation of public-private partnerships that bundle philanthropic or other private resources with existing public spending to scale up effective social interventions already being implemented by private organizations, nonprofits, charitable organizations, and State and local governments across the country. 
(6)To bring pay-for-performance to the social sector, allowing the United States to improve the impact and effectiveness of vital social services programs while redirecting inefficient or duplicative spending. 
(7)To incorporate outcomes measurement and randomized controlled trials or other rigorous methodologies for assessing program impact. 
2052.Social impact partnership application 
(a)NoticeNot later than 1 year after the date of the enactment of this subtitle, the Secretary of the Treasury, in consultation with the Federal Interagency Council on Social Impact Partnerships, shall publish in the Federal Register a request for proposals from States or local governments for social impact partnership projects in accordance with this section. 
(b)Required outcomes for social impact partnership projectTo qualify as a social impact partnership project under this subtitle, a project must produce one or more measurable, clearly defined outcomes that result in social benefit and Federal, State, or local savings through any of the following: 
(1)Increasing work and earnings by individuals in the United States who are unemployed for more than 6 consecutive months. 
(2)Increasing employment and earnings of individuals who have attained 16 years of age but not 25 years of age. 
(3)Increasing employment among individuals receiving Federal disability benefits. 
(4)Reducing the dependence of low-income families on Federal means-tested benefits. 
(5)Improving rates of high school graduation. 
(6)Reducing teen and unplanned pregnancies. 
(7)Improving birth outcomes and early childhood health and development among low-income families and individuals. 
(8)Reducing rates of asthma, diabetes, or other preventable diseases among low-income families and individuals to reduce the utilization of emergency and other high-cost care. 
(9)Increasing the proportion of children living in two-parent families. 
(10)Reducing incidences and adverse consequences of child abuse and neglect. 
(11)Reducing the number of youth in foster care by increasing adoptions, permanent guardianship arrangements, reunifications, or placements with a fit and willing relative, or by avoiding placing children in foster care by ensuring they can be cared for safely in their own homes. 
(12)Reducing the number of children and youth in foster care residing in group homes, child care institutions, agency-operated foster homes, or other non-family foster homes, unless it is determined that it is in the interest of the child’s long-term health, safety, or psychological well-being to not be placed in a family foster home. 
(13)Reducing the number of children returning to foster care. 
(14)Reducing recidivism among juvenile offenders, individuals released from prison, or other high-risk populations. 
(15)Reducing the rate of homelessness among our most vulnerable populations. 
(16)Improving the health and well-being of those with mental, emotional, and behavioral health needs. 
(17)Improving the educational outcomes of special-needs or low-income children. 
(18)Improving the employment and well-being of returning United States military members. 
(19)Increasing the financial stability of low-income families. 
(20)Increasing the independence and employability of individuals who are physically or mentally disabled. 
(21)Other measurable outcomes defined by the State or local government that result in positive social outcomes and Federal savings. 
(c)Application requiredThe notice described in subsection (a) shall require a State or local government to submit an application for the social impact partnership project that addresses the following: 
(1)The outcome goals of the project. 
(2)A description of each intervention in the project and anticipated outcomes of the intervention. 
(3)Rigorous evidence demonstrating that the intervention can be expected to produce the desired outcomes. 
(4)The target population that will be served by the project. 
(5)The expected social benefits to participants who receive the intervention and others who may be impacted. 
(6)Projected Federal, State, and local government costs and other costs to conduct the project. 
(7)Projected Federal, State, and local government savings and other savings, including an estimate of the savings to the Federal Government, on a program-by-program basis and in the aggregate, if the project is implemented and the outcomes are achieved as a result of the intervention. 
(8)If savings resulting from the successful completion of the project are estimated to accrue to the State or local government, the likelihood of the State or local government to realize those savings. 
(9)A plan for delivering the intervention through a social impact partnership model. 
(10)A description of the expertise of each service provider that will administer the intervention, including a summary of the experience of the service provider in delivering the proposed intervention or a similar intervention, or demonstrating that the service provider has the expertise necessary to deliver the proposed intervention. 
(11)An explanation of the experience of the State or local government, the intermediary, or the service provider in raising private and philanthropic capital to fund social service investments. 
(12)The detailed roles and responsibilities of each entity involved in the project, including any State or local government entity, intermediary, service provider, independent evaluator, investor, or other stakeholder. 
(13)A summary of the experience of the service provider in delivering the proposed intervention or a similar intervention, or a summary demonstrating the service provider has the expertise necessary to deliver the proposed intervention. 
(14)A summary of the unmet need in the area where the intervention will be delivered or among the target population who will receive the intervention. 
(15)The proposed payment terms, the methodology used to calculate outcome payments, the payment schedule, and performance thresholds. 
(16)The project budget. 
(17)The project timeline. 
(18)The criteria used to determine the eligibility of an individual for the project, including how selected populations will be identified, how they will be referred to the project, and how they will be enrolled in the project. 
(19)The evaluation design. 
(20)The metrics that will be used in the evaluation to determine whether the outcomes have been achieved as a result of the intervention and how the metrics will be measured. 
(21)An explanation of how the metrics used in the evaluation to determine whether the outcomes achieved as a result of the intervention are independent, objective indicators of impact and are not subject to manipulation by the service provider, intermediary, or investor. 
(22)A summary explaining the independence of the evaluator from the other entities involved in the project and the evaluator’s experience in conducting rigorous evaluations of program effectiveness including, where available, well-implemented randomized controlled trials on the intervention or similar interventions. 
(23)The capacity of the service provider to deliver the intervention to the number of participants the State or local government proposes to serve in the project. 
(24)A description of whether and how the State or local government and service providers plan to sustain the intervention, if it is timely and appropriate to do so, to ensure that successful interventions continue to operate after the period of the social impact partnership. 
(d)Project intermediary information requiredThe application described in subsection (c) shall also contain the following information about any intermediary for the social impact partnership project (whether an intermediary is a service provider or other entity): 
(1)Experience and capacity for providing or facilitating the provision of the type of intervention proposed. 
(2)The mission and goals. 
(3)Information on whether the intermediary is already working with service providers that provide this intervention or an explanation of the capacity of the intermediary to begin working with service providers to provide the intervention. 
(4)Experience working in a collaborative environment across government and nongovernmental entities. 
(5)Previous experience collaborating with public or private entities to implement evidence-based programs. 
(6)Ability to raise or provide funding to cover operating costs (if applicable to the project). 
(7)Capacity and infrastructure to track outcomes and measure results, including— 
(A)capacity to track and analyze program performance and assess program impact; and 
(B)experience with performance-based awards or performance-based contracting and achieving project milestones and targets. 
(8)Role in delivering the intervention. 
(9)How the intermediary would monitor program success, including a description of the interim benchmarks and outcome measures. 
(e)Feasibility studies funded through other sourcesThe notice described in subsection (a) shall permit a State or local government to submit an application for social impact partnership funding that contains information from a feasibility study developed for purposes other than applying for funding under this subtitle. 
2053.Awarding social impact partnership agreements 
(a)Timeline in awarding agreementNot later than 6 months after receiving an application in accordance with section 2052, the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships, shall determine whether to enter into an agreement for a social impact partnership project with a State or local government. 
(b)Considerations in awarding agreementIn determining whether to enter into an agreement for a social impact partnership project (the application for which was submitted under section 2052) the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships and the head of any Federal agency administering a similar intervention or serving a population similar to that served by the project, shall consider each of the following: 
(1)The recommendations made by the Commission on Social Impact Partnerships. 
(2)The value to the Federal Government of the outcomes expected to be achieved if the outcomes specified in the agreement are achieved as a result of the intervention. 
(3)The likelihood, based on evidence provided in the application and other evidence, that the State or local government in collaboration with the intermediary and the service providers will achieve the outcomes. 
(4)The savings to the Federal Government if the outcomes specified in the agreement are achieved as a result of the intervention. 
(5)The savings to the State and local governments if the outcomes specified in the agreement are achieved as a result of the intervention. 
(6)The expected quality of the evaluation that would be conducted with respect to the agreement. 
(7)The capacity and commitment of the State or local government to sustain the intervention, if appropriate and timely and if the intervention is successful, beyond the period of the social impact partnership. 
(c)Agreement authority 
(1)Agreement requirementsIn accordance with this section, the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships and the head of any Federal agency administering a similar intervention or serving a population similar to that served by the project, may enter into an agreement for a social impact partnership project with a State or local government if the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships, determines that each of the following requirements are met: 
(A)The State or local government agrees to achieve one or more outcomes as a result of the intervention, as specified in the agreement and validated by independent evaluation, in order to receive payment. 
(B)The Federal payment to the State or local government for each specified outcome achieved as a result of the intervention is less than or equal to the value of the outcome to the Federal Government over a period not to exceed 10 years, as determined by the Secretary, in consultation with the State or local government. 
(C)The duration of the project does not exceed 10 years. 
(D)The State or local government has demonstrated, through the application submitted under section 2052, that, based on prior rigorous experimental evaluations or rigorous quasi-experimental studies, the intervention can be expected to achieve each outcome specified in the agreement. 
(E)The State, local government, intermediary, or service provider has experience raising private or philanthropic capital to fund social service investments (if applicable to the project). 
(F)The State or local government has shown that each service provider has experience delivering the intervention, a similar intervention, or has otherwise demonstrated the expertise necessary to deliver the intervention. 
(2)PaymentThe Secretary shall pay the State or local government only if the independent evaluator described in section 2055 determines that the social impact partnership project has met the requirements specified in the agreement and achieved an outcome as a result of the intervention, as specified in the agreement and validated by independent evaluation. 
(d)Notice of agreement awardNot later than 30 days after entering into an agreement under this section the Secretary shall publish a notice in the Federal Register that includes, with regard to the agreement, the following: 
(1)The outcome goals of the social impact partnership project. 
(2)A description of each intervention in the project. 
(3)The target population that will be served by the project. 
(4)The expected social benefits to participants who receive the intervention and others who may be impacted. 
(5)The detailed roles, responsibilities, and purposes of each Federal, State, or local government entity, intermediary, service provider, independent evaluator, investor, or other stakeholder. 
(6)The payment terms, the methodology used to calculate outcome payments, the payment schedule, and performance thresholds. 
(7)The project budget. 
(8)The project timeline. 
(9)The project eligibility criteria. 
(10)The evaluation design. 
(11)The metrics that will be used in the evaluation to determine whether the outcomes have been achieved as a result of each intervention and how these metrics will be measured. 
(12)The estimate of the savings to the Federal, State, and local government, on a program-by-program basis and in the aggregate, if the agreement is entered into and implemented and the outcomes are achieved as a result of each intervention. 
(e)Authority to transfer administration of agreementThe Secretary may transfer to the head of another Federal agency the authority to administer (including making payments under) an agreement entered into under subsection (c), and any funds necessary to do so. 
(f)Requirement on funding used to benefit childrenNot less than 50 percent of all Federal payments made to carry out agreements under this section shall be used for initiatives that directly benefit children. 
2054.Feasibility study funding 
(a)Requests for funding for feasibility studiesThe Secretary shall reserve a portion of the amount made available to carry out this subtitle to assist States or local governments in developing feasibility studies to apply for social impact partnership funding under section 2052. To be eligible to receive funding to assist with completing a feasibility study, a State or local government shall submit an application for feasibility study funding addressing the following: 
(1)A description of the outcome goals of the social impact partnership project. 
(2)A description of the intervention, including anticipated program design, target population, an estimate regarding the number of individuals to be served, and setting for the intervention. 
(3)Evidence to support the likelihood that the intervention will produce the desired outcomes. 
(4)A description of the potential metrics to be used. 
(5)The expected social benefits to participants who receive the intervention and others who may be impacted. 
(6)Estimated costs to conduct the project. 
(7)Estimates of Federal, State, and local government savings and other savings if the project is implemented and the outcomes are achieved as a result of each intervention. 
(8)An estimated timeline for implementation and completion of the project, which shall not exceed 10 years. 
(9)With respect to a project for which the State or local government selects an intermediary to operate the project, any partnerships needed to successfully execute the project and the ability of the intermediary to foster the partnerships. 
(10)The expected resources needed to complete the feasibility study for the State or local government to apply for social impact partnership funding under section 2052. 
(b)Federal selection of applications for feasibility studyNot later than 6 months after receiving an application for feasibility study funding under subsection (a), the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships and the head of any Federal agency administering a similar intervention or serving a population similar to that served by the project, shall select State or local government feasibility study proposals for funding based on the following: 
(1)The recommendations made by the Commission on Social Impact Partnerships. 
(2)The likelihood that the proposal will achieve the desired outcomes. 
(3)The value of the outcomes expected to be achieved as a result of each intervention. 
(4)The potential savings to the Federal Government if the social impact partnership project is successful. 
(5)The potential savings to the State and local governments if the project is successful. 
(c)Public disclosureNot later than 30 days after selecting a State or local government for feasibility study funding under this section, the Secretary shall cause to be published on the website of the Federal Interagency Council on Social Impact Partnerships information explaining why a State or local government was granted feasibility study funding. 
(d)Funding restriction 
(1)Feasibility study restrictionThe Secretary may not provide feasibility study funding under this section for more than 50 percent of the estimated total cost of the feasibility study reported in the State or local government application submitted under subsection (a). 
(2)Aggregate restrictionOf the total amount made available to carry out this subtitle, the Secretary may not use more than $10,000,000 to provide feasibility study funding to States or local governments under this section. 
(3)No guarantee of fundingThe Secretary shall have the option to award no funding under this section. 
(e)Submission of feasibility study requiredNot later than 9 months after the receipt of feasibility study funding under this section, a State or local government receiving the funding shall complete the feasibility study and submit the study to the Federal Interagency Council on Social Impact Partnerships. 
(f)Delegation of authorityThe Secretary may transfer to the head of another Federal agency the authorities provided in this section and any funds necessary to exercise the authorities. 
2055.Evaluations 
(a)Authority to enter into agreementsFor each State or local government awarded a social impact partnership project approved by the Secretary under this subtitle, the head of the relevant agency, as recommended by the Federal Interagency Council on Social Impact Partnerships and determined by the Secretary, shall enter into an agreement with the State or local government to pay for all or part of the independent evaluation to determine whether the State or local government project has achieved a specific outcome as a result of the intervention in order for the State or local government to receive outcome payments under this subtitle. 
(b)Evaluator qualificationsThe head of the relevant agency may not enter into an agreement with a State or local government unless the head determines that the evaluator is independent of the other parties to the agreement and has demonstrated substantial experience in conducting rigorous evaluations of program effectiveness including, where available and appropriate, well-implemented randomized controlled trials on the intervention or similar interventions. 
(c)Methodologies to be usedThe evaluation used to determine whether a State or local government will receive outcome payments under this subtitle shall use experimental designs using random assignment or other reliable, evidence-based research methodologies, as certified by the Federal Interagency Council on Social Impact Partnerships, that allow for the strongest possible causal inferences when random assignment is not feasible. 
(d)Progress report 
(1)Submission of reportThe independent evaluator shall— 
(A)not later than 2 years after a project has been approved by the Secretary and biannually thereafter until the project is concluded, submit to the head of the relevant agency and the Federal Interagency Council on Social Impact Partnerships a written report summarizing the progress that has been made in achieving each outcome specified in the agreement; and 
(B)before the scheduled time of the first outcome payment and before the scheduled time of each subsequent payment, submit to the head of the relevant agency and the Federal Interagency Council on Social Impact Partnerships a written report that includes the results of the evaluation conducted to determine whether an outcome payment should be made along with information on the unique factors that contributed to achieving or failing to achieve the outcome, the challenges faced in attempting to achieve the outcome, and information on the improved future delivery of this or similar interventions. 
(2)Submission to the Secretary and CongressNot later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the Federal Interagency Council on Social Impact Partnerships shall submit the report to the Secretary and each committee of jurisdiction in the House of Representatives and the Senate. 
(e)Final report 
(1)Submission of reportWithin 6 months after the social impact partnership project is completed, the independent evaluator shall— 
(A)evaluate the effects of the activities undertaken pursuant to the agreement with regard to each outcome specified in the agreement; and 
(B)submit to the head of the relevant agency and the Federal Interagency Council on Social Impact Partnerships a written report that includes the results of the evaluation and the conclusion of the evaluator as to whether the State or local government has fulfilled each obligation of the agreement, along with information on the unique factors that contributed to the success or failure of the project, the challenges faced in attempting to achieve the outcome, and information on the improved future delivery of this or similar interventions. 
(2)Submission to the Secretary and CongressNot later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the Federal Interagency Council on Social Impact Partnerships shall submit the report to the Secretary and each committee of jurisdiction in the House of Representatives and the Senate. 
(f)Limitation on cost of evaluationsOf the amount made available under this subtitle for social impact partnership projects, the Secretary may not obligate more than 15 percent to evaluate the implementation and outcomes of the projects. 
(g)Delegation of authorityThe Secretary may transfer to the head of another Federal agency the authorities provided in this section and any funds necessary to exercise the authorities. 
2056.Federal interagency council on social impact partnerships 
(a)EstablishmentThere is established the Federal Interagency Council on Social Impact Partnerships (in this section referred to as the Council) to— 
(1)coordinate with the Secretary on the efforts of social impact partnership projects funded under this subtitle; 
(2)advise and assist the Secretary in the development and implementation of the projects; 
(3)advise the Secretary on specific programmatic and policy matter related to the projects; 
(4)provide subject-matter expertise to the Secretary with regard to the projects; 
(5)certify to the Secretary that each State or local government that has entered into an agreement with the Secretary for a social impact partnership project under this subtitle and each evaluator selected by the head of the relevant agency under section 2055 has access to Federal administrative data to assist the State or local government and the evaluator in evaluating the performance and outcomes of the project; 
(6)address issues that will influence the future of social impact partnership projects in the United States; 
(7)provide guidance to the executive branch on the future of social impact partnership projects in the United States; 
(8)prior to approval by the Secretary, certify that each State and local government application for a social impact partnership contains rigorous, independent data and reliable, evidence-based research methodologies to support the conclusion that the project will yield savings to the State or local government or the Federal Government if the project outcomes are achieved; 
(9)certify to the Secretary, in the case of each approved social impact partnership that is expected to yield savings to the Federal Government, that the project will yield a projected savings to the Federal Government if the project outcomes are achieved, and coordinate with the relevant Federal agency to produce an after-action accounting once the project is complete to determine the actual Federal savings realized, and the extent to which actual savings aligned with projected savings; and 
(10)provide periodic reports to the Secretary and make available reports periodically to Congress and the public on the implementation of this subtitle. 
(b)Composition of councilThe Council shall have 11 members, as follows: 
(1)ChairThe Chair of the Council shall be the Director of the Office of Management and Budget. 
(2)Other membersThe head of each of the following entities shall designate one officer or employee of the entity to be a Council member: 
(A)The Department of Labor. 
(B)The Department of Health and Human Services. 
(C)The Social Security Administration. 
(D)The Department of Agriculture. 
(E)The Department of Justice. 
(F)The Department of Housing and Urban Development. 
(G)The Department of Education. 
(H)The Department of Veterans Affairs. 
(I)The Department of the Treasury. 
(J)The Corporation for National and Community Service. 
2057.Commission on social impact partnerships 
(a)EstablishmentThere is established the Commission on Social Impact Partnerships (in this section referred to as the Commission). 
(b)DutiesThe duties of the Commission shall be to— 
(1)assist the Secretary and the Federal Interagency Council on Social Impact Partnerships in reviewing applications for funding under this subtitle; 
(2)make recommendations to the Secretary and the Federal Interagency Council on Social Impact Partnerships regarding the funding of social impact partnership agreements and feasibility studies; and 
(3)provide other assistance and information as requested by the Secretary or the Federal Interagency Council on Social Impact Partnerships. 
(c)CompositionThe Commission shall be composed of nine members, of whom— 
(1)one shall be appointed by the President, who will serve as the Chair of the Commission; 
(2)one shall be appointed by the Majority Leader of the Senate; 
(3)one shall be appointed by the Minority Leader of the Senate; 
(4)one shall be appointed by the Speaker of the House of Representatives; 
(5)one shall be appointed by the Minority Leader of the House of Representatives; 
(6)one shall be appointed by the Chairman of the Committee on Finance of the Senate; 
(7)one shall be appointed by the ranking member of the Committee on Finance of the Senate; 
(8)one member shall be appointed by the Chairman of the Committee on Ways and Means of the House of Representatives; and 
(9)one shall be appointed by the ranking member of the Committee on Ways and Means of the House of Representatives. 
(d)Qualifications of commission membersThe members of the Commission shall— 
(1)be experienced in finance, economics, pay for performance, or program evaluation; 
(2)have relevant professional or personal experience in a field related to one or more of the outcomes listed in this subtitle; or 
(3)be qualified to review applications for social impact partnership projects to determine whether the proposed metrics and evaluation methodologies are appropriately rigorous and reliant upon independent data and evidence-based research. 
(e)Timing of appointmentsThe appointments of the members of the Commission shall be made not later than 120 days after the date of the enactment of this subtitle, or, in the event of a vacancy, not later than 90 days after the date the vacancy arises. If a member of Congress fails to appoint a member by that date, the President may select a member of the President's choice on behalf of the member of Congress. Notwithstanding the preceding sentence, if not all appointments have been made to the Commission as of that date, the Commission may operate with no fewer than five members until all appointments have been made. 
(f)Term of appointments 
(1)In generalThe members appointed under subsection (c) shall serve as follows: 
(A)Three members shall serve for 2 years. 
(B)Three members shall serve for 3 years. 
(C)Three members (one of which shall be Chair of the Commission appointed by the President) shall serve for 4 years. 
(2)Assignment of termsThe Commission shall designate the term length that each member appointed under subsection (c) shall serve by unanimous agreement. In the event that unanimous agreement cannot be reached, term lengths shall be assigned to the members by a random process. 
(g)VacanciesSubject to subsection (e), in the event of a vacancy in the Commission, whether due to the resignation of a member, the expiration of a member's term, or any other reason, the vacancy shall be filled in the manner in which the original appointment was made and shall not affect the powers of the Commission. 
(h)Appointment powerMembers of the Commission appointed under subsection (c) shall not be subject to confirmation by the Senate. 
2058.Limitation on use of fundsOf the amounts made available to carry out this subtitle, the Secretary may not use more than $2,000,000 in any fiscal year to support the review, approval, and oversight of social impact partnership projects, including activities conducted by— 
(1)the Federal Interagency Council on Social Impact Partnerships; and 
(2)any other agency consulted by the Secretary before approving a social impact partnership project or a feasibility study under section 2054. 
2059.No Federal funding for credit enhancementsNo amount made available to carry out this subtitle may be used to provide any insurance, guarantee, or other credit enhancement to a State or local government under which a Federal payment would be made to a State or local government as the result of a State or local government failing to achieve an outcome specified in an agreement. 
2060.Availability of fundsAmounts made available to carry out this subtitle shall remain available until 10 years after the date of the enactment of this subtitle. 
2061.WebsiteThe Federal Interagency Council on Social Impact Partnerships shall establish and maintain a public website that shall display the following: 
(1)A copy of, or method of accessing, each notice published regarding a social impact partnership project pursuant to this subtitle. 
(2)A copy of each feasibility study funded under this subtitle. 
(3)For each State or local government that has entered into an agreement with the Secretary for a social impact partnership project, the website shall contain the following information: 
(A)The outcome goals of the project. 
(B)A description of each intervention in the project. 
(C)The target population that will be served by the project. 
(D)The expected social benefits to participants who receive the intervention and others who may be impacted. 
(E)The detailed roles, responsibilities, and purposes of each Federal, State, or local government entity, intermediary, service provider, independent evaluator, investor, or other stakeholder. 
(F)The payment terms, methodology used to calculate outcome payments, the payment schedule, and performance thresholds. 
(G)The project budget. 
(H)The project timeline. 
(I)The project eligibility criteria. 
(J)The evaluation design. 
(K)The metrics used to determine whether the proposed outcomes have been achieved and how these metrics are measured. 
(4)A copy of the progress reports and the final reports relating to each social impact partnership project. 
(5)An estimate of the savings to the Federal, State, and local government, on a program-by-program basis and in the aggregate, resulting from the successful completion of the social impact partnership project. 
2062.RegulationsThe Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships, may issue regulations as necessary to carry out this subtitle. 
2063.DefinitionsIn this subtitle: 
(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. 
(2)InterventionThe term intervention means a specific service delivered to achieve an impact through a social impact partnership project. 
(3)SecretaryThe term Secretary means the Secretary of the Treasury. 
(4)Social impact partnership projectThe term social impact partnership project means a project that finances social services using a social impact partnership model. 
(5)Social impact partnership modelThe term social impact partnership model means a method of financing social services in which— 
(A)Federal funds are awarded to a State or local government only if a State or local government achieves certain outcomes agreed on by the State or local government and the Secretary; and 
(B)the State or local government coordinates with service providers, investors (if applicable to the project), and (if necessary) an intermediary to identify— 
(i)an intervention expected to produce the outcome; 
(ii)a service provider to deliver the intervention to the target population; and 
(iii)investors to fund the delivery of the intervention. 
(6)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory or possession of the United States, and each federally recognized Indian tribe. 
2064.FundingOut of any money in the Treasury of the United States not otherwise appropriated, there is hereby appropriated $100,000,000 for fiscal year 2018 to carry out this subtitle.. 
IXPublic Health Programs 
50901.Extension for community health centers, the National Health Service Corps, and teaching health centers that operate GME programs 
(a)Community health centers fundingSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)), as amended by section 3101 of Public Law 115–96, is amended to read as follows: 
 
(F)$3,800,000,000 for fiscal year 2018 and $4,000,000,000 for fiscal year 2019.. 
(b)Other community health centers provisionsSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended— 
(1)in subsection (b)(1)(A)(ii), by striking abuse and inserting use disorder; 
(2)in subsection (b)(2)(A), by striking abuse and inserting use disorder; 
(3)in subsection (c)— 
(A)in paragraph (1), by striking subparagraphs (B) through (D); 
(B)by striking (1) In general and all that follows through The Secretary and inserting the following: 
 
(1)CentersThe Secretary; and 
(C)in paragraph (1), as amended, by redesignating clauses (i) through (v) as subparagraphs (A) through (E) and moving the margin of each of such redesignated subparagraph 2 ems to the left; 
(4)by striking subsection (d) and inserting the following: 
 
(d)Improving quality of care 
(1)Supplemental awardsThe Secretary may award supplemental grant funds to health centers funded under this section to implement evidence-based models for increasing access to high-quality primary care services, which may include models related to— 
(A)improving the delivery of care for individuals with multiple chronic conditions; 
(B)workforce configuration; 
(C)reducing the cost of care; 
(D)enhancing care coordination; 
(E)expanding the use of telehealth and technology-enabled collaborative learning and capacity building models; 
(F)care integration, including integration of behavioral health, mental health, or substance use disorder services; and 
(G)addressing emerging public health or substance use disorder issues to meet the health needs of the population served by the health center. 
(2)SustainabilityIn making supplemental awards under this subsection, the Secretary may consider whether the health center involved has submitted a plan for continuing the activities funded under this subsection after supplemental funding is expended. 
(3)Special considerationThe Secretary may give special consideration to applications for supplemental funding under this subsection that seek to address significant barriers to access to care in areas with a greater shortage of health care providers and health services relative to the national average.; 
(5)in subsection (e)(1)— 
(A)in subparagraph (B)— 
(i)by striking 2 years and inserting 1 year; and 
(ii)by adding at the end the following: The Secretary shall not make a grant under this paragraph unless the applicant provides assurances to the Secretary that within 120 days of receiving grant funding for the operation of the health center, the applicant will submit, for approval by the Secretary, an implementation plan to meet the requirements of subsection (k)(3). The Secretary may extend such 120-day period for achieving compliance upon a demonstration of good cause by the health center.; and 
(B)in subparagraph (C)— 
(i)in the subparagraph heading, by striking and plans; 
(ii)by striking or plan (as described in subparagraphs (B) and (C) of subsection (c)(1)); 
(iii)by striking or plan, including the purchase and inserting the following: “including— 
 
(i)the purchase; 
(iv)by inserting , which may include data and information systems  after of equipment; 
(v)by striking the period at the end and inserting a semicolon; and 
(vi)by adding at the end the following: 
 
(ii)the provision of training and technical assistance; and 
(iii)other activities that— 
(I)reduce costs associated with the provision of health services; 
(II)improve access to, and availability of, health services provided to individuals served by the centers; 
(III)enhance the quality and coordination of health services; or 
(IV)improve the health status of communities.; 
(6)in subsection (e)(5)(B)— 
(A)in the heading of subparagraph (B), by striking and plans; and 
(B)by striking and subparagraphs (B) and (C) of subsection (c)(1) to a health center or to a network or plan and inserting to a health center or to a network; 
(7)in subsection (e), by adding at the end the following: 
 
(6)New access points and expanded services 
(A)Approval of new access points 
(i)In generalThe Secretary may approve applications for grants under subparagraph (A) or (B) of paragraph (1) to establish new delivery sites. 
(ii)Special considerationIn carrying out clause (i), the Secretary may give special consideration to applicants that have demonstrated the new delivery site will be located within a sparsely populated area, or an area which has a level of unmet need that is higher relative to other applicants. 
(iii)Consideration of applicationsIn carrying out clause (i), the Secretary shall approve applications for grants in such a manner that the ratio of the medically underserved populations in rural areas which may be expected to use the services provided by the applicants involved to the medically underserved populations in urban areas which may be expected to use the services provided by the applicants is not less than two to three or greater than three to two. 
(iv)Service area overlapIf in carrying out clause (i) the applicant proposes to serve an area that is currently served by another health center funded under this section, the Secretary may consider whether the award of funding to an additional health center in the area can be justified based on the unmet need for additional services within the catchment area. 
(B)Approval of expanded service applications 
(i)In generalThe Secretary may approve applications for grants under subparagraph (A) or (B) of paragraph (1) to expand the capacity of the applicant to provide required primary health services described in subsection (b)(1) or additional health services described in subsection (b)(2). 
(ii)Priority expansion projectsIn carrying out clause (i), the Secretary may give special consideration to expanded service applications that seek to address emerging public health or behavioral health, mental health, or substance abuse issues through increasing the availability of additional health services described in subsection (b)(2) in an area in which there are significant barriers to accessing care. 
(iii)Consideration of applicationsIn carrying out clause (i), the Secretary shall approve applications for grants in such a manner that the ratio of the medically underserved populations in rural areas which may be expected to use the services provided by the applicants involved to the medically underserved populations in urban areas which may be expected to use the services provided by such applicants is not less than two to three or greater than three to two.; 
(8)in subsection (h)— 
(A)in paragraph (1), by striking and children and youth at risk of homelessness and inserting , children and youth at risk of homelessness, homeless veterans, and veterans at risk of homelessness; and 
(B)in paragraph (5)— 
(i)by striking subparagraph (B); 
(ii)by redesignating subparagraph (C) as subparagraph (B); and 
(iii)in subparagraph (B) (as so redesignated)— 
(I)in the subparagraph heading, by striking abuse and inserting use disorder; and 
(II)by striking abuse and inserting use disorder; 
(9)in subsection (k)— 
(A)in paragraph (2)— 
(i)in the paragraph heading, by inserting unmet before need; 
(ii)in the matter preceding subparagraph (A), by inserting or subsection (e)(6) after subsection (e)(1); 
(iii)in subparagraph (A), by inserting unmet before need for health services; 
(iv)in subparagraph (B), by striking and at the end; 
(v)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(vi)by adding after subparagraph (C) the following: 
 
(D)in the case of an application for a grant pursuant to subsection (e)(6), a demonstration that the applicant has consulted with appropriate State and local government agencies, and health care providers regarding the need for the health services to be provided at the proposed delivery site.; 
(B)in paragraph (3)— 
(i)in the matter preceding subparagraph (A), by inserting or subsection (e)(6) after subsection (e)(1)(B); 
(ii)in subparagraph (B), by striking in the catchment area of the center and inserting , including other health care providers that provide care within the catchment area, local hospitals, and specialty providers in the catchment area of the center, to provide access to services not available through the health center and to reduce the non-urgent use of hospital emergency departments; 
(iii)in subparagraph (H)(ii), by inserting who shall be directly employed by the center after approves the selection of a director for the center; 
(iv)in subparagraph (L), by striking and at the end; 
(v)in subparagraph (M), by striking the period and inserting ; and; and 
(vi)by inserting after subparagraph (M), the following: 
 
(N)the center has written policies and procedures in place to ensure the appropriate use of Federal funds in compliance with applicable Federal statutes, regulations, and the terms and conditions of the Federal award.; and 
(C)by striking paragraph (4); 
(10)in subsection (l), by adding at the end the following: Funds expended to carry out activities under this subsection and operational support activities under subsection (m) shall not exceed 3 percent of the amount appropriated for this section for the fiscal year involved.; 
(11)in subsection (q)(4), by adding at the end the following: A waiver provided by the Secretary under this paragraph may not remain in effect for more than 1 year and may not be extended after such period. An entity may not receive more than one waiver under this paragraph in consecutive years.; 
(12)in subsection (r)(3)— 
(A)by striking appropriate committees of Congress a report concerning the distribution of funds under this section and inserting the following: “Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report including, at a minimum— 
 
(A)the distribution of funds for carrying out this section; 
(B)by striking populations. Such report shall include an assessment and inserting the following: “populations; 
 
(B)an assessment; 
(C)by striking and the rationale for any substantial changes in the distribution of funds. and inserting a semicolon; and 
(D)by adding at the end the following: 
 
(C)the distribution of awards and funding for new or expanded services in each of rural areas and urban areas; 
(D)the distribution of awards and funding for establishing new access points, and the number of new access points created; 
(E)the amount of unexpended funding for loan guarantees and loan guarantee authority under title XVI; 
(F)the rationale for any substantial changes in the distribution of funds; 
(G)the rate of closures for health centers and access points; 
(H)the number and reason for any grants awarded pursuant to subsection (e)(1)(B); and 
(I)the number and reason for any waivers provided pursuant to subsection (q)(4).; 
(13)in subsection (r), by adding at the end the following new paragraph: 
 
(5)Funding for participation of health centers in All of Us Research ProgramIn addition to any amounts made available pursuant to paragraph (1) of this subsection, section 402A of this Act, or section 10503 of the Patient Protection and Affordable Care Act, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, to the Secretary $25,000,000 for fiscal year 2018 to support the participation of health centers in the All of Us Research Program under the Precision Medicine Initiative under section 498E of this Act.; and 
(14)by striking subsection (s). 
(c)National Health Service CorpsSection 10503(b)(2)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(F)), as amended by section 3101 of Public Law 115–96, is amended to read as follows: 
 
(F)$310,000,000 for each of fiscal years 2018 and 2019.. 
(d)Teaching health centers that operate graduate medical education programs 
(1)PaymentsSubsection (a) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended to read as follows: 
 
(a)Payments 
(1)In generalSubject to subsection (h)(2), the Secretary shall make payments under this section for direct expenses and indirect expenses to qualified teaching health centers that are listed as sponsoring institutions by the relevant accrediting body for, as appropriate— 
(A)maintenance of filled positions at existing approved graduate medical residency training programs; 
(B)expansion of existing approved graduate medical residency training programs; and 
(C)establishment of new approved graduate medical residency training programs. 
(2)Per resident amountIn making payments under paragraph (1), the Secretary shall consider the cost of training residents at teaching health centers and the implications of the per resident amount on approved graduate medical residency training programs at teaching health centers. 
(3)PriorityIn making payments under paragraph (1)(C), the Secretary shall give priority to qualified teaching health centers that— 
(A)serve a health professional shortage area with a designation in effect under section 332 or a medically underserved community (as defined in section 799B); or 
(B)are located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act).. 
(2)FundingParagraph (1) of section 340H(g) of the Public Health Service Act (42 U.S.C. 256h(g)), as amended by section 3101 of Public Law 115–96, is amended by striking and $30,000,000 for the period of the first and second quarters of fiscal year 2018, and inserting and $126,500,000 for each of fiscal years 2018 and 2019,. 
(3)Annual reportingSubsection (h)(1) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended— 
(A)by redesignating subparagraph (D) as subparagraph (H); and 
(B)by inserting after subparagraph (C) the following: 
 
(D)The number of patients treated by residents described in paragraph (4). 
(E)The number of visits by patients treated by residents described in paragraph (4). 
(F)Of the number of residents described in paragraph (4) who completed their residency training at the end of such residency academic year, the number and percentage of such residents entering primary care practice (meaning any of the areas of practice listed in the definition of a primary care residency program in section 749A). 
(G)Of the number of residents described in paragraph (4) who completed their residency training at the end of such residency academic year, the number and percentage of such residents who entered practice at a health care facility— 
(i)primarily serving a health professional shortage area with a designation in effect under section 332 or a medically underserved community (as defined in section 799B); or 
(ii)located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act).. 
(4)Report on training costsNot later than March 31, 2019, the Secretary of Health and Human Services shall submit to the Congress a report on the direct graduate expenses of approved graduate medical residency training programs, and the indirect expenses associated with the additional costs of teaching residents, of qualified teaching health centers (as such terms are used or defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)). 
(5)DefinitionSubsection (j) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended— 
(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(B)by inserting after paragraph (1) the following: 
 
(2)New approved graduate medical residency training programThe term new approved graduate medical residency training program means an approved graduate medical residency training program for which the sponsoring qualified teaching health center has not received a payment under this section for a previous fiscal year (other than pursuant to subsection (a)(1)(C)).. 
(6)Technical correctionSubsection (f) of section 340H (42 U.S.C. 256h) is amended by striking hospital each place it appears and inserting teaching health center. 
(7)Payments for previous fiscal yearsThe provisions of section 340H of the Public Health Service Act (42 U.S.C. 256h), as in effect on the day before the date of enactment of Public Law 115–96, shall continue to apply with respect to payments under such section for fiscal years before fiscal year 2018. 
(e)ApplicationAmounts appropriated pursuant to this section for fiscal year 2018 or 2019 are subject to the requirements contained in Public Law 115–31 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254b–256). 
(f)Conforming amendmentsParagraph (4) of section 3014(h) of title 18, United States Code, as amended by section 3101 of Public Law 115–96, is amended by striking and section 3101(d) of the CHIP and Public Health Funding Extension Act and inserting and section 50901(e) of the Advancing Chronic Care, Extenders, and Social Services Act. 
50902.Extension for special diabetes programs 
(a)Special diabetes program for type I diabetesSection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)), as amended by section 3102 of Public Law 115–96, is amended to read as follows: 
 
(D)$150,000,000 for each of fiscal years 2018 and 2019, to remain available until expended.. 
(b)Special diabetes program for IndiansSubparagraph (D) of section 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)), as amended by section 3102 of Public Law 115–96, is amended to read as follows: 
 
(D)$150,000,000 for each of fiscal years 2018 and 2019, to remain available until expended.. 
XMiscellaneous Health Care Policies 
51001.Home health payment reform 
(a)Budget neutral transition to a 30-day unit of payment for home health servicesSection 1895(b) of the Social Security Act (42 U.S.C. 1395fff(b)) is amended— 
(1)in paragraph (2)— 
(A)by striking payment.—In defining and inserting 
payment.— 
(A)In generalIn defining; and 
(B)by adding at the end the following new subparagraph: 
 
(B)30-day unit of serviceFor purposes of implementing the prospective payment system with respect to home health units of service furnished during a year beginning with 2020, the Secretary shall apply a 30-day unit of service as the unit of service applied under this paragraph.; 
(2)in paragraph (3)— 
(A)in subparagraph (A), by adding at the end the following new clause: 
 
(iv)Budget neutrality for 2020With respect to payments for home health units of service furnished that end during the 12-month period beginning January 1, 2020, the Secretary shall calculate a standard prospective payment amount (or amounts) for 30-day units of service (as described in paragraph (2)(B)) for the prospective payment system under this subsection. Such standard prospective payment amount (or amounts) shall be calculated in a manner such that the estimated aggregate amount of expenditures under the system during such period with application of paragraph (2)(B) is equal to the estimated aggregate amount of expenditures that otherwise would have been made under the system during such period if paragraph (2)(B) had not been enacted. The previous sentence shall be applied before (and not affect the application of) paragraph (3)(B). In calculating such amount (or amounts), the Secretary shall make assumptions about behavior changes that could occur as a result of the implementation of paragraph (2)(B) and the case-mix adjustment factors established under paragraph (4)(B) and shall provide a description of such assumptions in the notice and comment rulemaking used to implement this clause.; and 
(B)by adding at the end the following new subparagraph: 
 
(D)Behavior assumptions and adjustments 
(i)In generalThe Secretary shall annually determine the impact of differences between assumed behavior changes (as described in paragraph (3)(A)(iv)) and actual behavior changes on estimated aggregate expenditures under this subsection with respect to years beginning with 2020 and ending with 2026. 
(ii)Permanent adjustmentsThe Secretary shall, at a time and in a manner determined appropriate, through notice and comment rulemaking, provide for one or more permanent increases or decreases to the standard prospective payment amount (or amounts) for applicable years, on a prospective basis, to offset for such increases or decreases in estimated aggregate expenditures (as determined under clause (i)). 
(iii)Temporary adjustments for retrospective behaviorThe Secretary shall, at a time and in a manner determined appropriate, through notice and comment rulemaking, provide for one or more temporary increases or decreases to the payment amount for a unit of home health services (as determined under paragraph (4)) for applicable years, on a prospective basis, to offset for such increases or decreases in estimated aggregate expenditures (as determined under clause (i)). Such a temporary increase or decrease shall apply only with respect to the year for which such temporary increase or decrease is made, and the Secretary shall not take into account such a temporary increase or decrease in computing such amount under this subsection for a subsequent year.; and 
(3)in paragraph (4)(B)— 
(A)by striking Factors.—The Secretary and inserting 
Factors.— 
(i)In generalThe Secretary; and 
(B)by adding at the end the following new clause: 
 
(ii)Treatment of therapy thresholdsFor 2020 and subsequent years, the Secretary shall eliminate the use of therapy thresholds (established by the Secretary) in case mix adjustment factors established under clause (i) for calculating payments under the prospective payment system under this subsection.. 
(b)Technical expert panel 
(1)In generalDuring the period beginning on January 1, 2018, and ending on December 31, 2018, the Secretary of Health and Human Services shall hold at least one session of a technical expert panel, the participants of which shall include home health providers, patient representatives, and other relevant stakeholders. The technical expert panel shall identify and prioritize recommendations with respect to the prospective payment system for home health services under section 1895(b) of the Social Security Act (42 U.S.C. 1395fff(b)), on the following: 
(A)The Home Health Groupings Model, as described in the proposed rule Medicare and Medicaid Programs; CY 2018 Home Health Prospective Payment System Rate Update and Proposed CY 2019 Case-Mix Adjustment Methodology Refinements; Home Health Value-Based Purchasing Model; and Home Health Quality Reporting Requirements (82 Fed. Reg. 35294 through 35332 (July 28, 2017)). 
(B)Alternative case-mix models to the Home Health Groupings Model that were submitted during 2017 as comments in response to proposed rule making, including patient-focused factors that consider the risks of hospitalization and readmission to a hospital, improvement or maintenance of functionality of individuals to increase the capacity for self-care, quality of care, and resource utilization. 
(2)Inapplicability of FACAThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the technical expert panel under paragraph (1). 
(3)ReportNot later than April 1, 2019, the Secretary of Health and Human Services shall submit to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on the recommendations of such panel described in such paragraph. 
(4)Notice and comment rulemakingNot later than December 31, 2019, the Secretary of Health and Human Services shall pursue notice and comment rulemaking on a case-mix system with respect to the prospective payment system for home health services under section 1895(b) of the Social Security Act (42 U.S.C. 1395fff(b)). 
(c)Reports 
(1)Interim reportNot later than March 15, 2022, the Medicare Payment Advisory Commission shall submit to Congress an interim report on the application of a 30-day unit of service as the unit of service applied under section 1895(b)(2) of the Social Security Act (42 U.S.C. 1395fff(b)(2)), as amended by subsection (a), including an analysis of the level of payments provided to home health agencies as compared to the cost of delivering home health services, and any unintended consequences, including with respect to behavioral changes and quality. 
(2)Final reportNot later than March 15, 2026, such Commission shall submit to Congress a final report on such application and any such consequences. 
51002.Information to satisfy documentation of Medicare eligibility for home health services 
(a)Part ASection 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended by inserting before For purposes of paragraph (2)(C), the following new sentence: For purposes of documentation for physician certification and recertification made under paragraph (2) on or after January 1, 2019, and made with respect to home health services furnished by a home health agency, in addition to using documentation in the medical record of the physician who so certifies or the medical record of the acute or post-acute care facility (in the case that home health services were furnished to an individual who was directly admitted to the home health agency from such a facility), the Secretary may use documentation in the medical record of the home health agency as supporting material, as appropriate to the case involved.. 
(b)Part BSection 1835(a) of the Social Security Act (42 U.S.C. 1395n(a)) is amended by inserting before For purposes of paragraph (2)(A), the following new sentence: For purposes of documentation for physician certification and recertification made under paragraph (2) on or after January 1, 2019, and made with respect to home health services furnished by a home health agency, in addition to using documentation in the medical record of the physician who so certifies or the medical record of the acute or post-acute care facility (in the case that home health services were furnished to an individual who was directly admitted to the home health agency from such a facility), the Secretary may use documentation in the medical record of the home health agency as supporting material, as appropriate to the case involved.. 
51003.Technical amendments to Public Law 114–10 
(a)MIPS transitionSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended— 
(1)in subsection (q)— 
(A)in paragraph (1)— 
(i)in subparagraph (B), by striking items and services and inserting covered professional services (as defined in subsection (k)(3)(A)); and 
(ii)in subparagraph (C)(iv)— 
(I)by amending subclause (I) to read as follows: 
 
(I)The minimum number (as determined by the Secretary) of— 
(aa)for performance periods beginning before January 1, 2018, individuals enrolled under this part who are treated by the eligible professional for the performance period involved; and 
(bb)for performance periods beginning on or after January 1, 2018, individuals enrolled under this part who are furnished covered professional services (as defined in subsection (k)(3)(A)) by the eligible professional for the performance period involved.; 
(II)in subclause (II), by striking items and services and inserting covered professional services (as defined in subsection (k)(3)(A)); and 
(III)by amending subclause (III) to read as follows: 
 
(III)The minimum amount (as determined by the Secretary) of— 
(aa)for performance periods beginning before January 1, 2018, allowed charges billed by such professional under this part for such performance period; and 
(bb)for performance periods beginning on or after January 1, 2018, allowed charges for covered professional services (as defined in subsection (k)(3)(A)) billed by such professional for such performance period.; 
(B)in paragraph (5)(D)— 
(i)in clause (i)(I), by inserting subject to clause (iii), after clauses (i) and (ii) of paragraph (2)(A),; and 
(ii)by adding at the end the following new clause: 
 
(iii)Transition yearsFor each of the second, third, fourth, and fifth years for which the MIPS applies to payments, the performance score for the performance category described in paragraph (2)(A)(ii) shall not take into account the improvement of the professional involved.; 
(C)in paragraph (5)(E)— 
(i)in clause (i)(I)(bb)— 
(I)in the heading by striking First 2 years and inserting First 5 years; and 
(II)by striking the first and second years and inserting each of the first through fifth years; 
(ii)in clause (i)(II)(bb)— 
(I)in the heading, by striking 2 years and inserting 5 years; and 
(II)by striking the second sentence and inserting the following new sentences: For each of the second, third, fourth, and fifth years for which the MIPS applies to payments, not less than 10 percent and not more than 30 percent of such score shall be based on performance with respect to the category described in clause (ii) of paragraph (2)(A). Nothing in the previous sentence shall be construed, with respect to a performance period for a year described in the previous sentence, as preventing the Secretary from basing 30 percent of such score for such year with respect to the category described in such clause (ii), if the Secretary determines, based on information posted under subsection (r)(2)(I) that sufficient resource use measures are ready for adoption for use under the performance category under paragraph (2)(A)(ii) for such performance period.; 
(D)in paragraph (6)(D)— 
(i)in clause (i), in the second sentence, by striking Such performance threshold and inserting Subject to clauses (iii) and (iv), such performance threshold; 
(ii)in clause (ii)— 
(I)in the first sentence, by inserting (beginning with 2019 and ending with 2024) after for each year of the MIPS; and 
(II)in the second sentence, by inserting subject to clause (iii), after For each such year,; 
(iii)in clause (iii)— 
(I)in the heading, by striking 2 and inserting 5; and 
(II)in the first sentence, by striking two years and inserting five years; and 
(iv)by adding at the end the following new clause: 
 
(iv)Additional special rule for third, fourth and fifth years of MIPSFor purposes of determining MIPS adjustment factors under subparagraph (A), in addition to the requirements specified in clause (iii), the Secretary shall increase the performance threshold with respect to each of the third, fourth, and fifth years to which the MIPS applies to ensure a gradual and incremental transition to the performance threshold described in clause (i) (as estimated by the Secretary) with respect to the sixth year to which the MIPS applies.;  
(E)in paragraph (6)(E)— 
(i)by striking In the case of items and services and inserting In the case of covered professional services (as defined in subsection (k)(3)(A)); and 
(ii)by striking under this part with respect to such items and services and inserting under this part with respect to such covered professional services; and 
(F)in paragraph (7), in the first sentence, by striking items and services and inserting covered professional services (as defined in subsection (k)(3)(A)); 
(2)in subsection (r)(2), by adding at the end the following new subparagraph: 
 
(I)InformationThe Secretary shall, not later than December 31st of each year (beginning with 2018), post on the Internet website of the Centers for Medicare & Medicaid Services information on resource use measures in use under subsection (q), resource use measures under development and the time-frame for such development, potential future resource use measure topics, a description of stakeholder engagement, and the percent of expenditures under part A and this part that are covered by resource use measures.; and 
(3)in subsection (s)(5)(B), by striking section 1833(z)(2)(C) and inserting section 1833(z)(3)(D). 
(b)Physician-focused payment model technical advisory committee provision of initial proposal feedbackSection 1868(c)(2)(C) of the Social Security Act (42 U.S.C. 1395ee(c)(2)(C)) is amended to read as follows: 
 
(C)Committee review of models submittedThe Committee, on a periodic basis— 
(i)shall review models submitted under subparagraph (B); 
(ii)may provide individuals and stakeholder entities who submitted such models with— 
(I)initial feedback on such models regarding the extent to which such models meet the criteria described in subparagraph (A); and 
(II)an explanation of the basis for the feedback provided under subclause (I); and 
(iii)shall prepare comments and recommendations regarding whether such models meet the criteria described in subparagraph (A) and submit such comments and recommendations to the Secretary.. 
51004.Expanded access to Medicare intensive cardiac rehabilitation programsSection 1861(eee)(4)(B) of the Social Security Act (42 U.S.C. 1395x(eee)(4)(B)) is amended— 
(1)in clause (v), by striking or at the end; 
(2)in clause (vi), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following new clauses: 
 
(vii)stable, chronic heart failure (defined as patients with left ventricular ejection fraction of 35 percent or less and New York Heart Association (NYHA) class II to IV symptoms despite being on optimal heart failure therapy for at least 6 weeks); or 
(viii)any additional condition for which the Secretary has determined that a cardiac rehabilitation program shall be covered, unless the Secretary determines, using the same process used to determine that the condition is covered for a cardiac rehabilitation program, that such coverage is not supported by the clinical evidence.. 
51005.Extension of blended site neutral payment rate for certain long-term care hospital discharges; temporary adjustment to site neutral payment rates 
(a)ExtensionSection 1886(m)(6)(B)(i) of the Social Security Act (42 U.S.C. 1395ww(m)(6)(B)(i)) is amended— 
(1)in subclause (I), by striking fiscal year 2016 or fiscal year 2017 and inserting fiscal years 2016 through 2019; and 
(2)in subclause (II), by striking 2018 and inserting 2020. 
(b)Temporary adjustment to site neutral payment ratesSection 1886(m)(6)(B) of the Social Security Act (42 U.S.C. 1395ww(m)(6)(B)) is amended— 
(1)in clause (ii), in the matter preceding subclause (I), by striking In this paragraph and inserting Subject to clause (iv), in this paragraph; and 
(2)by adding at the end the following new clause: 
 
(iv)AdjustmentFor each of fiscal years 2018 through 2026, the amount that would otherwise apply under clause (ii)(I) for the year (determined without regard to this clause) shall be reduced by 4.6 percent..  
51006.Recognition of attending physician assistants as attending physicians to serve hospice patients 
(a)Recognition of attending physician assistants as attending physicians To serve hospice patients 
(1)In generalSection 1861(dd)(3)(B) of the Social Security Act (42 U.S.C. 1395x(dd)(3)(B)) is amended— 
(A)by striking or nurse and inserting , the nurse; and 
(B)by inserting , or the physician assistant (as defined in such subsection) after subsection (aa)(5)). 
(2)Clarification of hospice role of physician assistantsSection 1814(a)(7)(A)(i)(I) of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I)) is amended by inserting or a physician assistant after a nurse practitioner. 
(b)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2019. 
51007.Extension of enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2017Section 1 of Public Law 113–198, as amended by section 1 of Public Law 114–112 and section 16004(a) of the 21st Century Cures Act (Public Law 114–255), is amended— 
(1)in the section heading, by striking 2016 and inserting 2017; and 
(2)by striking and 2016 and inserting 2016, and 2017. 
51008.Allowing physician assistants, nurse practitioners, and clinical nurse specialists to supervise cardiac, intensive cardiac, and pulmonary rehabilitation programs 
(a)Cardiac and intensive cardiac rehabilitation programsSection 1861(eee) of the Social Security Act (42 U.S.C. 1395x(eee)) is amended— 
(1)in paragraph (1)— 
(A)by striking physician-supervised; and 
(B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end; 
(2)in paragraph (2)— 
(A)in subparagraph (A)(iii), by striking the period at the end and inserting a semicolon; and 
(B)in subparagraph (B), by striking a physician and inserting a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and 
(3)in paragraph (4)(A), in the matter preceding clause (i)— 
(A)by striking physician-supervised; and 
(B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) after paragraph (3). 
(b)Pulmonary rehabilitation programsSection 1861(fff)(1) of the Social Security Act (42 U.S.C. 1395x(fff)(1)) is amended— 
(1)by striking physician-supervised; and 
(2)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end. 
(c)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2024. 
51009.Transitional payment rules for certain radiation therapy services under the physician fee scheduleSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended— 
(1)in subsection (b)(11), by striking 2017 and 2018 and inserting 2017, 2018, and 2019; and 
(2)in subsection (c)(2)(K)(iv), by striking 2017 and 2018 and inserting 2017, 2018, and 2019. 
XIProtecting Seniors' Access to Medicare Act 
52001.Repeal of the Independent Payment Advisory Board 
(a)RepealSection 1899A of the Social Security Act (42 U.S.C. 1395kkk) is repealed. 
(b)Conforming amendments 
(1)Lobbying cooling-off periodParagraph (3) of section 207(c) of title 18, United States Code, is repealed. 
(2)GAO study and reportSection 3403(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395kkk–1) is repealed. 
(3)MedPAC review and commentSection 1805(b) of the Social Security Act (42 U.S.C. 1395b–6(b)) is amended— 
(A)by striking paragraph (4); 
(B)by redesignating paragraphs (5) through (8) as paragraphs (4) through (7), respectively; and 
(C)by redesignating the paragraph (9) that was redesignated by section 3403(c)(1) of the Patient Protection and Affordable Care Act (Public Law 111–148) as paragraph (8). 
(4)Name changeSection 10320(b) of the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed. 
(5)Rule of constructionSection 10320(c) of the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed. 
XIIOffsets 
53101.Modifying reductions in Medicaid DSH allotmentsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended— 
(1)in clause (i), in the matter preceding subclause (I), by striking 2018 and inserting 2020; and 
(2)in clause (ii), by striking subclauses (I) through (VIII) and inserting the following: 
 
(I)$4,000,000,000 for fiscal year 2020; and 
(II)$8,000,000,000 for each of fiscal years 2021 through 2025.. 
53102.Third party liability in Medicaid and CHIP 
(a)Modification of third party liability rules related to special treatment of certain types of care and payments 
(1)In generalSection 1902(a)(25)(E) of the Social Security Act (42 U.S.C. 1396a(a)(25)(E)) is amended, in the matter preceding clause (i), by striking prenatal or. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of enactment of this Act. 
(b)Delay in effective date and repeal of certain Bipartisan Budget Act of 2013 amendments 
(1)RepealEffective as of September 30, 2017, subsection (b) of section 202 of the Bipartisan Budget Act of 2013 (Public Law 113–67; 127 Stat. 1177; 42 U.S.C. 1396a note) (including any amendments made by such subsection) is repealed and the provisions amended by such subsection shall be applied and administered as if such amendments had never been enacted. 
(2)Delay in effective dateSubsection (c) of section 202 of the Bipartisan Budget Act of 2013 (Public Law 113–67; 127 Stat. 1177; 42 U.S.C. 1396a note) is amended to read as follows: 
 
(c)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2019.. 
(3)Effective date; treatmentThe repeal and amendment made by this subsection shall take effect as if enacted on September 30, 2017, and shall apply with respect to any open claims, including claims pending, generated, or filed, after such date. The amendments made by subsections (a) and (b) of section 202 of the Bipartisan Budget Act of 2013 (Public Law 113–67; 127 Stat. 1177; 42 U.S.C. 1396a note) that took effect on October 1, 2017, are null and void and section 1902(a)(25) of the Social Security Act (42 U.S.C. 1396a(a)(25)) shall be applied and administered as if such amendments had not taken effect on such date. 
(c)GAO study and reportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate on the impacts of the amendments made by subsections (a)(1) and (b)(2), including— 
(1)the impact, or potential effect, of such amendments on access to prenatal and preventive pediatric care (including early and periodic screening, diagnostic, and treatment services) covered under State plans under such title (or waivers of such plans); 
(2)the impact, or potential effect, of such amendments on access to services covered under such plans or waivers for individuals on whose behalf child support enforcement is being carried out by a State agency under part D of title IV of such Act; and 
(3)the impact, or potential effect, on providers of services under such plans or waivers of delays in payment or related issues that result from such amendments. 
(d)Application to CHIP 
(1)In generalSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— 
(A)by redesignating subparagraphs (B) through (R) as subparagraphs (C) through (S), respectively; and 
(B)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Section 1902(a)(25) (relating to third party liability).. 
(2)Mandatory reportingSection 1902(a)(25)(I)(i) of the Social Security Act (42 U.S.C. 1396a(a)(25)(I)(i)) is amended— 
(A)by striking medical assistance under the State plan and inserting medical assistance under a State plan (or under a waiver of the plan); 
(B)by striking (and, at State option, child and inserting and child; and 
(C)by striking title XXI) and inserting title XXI. 
53103.Treatment of lottery winnings and other lump-sum income for purposes of income eligibility under Medicaid 
(a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— 
(1)in subsection (a)(17), by striking (e)(14), (e)(14) and inserting (e)(14), (e)(15); and 
(2)in subsection (e)(14), by adding at the end the following new subparagraph: 
 
(K)Treatment of certain lottery winnings and income received as a lump sum 
(i)In generalIn the case of an individual who is the recipient of qualified lottery winnings (pursuant to lotteries occurring on or after January 1, 2018) or qualified lump sum income (received on or after such date) and whose eligibility for medical assistance is determined based on the application of modified adjusted gross income under subparagraph (A), a State shall, in determining such eligibility, include such winnings or income (as applicable) as income received— 
(I)in the month in which such winnings or income (as applicable) is received if the amount of such winnings or income is less than $80,000; 
(II)over a period of 2 months if the amount of such winnings or income (as applicable) is greater than or equal to $80,000 but less than $90,000; 
(III)over a period of 3 months if the amount of such winnings or income (as applicable) is greater than or equal to $90,000 but less than $100,000; and 
(IV)over a period of 3 months plus 1 additional month for each increment of $10,000 of such winnings or income (as applicable) received, not to exceed a period of 120 months (for winnings or income of $1,260,000 or more), if the amount of such winnings or income is greater than or equal to $100,000. 
(ii)Counting in equal installmentsFor purposes of subclauses (II), (III), and (IV) of clause (i), winnings or income to which such subclause applies shall be counted in equal monthly installments over the period of months specified under such subclause. 
(iii)Hardship exemptionAn individual whose income, by application of clause (i), exceeds the applicable eligibility threshold established by the State, shall continue to be eligible for medical assistance to the extent that the State determines, under procedures established by the State (in accordance with standards specified by the Secretary), that the denial of eligibility of the individual would cause an undue medical or financial hardship as determined on the basis of criteria established by the Secretary. 
(iv)Notifications and assistance required in case of loss of eligibilityA State shall, with respect to an individual who loses eligibility for medical assistance under the State plan (or a waiver of such plan) by reason of clause (i)— 
(I)before the date on which the individual loses such eligibility, inform the individual— 
(aa)of the individual’s opportunity to enroll in a qualified health plan offered through an Exchange established under title I of the Patient Protection and Affordable Care Act during the special enrollment period specified in section 9801(f)(3) of the Internal Revenue Code of 1986 (relating to loss of Medicaid or CHIP coverage); and 
(bb)of the date on which the individual would no longer be considered ineligible by reason of clause (i) to receive medical assistance under the State plan or under any waiver of such plan and be eligible to reapply to receive such medical assistance; and 
(II)provide technical assistance to the individual seeking to enroll in such a qualified health plan. 
(v)Qualified lottery winnings definedIn this subparagraph, the term qualified lottery winnings means winnings from a sweepstakes, lottery, or pool described in paragraph (3) of section 4402 of the Internal Revenue Code of 1986 or a lottery operated by a multistate or multijurisdictional lottery association, including amounts awarded as a lump sum payment. 
(vi)Qualified lump sum income definedIn this subparagraph, the term qualified lump sum income means income that is received as a lump sum from monetary winnings from gambling (as defined by the Secretary and including gambling activities described in section 1955(b)(4) of title 18, United States Code).. 
(b)Rules of construction 
(1)Interception of lottery winnings allowedNothing in the amendment made by subsection (a)(2) shall be construed as preventing a State from intercepting the State lottery winnings awarded to an individual in the State to recover amounts paid by the State under the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for medical assistance furnished to the individual. 
(2)Applicability limited to eligibility of recipient of lottery winnings or lump sum incomeNothing in the amendment made by subsection (a)(2) shall be construed, with respect to a determination of household income for purposes of a determination of eligibility for medical assistance under the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan) made by applying modified adjusted gross income under subparagraph (A) of section 1902(e)(14) of such Act (42 U.S.C. 1396a(e)(14)), as limiting the eligibility for such medical assistance of any individual that is a member of the household other than the individual who received qualified lottery winnings or qualified lump-sum income (as defined in subparagraph (K) of such section 1902(e)(14), as added by subsection (a)(2) of this section). 
53104.Rebate obligation with respect to line extension drugs 
(a)In generalSection 1927(c)(2)(C) of the Social Security Act (42 U.S.C. 1396r–8(c)(2)(C)) is amended by striking (C) Treatment of new formulations.—In the case and all that follows through the period at the end of the first sentence and inserting the following: 
 
(C)Treatment of new formulations 
(i)In generalIn the case of a drug that is a line extension of a single source drug or an innovator multiple source drug that is an oral solid dosage form, the rebate obligation for a rebate period with respect to such drug under this subsection shall be the greater of the amount described in clause (ii) for such drug or the amount described in clause (iii) for such drug. 
(ii)Amount 1For purposes of clause (i), the amount described in this clause with respect to a drug described in clause (i) and rebate period is the amount computed under paragraph (1) for such drug, increased by the amount computed under subparagraph (A) and, as applicable, subparagraph (B) for such drug and rebate period. 
(iii)Amount 2For purposes of clause (i), the amount described in this clause with respect to a drug described in clause (i) and rebate period is the amount computed under paragraph (1) for such drug, increased by the product of— 
(I)the average manufacturer price for the rebate period of the line extension of a single source drug or an innovator multiple source drug that is an oral solid dosage form; 
(II)the highest additional rebate (calculated as a percentage of average manufacturer price) under this paragraph for the rebate period for any strength of the original single source drug or innovator multiple source drug; and 
(III)the total number of units of each dosage form and strength of the line extension product paid for under the State plan in the rebate period (as reported by the State).. 
(b)Effective dateThe amendments made subsection (a) shall apply with respect to rebate periods beginning on or after October 1, 2018. 
53105.Medicaid Improvement FundSection 1941(b) of the Social Security Act (42 U.S.C. 1396w–1(b)) is amended— 
(1)in paragraph (1), by striking $5,000,000 and inserting $0; and 
(2)in paragraph (3)(A), by striking $980,000,000 and inserting $0. 
53106.Physician fee schedule updateSection 1848(d)(18) of the Social Security Act (42 U.S.C. 1395w–4(d)(18)) is amended by striking paragraph (1)(C) and all that follows and inserting the following: “paragraph (1)(C)— 
 
(A)for 2016 and each subsequent year through 2018 shall be 0.5 percent; and 
(B)for 2019 shall be 0.25 percent.. 
53107.Payment for outpatient physical therapy services and outpatient occupational therapy services furnished by a therapy assistantSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection: 
 
(v)Payment for outpatient physical therapy services and outpatient occupational therapy services furnished by a therapy assistant 
(1)In generalIn the case of an outpatient physical therapy service or outpatient occupational therapy service furnished on or after January 1, 2022, for which payment is made under section 1848 or subsection (k), that is furnished in whole or in part by a therapy assistant (as defined by the Secretary), the amount of payment for such service shall be an amount equal to 85 percent of the amount of payment otherwise applicable for the service under this part. Nothing in the preceding sentence shall be construed to change applicable requirements with respect to such services. 
(2)Use of modifier 
(A)EstablishmentNot later than January 1, 2019, the Secretary shall establish a modifier to indicate (in a form and manner specified by the Secretary), in the case of an outpatient physical therapy service or outpatient occupational therapy service furnished in whole or in part by a therapy assistant (as so defined), that the service was furnished by a therapy assistant. 
(B)Required useEach request for payment, or bill submitted, for an outpatient physical therapy service or outpatient occupational therapy service furnished in whole or in part by a therapy assistant (as so defined) on or after January 1, 2020, shall include the modifier established under subparagraph (A) for each such service. 
(3)ImplementationThe Secretary shall implement this subsection through notice and comment rulemaking.. 
53108.Reduction for non-emergency ESRD ambulance transportsSection 1834(l)(15) of the Social Security Act (42. U.S.C. 1395m(l)(15)) is amended by striking on or after October 1, 2013 and inserting during the period beginning on October 1, 2013, and ending on September 30, 2018, and by 23 percent for such services furnished on or after October 1, 2018. 
53109.Hospital transfer policy for early discharges to hospice care 
(a)In generalSection 1886(d)(5)(J) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(J)) is amended— 
(1)in clause (ii)— 
(A)in subclause (III), by striking or at the end; 
(B)by redesignating subclause (IV) as subclause (V); and 
(C)by inserting after subclause (III) the following new subclause: 
 
(IV)for discharges occurring on or after October 1, 2018, is provided hospice care by a hospice program; or; and 
(2)in clause (iv)— 
(A)by inserting after the first sentence the following new sentence: The Secretary shall include in the proposed rule published for fiscal year 2019, a description of the effect of clause (ii)(IV).; and 
(B)in subclause (I), by striking and (III) and inserting (III), and, in the case of proposed and final rules for fiscal year 2019 and subsequent fiscal years, (IV). 
(b)MedPAC evaluation and report 
(1)EvaluationThe Medicare Payment Advisory Commission (in this subsection referred to as the Commission) shall conduct an evaluation of the effects of the amendments made by subsection (a), including the effects on— 
(A)the numbers of discharges of patients from an inpatient hospital setting to a hospice program; 
(B)the lengths of stays of patients in an inpatient hospital setting who are discharged to a hospice program; 
(C)spending under the Medicare program under title XVIII of the Social Security Act; and 
(D)other areas determined appropriate by the Commission. 
(2)ConsiderationIn conducting the evaluation under paragraph (1), the Commission shall consider factors such as whether the timely access to hospice care by patients admitted to a hospital has been affected through changes to hospital policies or behaviors made as a result of such amendments. 
(3)Preliminary resultsNot later than March 15, 2020, the Commission shall provide Congress with preliminary results on the evaluation being conducted under paragraph (1). 
(4)ReportNot later than March 15, 2021, the Commission shall submit to Congress a report on the evaluation conducted under paragraph (1). 
53110.Medicare payment update for home health servicesSection 1895(b)(3)(B) of the Social Security Act (42 U.S.C. 1395fff(b)(3)(B)) is amended— 
(1)in clause (iii), in the last sentence, by inserting before the period at the end the following: and for 2020 shall be 1.5 percent; and 
(2)in clause (vi), by inserting and 2020 after except 2018. 
53111.Medicare payment update for skilled nursing facilitiesSection 1888(e)(5)(B) of the Social Security Act (42 U.S.C. 1395yy(e)(5)(B)) is amended— 
(1)in clause (i), by striking and (iii) and inserting , (iii), and (iv); 
(2)in clause (ii), by striking clause (iii) and inserting clauses (iii) and (iv); and 
(3)by adding at the end the following new clause: 
 
(iv)Special rule for fiscal year 2019For fiscal year 2019 (or other similar annual period specified in clause (i)), the skilled nursing facility market basket percentage, after application of clause (ii), is equal to 2.4 percent.. 
53112.Preventing the artificial inflation of star ratings after the consolidation of Medicare Advantage plans offered by the same organizationSection 1853(o)(4) of the Social Security Act (42 U.S.C. 1395w–23(o)(4)) is amended by adding at the end the following new subparagraph: 
 
(D)Special rule to prevent the artificial inflation of star ratings after the consolidation of Medicare Advantage plans offered by a single organization 
(i)In generalIf— 
(I)a Medicare Advantage organization has entered into more than one contract with the Secretary with respect to the offering of Medicare Advantage plans; and 
(II)on or after January 1, 2019, the Secretary approves a request from the organization to consolidate the plans under one or more contract (in this subparagraph referred to as a closed contract) with the plans offered under a separate contract (in this subparagraph referred to as the continuing contract);with respect to the continuing contract, the Secretary shall adjust the quality rating under the 5-star rating system and any quality increase under this subsection and rebate amounts under section 1854 to reflect an enrollment-weighted average of scores or ratings for the continuing and closed contracts, as determined appropriate by the Secretary. 
(ii)ApplicationAn adjustment under clause (i) shall apply for any year for which the quality rating of the continuing contract is based primarily on a measurement period that is prior to the first year in which a closed contract is no longer offered.. 
53113.Sunsetting exclusion of biosimilars from Medicare part D coverage gap discount programSection 1860D–14A(g)(2)(A) of the Social Security Act (42 U.S.C. 1395w–114a(g)(2)(A)) is amended by inserting , with respect to a plan year before 2019, after other than. 
53114.Adjustments to Medicare part B and part D premium subsidies for higher income individuals 
(a)In generalSection 1839(i)(3)(C)(i) of the Social Security Act (42 U.S.C. 1395r(i)(3)(C)(i)) is amended— 
(1)in subclause (II), in the matter preceding the table, by striking years beginning with; and 
(2)by adding at the end the following new subclause: 
 
(III)Subject to paragraph (5), for years beginning with 2019: 
 
 
 
If the modified adjusted gross income is:The applicable percentage is: 
More than $85,000 but not more than $107,00035 percent 
More than $107,000 but not more than $133,50050 percent 
More than $133,500 but not more than $160,00065 percent 
More than $160,000 but less than $500,00080 percent 
At least $500,00085 percent.. 
(b)Joint returnsSection 1839(i)(3)(C)(ii) of the Social Security Act (42 U.S.C. 1395r(i)(3)(C)(ii)) is amended by inserting before the period the following: except, with respect to the dollar amounts applied in the last row of the table under subclause (III) of such clause (and the second dollar amount specified in the second to last row of such table), clause (i) shall be applied by substituting dollar amounts which are 150 percent of such dollar amounts for the calendar year. 
(c)Inflation adjustmentSection 1839(i)(5) of the Social Security Act (42 U.S.C. 1395r(i)(5)) is amended— 
(1)in subparagraph (A), by striking In the case and inserting Subject to subparagraph (C), in the case; 
(2)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A) or (C); and 
(3)by adding at the end the following new subparagraph: 
 
(C)Treatment of adjustments for certain higher income individuals 
(i)In generalSubparagraph (A) shall not apply with respect to each dollar amount in paragraph (3) of $500,000. 
(ii)Adjustment beginning 2028In the case of any calendar year beginning after 2027, each dollar amount in paragraph (3) of $500,000 shall be increased by an amount equal to— 
(I)such dollar amount, multiplied by 
(II)the percentage (if any) by which the average of the Consumer Price Index for all urban consumers (United States city average) for the 12-month period ending with August of the preceding calendar year exceeds such average for the 12-month period ending with August 2026.. 
53115.Medicare Improvement FundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking $220,000,000 and inserting $0. 
53116.Closing the Donut Hole for Seniors 
(a)Closing donut hole soonerSection 1860D–2(b)(2)(D) of the Social Security Act (42 U.S.C. 1395w–102(b)(2)(D))— 
(1)in clause (i), by amending subclause (I) to read as follows: 
 
(I)equal to the difference between— 
(aa)the applicable gap percentage (specified in clause (ii) for the year); and 
(bb)the discount percentage specified in section 1860D–14A(g)(4)(A) for such applicable drugs (or, in the case of a year after 2018, 50 percent); or; and 
(2)in clause (ii)— 
(A)in subclause (IV), by adding and at the end; 
(B)by striking subclause (V); and 
(C)in subclause (VI)— 
(i)by striking 2020 and inserting 2019; and 
(ii)by redesignating such subclause as subclause (V). 
(b)Lowering discounted priceSection 1860D–14A(g)(4)(A) of the Social Security Act (42 U.S.C. 1395w–114a(g)(4)(A)) is amended by inserting (or, with respect to a plan year after plan year 2018, 30 percent) after 50 percent. 
53117.Modernizing child support enforcement fees 
(a)In generalSection 454(6)(B)(ii) of the Social Security Act (42 U.S.C. 654(6)(B)(ii)) is amended— 
(1)by striking $25 and inserting $35; and 
(2)by striking $500 each place it appears and inserting $550. 
(b)Effective date 
(1)In generalThe amendments made by subsection (a) shall take effect on the 1st day of the 1st fiscal year that begins on or after the date of the enactment of this Act, and shall apply to payments under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) for calendar quarters beginning on or after such 1st day. 
(2)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed pursuant to part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) to meet the requirements imposed by the amendment made by subsection (a), the plan shall not be regarded as failing to meet such requirements before the 1st day of the 1st calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature. 
53118.Increasing efficiency of prison data reporting 
(a)In generalSection 1611(e)(1)(I)(i)(II) of the Social Security Act (42 U.S.C. 1382(e)(1)(I)(i)(II)) is amended by striking 30 days each place it appears and inserting 15 days. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to any payment made by the Commissioner of Social Security pursuant to section 1611(e)(1)(I)(i)(II) of the Social Security Act (42 U.S.C. 1382(e)(1)(I)(i)(II)) (as amended by such subsection) on or after the date that is 6 months after the date of enactment of this Act. 
53119.Prevention and Public Health FundSection 4002(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11(b)), as amended by section 3103 of Public Law 115–96, is amended by striking paragraphs (4) through (9) and inserting the following: 
 
(4)for fiscal year 2019, $900,000,000; 
(5)for each of fiscal years 2020 and 2021, $950,000,000; 
(6)for each of fiscal years 2022 and 2023, $1,000,000,000; 
(7)for each of fiscal years 2024 and 2025, $1,300,000,000; 
(8)for each of fiscal years 2026 and 2027, $1,800,000,000; and 
(9)for fiscal year 2028 and each fiscal year thereafter, $2,000,000,000.. 
FImprovements to Agriculture Programs 
60101. 
(a)Treatment of seed cotton 
(1)Designation of seed cotton as a covered commoditySection 1111(6) of the Agricultural Act of 2014 (7 U.S.C. 9011(6)) is amended— 
(A)by striking The term and inserting the following: 
 
(A)In generalThe term; and 
(B)by adding at the end the following: 
 
(B)InclusionEffective beginning with the 2018 crop year, the term covered commodity includes seed cotton.. 
(2)Reference price for seed cottonSection 1111(18) of the Agricultural Act of 2014 (7 U.S.C. 9011(18)) is amended by adding at the end the following: 
 
(O)For seed cotton, $0.367 per pound.. 
(3)Definition of seed cottonSection 1111 of the Agricultural Act of 2014 (7 U.S.C. 9011) is amended— 
(A)by redesignating paragraphs (20) through (24) as paragraphs (21) through (25), respectively; and 
(B)by inserting after paragraph (19) the following: 
 
(20)Seed cottonThe term seed cotton means unginned upland cotton that includes both lint and seed.. 
(4)Payment yieldSection 1113 of the Agricultural Act of 2014 (7 U.S.C. 9013) is amended by adding at the end the following: 
 
(e)Payment yield for seed cotton 
(1)Payment yieldSubject to paragraph (2), the payment yield for seed cotton for a farm shall be equal to 2.4 times the payment yield for upland cotton for the farm established under section 1104(e)(3) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8714(e)(3)) (as in effect on September 30, 2013). 
(2)UpdateAt the sole discretion of the owner of a farm with a yield for upland cotton described in paragraph (1), the owner of the farm shall have a 1-time opportunity to update the payment yield for upland cotton for the farm, as provided in subsection (d), for the purpose of calculating the payment yield for seed cotton under paragraph (1).. 
(5)Payment acresSection 1114(b) of the Agricultural Act of 2014 (7 U.S.C. 9014(b)) is amended by adding at the end the following: 
 
(4)Seed cotton 
(A)In generalNot later than 90 days after the date of enactment of this paragraph, the Secretary shall require the owner of a farm to allocate all generic base acres on the farm under subparagraph (B) or (C), or both. 
(B)No recent history of covered commoditiesIn the case of a farm on which no covered commodities (including seed cotton) were planted or were prevented from being planted at any time during the 2009 through 2016 crop years, the owner of such farm shall allocate generic base acres on the farm to unassigned crop base for which no payments may be made under section 1116 or 1117. 
(C)Recent history of covered commoditiesIn the case of a farm not described in subparagraph (B), the owner of such farm shall allocate generic base acres on the farm— 
(i)subject to subparagraph (D), to seed cotton base acres in a quantity equal to the greater of— 
(I)80 percent of the generic base acres on the farm; or 
(II)the average number of seed cotton acres planted or prevented from being planted on the farm during the 2009 through 2012 crop years (not to exceed the total generic base acres on the farm); or 
(ii)to base acres for covered commodities (including seed cotton), by applying subparagraphs (B), (D), (E), and (F) of section 1112(a)(3). 
(D)Treatment of residual generic base acresIn the case of a farm on which generic base acres are allocated under subparagraph (C)(i), the residual generic base acres shall be allocated to unassigned crop base for which no payments may be made under section 1116 or 1117. 
(E)Effect of failure to allocateIn the case of a farm not described in subparagraph (B) for which the owner of the farm fails to make an election under subparagraph (C), the owner of the farm shall be deemed to have elected to allocate all generic base acres in accordance with subparagraph (C)(i).. 
(6)Recordkeeping regarding unassigned crop baseSection 1114 of the Agricultural Act of 2014 (7 U.S.C. 9014) is amended by adding at the end the following: 
 
(f)Unassigned crop baseThe Secretary shall maintain information on generic base acres on a farm allocated as unassigned crop base under subsection (b)(4).. 
(7)Special election period for price loss coverage or agriculture risk coverageSection 1115 of the Agricultural Act of 2014 (7 U.S.C. 9015) is amended— 
(A)in subsection (a), by striking For and inserting Except as provided in subsection (g), for; and 
(B)by adding at the end the following: 
 
(g)Special election 
(1)In generalIn the case of acres allocated to seed cotton on a farm, all of the producers on the farm shall be given the opportunity to make a new 1-time election under subsection (a) to reflect the designation of seed cotton as a covered commodity for that crop year under section 1111(6)(B). 
(2)Effect of failure to make unanimous electionIf all the producers on a farm fail to make a unanimous election under paragraph (1), the producers on the farm shall be deemed to have elected price loss coverage under section 1116 for acres allocated on the farm to seed cotton.. 
(8)Effective priceSection 1116 of the Agricultural Act of 2014 (7 U.S.C. 9016) is amended by adding at the end the following: 
 
(h)Effective price for seed cotton 
(1)In generalThe effective price for seed cotton under subsection (b) shall be equal to the marketing year average price for seed cotton, as calculated under paragraph (2). 
(2)CalculationThe marketing year average price for seed cotton for a crop year shall be equal to the quotient obtained by dividing— 
(A)the sum obtained by adding— 
(i)the product obtained by multiplying— 
(I)the upland cotton lint marketing year average price; and 
(II)the total United States upland cotton lint production, measured in pounds; and 
(ii)the product obtained by multiplying— 
(I)the cottonseed marketing year average price; and 
(II)the total United States cottonseed production, measured in pounds; by 
(B)the sum obtained by adding— 
(i)the total United States upland cotton lint production, measured in pounds; and 
(ii)the total United States cottonseed production, measured in pounds.. 
(9)Deemed loan rate for seed cottonSection 1202 of the Agricultural Act of 2014 (7 U.S.C. 9032) is amended by adding at the end the following: 
 
(c)Seed cotton 
(1)In generalFor purposes of section 1116(b)(2) and paragraphs (1)(B)(ii) and (2)(A)(ii)(II) of section 1117(b), the loan rate for seed cotton shall be deemed to be equal to $0.25 per pound. 
(2)EffectNothing in this subsection authorizes any nonrecourse marketing assistance loan under this subtitle for seed cotton.. 
(10)Limitation on stacked income protection plan for producers of upland cottonSection 508B of the Federal Crop Insurance Act (7 U.S.C. 1508b) is amended by adding at the end the following: 
 
(f)LimitationEffective beginning with the 2019 crop year, a farm shall not be eligible for the Stacked Income Protection Plan for upland cotton for a crop year for which the farm is enrolled in coverage for seed cotton under— 
(1)price loss coverage under section 1116 of the Agricultural Act of 2014 (7 U.S.C. 9016); or 
(2)agriculture risk coverage under section 1117 of that Act (7 U.S.C. 9017).. 
(11)Technical correctionSection 1114(b)(2) of the Agricultural Act of 2014 (7 U.S.C. 9014(b)(2)) is amended by striking paragraphs (1)(B) and (2)(B) and inserting paragraphs (1) and (2). 
(12)AdministrationThe Secretary of Agriculture shall carry out the amendments made by this subsection in accordance with section 1601 of the Agricultural Act of 2014 (7 U.S.C. 9091). 
(13)ApplicationExcept as provided in paragraph (10), the amendments made by this subsection shall apply beginning with the 2018 crop year. 
(b)Margin protection program for dairy producers 
(1)Monthly calculation of actual dairy production margin 
(A)DefinitionsSection 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051) is amended— 
(i)by striking paragraph (4); and 
(ii)by redesignating paragraphs (5) through (11) as paragraphs (4) through (10), respectively. 
(B)Calculation of actual dairy production marginSection 1402(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9052(b)(1)) is amended by striking consecutive 2-month period each place it appears and inserting month. 
(C)Margin protection paymentsSection 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056) is amended— 
(i)by striking consecutive 2-month period each place it appears and inserting month; and 
(ii)in subsection (c)(2)(B), by striking 6 and inserting 12. 
(2)Participation of dairy operations in margin protection programSection 1404 of the Agricultural Act of 2014 (7 U.S.C. 9054) is amended— 
(A)in subsection (b)— 
(i)in paragraph (1), by inserting , including the establishment of a date each calendar year by which a dairy operation shall register for the calendar year before the period at the end; 
(ii)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(iii)by inserting after paragraph (1) the following: 
 
(2)Extension of election period for 2018 calendar yearThe Secretary shall extend the election period for the 2018 calendar year by not less than 90 days after the date of enactment of the Bipartisan Budget Act of 2018 or such additional period as the Secretary determines is necessary for dairy operations to make new elections to participate for that calendar year, including dairy operations that elected to so participate before that date of enactment.; and 
(B)in subsection (c), by adding at the end the following: 
 
(4)ExemptionA limited resource, beginning, veteran, or socially disadvantaged farmer, as defined by the Secretary, shall be exempt from the administrative fee under this subsection.. 
(3)Production history of participating dairy operationsSection 1405(a) of the Agricultural Act of 2014 (7 U.S.C. 9055(a)) is amended by adding at the end the following: 
 
(3)Continued applicability of base production historyA production history established for a dairy operation under paragraph (1) shall be the base production history for the dairy operation in subsequent years (as adjusted under paragraph (2)).. 
(4)Premiums for margin protection programSection 1407 of the Agricultural Act of 2014 (7 U.S.C. 9057) is amended— 
(A)in subsection (b)— 
(i)by striking the subsection heading and inserting the following: Tier I: Premium per hundredweight for first 5,000,000 pounds of production.—; 
(ii)in paragraph (1), by striking 4,000,000 and inserting 5,000,000; and 
(iii)in paragraph (2)— 
(I)by striking $0.010 and inserting None; 
(II)by striking $0.025 and inserting None; 
(III)by striking $0.040 and inserting $0.009; 
(IV)by striking $0.055 and inserting $0.016; 
(V)by striking $0.090 and inserting $0.040; 
(VI)by striking $0.217 and inserting $0.063; 
(VII)by striking $0.300 and inserting $0.087; and 
(VIII)by striking $0.475 and inserting $0.142; and 
(B)in subsection (c)— 
(i)by striking the subsection heading and inserting the following: Tier II: Premium per hundredweight for production in excess of 5,000,000 pounds.—; and 
(ii)in paragraph (1), by striking 4,000,000 and inserting 5,000,000. 
(5)ApplicationThe amendments made by this subsection shall apply beginning with the 2018 calendar year. 
(c)Limitation on crop insurance livestock-Related expenditures 
(1)In generalSection 523(b) of the Federal Crop Insurance Act (7 U.S.C. 1523(b)) is amended by striking paragraph (10). 
(2)Conforming amendmentsSection 516 of the Federal Crop Insurance Act (7 U.S.C. 1516) is amended in subsections (a)(2)(C) and (b)(1)(D) by striking subsections (a)(3)(E)(ii) and (b)(10) of section 523 each place it appears and inserting subsection (a)(3)(E)(ii) of that section. 
60102. 
(a)Section 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended by striking subsection (a) and inserting the following: 
 
(a)EstablishmentDuring each of the 2002 through 2019 fiscal years, the Secretary shall provide payments to producers that enter into contracts with the Secretary under the program.. 
(b)Section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking 2018 and inserting 2018 (and fiscal year 2019 in the case of the program specified in paragraph (5)); and 
(B)in paragraph (5)(E), by striking fiscal year 2018 and inserting each of fiscal years 2018 through 2019; and 
(2)in subsection (b), by striking 2018 and inserting 2018 (and fiscal year 2019 in the case of the program specified in subsection (a)(5)).This division may be cited as the Improvements to Agriculture Programs Act of 2018. 
GBUDGETARY EFFECTS  
70101.Budgetary Effects 
(a)In generalThe budgetary effects of division A, subdivision 2 of division B, and division C and each succeeding division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate paygo scorecardsThe budgetary effects of division A, subdivision 2 of division B, and division C and each succeeding division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). 
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division A, subdivision 2 of division B, and division C and each succeeding division shall not be estimated— 
(1)for purposes of section 251 of such Act; and 
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
